Exhibit 10.1
EXECUTION VERSION
CREDIT AGREEMENT
by and among
FIRST HUNTINGDON FINANCE CORP.,
TOLL BROTHERS, INC.,
and
THE LENDERS PARTY HERETO
and
CITIBANK, N.A.,
as Administrative Agent
and
DEUTSCHE BANK AG NEW YORK BRANCH,
and
THE ROYAL BANK OF SCOTLAND PLC,
as Syndication Agents
and
SUNTRUST BANK,
and
PNC BANK, NATIONAL ASSOCIATION,
as Documentation Agents
and
CAPITAL ONE, N.A.
BANK OF MONTREAL
SUMITOMO MITSUI BANKING CORPORATION
WELLS FARGO BANK, N.A.
COMERICA BANK
U.S. BANK NATIONAL ASSOCIATION
and
CALIFORNIA BANK & TRUST
as Lenders
Dated as of October 22, 2010
CITIGROUP GLOBAL MARKETS INC.
DEUTSCHE BANK SECURITIES INC.
and
RBS SECURITIES INC.,
Joint Lead Arrangers and Joint Bookrunners

 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I
DEFINITIONS
       
 
       
ARTICLE II
THE CREDITS
       
 
       
2.1. The Revolving Credit Facility
    24  
2.1.1. Revolving Credit Facility
    24  
2.1.2. Reserved
    25  
2.1.3. Payment
    25  
2.2. Revolving Credit Ratable Advances
    25  
2.2.1. Revolving Credit Ratable Advances
    25  
2.2.2. Ratable Advance Rate Options
    25  
2.2.3. Method of Selecting Rate Options and Interest Periods for Revolving
Credit Ratable Advances
    25  
2.2.4. Conversion and Continuation of Outstanding Revolving Credit Ratable
Advances
    26  
2.2.5. Limitations
    26  
2.2.6. Interest Period
    26  
2.3. Competitive Bid Advances
    26  
2.3.1. Competitive Bid Option
    26  
2.3.2. Competitive Bid Quote Request
    27  
2.3.3. Invitation for Competitive Bid Quotes
    27  
2.3.4. Submission and Contents of Competitive Bid Quotes
    27  
2.3.5. Notice to Borrower
    28  
2.3.6. Acceptance and Notice by Borrower
    29  
2.3.7. Allocation by Competitive Bid Agent
    29  
2.3.8. Limitations
    29  
2.3.9. Administration Fee
    29  
2.3.10. Revolving Credit Declining Lender
    29  
2.4. Undrawn Fee; Reductions in Aggregate Revolving Credit Commitment
    30  
2.5. Minimum Amount of Each Revolving Credit Advance; Maximum Number of
Revolving Credit Advances
    30  
2.6. Optional Principal Payments
    30  
2.7. Funding
    30  
2.8. Changes in Interest Rate, Etc.
    31  
2.9. Rates Applicable After Default
    31  
2.10. Method and Allocation of Payments
    31  
2.11. Noteless Agreement; Evidence of Indebtedness
    32  
2.12. Telephonic Notices
    33  
2.13. Interest Payment Dates: Interest and Fee Basis
    33  
2.14. Notification of Revolving Credit Advances, Interest Rates, Prepayments and
Revolving Credit Commitment Reductions
    33  
2.15. Lending Installations
    33  
2.16. Non-Receipt of Funds by the Administrative Agent
    33  
2.17. Extension of Revolving Credit Facility Termination Dates
    34  
2.18. Facility Increase
    34  
2.19. Swing Line
    36  
2.20. Replacement of a Lender
    37  
2.21. Termination of Revolving Credit Commitment of Revolving Credit Declining
Lender
    37  
2.22. Defaulting Lenders
    38  

 

i



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE III
INCREASED COSTS; TAXES
       
 
       
3.1. Increased Costs
    40  
3.2. Capital Adequacy
    40  
3.3. Availability of Certain Revolving Credit Advances; Illegality
    40  
3.4. Funding Indemnification
    41  
3.5. Taxes
    41  
3.6. Lender Statements: Survival of Indemnity
    42  
 
       
ARTICLE IV
THE LETTER OF CREDIT FACILITY
       
 
       
4.1. Facility Letters of Credit
    42  
4.2. Limitations
    42  
4.3. Conditions
    43  
4.4. Procedure for Issuance of Facility Letters of Credit
    43  
4.5. Duties of Issuing Bank
    44  
4.6. Participation
    44  
4.7. Compensation for Facility Letters of Credit
    46  
4.8. Issuing Bank Reporting Requirements
    47  
4.9. Indemnification; Nature of Issuing Bank’s Duties
    47  
4.10. Cash Collateralization
    48  
4.11. No Obligation
    48  
 
       
ARTICLE V
CONDITIONS PRECEDENT
       
 
       
5.1. Closing Conditions
    48  
5.2. Each Revolving Credit Advance
    50  
 
       
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
       
 
       
6.1. Existence and Standing
    50  
6.2. Authorization and Validity
    50  
6.3. No Conflict Consent
    51  
6.4. Financial Statements
    51  
6.5. Material Adverse Change
    51  
6.6. Taxes
    51  
6.7. Litigation and Contingent Obligations
    51  
6.8. Subsidiaries
    51  
6.9. Accuracy of Information
    52  
6.10. Regulation U
    52  
6.11. Material Agreements
    52  
6.12. Compliance with Laws
    52  
6.13. Ownership of Properties
    52  
6.14. ERISA
    52  
6.14.1. Plan Assets; Prohibited Transactions
    52  
6.14.2. Liabilities
    52  
6.14.3. Plans and Benefit Arrangements
    52  
6.15. Investment Company Act
    53  
6.16. Intentionally Omitted
    53  

 

ii



--------------------------------------------------------------------------------



 



              Page  
 
       
6.17. Employment Matters
    53  
6.18. Environmental Matters
    53  
6.19. Senior Debt Status
    54  
6.20. Designated Guarantors
    54  
6.21. OFAC
    54  
6.22. Patriot Act
    54  
 
       
ARTICLE VII
COVENANTS
       
 
       
7.1. Financial Reporting
    55  
7.2. Use of Proceeds
    57  
7.3. Notice of Default
    57  
7.4. Conduct of Business
    57  
7.5. Taxes
    57  
7.6. Insurance
    58  
7.7. Compliance with Laws
    58  
7.8. Maintenance of Properties
    58  
7.9. Inspection
    58  
7.10. Mergers; Consolidations; Dissolutions
    58  
7.11. Distributions of Securities
    58  
7.12. Disposition of Assets
    58  
7.13. Borrower a Wholly-Owned Subsidiary
    59  
7.14. Investments and Acquisitions
    59  
7.15. Liens
    59  
7.16. Additional Designated Guarantors
    59  
7.17. Subordinated Indebtedness
    59  
7.18. Intercompany Loans, Loans from Non-Loan Parties
    60  
7.19. Appraisals
    60  
7.19.1. Procedures
    60  
7.19.2. Costs
    60  
7.19.3. Appraisers
    61  
7.20. Mortgage Subsidiaries
    61  
7.21. Qualified Ratings
    61  
7.22. Updates to Schedules
    61  
7.23. Plans and Benefit Arrangements
    62  
7.24. Employment Matters
    62  
7.25. Environmental Matters
    63  
7.26. Environmental Certificates
    64  
7.27. Senior Debt Status
    64  
7.28. Financial Covenants
    64  
7.28.1. Leverage Ratio
    64  
7.28.2. Borrowing Base
    64  
7.28.3. Tangible Net Worth
    64  
7.28.4. Mortgage Subsidiaries
    64  
7.29. Financial Contracts
    65  
 
       
ARTICLE VIII
DEFAULTS
       
 
       
ARTICLE IX
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
       
 
       
9.1. Acceleration
    67  
9.2. Amendments
    67  
9.3. Preservation of Rights
    68  

 

iii



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE X
GENERAL PROVISIONS
       
 
       
10.1. Survival of Representations
    68  
10.2. Governmental Regulation
    68  
10.3. Headings
    68  
10.4. Entire Agreement
    68  
10.5. Several Obligations Benefits of This Agreement
    68  
10.6. Expenses; Indemnification
    69  
10.7. Numbers of Documents
    69  
10.8. Accounting
    69  
10.9. Severability of Provisions
    69  
10.10. Nonliability of Lenders
    70  
10.11. Confidentiality
    70  
10.12. Nonreliance
    70  
10.13. Conversion and Non-Designation of Designated Guarantors
    71  
10.14. USA PATRIOT ACT
    72  
10.15. Stepdown Provisions
    72  
 
       
ARTICLE XI
THE ADMINISTRATIVE AGENT
       
 
       
11.1. Appointment and Authority
    73  
11.2. Rights as a Lender
    73  
11.3. Exculpatory Provisions
    73  
11.4. Reliance by Administrative Agent
    74  
11.5. Delegation of Duties
    74  
11.6. Resignation of Successor Administrative Agent
    74  
11.7. Non-Reliance on Administrative Agent and Other Lenders
    75  
11.8. No Other Duties, Etc.
    75  
11.9. Appointment of Supplemental Administrative Agents
    75  
11.10. Administrative Agent’s Reimbursement and Indemnification
    76  
11.11. Notice of Default
    76  
11.12. Administrative Agent’s Fee
    76  
11.13. Delegation to Affiliates
    76  
11.14. Agent’s Responsibilities and Duties
    76  
 
       
ARTICLE XII
SETOFF; RATABLE PAYMENTS
       
 
       
12.1. Setoff
    76  
12.2. Ratable Payments
    76  
 
       
ARTICLE XIII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
       
 
       
13.1. Successors and Assigns
    77  
13.2. Participations
    77  
13.2.1. Permitted Participants; Effect
    77  
13.2.2. Voting Rights
    78  
13.2.3. Benefit of Setoff
    78  

 

iv



--------------------------------------------------------------------------------



 



              Page  
13.3. Assignments
    78  
13.3.1. Permitted Assignments
    78  
13.3.2. Effect, Effective Date
    78  
13.3.3. Swing Line Commitment
    79  
13.4. Dissemination of Information
    79  
13.5. Tax Treatment
    79  
 
       
ARTICLE XIV
NOTICES
       
 
       
14.1. Notices
    79  
14.2. Change of Address
    80  
 
       
ARTICLE XV
COUNTERPARTS
       
 
       
ARTICLE XVI
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
       
 
       
16.1. CHOICE OF LAW
    80  
16.2. CONSENT TO JURISDICTION
    81  
16.3. WAIVER OF JURY TRIAL
    81  

 

v



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

     
Pricing Schedule
   
 
   
Exhibit A
  Form of Competitive Bid Note
 
   
Exhibit B
  Form of Competitive Bid Quote
 
   
Exhibit C
  Form of Competitive Bid Quote Request
 
   
Exhibit D
  Form of Invitation for Competitive Bid Quotes
 
   
Exhibit E
  Form of Revolving Credit Note
 
   
Exhibit F
  Form of Swing Line Note
 
   
Exhibit G
  Form of Commitment and Acceptance
 
   
Exhibit H
  Form of Opinion of Company’s General Counsel
 
   
Exhibit I
  Form of Opinion of Ballard Spahr LLP
 
   
Exhibit J
  Form of Guaranty
 
   
Exhibit K
  Form of Compliance Certificate
 
   
Exhibit L
  Form of Environmental Certificate
 
   
Exhibit M
  Form of Assignment and Assumption
 
   
Schedule 1
  Lenders and Commitments
 
   
Schedule 2
  Existing Letters of Credit
 
   
Schedule 3
  Permitted Liens
 
   
Schedule 4
  Existing Subordinated Indebtedness
 
   
Schedule 5
  Intentionally Omitted
 
   
Schedule 6
  Litigation and Contingent Obligations
 
   
Schedule 7
  Subsidiaries
 
   
Schedule 8
  Other Liens
 
   
Schedule 9
  ERISA Matters
 
   
Schedule 10
  Environmental Matters

 

vi



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
This Credit Agreement, dated as of October 22, 2010, is among First Huntingdon
Finance Corp. (the “Borrower”), Toll Brothers, Inc. (the “Company”), the Lenders
party hereto and Citibank, N.A., as Administrative Agent (the “Administrative
Agent”).
AGREEMENT
NOW THEREFORE, in consideration of the mutual covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby covenant and agree, as follows:
ARTICLE I
DEFINITIONS
As used in this Agreement:
“ABR Advance” means a Revolving Credit Advance that bears interest at the
Alternate Base Rate.
“ABR Loan” means a Loan that bears interest at the Alternate Base Rate.
“Absolute Rate” means, with respect to an Absolute Rate Loan made by a Revolving
Credit Lender for the relevant Competitive Bid Interest Period, the rate of
interest per annum (rounded to the nearest 1/100 of 1%) offered by such
Revolving Credit Lender and accepted by the Borrower.
“Absolute Rate Advance” means a borrowing hereunder consisting of the aggregate
amount of the several Absolute Rate Loans made by some or all of the Revolving
Credit Lenders to the Borrower at the same time and for the same Competitive Bid
Interest Period.
“Absolute Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Absolute Rates pursuant to Section 2.3.
“Absolute Rate Loan” means a Loan that bears interest at the Absolute Rate.
“Additional Borrowing Base Selected Assets” is defined in Section 7.19.2.
“Additional Lender” means a Qualified Bank (approved by the Administrative Agent
and each of the Arrangers, which approval shall not be unreasonably withheld or
delayed) or an existing Lender that elects, upon request by the Borrower, to
issue a Revolving Credit Commitment, or to increase its existing Revolving
Credit Commitment, pursuant to Section 2.18.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Ratable Advance or
Eurodollar Bid Rate Advance for the relevant Eurodollar Interest Period or, with
respect to the determination of clause (b) of the definition of the Federal
Funds/Euro Rate or clause (iii) of the definition of Alternate Base Rate, for a
Eurodollar Interest Period of one month, an interest rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to (a) the LIBO Rate for
such Eurodollar Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means Citibank, N.A., in its capacity as contractual
representative of the Lenders pursuant to Article XI, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article XI.
“Administrative Agent’s Fee Letter” means that certain fee letter agreement
dated September 1, 2010 among the Borrower, the Company and Citigroup, as the
same may be modified or amended from time to time.
“Affected Lender” is defined in Section 2.20.
[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.
“Agent” means any Lender under this Agreement designated, and in its capacity,
as a co-agent, documentation agent, managing agent or syndication agent (but not
the Administrative Agent).
“Aggregate Available Revolving Credit” means at any time the amount by which
(a) the Aggregate Revolving Credit Commitment exceeds (b) the sum of (i) the
principal amount of all outstanding Revolving Credit Advances (provided that for
purposes of determining the Undrawn Fee under Section 2.4 only, Revolving Credit
Advances shall not include Competitive Bid Advances and Swing Line Advances),
plus (ii) the Facility Letter of Credit Obligations.
“Aggregate Revolving Credit Commitment” means the aggregate of the Revolving
Credit Commitments of all the Revolving Credit Lenders, as increased or reduced
from time to time pursuant to the terms hereof. As of the date hereof, the
Aggregate Revolving Credit Commitment is $885,000,000.
“Aggregate Revolving Credit Facility Limit” means $2,000,000,000.
“Agreement” means this credit agreement, as it may be amended or modified and in
effect from time to time.
“Agreement of Sale” means a fully-executed written agreement (substantially in a
form approved by the Administrative Agent, which approval shall not be
unreasonably withheld or delayed) between a Loan Party and a purchaser that is
not an Affiliate of the Company or any other member of Toll Group, providing for
the sale of a residential unit to such purchaser, which agreement (i) shall
include no contingency for the purchaser selling another residence, (ii) be
accompanied by a non-refundable (except on terms set forth in such agreement or
as may be prevented by applicable Law) deposit equal to the lesser of (x) ten
percent (10%) of the purchase price of the unit sold (at least one-half of which
deposit shall have been paid in cash), (y) the difference between the purchase
price set forth in such agreement and the amount of the mortgage contingency set
forth in such agreement (at least one-half of which deposit shall have been paid
in cash) and (z) the maximum amount of deposit which applicable Law permits the
seller of such unit to retain as liquidated damages if the closing of the sale
of such unit does not occur, and (iii) shall provide that the purchase price
shall be paid in cash or by title company check or by attorney check or by
certified or bank check at or before the closing of the sale (such cash or check
may be obtained by the purchaser from a loan provided by the seller or an
Affiliate of the seller). For the purpose of clause (z) above, applicable Law
shall be deemed to prohibit the seller from retaining a deposit if it creates a
presumption that the amount of such deposit is unreasonable and as such may not
be retained by the seller.
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the sum of (a) the greatest of (i) the Prime Rate in effect on such day,
(ii) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1% per
annum and (iii) the Adjusted LIBO Rate applicable for an interest period of one
month as offered by the principal London office of Citibank, N.A. in immediately
available funds in the London interbank market at approximately 11:00 a.m.
(London Time) on such day, plus 1.00% and (b) the Applicable Base Rate Margin.
“Applicable Base Rate Margin” means with respect to an ABR Advance under the
Revolving Credit Facility, the percentage rate per annum applicable to such
Revolving Credit Advance, as determined with respect to the Revolving Credit
Facility pursuant to the Pricing Schedule.
“Applicable Fee Rate” means, at any time the percentage rate per annum at which
Undrawn Fees are accruing on the average daily Aggregate Available Revolving
Credit at such time as determined pursuant to the Pricing Schedule.

 

2



--------------------------------------------------------------------------------



 



“Applicable Letter of Credit Rate” means, at any time, the percentage rate per
annum at which Facility Letter of Credit Fees are accruing on outstanding
Facility Letters of Credit, which percentage rate shall be a rate per annum
equal to (i) the Applicable Ratable Advance Margin under the Revolving Credit
Facility at such time as determined pursuant to the Pricing Schedule, minus
(ii) 0.25% per annum.
“Applicable Margins” means with respect to the Revolving Credit Facility, the
Applicable Ratable Advance Margin for the Revolving Credit Facility, the
Applicable Base Rate Margin for the Revolving Credit Facility and the Applicable
Fee Rate, as applicable.
“Applicable Ratable Advance Margin” means, with respect to a Eurodollar Ratable
Advance or a Federal Funds/Euro-Rate Advance under the Revolving Credit
Facility, the percentage rate per annum applicable to such Revolving Credit
Advance, as determined with respect to the Revolving Credit Facility pursuant to
the Pricing Schedule.
“Application” means, with respect to a Facility Letter of Credit, such form of
application therefor and other documents related thereto (whether in a single or
several documents, taken together) as an Issuing Bank may employ in the ordinary
course of business for its own account, with such modifications thereto as may
be agreed upon by such Issuing Bank and the Borrower and as are not materially
adverse (in the reasonable judgment of such Issuing Bank and the Administrative
Agent) to the interests of the Revolving Credit Lenders; provided, however, in
the event of any conflict between the terms of any Application and this
Agreement, the terms of this Agreement shall control.
“Arrangers” means Citigroup Global Markets Inc., Deutsche Bank Securities Inc.
and RBS Securities Inc., and their respective successors.
“Article” means an article of this Agreement unless another document is
specifically referenced.
“Assignment and Assumption” is defined in Section 13.3.1.
“Assumed Purchase Money Loans” means at any time the outstanding amount of all
loans secured by assets purchased by the Designated Guarantors and assumed or
entered into by the applicable Designated Guarantor on the date of purchase,
provided that (i) the amount of any such loan does not exceed the purchase price
of the applicable asset and (ii) recourse for each such loan is limited to the
applicable Designated Guarantor (other than Customary Recourse Exceptions); and
any amendment, modification, extension or refinancing of such loans, provided
that with respect to the loans, as amended, modified, extended, or refinanced
(A) the aggregate amount thereof shall not exceed the amount of the loans which
existed at the time the applicable Designated Guarantor purchased such asset,
(B) such loans and refinancings shall not be secured by any assets of any Loan
Party other than those initially purchased by the applicable Designated
Guarantor and improvements constructed thereon in the normal course of the Loan
Parties’ homebuilding business, and (C) at least 80% of the amount thereof shall
be provided by the same lenders which provided the loans which existed at the
time the applicable Designated Guarantor purchased such assets.
“Authorized Officers” means those Persons designated by written notice to the
Administrative Agent from the applicable Loan Party, authorized to execute
notices, reports and other documents required hereunder. The Loan Parties may
amend such list of Persons from time to time by giving written notice of such
amendment to the Administrative Agent.
“BBA LIBOR” shall have the meaning ascribed to such term in the definition of
LIBO Rate.
“Benefit Arrangement” means at any time an “employee benefit plan,” within the
meaning of Section 3(3) of ERISA, which is neither a Plan nor a Multiemployer
Plan and which is maintained, sponsored or otherwise contributed to by any
member of the Controlled Group.
“Board” means The Board of Governors of the Federal Reserve System of the United
States of America (or any successor).

 

3



--------------------------------------------------------------------------------



 



“Borrower” means First Huntingdon Finance Corp., a Delaware corporation, and its
successors and assigns.
“Borrowing Base” means at any time the sum (without duplication) of (i) 100% of
unrestricted cash, Cash Equivalents or Marketable Securities of the Loan Parties
in excess of $10,000,000; (ii) 90% of Category 1 Borrowing Base Assets (except
as otherwise hereinafter provided); (iii) 75% of Category 2 Borrowing Base
Assets (except as otherwise hereinafter provided); (iv) 60% of Category 3
Borrowing Base Assets; and (v) 50% of Category 4 Borrowing Base Assets.
Notwithstanding the foregoing, the Borrower may elect to combine the Category 1
Borrowing Base Assets and Category 2 Borrowing Base Assets into one category, in
which event, in place of items (ii) and (iii) above, 85% of the sum (without
duplication) of the Category 1 Borrowing Base Assets and Category 2 Borrowing
Base Assets shall be included in the Borrowing Base, provided that the Borrower
shall represent and warrant in the applicable Borrowing Base Certificate that
(A) 85% of the sum (without duplication) of the Category 1 Borrowing Base Assets
and Category 2 Borrowing Base Assets is less than (B) the sum (without
duplication) of items (ii) and (iii) above. All Borrowing Base Assets must be
assets owned by the Loan Parties subject only to Permitted Liens (other than
clauses (vi) and (xx) of such definition) and (except as otherwise provided in
Section 7.19) shall be valued at book value, reduced (without duplication) by
the Remediation Adjustment (if any) applicable to such Borrowing Base Assets.
“Borrowing Base Assets” means the Category 1 Borrowing Base Assets, Category 2
Borrowing Base Assets, Category 3 Borrowing Base Assets and Category 4 Borrowing
Base Assets.
“Borrowing Base Certificate” means a certificate, in a form satisfactory to the
Administrative Agent, calculating the Borrowing Base as of the last day of a
fiscal quarter, and delivered pursuant to Section 7.1 (viii).
“Borrowing Base Selected Assets” is defined in Section 7.19.2.
“Borrowing Date” means a date on which a Revolving Credit Advance is made
hereunder.
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York for the conduct of substantially all
of their commercial lending activities and on which dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in New York for the conduct of substantially all of their commercial
lending activities.
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
“cash collateralize” is defined in Section 4.10.
“Cash Equivalents” means (i) securities with maturities of 180 days or less from
the date of acquisition issued or fully guaranteed or insured by the United
States or any agency or instrumentality thereof, (ii) dollar denominated time
and demand deposits and certificates of deposit with maturities of 180 days or
less from the date of acquisition and overnight bank deposits of any commercial
bank having capital, surplus and undivided profits aggregating at least
$500,000,000, (iii) repurchase obligations of any bank satisfying the
requirements of clause (ii) of this definition, (iv) commercial paper and
variable or fixed rate notes of a domestic issuer rated at least A-2 or better
by S&P or P-2 or better by Moody’s and in either case maturing within 180 days
after the date of acquisition, (v) securities with maturities of 180 days or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States or by any political subdivision
or taxing authority of any such state, commonwealth or territory, and such
securities of such state, commonwealth, territory, political subdivision or
taxing authority, as the case may be, are rated at least A by S&P or A by
Moody’s, (vi) securities with maturities of 180 days or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
satisfying the requirements of clause (ii) of this definition, or (vii) shares
of “money market funds” that comply with the criteria set forth in Rule 2a-7 of
the Investment Company Act of 1940, as amended.

 

4



--------------------------------------------------------------------------------



 



“Category 1 Borrowing Base Assets” means at any time the following assets owned
by the Loan Parties (except any such assets that are Excluded Assets):
(1) residential units and buildings under construction subject to an Agreement
of Sale; (2) completed residential units and buildings subject to an Agreement
of Sale; (3) land (and related site improvements and development costs) related
to the assets described in items (1) and (2); and (4) interest, overhead, taxes
and other costs (to the extent capitalized under GAAP) related to the assets
described in items (1), (2) and (3).
“Category 2 Borrowing Base Assets” means at any time the following assets owned
by the Loan Parties (except any such assets that are Excluded Assets):
(1) residential units and buildings under construction not under Agreement of
Sale; (2) completed residential units and buildings not under Agreement of Sale;
(3) land (and related site improvements and development costs) related to the
assets described in items (1) and (2); and (4) interest, overhead, taxes and
other costs (to the extent capitalized under GAAP) related to the assets
described in items (1), (2) and (3).
“Category 3 Borrowing Base Assets” means at any time the following assets owned
by the Loan Parties (except any such assets that are Excluded Assets): (1) site
improvements on land owned by a Loan Party that is not subject to an Agreement
of Sale; and (2) interest, overhead, taxes and other costs (to the extent
capitalized under GAAP) related to the assets described in item (1).
“Category 4 Borrowing Base Assets” means at any time the following assets owned
by the Loan Parties (except any such assets that are Excluded Assets):
(1) acquisition and development costs (excluding site improvement costs) of land
owned by a Loan Party that is not subject to an Agreement of Sale; and
(2) interest, overhead, taxes and other costs (to the extent capitalized under
GAAP) related to the assets described in item (1).
“Change” is defined in Section 3.2.
“Change of Control” means the occurrence of any one or more of the following
events:
(A) The acquisition by any Person, or two or more Persons acting in concert, of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934) of 50% or more of
the outstanding shares of voting stock of a Loan Party; or
(B) There shall be consummated any consolidation or merger to which the Company
is a party except a merger or consolidation where the holders of voting stock of
the Company prior to such merger or consolidation own more than 50% of the
voting stock of the continuing or surviving corporation outstanding after such
merger or consolidation (whether or not the Company is such continuing or
surviving corporation).
“Citibank” means Citibank, N.A., in its individual capacity, and its successors.
“Citigroup” means Citigroup Global Markets Inc.
“Closing Date” means the Business Day on which the conditions set forth in
Section 5.1 are satisfied.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Commitment and Acceptance” is defined in Section 2.18(b).
“Communications” is defined in Section 14.1(b).
“Company” means Toll Brothers, Inc., a Delaware corporation.

 

5



--------------------------------------------------------------------------------



 



“Competitive Bid Advance” means a borrowing hereunder consisting of the
aggregate amount of the several Competitive Bid Loans made by one or more of the
Revolving Credit Lenders to the Borrower at the same time and for the same
Interest Period.
“Competitive Bid Agent” means, with respect to a Competitive Bid Quote Request,
either the Administrative Agent or the Borrower, as specified in such
Competitive Bid Quote Request as provided in Section 2.3.2.
“Competitive Bid Borrowing Notice” is defined in Section 2.3.6.
“Competitive Bid Interest Period” means, in the case of a Eurodollar Bid Rate
Advance, a Eurodollar Interest Period and, in the case of an Absolute Bid
Advance, a period of not less than 14 nor more than 360 days, in each case as
selected by the Borrower pursuant to this Agreement. If such Competitive Bid
Interest Period would end on a day which is not a Business Day, such Competitive
Bid Interest Period shall end on the next succeeding Business Day (except as
otherwise provided in the definition of “Eurodollar Interest Period”).
“Competitive Bid Loan” means a Eurodollar Bid Rate Loan or an Absolute Rate
Loan, or both, as the case may be.
“Competitive Bid Margin” means the margin above or below the applicable Adjusted
LIBO Rate offered for a Eurodollar Bid Rate Loan, expressed as a percentage
(rounded to the nearest 1/100 of 1%) to be added or subtracted from such
Eurodollar Bid Rate.
“Competitive Bid Note” means a promissory note in substantially the form of
Exhibit A hereto, with appropriate insertions, duly executed and delivered to
the Administrative Agent by the Borrower for the account of a Revolving Credit
Lender and payable to the order of such Revolving Credit Lender, including any
amendment, modification, renewal or replacement of such promissory note.
“Competitive Bid Quote” means a Competitive Bid Quote substantially in the form
of Exhibit B hereto completed and delivered by a Revolving Credit Lender to the
Competitive Bid Agent in accordance with Section 2.3.4.
“Competitive Bid Quote Request” means a Competitive Bid Quote Request
substantially in the form of Exhibit C hereto completed and delivered by the
Borrower to the Administrative Agent in accordance with Section 2.3.2.
“Competitive Bid Sublimit” means, at any time, an amount equal to fifty percent
(50%) of the Aggregate Revolving Credit Commitment, as such Aggregate Revolving
Credit Commitment may increase or decrease from time to time hereunder.
“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to (a) Consolidated Net
Income for such period, plus (b) any extraordinary loss reflected in such
Consolidated Net Income, minus (c) any extraordinary gain reflected in such
Consolidated Net Income, plus (d) Consolidated Interest Charges for such period,
plus (e) the aggregate amount of federal, state, local and foreign income taxes
provision included by the Company and its consolidated Subsidiaries for such
period in the calculation of Consolidated Net Income, plus (f) non-cash
stock-based compensation expense, minus (g) the aggregate amount of federal,
state, local and foreign income tax benefit included by the Company and its
consolidated Subsidiaries for such period in the calculation of Consolidated Net
Income, plus (h) depreciation, amortization and impairment charges and writeoffs
of the Company and its consolidated Subsidiaries for such period, in each case
as determined in accordance with GAAP.
“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with borrowed money (including capitalized
interest and accretion of original issue discount on long-term debt) or in
connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of the Company and its Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP.

 

6



--------------------------------------------------------------------------------



 



“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated on a consolidated basis
for such period in accordance with GAAP.
“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Company and its Subsidiaries calculated on a consolidated basis as of
such time in accordance with GAAP.
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person guarantees or in effect guarantees any
Indebtedness of any other Person in any manner, whether directly or indirectly.
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.
“Conversion” is defined in Section 10.13.
“Customary Recourse Exceptions” means exclusions from the exculpation provisions
for fraud, waste, misapplication of cash, environmental claims, breach of
representations or warranties, failure to pay taxes and insurance, bankruptcy
and insolvency events, and other circumstances customarily excluded by
institutional lenders from exculpation provisions and/or included in separate
indemnification agreements in non-recourse financings of real estate.
“Default” means an event described in Article VIII.
“Defaulting Lender” means at any time, as reasonably determined by the
Administrative Agent, a Lender as to which the Administrative Agent has notified
the Borrower that (i) such Lender and/or any of its affiliates has failed for
one or more Business Days to comply with its obligations under this Agreement to
make a loan, make a payment to an Issuing Bank in respect of a Facility Letter
of Credit and/or make a payment to the Swing Line Lender in respect of a Swing
Line Advance (each a “Lender Funding Obligation”) (unless the subject of a good
faith dispute), (ii) such Lender and/or any of its affiliates has notified the
Administrative Agent, or has stated publicly, that it will not comply with any
such Lender Funding Obligation hereunder (unless such Lender in good faith
disputes such requirement to comply), or has defaulted on its Lender Funding
Obligations generally under other loan agreements or credit agreements or other
similar agreements (unless the subject of a good faith dispute), (iii) such
Lender and/or any of its affiliates has, for three or more Business Days, failed
to confirm in writing to the Administrative Agent or an Issuing Bank, as the
case may be, in response to a written request of the Administrative Agent or an
Issuing Bank, as the case may be, that it will comply with its Lender Funding
Obligations hereunder or (iv) a Lender Insolvency Event has occurred and is
continuing with respect to such Lender and/or any of its affiliates (provided
that neither the reallocation of Lender Funding Obligations as a result of a
Lender’s being a Defaulting Lender nor the performance by Non-Defaulting Lenders
of such reallocated Lender Funding Obligations will by itself cause the relevant
Defaulting Lender to become a Non-Defaulting Lender). The Administrative Agent
will promptly send to all parties hereto a copy of any notice to the Borrower
provided for in this definition.
“Designated Guarantors” means any Subsidiary of the Company that at any time has
executed and delivered a Guaranty Agreement (or a Supplemental Guaranty) and
that has not been released from liability in accordance with the provisions of
Section 10.13.
“Eligible Assignee” is defined in Section 13.1.
“Embargoed Person” means any party that (i) is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or
(ii) resides, is organized or chartered, or has a place of business in a country
or territory that is the subject of OFAC sanctions programs.

 

7



--------------------------------------------------------------------------------



 



“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, land surface and subsurface strata, and natural resources
such as wetlands, flora and fauna.
“Environmental Certificate” is defined in Section 7.26.
“Environmental Complaint” means any written complaint setting forth a cause of
action for personal or property damage or equitable relief, order, notice of
violation, citation, request for information issued pursuant to any
Environmental Laws by an Official Body, subpoena or other written notice of any
type relating to, arising out of, or issued pursuant to any of the Environmental
Laws or any Environmental Conditions, as the case may be.
“Environmental Conditions” means any conditions of the environment, including,
without limitation, the work place, the ocean, natural resources (including
flora or fauna), soil, surface water, ground water, any actual or potential
drinking water supply sources, substrata or the ambient air, relating to or
arising out of, or caused by the use, handling, storage, treatment, recycling,
generation, transportation, Release or threatened Release or other management or
mismanagement of Regulated Substances resulting from the use of, or operations
on, the Property.
“Environmental Laws” means any Laws relating to (i) the protection of the
environment, (ii) the effect of the environment on human health,
(iii) emissions, discharges or Releases of Regulated Substances into surface
water, ground water or land, or (iv) the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Regulated Substances
or the clean-up or other remediation thereof.
“Environmentally Approved Land” shall mean land owned by a Loan Party as to
which there has been delivered to such Loan Party and, to the extent required
under Section 7.26, the Administrative Agent an Environmental Certificate that
either (a) contains no exceptions on Exhibit A thereto except for Permitted
Environmental Exceptions, or (b) if it contains any exceptions other than
Permitted Environmental Exceptions, such exceptions shall have been (i) approved
by the Administrative Agent, which approval has not been reversed by the
Required Lenders under Section 7.26 or (ii) approved by the Required Lenders if
the Administrative Agent initially does not approve such exceptions.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
“Escrow Agreement” means an agreement or other similar arrangement with a
municipality or any other Official Body, including without limitation any
utility, water or sewer authority, or other similar entity, for the purpose of
assuring such municipality or other Official Body that the Company or an
Affiliate of the Company will properly and timely complete work it has agreed to
perform for the benefit of such municipality or other Official Body, under the
terms of which a bank (including a Lender hereunder) or other Person agrees to
set aside or otherwise make available a specified amount of funds which will be
paid to such municipality or other Official Body upon request by such
municipality or other Official Body in accordance with the terms of such
agreement in the event the Company or such Affiliate fails to perform such work.
“Eurodollar Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Margins pursuant to Section 2.3.
“Eurodollar Bid Rate” means, with respect to a Eurodollar Bid Rate Loan made by
a given Revolving Credit Lender for the relevant Eurodollar Interest Period, the
sum of (a) the Adjusted LIBO Rate applicable to such Eurodollar Interest Period,
plus or minus (b) the Competitive Bid Margin offered by such Revolving Credit
Lender and accepted by the Borrower. The Eurodollar Bid Rate shall be rounded to
the next higher multiple of 1/100 of 1 % if the rate is not such a multiple.
“Eurodollar Bid Rate Advance” means a Competitive Bid Advance which bears
interest at a Eurodollar Bid Rate.
“Eurodollar Bid Rate Loan” means a Competitive Bid Loan which bears interest at
the Eurodollar Bid Rate.

 

8



--------------------------------------------------------------------------------



 



“Eurodollar Interest Period” means, with respect to a Eurodollar Ratable
Advance, a period of one, two, three or six months (or, subject to approval by
all Lenders under the Revolving Credit Facility, nine or twelve months) or, with
respect to a Eurodollar Bid Rate Advance, a period of one, two, three, six, nine
or twelve months, in each case commencing on a Business Day selected by the
Borrower pursuant to this Agreement or, with respect to the determination of
clause (b) of the definition of the Federal Funds/Euro Rate, a period of one
month. Such Eurodollar Interest Period shall end on the day which corresponds
numerically to such date one, two, three, six, nine or twelve months thereafter,
provided, however, that if there is no such numerically corresponding day in
such next, second, third, sixth, ninth or twelfth succeeding month, such
Eurodollar Interest Period shall end on the last Business Day of such next,
second, third, sixth, ninth or twelfth succeeding month. If a Eurodollar
Interest Period would otherwise end on a day which is not a Business Day, such
Eurodollar Interest Period shall end on the next succeeding Business Day,
provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Eurodollar Interest Period shall end on the immediately
preceding Business Day.
“Eurodollar Loan” means a Eurodollar Bid Rate Loan or a Eurodollar Ratable Loan.
“Eurodollar Ratable Advance” means a Revolving Credit Advance (other than a
Federal Funds/Euro-Rate Advance) which bears interest at a Eurodollar Rate
requested by the Borrower pursuant to Section 2.2.
“Eurodollar Ratable Loan” means a Loan (other than a Federal Funds/Euro-Rate
Loan) which bears interest at a Eurodollar Rate requested by the Borrower
pursuant to Section 2.2.
“Eurodollar Rate” means, with respect to a Eurodollar Ratable Advance under the
Revolving Credit Facility for the relevant Eurodollar Interest Period or, with
respect to the determination of clause (b) of the definition of the Federal
Funds/Euro-Rate, for a Eurodollar Interest Period of one month, a rate per annum
(rounded upwards, if necessary, to the next 1/100th of 1%) equal to the sum of
(i) the Adjusted LIBO Rate applicable to such Eurodollar Interest Period, plus
(ii) the Applicable Ratable Advance Margin in effect two Business Days prior to
such Revolving Credit Advance.
“Excess Investments” means at any time the amount (if any) by which Special
Investments exceeds 25% of Consolidated Net Worth.
“Excluded Assets” means at any time any of the following assets of the Loan
Parties: (1) assets subject to any Lien securing Indebtedness (except for
Permitted Purchase Money Loans in which the applicable Loan Party and its
successors shall have full rights to prepay without premium or penalty, or if a
premium or penalty may be imposed, the total potential premium or penalty is
added to the principal amount of such Indebtedness for computation purposes,
provided, that the Borrower may elect in its sole discretion to designate any
asset subject to a Permitted Purchase Money Loan as an Excluded Asset (thereby
excluding such asset from the calculation of the Borrowing Base), in which event
any potential prepayment penalties and premiums on such Permitted Purchase Money
Loan shall not be included in computing Indebtedness); (2) land, site
improvements, development costs and units or buildings constructed or under
construction on such land if the applicable Loan Party has not received
Preliminary Approval with respect to such land or if such Land is not
Environmentally Approved Land; and (3) payments for options.
“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and any Agent (i) taxes imposed on or measured by its overall net
income, branch profits or franchise taxes (imposed in lieu of net income taxes)
to the extent any such tax is imposed as a result of a present or former
connection between such Lender or Agent (as the case may be) and the taxing
jurisdiction or any political subdivision thereof (other than solely as a result
of this Agreement or the residence of the Borrower), (ii) taxes imposed by the
United States by means of withholding tax if and to the extent that such taxes
are imposed pursuant to a law in effect on the date such Lender or Agent becomes
a party to this Agreement, and (iii) any taxes imposed under Section 1471 or
1472 of the Code, other than by reason of a change in law.
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

 

9



--------------------------------------------------------------------------------



 



“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of March 17, 2006 among the Borrower, the Company, the lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
“Existing Letters of Credit” means those Letters of Credit identified in
Schedule 2 hereto heretofore issued, pursuant to the Existing Credit Agreement,
by the Revolving Credit Lenders identified in Schedule 2 and outstanding as of
the date hereof.
“Extension Date” is defined in Section 2.17.
“Extension Request” is defined in Section 2.17.
“Facility Increase” is defined in Section 2.18.
“Facility Letter of Credit” means (i) any Existing Letter of Credit and (ii) any
Letter of Credit (which, in the case of a Performance Letter of Credit, may be
an Escrow Agreement) hereafter issued by an Issuing Bank for the account of the
Borrower or another Loan Party in accordance with Article IV.
“Facility Letter of Credit Exposure” means, with respect to a Revolving Credit
Lender, the Revolving Credit Ratable Share of such Revolving Credit Lender of
all outstanding Facility Letter of Credit Obligations.
“Facility Letter of Credit Fee” means, for any period, a fee, payable with
respect to each Facility Letter of Credit issued by an Issuing Bank outstanding
in such period, in an amount per annum equal to the product of (i) the daily
average Applicable Letter of Credit Rate during such period and (ii) the daily
average undrawn face amount of such Facility Letter of Credit, computed on the
basis of the actual number of days such Facility Letter of Credit is outstanding
in such period.
“Facility Letter of Credit Notice” is defined in Section 4.4(c).
“Facility Letter of Credit Obligations” means at any time the sum of (i) the
aggregate undrawn face amount of all outstanding Facility Letters of Credit, and
(ii) the aggregate amount paid by an Issuing Bank on any Facility Letters of
Credit to the extent (if any) not reimbursed by the Borrower or the Revolving
Credit Lenders under Section 4.6.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100th of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100th of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Federal Funds/Euro-Rate” means, for any day, an interest rate per annum equal
to the greater of (a) the sum of (i) the Federal Funds Effective Rate for the
Business Day immediately preceding such day, plus (ii) the Applicable Ratable
Advance Margin under the Revolving Credit Facility, plus (iii) 0.25% per annum,
and (b) a rate equal to the Eurodollar Rate for a Eurodollar Interest Period of
one month commencing on the second Business Day after such day. The Federal
Funds/Euro-Rate shall be recomputed each day.
“Federal Funds/Euro-Rate Advance” means a Revolving Credit Advance that bears
interest at the Federal Funds/Euro-Rate.
“Federal Funds/Euro-Rate Loan” means a Loan that bears interest at the Federal
Funds/Euro-Rate.
“Fee Letter” means that certain letter agreement dated September 1, 2010 among
the Borrower, the Company and the Arrangers with respect to fees payable to the
Lenders hereunder.

 

10



--------------------------------------------------------------------------------



 



“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, and (ii) any agreements, devices or
arrangements providing for payments related to fluctuations of interest rates,
exchange rates or forward rates, including, but not limited to, interest rate
exchange agreements, forward currency exchange agreements, interest rate cap or
collar protection agreements, forward rate currency or interest rate options.
“Financial Letter of Credit” means any Letter of Credit issued on behalf of a
Loan Party that is not a Performance Letter of Credit and that is issued to a
Person to ensure payment by a Loan Party or other Affiliate of the Company of a
financial obligation or satisfaction by a Loan Party or other Affiliate of any
other obligation of a Loan Party or other Affiliate.
“Fitch” means Fitch, Inc.
“Fixed Rate” means the Eurodollar Rate, the Eurodollar Bid Rate or the Absolute
Rate.
“Fixed Rate Advance” means a Revolving Credit Advance that bears interest at a
Fixed Rate.
“Fixed Rate Loan” means a Loan that bears interest at a Fixed Rate.
“Floating Rate” means the Alternate Base Rate or the Federal Funds/Euro-Rate.
“Floating Rate Advance” means a Revolving Credit Advance that bears interest at
a Floating Rate.
“Floating Rate Borrowing” means a Loan that bears interest at a Floating Rate.
“GAAP” is defined in Section 10.8.
“Guarantors” means the Company and the Designated Guarantors.
“Guaranty Agreement” means the guaranty agreement of even date herewith executed
and delivered by the Company and the Designated Guarantors to the Administrative
Agent for the benefit of the Lenders, as such guaranty agreement may be amended
or modified (including, without limitation, by delivery of a Supplemental
Guaranty) and in effect from time to time.
“Increase Date” is defined in Section 2.18(c).
“Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services which would appear as a liability on the
consolidated balance sheet of such Person (other than accounts payable arising
in the ordinary course of such Person’s business payable on terms customary in
the trade), (iii) obligations, whether or not assumed, secured by Liens;
provided that obligations secured by liens on cash, Cash Equivalents or
Marketable Securities shall not constitute Indebtedness unless such obligations
would appear as Indebtedness (or a loan or note or other equivalent term) on the
consolidated balance sheet of such Person, (iv) obligations which are evidenced
by notes, acceptances, or other instruments, (v) obligations of such Person to
purchase securities or other property arising out of or in connection with the
sale of the same or substantially similar securities or property,
(vi) Capitalized Lease Obligations, (vii) Contingent Obligations, (viii) the
amount of Facility Letter of Credit Obligations in respect of Financial Letters
of Credit, (ix) unpaid reimbursement obligations (i.e., drawn but not
reimbursed) under Performance Letters of Credit, and (x) any other obligation
for borrowed money which in accordance with GAAP would be shown as a liability
on the consolidated balance sheet of such Person. The amount of Indebtedness
shall include potential prepayment penalties and premiums on such Indebtedness
to the extent provided in the definition of “Excluded Assets.” In no event shall
Indebtedness include (a) Indebtedness owed by one Loan Party to another Loan
Party or (b) any obligation of a Loan Party to reimburse the issuer of a
performance bond issued in the ordinary course of business.
“Intercompany Agreement” is defined in Section 7.18.

 

11



--------------------------------------------------------------------------------



 



“Intercompany Loans” means the loans from the Borrower to the applicable Loan
Party using the proceeds of Loans hereunder.
“Intercompany Notes” is defined in Section 7.18.
“Interest Period” means a Eurodollar Interest Period or a Competitive Bid
Interest Period (as applicable).
“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities owned by such Person; any deposit accounts
and certificate of deposit owned by such Person; and structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person.
“Investment Grade Rating” means a rating of (i) BBB- or higher by S&P, or
(ii) Baa3 or higher by Moody’s.
“Investments in Mortgage Subsidiaries” means, without duplication, at any time
the sum of the following: (i) all Investments by any Loan Party directly or
indirectly in the capital stock of or other payments (except in connection with
the transactions for fair value in the ordinary course of business) to any of
the Mortgage Subsidiaries, (ii) all loans by any Loan Party directly or
indirectly to any of the Mortgage Subsidiaries, (iii) all Contingent Obligations
of any Loan Party directly or indirectly in respect of the obligations of any of
the Mortgage Subsidiaries, and (iv) all other obligations, contingent or
otherwise, of the Loan Parties to or for the benefit of any of the Mortgage
Subsidiaries; provided that, Investments in Mortgage Subsidiaries shall not
include any amounts that a Mortgage Subsidiary owes to a Loan Party to reimburse
such Loan Party for any taxes paid or payable by such Loan Party on account of
such Mortgage Subsidiary.
“Invitation for Competitive Bid Quotes” means an Invitation for Competitive Bid
Quotes substantially in the form of Exhibit D hereto, completed and delivered by
the Competitive Bid Agent to the Revolving Credit Lenders in accordance with
Section 2.3.3.
“Issuance Date” means the date on which a Facility Letter of Credit is issued,
amended or extended (as applicable).
“Issuing Bank” means each Revolving Credit Lender that has issued an Existing
Letter of Credit or may from time to time issue a Facility Letter of Credit in
accordance with the provisions of Article V.
“Issuing Bank’s L/C Limit” means, with respect to a Revolving Credit Lender at
any time, an amount equal to one hundred percent (100%) of its Revolving Credit
Commitment at such time, or such higher or lower amount as shall be agreed by
such Revolving Credit Lender at the request of the Borrower. Such Revolving
Credit Lender or the Borrower shall notify the Administrative Agent of any such
change in the Revolving Credit Lender’s Issuing Bank’s L/C Limit.
“Labor Contracts” means all employee benefit plans, employment agreements,
collective bargaining agreements and labor contracts to which any Loan Party is
a party.
“Law” means any and all applicable federal, state, local and foreign statutes,
laws, judicial decisions, regulations, ordinances, rules, judgments, orders,
decrees, plans, injunctions, permits, concessions, grants, franchises, licenses
and other governmental restrictions.
“Lender” means a Revolving Credit Lender (including the Swing Line Lender).
“Lender Funding Obligation” shall have the meaning ascribed to such term in the
definition of Defaulting Lender.

 

12



--------------------------------------------------------------------------------



 



“Lender Insolvency Event” means that (i) a Lender, its Parent Company or any of
its affiliates is insolvent, or is generally unable to pay its debts as they
become due, or admits in writing its inability to pay its debts as they become
due, or makes a general assignment for the benefit of its creditors, or
(ii) such Lender, its Parent Company or any of its affiliates is the subject of
a bankruptcy, insolvency, reorganization, liquidation or similar proceeding or a
takeover by a regulatory authority, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender, its
Parent Company or any of its affiliates, or such Lender, its Parent Company, or
any of its affiliates has taken any action in furtherance of or indicating its
consent to or acquiescence in any such proceeding or appointment; provided that
a Lender Insolvency Event shall not be deemed to have occurred solely by virtue
of the control by or the ownership or acquisition of any Equity Interest in any
Lender, its Parent Company or any of its affiliates by a Governmental Authority
or an instrumentality thereof.
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof or on a Schedule or
otherwise selected by such Lender or the Administrative Agent pursuant to
Section 2.15.
“Letter of Credit” of a Person means a letter of credit or similar instrument
(such as an Escrow Agreement) which is issued upon the application of such
Person or upon which such Person is an account party or for which such Person is
in any way liable.
“Leverage Ratio” means at any time the ratio of (a) Total Indebtedness
(excluding outstanding Letters of Credit or similar arrangements to the extent
collateralized by cash, Marketable Securities or Cash Equivalents), less
Permitted Nonrecourse Indebtedness, less unrestricted cash, Cash Equivalents and
Marketable Securities in excess of $10,000,000 in the aggregate held by the Toll
Group, to (b) the sum of (i) Tangible Net Worth and (ii) fifty percent (50%) of
Subordinated Indebtedness that has a maturity that is more than 90 days after
the Revolving Credit Facility Termination Date (provided that the amount in this
clause (ii) shall not exceed 66-2/3% of Consolidated Net Worth).
“LIBO Rate” means, with respect to any Eurodollar Ratable Advance or Eurodollar
Bid Rate Advance for any Eurodollar Interest Period, or with respect to the
determination of the Federal Funds/Euro-Rate, the British Bankers Association
LIBOR Rate (“BBA LIBOR”) as published by Reuters (or such other commercially
available source providing quotations of BBA LIBOR as may be designated by the
Administrative Agent from time to time, at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of the Eurodollar Interest
Period for such Eurodollar Ratable Advance or Eurodollar Bid Rate Advance, or,
in the case of determination of the Federal Funds/Euro-Rate, a Eurodollar
Interest Period of one month, as the rate for dollar deposits with a maturity
comparable to such Eurodollar Interest Period. In the event that such rate is
not available at such time for any reason, then the “LIBO Rate” with respect to
such Eurodollar Ratable Advance or Eurodollar Bid Rate Advance (or Federal
Funds/Euro-Rate) for such Eurodollar Interest Period shall be the rate at which
dollar deposits of $5,000,000 and for a maturity comparable to such Eurodollar
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Eurodollar Interest Period.
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
“Loan” means, with respect to a Lender, a loan made by such Lender pursuant to
Article II (or any conversion or continuation thereof). For avoidance of doubt,
the term “Loan” includes each Revolving Credit Loan, Competitive Bid Loan and
Swing Line Advance.
“Loan Documents” means this Agreement, the Guaranty Agreements and any Notes
issued pursuant to Section 2.11.
“Loan Parties” means the Company, the Borrower and (subject to the provisions of
Section 10.13) the Designated Guarantors.

 

13



--------------------------------------------------------------------------------



 



“Losses” is defined in Section 10.6(b).
“Marketable Securities” means (i) securities with maturities of two years or
less from the date of acquisition issued or fully guaranteed or insured by the
United States or any agency or instrumentality thereof, (ii) dollar denominated
time and demand deposits and certificates of deposit with maturities of two
years or less from the date of acquisition and overnight bank deposits of any
commercial bank having capital, surplus and undivided profits aggregating at
least $500,000,000, (iii) repurchase obligations of any bank satisfying the
requirements of clause (ii) of this definition, (iv) commercial paper and
variable or fixed rate notes of a domestic issuer rated at least A-2 or better
by S&P or P-2 or better by Moody’s and in either case maturing within two years
after the date of acquisition, (v) securities with maturities of two years or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States or by any political subdivision
or taxing authority of any such state, commonwealth or territory, and such
securities of such state, commonwealth, territory, political subdivision or
taxing authority, as the case may be, are rated at least A by S&P or A by
Moody’s, (vi) securities with maturities of two years or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
satisfying the requirements of clause (ii) of this definition, (vii) shares of
“money market funds” that comply with the criteria set forth in Rule 2a-7 of the
Investment Company Act of 1940, as amended, or (viii) bonds that mature within
two years and that have an Investment Grade Rating.
“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise) or results of operations of the
Loan Parties taken as a whole, (ii) the ability of the Loan Parties taken as a
whole to perform their obligations under the Loan Documents, or (iii) the
validity or enforceability of any of the Loan Documents or the rights or
remedies of the Administrative Agent or the Lenders thereunder.
“Material Indebtedness” is defined in Section 8.4.
“Maximum Deductible Amount” is defined in Section 7.28.3.
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
“Mortgage Banking Business” means the business of issuing mortgage loans on
residential properties (whether for purchase of homes or refinancing of existing
mortgages), purchasing and selling mortgage loans, issuing securities backed by
mortgage loans, acting as a broker of mortgage loans and other activities
customarily associated with mortgage banking and related businesses.
“Mortgage Subsidiaries’ Adjusted Shareholders’ Equity” means at any time the
stockholders’ equity (less goodwill) of the Mortgage Subsidiaries determined on
a consolidated basis in accordance with GAAP, plus the outstanding amount of any
loans made by the Loan Parties to the Mortgage Subsidiaries (except for
intercompany payables to one or more of the Loan Parties in respect of the
Mortgage Subsidiaries’ share of accrued consolidated income tax liabilities
which have not yet been paid by the Loan Parties) or other Investments in
Mortgage Subsidiaries that are not included in the stockholders’ equity of the
Mortgage Subsidiaries.
“Mortgage Subsidiaries’ Liabilities” means at any time all Indebtedness of any
of the Mortgage Subsidiaries at such date determined on a combined basis as a
group in accordance with GAAP, plus accrued income taxes payable by any of the
Mortgage Subsidiaries within one year of such date.
“Mortgage Subsidiary” means any corporation, limited partnership, limited
liability company or business trust that is (a) organized after the Closing Date
or designated by the Company as a Mortgage Subsidiary after the Closing Date,
(b) a Subsidiary of the Company and (c) engaged in the Mortgage Banking
Business.
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Company or any member of the
Controlled Group is a party and to which more than one employer is obligated to
make contributions.

 

14



--------------------------------------------------------------------------------



 



“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in
Sections 4063 and 4064 of ERISA.
“New Revolving Credit Lender” means an Additional Lender that, immediately prior
to its purchase of the Revolving Credit Commitment of a Revolving Credit Lender
pursuant to Section 2.20 or its issuance of a Revolving Credit Commitment
pursuant to Section 2.18, was not a Revolving Credit Lender hereunder.
“Non-Cash Collateralized Letters of Credit” is defined in Section 4.10(a).
“Non-Defaulting Lender” means at any time a Lender that is not a Defaulting
Lender.
“Non-Designation” is defined in Section 10.13.
“Non-Loan Parties” means members of the Toll Group or any Affiliate thereof,
excluding the Company, the Borrower and the Designated Guarantors.
“Non-U.S. Lender” is defined in Section 3.5(c).
“Notes” means, collectively, the Competitive Bid Notes, the Revolving Credit
Notes and the Swing Line Note; and “Note” means any one of the Notes.
“Notice” is defined in Section 14.1(c).
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, the Facility Letter of Credit Obligations, all accrued and unpaid
fees and all expenses, reimbursements, indemnities and other obligations of the
Loan Parties to the Lenders or to any Lender, the Administrative Agent or any
indemnified party arising under the Loan Documents, including without
limitation, the Revolving Credit Obligations.
“OFAC” has the meaning set forth in the definition of “Embargoed Person.”
“Official Body” means any national, federal, state, local or other government or
political subdivision or any agency, authority, bureau, central bank,
commission, department or instrumentality of any of the foregoing, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.
“Other Taxes” is defined in Section 3.5(b).
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the economic or voting Equity Interests of such Lender.
“Participant” is defined in Section 13.2.1.
“Participant Register” is defined in Section 13.2.1.
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into Law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Performance Letter of Credit” means (a) any Letter of Credit issued on behalf
of a Loan Party in favor of a municipality or any other Official Body, including
without limitation, any utility, water or sewer authority, or other similar
entity for the purpose of assuring such municipality, other Official Body,
utility, water or sewer authority or similar entity that an Affiliate of the
Company will properly and timely complete work it has agreed to perform for the
benefit of such municipality, other Official Body, utility, water or sewer
authority or similar entity or (b) an Escrow Agreement.

 

15



--------------------------------------------------------------------------------



 



“Permitted Environmental Exception” means an exception set forth on an
Environmental Certificate that a qualified independent environmental consultant
certifies can, in the judgment of such consultant, be cured by corrective action
that would reasonably be expected to cost less than $2,000,000 to complete and
that the Borrower certifies to the Lenders that it or another Loan Party shall
timely cure in accordance with applicable Environmental Laws. If the consultant
cannot or does not determine and certify as to the cost of such corrective
action, the exception shall not be a Permitted Environmental Exception.
“Permitted Investments” means Investments that are (i) cash or Cash Equivalents,
Marketable Securities and similar Investments; (ii) accounts receivable and
trade credit created, acquired or made in the ordinary course of business and
payable or dischargeable in accordance with customary trade terms;
(iii) Investments in a Guarantor; (iv) loans to directors, officers, employees,
agents, customers or suppliers in the ordinary course, including the financing
to purchasers of homes and other residential properties from a Loan Party;
(v) Investments in Mortgage Subsidiaries; (vi) Investments in joint ventures
(whether in partnership, corporate, limited liability company or other form);
(vii) Investments in real estate and/or mortgages and/or receivables secured by
real estate including stock or partnership or membership interests in real
estate related companies; (viii) loans to employees for the purpose of acquiring
the Company’s stock; (ix) Financial Contracts permitted hereunder;
(x) Investments (including Special Investments) outstanding on the Closing Date;
(xi) other Investments in the ordinary course of business; and (xii) other
Investments not included in clauses (i)-(xi) of this definition which do not, in
the aggregate, exceed 25% of Tangible Net Worth.
“Permitted Liens” means
(i) Liens for taxes, assessments, or similar charges which are not yet due and
payable or due but not yet delinquent and pledges or deposits made in the
ordinary course of business to secure payment of workmen’s compensation, or to
participate in any fund in connection with workmen’s compensation, unemployment
insurance, pensions or other social security programs;
(ii) Statutory Liens, other Liens imposed by law and Liens of mechanics,
workmen, warehousemen, carriers, landlords and contractors, provided that the
Liens permitted by this subsection (ii) have not been filed or, if such Liens
have been filed, either (i) a stay of enforcement thereof has been obtained
within 60 days, (ii) such Liens have been satisfied of record within 60 days
after the date of filing thereof or (iii) such Liens are being contested in good
faith by appropriate proceedings and adequate reserves have been established
therefor in accordance with GAAP;
(iii) Liens granted (A) by the Loan Parties in the ordinary course of business
to secure performance of bids, tenders, contracts (other than for the repayment
of borrowed money), leases or similar obligations, (B) by the Loan Parties in
connection with or to secure statutory obligations and surety, appeal,
indemnity, return of money, performance or other similar bonds, or (C) by third
parties in favor of the Loan Parties pursuant to Agreements of Sale;
(iv) Encumbrances consisting of zoning restrictions, easements, rights of way,
matters of plat, minor defects or irregularities in title or other restrictions,
charges or encumbrances on the use of real property, none of which materially
impairs the use of such property or the value thereof, and none of which is
violated in any material respect by existing or proposed structures or land use;
(v) Liens, security interests and mortgages, if any, in favor of the
Administrative Agent for the benefit of the Lenders and Liens on cash, cash
equivalents, deposit accounts, warehouse receipts and related goods and
documents granted to a Lender as security for the obligations of the Loan
Parties under Facility Letters of Credit;

 

16



--------------------------------------------------------------------------------



 



(vi) Liens on cash, Cash Equivalents or Marketable Securities in favor of any
Lender or other bank or financial institution (including as agent) as security
for the obligations of any Loan Party under Letters of Credit or similar
arrangements issued other than under the Credit Agreement; provided that the sum
of (i) availability under the Revolving Credit Facility and (ii) unrestricted
cash, Cash Equivalents and Marketable Securities of the Loan Parties shall not
be less than $50.0 million immediately after giving effect to the granting of
such Lien;
(vii) Liens over a credit balance on a bank or deposit account or other funds
maintained with a creditor depository institution arising under the general
business conditions of the bank or financial institution at which the account is
held, including under any credit card, purchasing card or similar program;
(viii) Liens arising by virtue of any statutory, contractual or common law
provisions relating to banker’s liens, rights of setoff or similar rights as to
deposit or other accounts;
(ix) Any Lien existing on the date of this Agreement and described on Schedule 3
hereto and any Lien securing a refinancing of the Indebtedness secured by a Lien
described on Schedule 3, provided that the principal amount secured thereby is
not hereafter increased and no additional assets (except for improvements
constructed on such assets in the normal course of the Company’s business)
become subject to such Lien unless such change would be permitted under other
provisions hereof;
(x) The following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
the property subject to any such Liens is not yet subject to foreclosure or sale
or as to which levy and execution thereon have been stayed and continue to be
stayed or (B) if a final judgment is entered and such judgment is discharged,
stayed or bonded within thirty (30) days of entry:
(1) Claims or Liens for taxes, assessments or charges due and payable including
those subject to interest or penalty, provided that the Loan Parties maintain
such reserves and other appropriate provisions as shall be required by GAAP and
pay all such taxes, assessments or charges forthwith upon the commencement of
proceedings to foreclose any such Lien; or
(2) Claims, Liens or encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits; or
(xi) Purchase money security interests (including Capitalized Leases) in
equipment acquired or deemed to be acquired;
(xii) Liens securing Permitted Purchase Money Loans and Permitted Non-Recourse
Indebtedness described in the definitions of such terms;
(xiii) Liens securing additional Senior Indebtedness, provided such liens are
either pari passu or subordinated to Liens in favor of the Administrative Agent
for the benefit of the Lenders;
(xiv) Liens on assets of Non-Loan Parties;
(xv) Liens on Investments in Non-Loan Parties;
(xvi) Liens on Investments in Mortgage Subsidiaries;
(xvii) Liens of a Loan Party which existed prior to such entity becoming a Loan
Party (and were not incurred in anticipation of becoming a Loan Party);
(xviii) Liens to which assets were subject prior to the acquisition of such
assets by a Loan Party (and were not incurred in anticipation of becoming a Loan
Party);
(xix) Judgment liens that would not constitute a Default under Section 8.8; and
(xx) Liens securing other Indebtedness or obligations in an amount not in excess
of $5,000,000 individually or $10,000,000 in the aggregate.

 

17



--------------------------------------------------------------------------------



 



“Permitted Nonrecourse Indebtedness” means Indebtedness for money borrowed that
is incurred by a Loan Party in a transaction for purposes of acquiring real
estate and that is secured by such real estate and improvements thereon,
provided (a) the amount of the Investment of the Loan Parties in the assets that
secure such Indebtedness (in excess of the amount of the loan secured thereby)
does not exceed $25,000,000 for such acquisition as of the time of its
acquisition or (for purposes of the Leverage Ratio) $150,000,000 in the
aggregate at any time for all such Investments and (b) either (x) the liability
of the Loan Parties for such Indebtedness is limited solely to the assets of the
Loan Parties that secure such Indebtedness (other than Customary Recourse
Exceptions) or (y) only a Loan Party other than the Company and the Borrower is
liable for the Indebtedness and the sum (without duplication) of the
shareholders’ equity (including amounts owed by such Loan Party to another Loan
Party or other Affiliate of the Company that is either subordinate in right of
payment to, or collection of which is postponed in favor of, such Indebtedness)
of, Investments in, and loans to (i) such Loan Party does not exceed $25,000,000
and (ii) all such Loan Parties does not exceed (for purposes of the Leverage
Ratio) $150,000,000 in the aggregate.
“Permitted Purchase Money Loans” means, collectively, Seller Purchase Money
Loans and Assumed Purchase Money Loans.
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Company or any member of the Controlled Group may have any
liability.
“Platform” is defined in Section 14.1(b).
“Preliminary Approval” means preliminary approval from required state and local
governmental authorities and agencies of a Loan Party’s preliminary development
plan in accordance with provisions of the Pennsylvania Municipalities Planning
Code or its equivalent in any other applicable jurisdiction in which such Loan
Party is doing business such that in each instance there is vested in such Loan
Party the right to develop such real estate for residential purposes
substantially in accordance with the intentions of such Loan Party, subject only
to obtaining such additional approvals which do not impose on such Loan Party
any material burdens that are not usual and customary for a development of such
type and with respect to which there is no reasonable expectation that final
approval shall not be obtained.
“Pricing Schedule” means the Schedule attached hereto identified as such.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office, each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
“Prohibited Transaction” means a “prohibited transaction” within the meaning of
Section 406 of ERISA or Section 4975 of the Code for which neither a statutory
exemption, an individual exemption nor a class exemption has been issued by the
United States Department of Labor.
“Property” means any and all property, whether real, personal, tangible,
intangible, or mixed, of a Loan Party, or other assets owned, leased or operated
by a Loan Party.
“Purchaser” is defined in Section 13.3.1.

 

18



--------------------------------------------------------------------------------



 



“Qualified Bank” means (a) any Lender or any Affiliate of a Lender, (b) a bank
that has, or is a wholly-owned subsidiary of a corporation that has, (i) an
unsecured long-term debt rating of not less than BBB+ from S&P or Baa1 from
Moody’s (or BBB+ from S&P and Baa1 from Moody’s if both agencies issue ratings
of its unsecured long-term debt) and (ii) if its unsecured short-term debt is
rated, an unsecured short-tem debt rating of A2 from S&P or P2 from Moody’s (or
A2 from S&P and P2 from Moody’s if both agencies issue ratings of its unsecured
short-term debt) or (c) in connection with the initial syndication of the
Revolving Credit Facility or any Facility Increase, any other bank approved by
each of the Arrangers, such approval not to be unreasonably withheld or delayed.
For the avoidance of doubt, none of the Borrower, the Company or any of their
respective Affiliates or Subsidiaries may be a Qualified Bank for purposes of
this Agreement.
“Qualified Rating” means a public or private rating of the Senior Indebtedness
of the Company or the Indebtedness under this Agreement or an implied rating of
any Indebtedness of the Company senior to the Subordinated Indebtedness of the
Company obtained from a Qualified Rating Agency. A Qualified Rating must be one
of the following:
1. An actual rating of the Indebtedness under this Agreement exclusive of any
other Senior Indebtedness of the Company;
2. An actual rating of the Senior Indebtedness of the Company;
3. An implied rating of the Indebtedness under this Agreement exclusive of any
other Senior Indebtedness of the Company;
4. An implied rating of the Senior Indebtedness of the Company; or
5. An implied rating of Indebtedness senior to current outstanding Subordinated
Indebtedness of the Company.
If the Company receives more than one rating from a Qualified Rating Agency, the
rating which falls in the lowest number category above shall be the Qualified
Rating. An implied rating of any Indebtedness shall not be a Qualified Rating if
it assumes that such Indebtedness is secured.
“Qualified Rating Agency” means Moody’s, S&P or, unless and until Borrower makes
the election provided for in Section 7.21(b), Fitch.
“Quarterly Payment Date” is defined in Section 4.7(a).
“Ratable Borrowing Notice” is defined in Section 2.2.3.
“Rate Option” means the Alternate Base Rate, the Eurodollar Rate or the Federal
Funds/Euro-Rate.
“Rate Option Notice” is defined in Section 2.2.4.
“Rating” means the second highest of the Qualified Rating of Moody’s, the
Qualified Rating of S&P or the Qualified Rating of Fitch; provided, however,
that (i) following an election by the Borrower under Section 7.21(b), the Rating
shall be either (a) the higher of the Qualified Rating of Moody’s or the
Qualified Rating of S&P or (b) if either, but not both, of Moody’s and S&P has
issued a Qualified Rating, such Qualified Rating and (ii) if there is more than
a two-notch difference between the Qualified Ratings of Moody’s and S&P, the
Rating shall be one notch higher than the lower of the Qualified Ratings of
Moody’s and S&P.
“Register” is defined in Section 13.3.2.
“Regulated Substances” means any pollutant, contaminant, waste, chemical or
substance, including without limitation, Solid Waste, asbestos, asbestos
containing material, mold and radon gas, the generation, manufacture,
processing, distribution, treatment, storage, Release or threat of Release,
transport, recycling, reclamation, use, reuse or other management or
mismanagement of which is regulated by the Environmental Laws.

 

19



--------------------------------------------------------------------------------



 



“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
“Related Parties” means, with respect to any Person, such Person’s Affiliate and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injecting or leaching into the
Environment, or into, from or through any structure or facility.
“Remediation Adjustment” means, with respect to any Environmentally Approved
Land that is subject to a Permitted Environmental Exception, an amount equal to
150% of the estimated remaining costs to complete remediation necessary to cure
such exception.
“Replacement Lender” means a Qualified Bank (approved by the Administrative
Agent and each of the Arrangers which approval shall not be unreasonably
withheld or delayed) or an existing Lender that elects, upon request by the
Borrower, to purchase the Revolving Credit Commitment of another Lender pursuant
to Section 2.20.
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event.
“Required Lenders” means (i) subject to the provisions of Section 2.18(d), if
there exists no Default or if a Default exists and is continuing but there are
no Loans or Facility Letters of Credit outstanding, Non-Defaulting Lenders whose
Revolving Credit Commitments (in the aggregate) equal or exceed 51% or more of
the Revolving Credit Commitments (in the aggregate) of all of the Non-Defaulting
Lenders, or (ii) if a Default exists and is continuing and there are Loans or
Facility Letters of Credit outstanding, Non-Defaulting Lenders whose Total
Revolving Credit Exposure (in the aggregate) equals or exceeds 51% or more of
the Total Revolving Credit Exposure (in the aggregate) of all of the
Non-Defaulting Lenders.
“Revolving Credit Advance” means a borrowing hereunder (or conversion or
continuation thereof) consisting of the aggregate amount of the several
Revolving Credit Loans made on the same Borrowing Date (or date of conversion or
continuation) by some or all of the Revolving Credit Lenders (as applicable) to
the Borrower of the same Type (or on the same interest basis in the case of
Competitive Bid Advances) and, in the case of Fixed Rate Advances, for the same
Interest Period. For the avoidance of doubt, the term “Revolving Credit Advance”
includes each Competitive Bid Advance and Swing Line Advance.
“Revolving Credit Commitment” means, for each Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Ratable
Loans, to participate in Swing Line Loans (to the extent provided for in
Section 2.19(e)) and to participate in Facility Letters of Credit, not exceeding
the amount set forth in Schedule 1 or as set forth in any Assignment and
Assumption that has become effective pursuant to Section 13.3.2 or in any
Commitment and Acceptance with respect to the Revolving Credit Facility that has
become effective pursuant to Section 2.18, as such amount may be modified from
time to time pursuant to the terms hereof.
“Revolving Credit Declining Lender” is defined in Section 2.17.
“Revolving Credit Declining Lender’s Termination Date” is defined in
Section 2.17.

 

20



--------------------------------------------------------------------------------



 



“Revolving Credit Exposure” means, with respect to a Revolving Credit Lender,
the sum of (i) the Revolving Credit Ratable Loans made by such Revolving Credit
Lender, (ii) the Facility Letter of Credit Exposure of such Revolving Credit
Lender and (iii) the Swing Line Exposure of such Revolving Credit Lender.
“Revolving Credit Facility” is defined in Section 2.1.1.
“Revolving Credit Facility Termination Date” means October 22, 2014 or any later
date as may be specified as the Revolving Credit Facility Termination Date in
accordance with Section 2.17 or any earlier date on which the Aggregate
Revolving Credit Commitment is reduced to zero or otherwise terminated pursuant
to the terms hereof.
“Revolving Credit Lenders” means the lending institutions identified on
Schedule 1 hereto as having a Revolving Credit Commitment and, from and after
the effective date of their respective Commitments and Acceptances, any New
Revolving Credit Lenders, and the respective successors and assigns of any of
the foregoing.
“Revolving Credit Loan” means a Loan made by a Revolving Credit Lender under the
Revolving Credit Facility.
“Revolving Credit Note” means a promissory note, in substantially the form of
Exhibit E-1 hereto, duly executed by the Borrower and payable to the order of a
Revolving Credit Lender in the amount of its Revolving Credit Commitment,
including any amendment, modification, renewal or replacement of such promissory
note.
“Revolving Credit Obligations” means all unpaid principal of and accrued and
unpaid interest on the Revolving Credit Loans, the Facility Letter of Credit
Obligations and all accrued and unpaid fees and expenses, reimbursements,
indemnities and other obligations of the Loan Parties to the Revolving Credit
Lenders or to any Revolving Credit Lender or to the Administrative Agent or any
indemnified party, in each case arising under the Loan Documents in respect of
the Revolving Credit Facility.
“Revolving Credit Ratable Advance” means a borrowing hereunder consisting of the
aggregate amount of the several Revolving Credit Ratable Loans made by the
Revolving Credit Lenders to the Borrower at the same time, and (except as
otherwise provided Section 3.3) at the same Rate Option, and (in the case of a
Eurodollar Ratable Loans) for the same Interest Period.
“Revolving Credit Ratable Loan” means a Revolving Credit Loan made by a
Revolving Credit Lender pursuant to Section 2.2 hereof.
“Revolving Credit Ratable Share” means, with respect to any Revolving Credit
Lender on any date, (i) the ratio of (a) the amount of its Revolving Credit
Commitment to (b) the amount of the Aggregate Revolving Credit Commitment or
(ii) if the Aggregate Revolving Credit Commitment has been terminated, the ratio
of (a) its Total Revolving Credit Exposure to (b) the aggregate Total Revolving
Credit Exposure of all Revolving Credit Lenders.
“Risk-Based Capital Guidelines” is defined in Section 3.2.
“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
“Sale and Leaseback Transaction” means any sale or other transfer of property by
any Person with the intent to lease such property as lessee.
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
“SEC” means the Securities and Exchange Commission.
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

21



--------------------------------------------------------------------------------



 



“Seller Purchase Money Loans” means at any time outstanding purchase money loans
made to a Loan Party by the seller of improved or unimproved real estate in a
single or separate transactions for the exclusive purpose of acquiring such real
estate for development and secured by a mortgage Lien on such real estate.
“Senior Executive” means the Chairman of the Board, President, Executive Vice
President, Chief Financial Officer, Chief Accounting Officer or General Counsel
of any Loan Party.
“Senior Indebtedness” means at any time, on a consolidated basis for the Loan
Parties, Total Indebtedness, less Subordinated Indebtedness, provided that, for
purposes of the definition of “Qualified Rating,” Senior Indebtedness shall not
include Indebtedness of any Person other than the Company or the Borrower.
“Single Employer Plan” means a Plan maintained by the Company or any member of
the Controlled Group for employees of the Company or any member of the
Controlled Group and no other employer.
“Solid Waste” means any garbage, refuse or sludge from any waste treatment
plant, water supply plant or air pollution control facility generated by
activities on the Property, and any unpermitted Release into the environment or
the work place of any material as a result of activities on the Property,
including without limitation, scrap and used Regulated Substances.
“Special Investments” means, at any time (but without duplication) all
Investments by Loan Parties in Non-Loan Parties (other than Mortgage
Subsidiaries), including, after its Conversion, any Non-Loan Party that was a
Designated Guarantor prior to its Conversion. The amount of such Investments
shall include, without limitation, the book value of stocks, partnership
interests, notes or other securities, and the amount of loans, guaranties and
recourse contingent obligations, and contributions of capital.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans and Floating Rate Loans bearing interest at the Federal
Funds/Euro Rate shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subordinated Indebtedness” means, with respect to the Loan Parties, the
existing subordinated Indebtedness described on Schedule 4 and any other
unsecured Indebtedness subordinated under terms as favorable to the Lenders as
the terms of the subordination governing the Indebtedness described on
Schedule 4; provided that the Administrative Agent shall have received an
Officers’ Certificate to such effect by a responsible officer of the Company.
“Subordinated Loan Documents” means at any time the agreements and other
documents then governing the Subordinated Indebtedness.
“Subsidiary” with respect to a Person means (i) any corporation more than 50% of
the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (ii) any partnership, limited liability company, association, joint venture
or similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Company.

 

22



--------------------------------------------------------------------------------



 



“Substantial Portion” means, with respect to the Property of the Company and its
Subsidiaries, Property which represents more than 10% of the consolidated assets
of the Company and its Subsidiaries as would be shown in the consolidated
financial statements of the Company and its Subsidiaries as at the beginning of
the period of four consecutive fiscal quarters ending with the fiscal quarter in
which such determination is made.
“Supplemental Guaranty” means a “Supplemental Guaranty” in the form provided for
and as defined in the Guaranty Agreement.
“Swing Line Advance” is defined in Section 2.19(a).
“Swing Line Borrowing Notice” is defined in Section 2.19(c).
“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Line Advances pursuant to Section 2.19(a). As of the date of this
Agreement the Swing Line Commitment is in the amount of $50,000,000.
“Swing Line Exposure” means, with respect to a Revolving Credit Lender, the
Revolving Credit Ratable Share of such Revolving Credit Lender of the aggregate
principal amount of all outstanding Swing Line Advances.
“Swing Line Lender” means Citibank or any Purchaser to which Citibank assigns
the Swing Line Commitment in accordance with Sections 13.3.1 and 13.3.3.
“Swing Line Note” means a promissory note, in substantially the form of
Exhibit F hereto, duly executed by the Borrower and payable to the order of the
Swing Line Lender in the amount of the Swing Line Commitment, including any
amendment, modification, renewal or replacement of such promissory note.
“Tangible Net Worth” means at any time Consolidated Net Worth less the sum of
(a) intangible assets (as determined in accordance with GAAP), (b) Excess
Investments and (c) Investments in Mortgage Subsidiaries. The amount of
Investments in Mortgage Subsidiaries shall include, without limitation, the book
value of stocks, partnership interests, notes or other securities and the amount
of loans, guaranties and recourse contingent obligations, and contributions of
capital.
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.
“Toll Group” means the Company, the Borrower and all other Subsidiaries of the
Company.
“Total Revolving Credit Exposure” means, at any time with respect to any
Revolving Credit Lender, the sum of (a) its outstanding Revolving Credit Loans
and (b) its Revolving Credit Ratable Share of the outstanding Facility Letter of
Credit Obligations and Swing Line Exposure.
“Total Indebtedness” means at any time all Indebtedness of the Loan Parties on a
consolidated basis.
“Transferee” is defined in Section 13.4.
“Type” means, (a) with respect to any Revolving Credit Ratable Advance under the
Revolving Credit Facility, its nature as an ABR Advance, Eurodollar Ratable
Advance or Federal Funds/Euro-Rate Advance and (b) with respect to any
Competitive Bid Advance, its nature as an Absolute Rate Advance or Eurodollar
Bid Rate Advance.
“Undrawn Fee” is defined in Section 2.4.
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.

 

23



--------------------------------------------------------------------------------



 



“Unmatured Default” means an event that but for the lapse of time or the giving
of notice, or both, would constitute a Default.
“unreallocated portion” is defined in Section 2.22(a)(ii).
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
ARTICLE II
THE CREDITS
2.1. The Revolving Credit Facility.
2.1.1. Revolving Credit Facility.
(a) The Revolving Credit Lenders grant to the Borrower a revolving credit
facility (the “Revolving Credit Facility”) pursuant to which, and upon the terms
and subject to the conditions herein set forth:
(i) each Revolving Credit Lender severally agrees to make Revolving Credit
Ratable Loans to the Borrower in accordance with Section 2.2;
(ii) each Revolving Credit Lender may, in its sole discretion, make bids to make
Competitive Bid Loans to the Borrower in accordance with Section 2.3; and
(iii) the Swing Line Lender agrees to make Swing Line Advances to the Borrower
in accordance with Section 2.19.
(b) The Revolving Credit Facility shall be subject to the following limitations:
(i) In no event shall the sum of (i) the aggregate principal amount of all
outstanding Revolving Credit Advances (including Revolving Credit Ratable
Advances, Competitive Bid Advances and Swing Line Advances) plus (ii) the
Facility Letter of Credit Obligations exceed the Aggregate Revolving Credit
Commitment.
(ii) In no event shall the outstanding principal amount of all outstanding
Competitive Bid Advances exceed the Competitive Bid Sublimit.
(iii) In no event shall the outstanding principal amount of all outstanding
Swing Line Advances exceed the Swing Line Commitment.
(c) Subject to the terms hereof, the Revolving Credit Facility is available from
the date hereof to the Revolving Credit Facility Termination Date and, upon the
Revolving Credit Facility Termination Date, the Revolving Credit Commitments to
lend hereunder shall expire. The Revolving Credit Commitment of a Revolving
Credit Declining Lender shall expire on its Revolving Credit Declining Lender’s
Termination Date unless prior thereto such Revolving Credit Declining Lender
elects, with the approval of the Borrower and the Administrative Agent, to
extend its Revolving Credit Commitment to the Revolving Credit Facility
Termination Date, which election and approval shall be evidenced by a written
instrument in a form reasonably acceptable to and executed by such Revolving
Credit Declining Lender, the Borrower, the Company and the Administrative Agent.
Upon the execution and delivery of such written instrument, such Revolving
Credit Lender shall cease to be a Revolving Credit Declining Lender.

 

24



--------------------------------------------------------------------------------



 



(d) Any outstanding Revolving Credit Advances and all other unpaid Revolving
Credit Obligations shall be paid in full by the Borrower on the Revolving Credit
Facility Termination Date (except to the extent that, pursuant to Article IV,
Facility Letters of Credit are permitted to have an expiration date later than
the Revolving Credit Facility Termination Date). All outstanding Revolving
Credit Loans held by, and all other unpaid Revolving Credit Obligations payable
to, a Revolving Credit Declining Lender shall be paid in full by the Borrower on
its Revolving Credit Declining Lender’s Termination Date.
2.1.2. Reserved.
2.1.3. Payment. At any time that there exists a breach of the covenant set forth
in Section 7.28.2, the Borrower shall immediately pay to the Administrative
Agent, as a payment of the Revolving Credit Advances, such amount (not to exceed
the sum of the outstanding Revolving Credit Advances) necessary to cure such
breach, which shall be applied against such Revolving Credit Advances as the
Borrower may elect.
2.2. Revolving Credit Ratable Advances.
2.2.1. Revolving Credit Ratable Advances. Each Revolving Credit Ratable Advance
hereunder shall consist of borrowings made from the several Lenders under the
Revolving Credit Facility in their respective Revolving Credit Ratable Shares
thereof. The aggregate outstanding amount of Competitive Bid Advances shall
reduce the availability of Revolving Credit Advances as provided in
Section 2.1.1 but shall not otherwise affect the obligations of the Revolving
Credit Lenders to make Revolving Credit Ratable Advances, and (without
limitation of the foregoing) no Competitive Bid Loan shall reduce the obligation
of the Revolving Credit Lender making such Competitive Bid Loan to lend its
applicable Revolving Credit Ratable Share of any future Revolving Credit Ratable
Advances.
2.2.2. Ratable Advance Rate Options. The Revolving Credit Ratable Advances may
be ABR Advances, Federal Funds/Euro-Rate Advances or Eurodollar Ratable
Advances, or a combination thereof, selected by the Borrower in accordance with
Section 2.2.3. No Revolving Credit Ratable Advance may mature after the
Revolving Credit Facility Termination Date.
2.2.3. Method of Selecting Rate Options and Interest Periods for Revolving
Credit Ratable Advances. The Borrower shall select the Rate Option and, in the
case of each Fixed Rate Advance, the Interest Period applicable thereto, from
time to time. The Borrower shall give the Administrative Agent irrevocable
notice (a “Ratable Borrowing Notice”) not later than 11:00 a.m. (New York time)
(or 11:15 a.m. (New York time) if applicable under the next succeeding
sentence), (x) on the Borrowing Date of each Floating Rate Advance and (y) at
least three Business Days prior to the Borrowing Date of each Eurodollar Ratable
Advance. The Administrative Agent shall give prompt notice of each Ratable
Borrowing Notice to each Lender. The time for delivery of a Ratable Borrowing
Notice for a Floating Rate Advance under the Revolving Credit Facility shall be
extended by 15 minutes if the day on which such Ratable Borrowing Notice is
given is also a day on which the Borrower is required to accept or reject one or
more bids offered in connection with an Absolute Rate Auction pursuant to
Section 2.3.6, and the time for delivery of a Ratable Borrowing Notice for a
Eurodollar Ratable Advance under the Revolving Credit Facility shall be extended
by 15 minutes if the day on which such Ratable Borrowing Notice is given is also
a day on which the Borrower is required to accept or reject one or more bids
offered in connection with a Eurodollar Auction pursuant to Section 2.3.6. A
Ratable Borrowing Notice shall specify:
(i) the Borrowing Date, which shall be a Business Day, of such Revolving Credit
Ratable Advance;
(ii) the aggregate amount of such Revolving Credit Ratable Advance;
(iii) the Rate Option selected for such Revolving Credit Ratable Advance; and
(iv) in the case of each Eurodollar Ratable Advance, the Interest Period
applicable thereto (which shall be subject to the limitations set forth in
Section 2.2.6).

 

25



--------------------------------------------------------------------------------



 



2.2.4. Conversion and Continuation of Outstanding Revolving Credit Ratable
Advances. Each Floating Rate Advance under the Revolving Credit Facility shall
continue as a Floating Rate Advance of that Type unless and until such Floating
Rate Advance is either converted into the other Type of Floating Rate Advance or
a Eurodollar Ratable Advance in accordance with this Section 2.2.4 or is prepaid
in accordance with Section 2.6. Each Eurodollar Ratable Advance under the
Revolving Credit Facility shall continue as a Eurodollar Ratable Advance of such
Type until the end of the then applicable Interest Period therefor, at which
time such Eurodollar Ratable Advance shall be automatically converted into a
Federal Funds/Euro-Rate Advance under the Revolving Credit Facility unless such
Eurodollar Ratable Advance shall have been either (a) prepaid in accordance with
Section 2.6, (b) continued as a Eurodollar Ratable Advance of the same or a
different Type for the same or another Interest Period in accordance with this
Section 2.2.4 or (c) converted into an ABR Advance in accordance with this
Section 2.2.4. Subject to the terms of Section 2.5, the Borrower may elect from
time to time to convert and/or continue the Rate Option applicable to all or any
part of a Revolving Credit Ratable Advance under the Revolving Credit Facility
into another Rate Option; provided, that any conversion or continuation of any
Eurodollar Ratable Advance shall be made on, and only on, the last day of the
Interest Period applicable thereto. The Borrower shall give the Administrative
Agent irrevocable notice (a “Rate Option Notice”) of each conversion of a
Floating Rate Advance under the Revolving Credit Facility into the other Type of
Floating Rate Advance or into a Eurodollar Ratable Advance, or continuation of a
Eurodollar Ratable Advance or the conversion of a Eurodollar Ratable Advance,
not later than 11:00 a.m. (New York time) (x) on the Business Day of the
conversion of a Floating Rate Advance into the other Type of Floating Rate
Advance or the conversion of a Eurodollar Ratable Advance into an ABR Advance or
(y) at least three Business Days prior to the date of the requested conversion
or continuation of a Revolving Credit Ratable Advance into a Eurodollar Ratable
Advance, specifying:
(i) the requested date, which shall be a Business Day, of such conversion or
continuation;
(ii) the aggregate amount and Rate Option applicable to the Revolving Credit
Ratable Advance which is to be converted or continued; and
(iii) the amount and Rate Option(s) of Revolving Credit Ratable Advance(s) into
which such Revolving Credit Ratable Advance is to be converted or continued and,
in the case of a conversion into or continuation of a Eurodollar Ratable
Advance, the duration of the Interest Period applicable thereto (which shall be
subject to the limitations set forth in Section 2.2.6).
2.2.5. Limitations. Revolving Credit Ratable Advances under the Revolving Credit
Facility shall be subject to the applicable limitations set forth in
Section 2.5.
2.2.6. Interest Period. The Interest Period of a Eurodollar Ratable Advance may
not end later than the Revolving Credit Facility Termination Date nor later than
the Revolving Credit Declining Lender’s Termination Date of any Revolving Credit
Declining Lender.
2.3. Competitive Bid Advances.
2.3.1. Competitive Bid Option. In addition to Revolving Credit Ratable Advances
pursuant to Section 2.2, but subject to the terms and conditions of this
Agreement (including, without limitation, the limitation set forth in
Section 2.1.1(b)(i) as to the maximum aggregate principal amount of all
outstanding Revolving Credit Advances and Facility Letter of Credit Obligations
hereunder and the limitation in Section 2.1.1(b)(ii) as to the maximum aggregate
amount of all outstanding Competitive Bid Advances), the Borrower may, as set
forth in this Section 2.3, request the Revolving Credit Lenders, prior to the
Revolving Credit Facility Termination Date, to make offers to make Competitive
Bid Advances to the Borrower. Each Revolving Credit Lender may, but shall have
no obligation to, make any such offer in the manner set forth in this
Section 2.3.

 

26



--------------------------------------------------------------------------------



 



2.3.2. Competitive Bid Quote Request. When the Borrower wishes to request offers
to make Competitive Bid Loans under this Section 2.3, it shall transmit to the
Administrative Agent (whether or not it is the Competitive Bid Agent) by
telecopy a Competitive Bid Quote Request substantially in the form of Exhibit C
so as to be received no later than (i) at least five (5) Business Days prior to
the Borrowing Date proposed therein, in the case of a Eurodollar Auction or
(ii) at least two (2) Business Days (or, if so agreed by the Borrower and the
Administrative Agent, one (1) (but not less than one (1)) Business Day) prior to
the Borrowing Date proposed therein, in the case of an Absolute Rate Auction.
The Competitive Bid Quote Request shall specify whether the Borrower or the
Administrative Agent shall be the Competitive Bid Agent with respect thereto,
and, if the Administrative Agent is the Competitive Bid Agent, the Borrower
shall deliver the Competitive Bid Quote Request to the Administrative Agent not
later than 10:00 a.m. (New York time) on the day on which it is required to be
delivered. Each Competitive Bid Quote Request shall specify:
(i) the proposed Borrowing Date, which shall be a Business Day, for the proposed
Competitive Bid Advance;
(ii) the aggregate principal amount of such proposed Competitive Bid Advance,
which shall be not less than $10,000,000 and in an integral multiple of
$1,000,000 if in excess thereof;
(iii) whether the Competitive Bid Quotes requested are to set forth a
Competitive Bid Margin or an Absolute Rate; and
(iv) the Competitive Bid Interest Period applicable thereto (which may not end
after the Revolving Credit Facility Termination Date).
The Borrower may request offers to make Competitive Bid Loans for more than one
Competitive Bid Interest Period, but not more than five Competitive Bid Interest
Periods, in a single Competitive Bid Quote Request. No Competitive Bid Quote
Request shall be given within five (5) Business Days (or such other number of
days as the Borrower and the Administrative Agent may agree) of any Competitive
Bid Quote Request that did not result in a Competitive Bid Advance being made.
If the Administrative Agent is the Competitive Bid Agent, it may reject a
Competitive Bid Quote Request that does not conform substantially to the form of
Exhibit C and shall promptly notify the Borrower of such rejection by telecopy.
2.3.3. Invitation for Competitive Bid Quotes. Promptly and in any event before
the close of business on the same Business Day of delivery of a Competitive Bid
Quote Request that is not rejected pursuant to Section 2.3.2, the Competitive
Bid Agent shall send to each of the Revolving Credit Lenders (except as
otherwise provided in Section 2.3.10) by telecopy an Invitation for Competitive
Bid Quotes substantially in the form of Exhibit D hereto, which shall constitute
an invitation by the Borrower to each such Revolving Credit Lender to submit
Competitive Bid Quotes offering to make the Competitive Bid Loans to which such
Competitive Bid Quote Request relates in accordance with this Section 2.3.
2.3.4. Submission and Contents of Competitive Bid Quotes.
(a) Except as otherwise provided in Section 2.3.10, each Revolving Credit Lender
may, in its sole discretion, submit a Competitive Bid Quote containing an offer
or offers to make Competitive Bid Loans in response to any Invitation for
Competitive Bid Quotes. Each Competitive Bid Quote must comply with the
requirements of this Section 2.3.4 and must be submitted to the Competitive Bid
Agent by telecopy at its offices specified in or pursuant to Article XIV not
later than (i) 10:00 a.m. (New York time) at least three Business Days prior to
the proposed Borrowing Date, in the case of a Eurodollar Auction or
(ii) 10:00 a.m. (New York time) on the proposed Borrowing Date, in the case of
an Absolute Rate Auction (or, in either case upon reasonable prior notice to the
Revolving Credit Lenders, such other time and date as the Borrower and the
Administrative Agent may agree); provided that, if the Administrative Agent is
the Competitive Bid Agent, Competitive Bid Quotes submitted by the
Administrative Agent as a Lender may only be submitted if the Administrative
Agent notifies the Borrower of the terms of the offer or offers contained
therein not later than 30 minutes prior to the latest time at which the relevant
Competitive Bid Quotes must be submitted by the other Revolving Credit Lenders.
Subject to Articles V and IX, any Competitive Bid Quote so made shall be
irrevocable except with the written consent of the Competitive Bid Agent given
on the instructions of the Borrower (if the Borrower is not the Competitive Bid
Agent).

 

27



--------------------------------------------------------------------------------



 



(b) Each Competitive Bid Quote shall be in substantially the form of Exhibit B
and shall in any case specify:
(i) the proposed Borrowing Date, which shall be the same as that set forth in
the applicable Invitation for Competitive Bid Quotes;
(ii) the principal amount of the Competitive Bid Loan for which each such offer
is being made, which principal amount (A) may be greater than, less than or
equal to the Revolving Credit Commitment of the quoting Revolving Credit Lender,
(B) must be in an integral multiple of $1,000,000 and (C) may not exceed the
principal amount of Competitive Bid Loans for which offers were requested;
(iii) in the case of a Eurodollar Auction, the Competitive Bid Margin offered
for each such Competitive Bid Loan;
(iv) the minimum amount, if any, of the Competitive Bid Loan which may be
accepted by the Borrower, which amount shall not be less than $1,000,000;
(v) in the case of an Absolute Rate Auction, the Absolute Rate offered for each
such Competitive Bid Loan;
(vi) the maximum aggregate amount, if any, of Competitive Bid Loans offered by
the quoting Revolving Credit Lender which may be accepted by the Borrower; and
(vii) the identity of the quoting Revolving Credit Lender.
(c) The Competitive Bid Agent shall reject any Competitive Bid Quote that:
(i) is not substantially in the form of Exhibit B or does not specify all of the
information required by Section 2.3.4(b);
(ii) contains qualifying, conditional or similar language, other than any such
language contained in Exhibit B;
(iii) proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes; or
(iv) arrives after the time set forth in Section 2.3.4(a).
If any Competitive Bid Quote shall be rejected pursuant to this
Section 2.3.4(c), then the Competitive Bid Agent shall notify the relevant
Revolving Credit Lender of such rejection as soon as practical and (if the
Administrative Agent is the Competitive Bid Agent) shall promptly send a copy of
the rejected Competitive Bid Quote to the Borrower.
2.3.5. Notice to Borrower. If the Administrative Agent is the Competitive Bid
Agent, it shall promptly notify the Borrower of the terms (i) of any Competitive
Bid Quote submitted by a Revolving Credit Lender that is in accordance with
Section 2.3.4 and (ii) of any Competitive Bid Quote that amends, modifies or is
otherwise inconsistent with a previous Competitive Bid Quote submitted by such
Revolving Credit Lender with respect to the same Competitive Bid Quote Request.
Any such subsequent Competitive Bid Quote shall be disregarded by the
Competitive Bid Agent unless such subsequent Competitive Bid Quote specifically
states that it is submitted solely to correct a manifest error in such former
Competitive Bid Quote. If the Administrative Agent is the Competitive Bid Agent,
its notice to the Borrower shall specify the aggregate principal amount of
Competitive Bid Loans for which offers have been received for each Interest
Period specified in the related Competitive Bid Quote Request and the respective
principal amounts and Eurodollar Bid Rates or Absolute Rates, as the case may
be, so offered. In addition, if the Administrative Agent is the Competitive Bid
Agent, it shall send copies of each Competitive Bid Quote to the Borrower.

 

28



--------------------------------------------------------------------------------



 



2.3.6. Acceptance and Notice by Borrower. Not later than (i) 11:00 a.m. (New
York time) at least three Business Days prior to the proposed Borrowing Date, in
the case of a Eurodollar Auction or (ii) 11:00 a.m. (New York time) on the
proposed Borrowing Date, in the case of an Absolute Rate Auction (or, in either
case upon reasonable prior notice to the Revolving Credit Lenders, such other
time and date as the Borrower and the Administrative Agent may agree), the
Borrower shall notify the Administrative Agent of its acceptance or rejection of
the offers received by it pursuant to Section 2.3.4 or so notified to it
pursuant to Section 2.3.5; provided, however, that the failure by the Borrower
to give such notice to the Administrative Agent shall be deemed to be a
rejection of all such offers. In the case of acceptance, such notice (a
“Competitive Bid Borrowing Notice”) shall specify the aggregate principal amount
of offers for each Interest Period that are accepted and (if the Administrative
Agent is not the Competitive Bid Agent) shall include copies of each Competitive
Bid Quote that is accepted. The Borrower may accept any Competitive Bid Quote in
whole or in part (subject to the terms of Section 2.3.4(b)(iv) and (vi));
provided that:
(i) the aggregate principal amount of each Competitive Bid Advance may not
exceed (but, within the limitations set forth in Section 2.3.2(ii), may be less
than) the applicable amount set forth in the related Competitive Bid Quote
Request;
(ii) acceptance of offers may only be made on the basis of ascending Eurodollar
Bid Rates or Absolute Rates, as the case may be; and
(iii) the Borrower may not accept any offer that is described in
Section 2.3.4(c) or that otherwise fails to comply with the requirements of this
Agreement.
2.3.7. Allocation by Competitive Bid Agent. If offers are made by two or more
Revolving Credit Lenders with the same Eurodollar Bid Rates or Absolute Rates,
as the case may be, for a greater aggregate principal amount than the amount in
respect of which offers are accepted for the related Interest Period, the
principal amount of Competitive Bid Loans in respect of which such offers are
accepted shall be allocated by the Competitive Bid Agent among such Revolving
Credit Lenders as nearly as possible (in such multiples, not greater than
$1,000,000, as the Competitive Bid Agent may deem appropriate) in proportion to
the aggregate principal amount of such offers; provided, however, that no
Revolving Credit Lender shall be allocated a portion of any Competitive Bid
Advance which is less than the minimum amount which such Revolving Credit Lender
has stated in its applicable Competitive Bid Quote that it is willing to accept.
Allocations by the Competitive Bid Agent of the amounts of Competitive Bid Loans
shall be conclusive in the absence of manifest error. The Administrative Agent
shall promptly, but in any event on the same Business Day, notify each Revolving
Credit Lender of its receipt of a Competitive Bid Borrowing Notice and the
aggregate principal amount of such Competitive Bid Advance allocated to each
participating Revolving Credit Lender.
2.3.8. Limitations. Competitive Bid Advances shall be subject to the applicable
limitations contained in the last sentence of Section 2.5.
2.3.9. Administration Fee. The Borrower hereby agrees to pay to the
Administrative Agent an administration fee, in the amount set forth in the
Administrative Agent’s Fee Letter, for each Competitive Bid Quote Request
transmitted by the Borrower to the Administrative Agent pursuant to
Section 2.3.2. Such administration fee shall be payable in arrears on each
Payment Date hereafter and on the Revolving Credit Facility Termination Date (or
such earlier date on which the Aggregate Revolving Credit Commitment shall
terminate or be canceled) for any period then ending for which such fee, if any,
shall not have been theretofore paid.
2.3.10. Revolving Credit Declining Lender. Notwithstanding anything to the
contrary contained herein, (a) a Revolving Credit Declining Lender shall not be
entitled to receive an Invitation for Competitive Bid Quotes inviting an offer
for, and shall not offer to make and shall not make, a Competitive Bid Loan for
a Competitive Bid Interest Period that expires later than its Revolving Credit
Declining Lender’s Termination Date and (b) the Borrower may not request a
Competitive Bid Advance for a Competitive Bid Interest Period expiring later
than any Revolving Credit Declining Lender’s Termination Date if, following the
making of such Competitive Bid Advance, the aggregate amount of all Competitive
Bid Advances for Competitive Bid Interest Periods expiring later than such
Revolving Credit Declining Lender’s Termination Date would exceed the amount to
which the Competitive Bid Sublimit will be reduced upon such Revolving Credit
Declining Lender’s Termination Date.

 

29



--------------------------------------------------------------------------------



 



2.4. Undrawn Fee; Reductions in Aggregate Revolving Credit Commitment.
(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Credit Lender an undrawn commitment fee (“Undrawn Fee”) at a per
annum rate equal to the Applicable Fee Rate on such Revolving Credit Lender’s
average daily Aggregate Available Revolving Credit from the date hereof to and
including the Revolving Credit Facility Termination Date, payable in arrears on
the first day of each calendar quarter hereafter and on the Revolving Credit
Facility Termination Date (or such earlier date as the Revolving Credit
Obligations may be accelerated or become due). For the avoidance of doubt, Swing
Line Advances and Competitive Bid Advances shall not be considered usage under
the Revolving Credit Facility for purposes of the Undrawn Fee.
(b) The Borrower may permanently reduce the Aggregate Revolving Credit
Commitment in whole, or in part ratably among the Revolving Credit Lenders (in
their respective Revolving Credit Ratable Shares) in integral multiples of
$10,000,000, upon at least five Business Days’ written notice to the
Administrative Agent, which notice shall specify the amount of any such
reduction, provided, however, that (i) the amount of the Aggregate Revolving
Credit Commitment may not be reduced below the sum of (A) aggregate principal
amount of the outstanding Revolving Credit Advances and (B) the Facility Letter
of Credit Obligations and (ii) the amount of the Aggregate Revolving Credit
Commitment may not be reduced to an amount that is less than twice the
outstanding amount of all outstanding Competitive Bid Advances.
(c) All accrued Undrawn Fees shall be payable on the effective date of any
termination of the obligations of the Revolving Credit Lenders to make Revolving
Credit Loans hereunder.
2.5. Minimum Amount of Each Revolving Credit Advance; Maximum Number of
Revolving Credit Advances. Each Eurodollar Ratable Advance shall be in the
minimum amount of $5,000,000 (and in multiples of $1,000,000 if in excess
thereof), and each Floating Rate Advance shall be in the minimum amount of
$1,000,000 (and in multiples of $1,000,000 if in excess thereof), provided,
however, that any Floating Rate Advance under the Revolving Credit Facility may
be in the amount of the Aggregate Available Revolving Credit or in the amount
necessary to repay a Swing Line Advance. Each Competitive Bid Advance shall be
in the minimum amount provided for in Section 2.3. There shall be no more than
ten (10) Fixed Rate Advances outstanding under the Revolving Credit Facility (in
the aggregate) at any time.
2.6. Optional Principal Payments. The Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances under the
Revolving Credit Facility, or, in a minimum aggregate amount of $1,000,000 or
any integral multiple of $1,000,000 in excess thereof, any portion of the
outstanding Floating Rate Advances under the Revolving Credit Facility upon one
Business Day’s prior notice to the Administrative Agent. The Borrower may from
time to time pay, upon three Business Days’ prior notice to the Administrative
Agent, subject to the payment of any funding indemnification amounts required by
Section 3.4 but without penalty or premium, (i) all of a Eurodollar Ratable
Advance under the Revolving Credit Facility, or (ii) in a minimum aggregate
amount of $5,000,000 or an integral multiple of $1,000,000 in excess thereof
(and provided such payment would not reduce the outstanding principal amount of
such Eurodollar Ratable Advance under the Revolving Credit Facility to less than
$5,000,000) any portion of a Eurodollar Ratable Advance under the Revolving
Credit Facility. The Borrower may from time to time pay, prior to the last day
of the applicable Competitive Bid Interest Period, upon three Business Days’
prior notice to the Administrative Agent, all (but not less than all) of any
Competitive Bid Loan having an initial Competitive Bid Interest Period of
90 days or longer and, with the approval of the Revolving Credit Lender holding
such Competitive Bid Loan, any other Competitive Bid Loan, subject, in any case,
to payment of any funding indemnification amounts required by Section 3.4 but
without penalty or premium.
2.7. Funding. Not later than 2:00 p.m. (New York time) on the Closing Date, each
Lender shall make available its Loans in funds immediately available in New York
to the Administration Agent at its address specified pursuant to Article XIV.
Not later than or 1:00 p.m. (New York time) on any other Borrowing Date, each
Lender (other than the Swing Line Lender which shall make Swing Line Advances as
provided in Section 2.19(c)) shall make available its Loan or Loans in funds
immediately available in New York to the Administrative Agent at its address
specified pursuant to Article XIV. The Administrative Agent will make the funds
so received from the applicable Lenders available to the Borrower at the
Administrative Agent’s aforesaid address.

 

30



--------------------------------------------------------------------------------



 



2.8. Changes in Interest Rate, Etc. Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Revolving Credit Advance is made or is automatically
converted from a Fixed Rate Advance into a Floating Rate Advance pursuant to
Section 2.2.4, to but excluding the date it is paid or is converted into a Fixed
Rate Advance pursuant to Section 2.2.4 or to a Floating Rate Advance of the
other Type, at a rate per annum equal to (i) the Alternate Base Rate for such
day (in the case of ABR Advances) or (ii) the Federal Funds/Euro-Rate for such
day (in the case of Federal Funds/Euro-Rate Advances). Changes in the rate of
interest on that portion of any Revolving Credit Advance maintained as a
Floating Rate Advance will take effect simultaneously with each change in the
applicable Floating Rate. Each Fixed Rate Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the interest rate applicable to such Fixed Rate Advance. No
Interest Period may end after the Revolving Credit Facility Termination Date or
after the Revolving Credit Declining Lender’s Termination Date of any Revolving
Credit Declining Lender.
2.9. Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.2 or 2.3, during the continuance of a Default or
Unmatured Default (except for (a) Unmatured Defaults that will be cured, and
that the Borrower certifies will be cured, by the use of the proceeds of a
Revolving Credit Advance that the Borrower has requested hereunder or by the
issuance, amendment or extension of a Facility Letter of Credit that the
Borrower has requested hereunder or (b) Unmatured Defaults (other than the
failure to pay any Obligation hereunder) that are not reasonably likely to have
a Material Adverse Effect and that the Borrower certifies that it reasonably
expects to cure before the date on which the same becomes a Default) the
Required Lenders may, at their option, by notice to the Borrower (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 9.2 requiring unanimous consent of the Lenders under the
Revolving Credit Facility to changes in interest rates under the Revolving
Credit Facility), declare that no Revolving Credit Advance may be made as,
converted into or continued (after the then applicable Interest Period therefor)
as a Fixed Rate Advance. During the continuance of a Default the Required
Lenders may, at their option, by notice to the Borrower (which notice may be
revoked at the option of the Required Lenders notwithstanding any provision of
Section 9.2 requiring unanimous consent of the Lenders under the Revolving
Credit Facility to changes in interest rates under the Revolving Credit
Facility), declare that (i) each Fixed Rate Advance shall bear interest for the
remainder of the applicable Interest Period at the rate otherwise applicable to
such Interest Period plus 2% per annum and (ii) each Floating Rate Advance shall
bear interest at a rate per annum equal to the applicable Floating Rate in
effect from time to time plus 2% per annum, provided that, during the
continuance of a Default under Section 8.5 or 8.6, the interest rates set forth
in clauses (i) and (ii) above shall be applicable to all Revolving Credit
Advances without any election or action on the part of the Administrative Agent
or any Lender.
2.10. Method and Allocation of Payments.
(a) All payments of the Obligations hereunder shall be made, without setoff,
deduction, or counterclaim, in immediately available funds to the Administrative
Agent at the Administrative Agent’s address specified pursuant to Article XIV,
or at any other Lending Installation of the Administrative Agent specified in
writing by the Administrative Agent to the Borrower, by 1:00 p.m. (New York
time) on the date when due. Each payment delivered to the Administrative Agent
for the account of any Lender shall be delivered promptly by the Administrative
Agent to such Lender in the same type of funds that the Administrative Agent
received at its address specified pursuant to Article XIV or at any Lending
Installation specified in a notice received by the Administrative Agent from
such Lender. The Administrative Agent is hereby authorized to charge the account
of the Borrower maintained with Citibank for each payment of principal, interest
and fees as it becomes due hereunder.

 

31



--------------------------------------------------------------------------------



 



(b) Except as otherwise provided in Section 2.10(d), payments of principal and
interest on Revolving Credit Ratable Advances received by Administrative Agent
shall be allocated among the Lenders under the Revolving Credit Facility based
on their pro rata shares of such Revolving Credit Ratable Advances. Payments of
principal and interest on Swing Line Advances received by the Administrative
Agent shall be paid solely to the Swing Line Lender. Except as otherwise
provided in Section 2.10(d), payments of principal on any Competitive Bid
Advance received by the Administrative Agent shall be paid, on a pro rata basis,
to the Revolving Credit Lender or Revolving Credit Lenders holding the
Competitive Bid Loan or Loans comprising such Revolving Credit Advance and
payments of interest on such Competitive Bid Advance received by the
Administrative Agent shall be allocated to the Revolving Credit Lender or
Revolving Credit Lenders that funded such Revolving Credit Advance, pro rata
based on the amount of interest due each such Revolving Credit Lender on its
outstanding principal (it being acknowledged that the rate of interest payable
to Revolving Credit Lenders on the Competitive Bid Loans may differ). Except as
provided in Section 2.10(d), payments made by the Borrower shall be applied to
the Revolving Credit Advances or interest thereon (or both, as applicable)
designated by the Borrower.
(c) [Reserved].
(d) Notwithstanding the provisions of Section 2.10(b), if each of the conditions
listed in Clauses (A) through (C) below exists on the date on which a payment on
any Revolving Credit Loan is made then such payment shall be allocated on a
pro-rata basis between the holders of the Competitive Bid Loans and holders of
the Revolving Credit Ratable Loans based upon the respective amounts of such
Competitive Bid Loans and Revolving Credit Ratable Loans outstanding if it is a
payment of principal and shall be allocated on a pro rata basis between holders
of the Competitive Bid Loans and holders of the Revolving Credit Ratable Loans
based on the amount of interest due to such holders if it is a payment of
interest: (A) a Default exists and is continuing and has not been waived,
(B) the Revolving Credit Loans have been accelerated or otherwise shall have
become due, and (C) the fractional share of one or more of the Revolving Credit
Lenders in the total amount of all outstanding Competitive Bid Loans does not
equal its Revolving Credit Ratable Share.
(e) If the Administrative Agent receives payments on any Business Day of any
amounts payable to any Lender hereunder and fails to pay such amount to such
Lender (i) on or before the close of business on such day if such payment was
received by 1:00 p.m. (New York time) on such day or (ii) on or before the next
succeeding Business Day if such payment was received after 1:00 p.m. (New York
time) on such day of receipt, the Administrative Agent shall pay to such Lender
interest on such unpaid amount at the Federal Funds Effective Rate until such
amount is so paid to such Lender.
2.11. Noteless Agreement; Evidence of Indebtedness.
(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder and the Rate Option and
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.
(c) The entries maintained in the accounts maintained pursuant to Sections 2.11
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided however that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
(d) Any Lender may request that its Revolving Credit Ratable Loans be evidenced
by a Revolving Credit Note and that its Competitive Bid Loans be evidenced by a
Competitive Bid Note. In such event, the Borrower shall prepare, execute and
deliver to such Lender the applicable Note or Notes payable to the order of such
Lender in a form supplied by the Administrative Agent. Thereafter, the Loans
evidenced by such Note and interest thereon shall at all times (including after
any assignment pursuant to Section 13.3) be represented by one or more Notes
payable to the order of the payee named therein or any assignee pursuant to
Section 13.3, except to the extent that any such Lender or assignee subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in Sections 2.11(a) and (b) above.

 

32



--------------------------------------------------------------------------------



 



2.12. Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Revolving Credit Advances,
effect selections of Rate Options and to transfer funds based on telephonic
notices made by any person or persons the Administrative Agent or any Lender in
good faith believes to be an Authorized Officer acting on behalf of the
Borrower. The Borrower agrees to deliver promptly to the Administrative Agent a
written confirmation, if such confirmation is requested by the Administrative
Agent or any Lender, of each telephonic notice signed by an Authorized Officer.
If the written confirmation differs in any material respect from the action
taken by the Administrative Agent and the Lenders, the records of the
Administrative Agent and the Lenders shall govern absent manifest error.
2.13. Interest Payment Dates: Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable on the first date of each calendar month,
commencing with the first such date to occur after the date hereof. Interest
accrued on each Fixed Rate Advance shall be payable on the last day of its
applicable Interest Period, on any date on which the Fixed Rate Advance is
prepaid, whether due to acceleration or otherwise, and at maturity. Interest
accrued on each Fixed Rate Advance having an Interest Period longer than three
months shall also be payable on the first day of each calendar quarter during
such Interest Period. Interest and fees under this Agreement shall be calculated
for actual days elapsed on the basis of a 360-day year except that interest on
Floating Rate Advances and Absolute Rate Advances shall be calculated for actual
days elapsed on the basis of a 365-day (or, if applicable, 366-day) year.
Interest shall be payable for the day a Revolving Credit Advance is made but not
for the day of any payment on the amount paid if payment is received prior to
1:00 p.m. (New York time) at the place of payment. If any payment of principal
of or interest on a Revolving Credit Advance shall become due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and, in the case of a principal payment, such extension of time shall be
included in computing interest in connection with such payment.
2.14. Notification of Revolving Credit Advances, Interest Rates, Prepayments and
Revolving Credit Commitment Reductions. Promptly after receipt thereof, (a) the
Administrative Agent will notify each Revolving Credit Lender of the contents of
each Aggregate Revolving Credit Commitment reduction notice and Competitive Bid
Borrowing Notice (except as otherwise provided in Section 2.3.10), and (b) the
Administrative Lender shall notify each Revolving Credit Lender of each Ratable
Borrowing Notice, Rate Option Notice and repayment notice received by the
Administrative Agent with respect to the Revolving Credit Facility. The
Administrative Agent will notify each Lender under the Revolving Credit Facility
of the interest rate applicable to each Eurodollar Ratable Advance under the
Revolving Credit Facility promptly upon determination of such interest rate and
will give each Lender prompt notice of each change in the Alternate Base Rate.
2.15. Lending Installations. Each Lender may book its Loans under the Revolving
Credit Facility at any Lending Installation selected by such Lender and may
change its Lending Installation from time to time. All terms of this Agreement
shall apply to any such Lending Installation and the applicable Loans and Notes
issued hereunder shall be deemed held by each Lender for the benefit of such
Lending Installation. Each Lender may, by written notice to the Administrative
Agent and the Borrower in accordance with Article XIV, designate replacement or
additional Lending Installations through which Loans under the Revolving Credit
Facility will be made by it and for whose account Loan payments under the
Revolving Credit Facility are to be made.
2.16. Non-Receipt of Funds by the Administrative Agent. Unless the Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date,
or time of day in the case of same-day borrowings, on which it is scheduled to
make payment to the Administrative Agent of (i) in the case of a Lender, the
proceeds of a Loan or (ii) in the case of the Borrower, a payment of principal,
interest or fees to the Administrative Agent for the account of any of the
Lenders, that it does not intend to make such payment, the Administrative Agent
may assume that such payment has been made. The Administrative Agent may, but
shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If such Lender or the
Borrower, as the case may be, has not in fact made such payment to the
Administrative Agent, the recipient of such payment shall, on demand by the
Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day or (y) in the case of payment by the
Borrower, the interest rate applicable to the relevant Loan.

 

33



--------------------------------------------------------------------------------



 



2.17. Extension of Revolving Credit Facility Termination Dates. The Borrower may
request, but not more than once in each fiscal year of the Borrower and on no
more than three occasions in the aggregate after the Closing Date, an extension
of the Revolving Credit Facility Termination Date by submitting a request for an
extension to the Administrative Agent (an “Extension Request”). The Extension
Request must specify the new Revolving Credit Facility Termination Date
requested by the Borrower with respect thereto (“Extension Date”), which shall
be not more than four years after the date of the Extension Request. The
Extension Request shall be accompanied by a certificate, signed by the chief
financial officer, controller or chief accounting officer of the Borrower,
stating that on the date of the Extension Request, no Default or Unmatured
Default has occurred and is continuing and that all of the representations and
warranties in Article VI are true and correct in all material respects (except
(i) to the extent any such representation or warranty is stated to relate solely
to an earlier date, in which case such representation or warranty shall have
been true and correct in all material respects on and as of such earlier date
and (ii) to the extent already qualified by materiality, in which case said
representations and warranties are true and correct in all respects). On the
Extension Date, the Borrower shall deliver a certificate, signed by the chief
financial officer, controller or chief accounting officer of the Borrower,
stating that on the Extension Date, no Default or Unmatured Default has occurred
and is continuing and that all of the representations and warranties in
Article VI are true and correct in all material respects (except (i) to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date and (ii) to
the extent already qualified by materiality, in which case said representations
and warranties are true and correct in all respects). Promptly upon receipt of
an Extension Request, the Administrative Agent shall notify each Lender under
the Revolving Credit Facility of the contents thereof and shall request each
Lender under the Revolving Credit Facility to approve the Extension Request
(which approval may be given or withheld by each Lender in its sole discretion).
If an Extension Request requests an extension of the Revolving Credit Facility
Termination Date, a Lender may, at its election, approve or deny an extension of
the Revolving Credit Facility Termination Date (it being understood that no
Lender shall be under any obligation to approve an extension of the Revolving
Credit Facility Termination Date). Each Lender approving an Extension Request
shall deliver its written approval no later than 75 days following such
Extension Request. If written approval of the Required Lenders is not received
by the Administrative Agent within such 75-day period, the Extension Request
shall be denied. If such written approval of the Required Lenders under the
Revolving Credit Facility is received by the Administrative Agent within such
75-day period, the Revolving Credit Facility Termination Date under the
Revolving Credit Facility shall be extended to the Extension Date specified in
the Extension Request but only with respect to the Lenders under the Revolving
Credit Facility that have given such written approval. Except to the extent that
a Lender that did not give its written approval to such Extension Request under
the Revolving Credit Facility (“Revolving Credit Declining Lender”) is replaced
prior to its Revolving Credit Declining Lender’s Termination Date as provided in
Section 2.20, then (a) the Aggregate Revolving Credit Commitment shall be
decreased by the Revolving Credit Commitment of each such Revolving Credit
Declining Lender, which Revolving Credit Declining Lender’s Revolving Credit
Commitment shall terminate on the Revolving Credit Facility Termination Date, as
determined prior to such Extension Request (the “Revolving Credit Declining
Lender’s Termination Date”) and (b) the Loans and all interest, fees and other
amounts owed to such Revolving Credit Declining Lender under the Revolving
Credit Facility with respect to which it is a Revolving Credit Declining Lender
shall be paid in full on each such Revolving Credit Declining Lender’s
Termination Date.
2.18. Facility Increase.
(a) The Borrower may, at any time and from time to time, by notice to the
Administrative Agent, request an increase (“Facility Increase”) in the Aggregate
Revolving Credit Commitment (within the limitations herein provided), which
notice shall set forth the amount of such requested Facility Increase. The
Aggregate Revolving Credit Commitment may be so increased either by having one
or more New Revolving Credit Lenders become Lenders under the Revolving Credit
Facility and/or by having any one or more of the then existing Lenders under the
Revolving Credit Facility (at their respective election in their sole
discretion) that have been approved by the Borrower, the Administrative Agent
and each of the Arrangers (such approvals by the Administrative Agent and each
of the Arrangers not to be unreasonably withheld or delayed), increase the
amount of their Revolving Credit Commitments, provided that (i) each Facility
Increase shall be in an amount not less than $5,000,000, (ii) after giving
effect to the Facility Increase, the Aggregate Revolving Credit Facility
Commitment shall not exceed the Aggregate Revolving Credit Facility Limit,
(iii) no Unmatured Event of Default or Default exists or would exist after
giving effect to the Facility Increase, (iv) all financial covenants set forth
in Section 7.28 would be satisfied on a pro forma basis for the most recent
determination period, after giving effect to such Facility Increase as if it
occurred on the last day of such determination period (and assuming such
Facility Increase is fully borrowed) and (v) any Facility Increase shall be on
the terms and pursuant to the documentation applicable to the Revolving Credit
Facility.

 

34



--------------------------------------------------------------------------------



 



(b) As a condition to a Facility Increase, (i) the Borrower and each Additional
Lender shall have executed and delivered a commitment and acceptance (the
“Commitment and Acceptance”) substantially in the form of Exhibit G hereto and
the Administrative Agent shall have accepted and executed the same; (ii) if
requested by an Additional Lender, the Borrower shall have executed and
delivered to the Administrative Agent the applicable Note payable to the order
of such Additional Lender; (iii) the Guarantors shall have consented in writing
to the Facility Increase and shall have agreed that their Guaranty Agreements
continue in full force and effect; (iv) the Borrower and each Additional Lender
shall otherwise have executed and delivered such other instruments and documents
as the Administrative Agent shall have reasonably requested in connection with
such Facility Increase; and (v) if requested by the Administrative Agent, the
Borrower shall have delivered to the Administrative Agent opinions of counsel
(substantially similar to the forms of opinions provided for in Section 5.1
(viii), modified to apply to the Facility Increase and to each Note, Commitment
and Acceptance, and other documents executed and delivered in connection with
such Facility Increase). The form and substance of the documents required under
clauses (i) through (v) above shall be fully acceptable to the Administrative
Agent. The Administrative Agent shall promptly provide written notice to all of
the Lenders hereunder of the Facility Increase.
(c) Upon the effective date of any Facility Increase pursuant to the provisions
hereof (the “Increase Date”), which Increase Date shall be mutually agreed upon
by the Borrower, each applicable Additional Lender and the Administrative Agent,
then: (A) such Additional Lender under the Revolving Credit Facility shall be
deemed to have irrevocably and unconditionally purchased and received, without
recourse or warranty, from the Revolving Credit Lenders party to this Agreement
immediately prior to the Increase Date, an undivided interest and participation
in any Facility Letter of Credit then outstanding, ratably, such that each
Revolving Credit Lender (including each Additional Lender under the Revolving
Credit Facility) holds a participation interest in each such Facility Letter of
Credit in the amount of its then Revolving Credit Ratable Share thereof; (B) on
such Increase Date, the Borrower shall repay all outstanding Floating Rate
Advances under the Revolving Credit Facility and reborrow a Floating Rate
Advance in a like amount from the Revolving Credit Lenders (including each
Additional Lender under the Revolving Credit Facility); (C) except as provided
in clause (D), such Additional Lender under the Revolving Credit Facility shall
not participate in any then outstanding Eurodollar Ratable Advances under the
Revolving Credit Facility; (D) if the Borrower shall at any time on or after
such Increase Date convert or continue any Eurodollar Ratable Advance that was
outstanding under the Revolving Credit Facility on such Increase Date, the
Borrower shall be deemed to repay such Eurodollar Ratable Advance on the date of
the conversion or continuation thereof and then to reborrow as a Revolving
Credit Ratable Advance a like amount on such date so that the Additional Lender
under the Revolving Credit Facility shall make a Revolving Credit Ratable Loan
on such date; and (E) such Additional Lender under the Revolving Credit Facility
shall make its Revolving Credit Ratable Share of all Revolving Credit Ratable
Advances made on or after such Increase Date (including those referred to in
clauses (B) and (D) above) and shall otherwise have all of the rights and
obligations of a Revolving Credit Lender hereunder on and after such Increase
Date. Notwithstanding the foregoing, upon the occurrence of a Default prior to
the date on which such Additional Lender is holding Eurodollar Ratable Loans
under the Revolving Credit Facility equal to its Revolving Credit Ratable Share
of all Eurodollar Ratable Advances under the Revolving Credit Facility, such
Additional Lender shall, upon notice from the Administrative Agent, on or after
the date on which the Obligations are accelerated or become due following such
Default, pay to the Administrative Agent (for the account of the other Revolving
Credit Lenders, to which the Administrative Agent shall pay their Revolving
Credit Ratable Shares thereof upon receipt) a sum equal to such Additional
Lender’s Revolving Credit Ratable Share of each Eurodollar Ratable Advance then
outstanding under the Revolving Credit Facility with respect to which such
Additional Lender does not then hold a Eurodollar Ratable Loan equal to its
Revolving Credit Ratable Share thereof; such payment by such Additional Lender
shall constitute an ABR Loan hereunder.
(d) Solely for purposes of clause (i) of the definition of “Required Lenders”,
until such time as an Additional Lender under the Revolving Credit Facility
holds Revolving Credit Ratable Loans equaling its Revolving Credit Ratable Share
of all outstanding Revolving Credit Ratable Advances, the amount of such
Additional Lender’s new Revolving Credit Commitment or the increased amount of
its Revolving Credit Commitment (as applicable) shall be excluded from the
amount of the Revolving Credit Commitments and there shall be included in lieu
thereof at any time an amount equal to the sum of the outstanding Revolving
Credit Ratable Loans and the participation interests in Facility Letters of
Credit held by such Additional Lender with respect to its new Revolving Credit
Commitment or the increased amount of its Revolving Credit Commitment.

 

35



--------------------------------------------------------------------------------



 



(e) Nothing contained herein shall constitute, or otherwise be deemed to be, a
commitment or agreement on the part of any Lender to increase its Revolving
Credit Commitment hereunder at any time or a commitment or agreement on the part
of the Borrower or the Administrative Agent to give or grant any Lender the
right to increase its Revolving Credit Commitment hereunder at any time.
2.19. Swing Line.
(a) The Swing Line Lender agrees, on the terms and conditions hereinafter set
forth, to make advances (“Swing Line Advances”) to the Borrower from time to
time during the period from the date of this Agreement, up to but not including
the fifth (5th) day prior to the Revolving Credit Facility Termination Date, in
an aggregate principal amount not to exceed at any time outstanding the lesser
of (i) the Swing Line Commitment or (ii) the Aggregate Available Revolving
Credit. For the avoidance of doubt, Swing Line Advances will reduce availability
under the Revolving Credit Facility, but shall not be deemed usage for purposes
of calculating the Undrawn Fee.
(b) The Swing Line Advances shall be evidenced by the Swing Line Note. Each
Swing Line Advance shall be in an amount not less than One Million Dollars
($1,000,000) and, if in excess thereof, in integral multiples of One Million
Dollars ($1,000,000). Within the limits set forth in Section 2.19(a), the
Borrower may borrow, repay and reborrow under this Section 2.19.
(c) The Borrower shall give the Swing Line Lender (and, if the Swing Line Lender
is not also the Administrative Agent, the Administrative Agent) notice
requesting a Swing Line Advance (“Swing Line Borrowing Notice”) not later than
2:00 p.m. (New York time) on the Business Day of such Swing Line Advance,
specifying the amount of such requested Swing Line Advance. Each such Swing Line
Borrowing Notice shall be accompanied by the Ratable Borrowing Notice provided
for in Section 2.19(d). All Swing Line Borrowing Notices and Ratable Borrowing
Notices given by the Borrower under this Section 2.19(c) shall be irrevocable.
Upon satisfaction of the applicable conditions set forth in Section 5.2, the
Swing Line Lender will make the Swing Line Advance available to the Borrower in
immediately available funds by crediting the amount thereof to the Borrower’s
account with the Swing Line Lender. If the Swing Line Lender is not also the
Administrative Agent, the Swing Line Lender shall not advance the Swing Line
Advance unless and until the Administrative Agent shall have confirmed (by
telephonic notice) that such applicable conditions have been satisfied.
Notwithstanding anything to the contrary contained in this Section 2.19 or
elsewhere in this Agreement, the Swing Line Lender shall not be obligated to
make any Swing Line Advance at a time when a Revolving Credit Lender is a
Defaulting Lender.
(d) Each Swing Line Advance shall bear interest at the Alternate Base Rate and
shall be paid in full on or before the third Business Day following the making
of such Swing Line Loan and, if not so paid by the Borrower, shall be paid in
full from the proceeds of a Revolving Credit Ratable Advance made by the
Revolving Credit Lenders pursuant to Section 2.2 on the third Business Day
following the making of such Swing Line Advance. Each Swing Line Borrowing
Notice given by the Borrower under Section 2.19(c) shall include, or if it does
not include shall be deemed to include, an irrevocable Ratable Borrowing Notice
under Section 2.2 requesting the Revolving Credit Lenders to make a Ratable
Revolving Credit Advance, on or before the third Business Day following the
making of such Swing Line Advance, of the full amount of such Swing Line
Advance, unless such Swing Line Advance is sooner paid in full by the Borrower.
(e) Provided that the applicable conditions set forth in Section 5.2 shall have
been satisfied at the time of the making of such Swing Line Advance, the
Revolving Credit Lenders irrevocably agree to make the Revolving Credit Ratable
Advance provided for in Section 2.19(d), notwithstanding any subsequent failure
to satisfy such conditions or any other facts or circumstances including
(without limitation) the existence of a Default. If and to the extent that any
Revolving Credit Lender shall fail to make a Revolving Credit Ratable Loan in
the amount of its Revolving Credit Ratable Share of such Revolving Credit
Ratable Advance, such Revolving Credit Lender shall be irrevocably deemed to
have purchased from the Swing Line Lender a participation interest in such Swing
Line Advance in an amount equal to the amount of such Revolving Credit Lender’s
Revolving Credit Ratable Share of such Revolving Credit Ratable Advance and
shall promptly pay such amount to the Swing Line Lender.

 

36



--------------------------------------------------------------------------------



 



2.20. Replacement of a Lender. If a Lender (“Affected Lender”) (a) sustains or
incurs a loss or expense or reduction of income and requests reimbursement
therefor from the Borrower pursuant to Section 3.1, 3.2, 3.4 or 3.5,
(b) determines that maintenance of any of its Fixed Rate Loans at a suitable
Lending Installation would violate any applicable Law and so notifies the
Administrative Agent pursuant to Section 3.3, (c) is a Revolving Credit
Declining Lender, or (d) is a Defaulting Lender, the Borrower may within ninety
(90) days after the date on which the Borrower receives such request (in the
case of clause (a) above) or after the date on which the Administrative Agent
gives the Borrower notice of the Administrative Agent’s receipt of the notice
from such Lender under Section 3.3 (in the case of clause (b) above) or at any
time prior to such Revolving Credit Declining Lender’s Termination Date (in the
case of clause (c) above) or after it is reasonably determined by the
Administrative Agent, and the Administrative Agent has notified the Borrower,
that such Lender is a Defaulting Lender (in the case of clause (d) above) (and
such Lender has not ceased to be a Defaulting Lender) notify the Administrative
Agent and such Affected Lender that a Replacement Lender designated by the
Borrower in the notice has agreed to replace such Lender with respect to its
Revolving Credit Commitment and Revolving Credit Loans, provided that (i) any
Replacement Lender shall be subject to the approval of the Administrative Agent
and each Arranger (which approval shall not be unreasonably withheld or
delayed); (ii) any Replacement Lender shall not constitute a Defaulting Lender
at the time of such replacement; (iii) any assignment to a Replacement Lender
shall be subject to Section 13.3; and (iv) the Borrower shall have paid any
amounts due pursuant to Section 3.1, 3.2, 3.4 or 3.5 to the Affected Lender to
be replaced on or before such replacement. The Affected Lender to be replaced
shall assign, as applicable, its Revolving Credit Commitment, Loans and
interests in outstanding Facility Letters of Credit hereunder to the Replacement
Lender pursuant to the procedures for assignments contained in Section 13.3 and
shall receive, concurrently with such assignments, payment of an amount equal to
all outstanding amounts payable to such Affected Lender with respect to the
Revolving Credit Facility, including without limitation the aggregate
outstanding principal amount of the Loans held by such Affected Lender, all
interest thereon to the date of the assignment, all accrued fees to the date of
such assignment and any amounts payable under Section 3.4 with respect to any
payment of any Fixed Rate Loan resulting from such assignment. Such Affected
Lender shall not be responsible for the payment to the Administrative Agent of
the fee provided for in Section 13.3.2, which fee shall be paid by such
Replacement Lender. In the case of an assignment by a Revolving Credit Declining
Lender under this Section 2.20, the Replacement Lender that is the assignee of
the Revolving Credit Declining Lender shall agree at the time of such assignment
to the extension to the Extension Date of the Revolving Credit Facility
Termination Date with respect to the Revolving Credit Facility, which agreement
shall be set forth in a written instrument delivered and satisfactory to the
Borrower and the Administrative Agent.
2.21. Termination of Revolving Credit Commitment of Revolving Credit Declining
Lender. At any time prior to the replacement of a Revolving Credit Declining
Lender pursuant to Section 2.20, the Borrower may, upon not less than 15 days’
prior notice to the Administrative Agent and such Revolving Credit Declining
Lender, terminate the Revolving Credit Commitment of such Revolving Credit
Declining Lender, as of a Business Day (prior to the Revolving Credit Declining
Lender’s Termination Date) set forth in such notice; provided, however, that if
such Revolving Credit Declining Lender is an Issuing Bank, the termination of
its Revolving Credit Commitment shall be permitted only upon satisfaction of the
requirements set forth in Section 4.10. In the event of such termination of the
Revolving Credit Commitment, the Borrower shall pay to the Administrative Agent
on the date of termination of such Revolving Credit Commitment, for the account
of such Revolving Credit Declining Lender, all Loans and other sums payable to
such Revolving Credit Declining Lender hereunder under the Revolving Credit
Facility and all amounts (if any) payable to such Revolving Credit Declining
Lender under Section 3.4 under the Revolving Credit Facility by reason of such
payment. Such Revolving Credit Declining Lender shall continue to be entitled to
the benefits of Sections 3.1, 3.2, 3.4, 3.5, 4.6, 4.9 and 10.6(b) to the extent
such Revolving Credit Declining Lender’s entitlement to such benefit arose out
of its position as a Lender under the Revolving Credit Facility prior to the
termination of its Revolving Credit Commitment.

 

37



--------------------------------------------------------------------------------



 



2.22. Defaulting Lenders.
(a) Reallocation of Defaulting Lender Commitment, Etc. If a Lender becomes, and
during the period it remains, a Defaulting Lender, the following provisions
shall apply with respect to any Facility Letter of Credit participation
obligations pursuant to Section 4.6 and Swing Line Advance participation
obligations pursuant to Section 2.19 of such Defaulting Lender:
(i) the Facility Letter of Credit Exposure and Swing Line Exposure of such
Defaulting Lender will, subject to the limitation in the first proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Revolving Credit Commitments; provided that (a) the Revolving
Credit Exposure (after giving effect to such reallocation) of each
Non-Defaulting Lender may not in any event exceed the Revolving Credit
Commitment of such Non-Defaulting Lender as in effect at the time of such
reallocation and (b) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, the Issuing Banks, the Swing
Line Lender or any other Lender may have against such Defaulting Lender or cause
such Defaulting Lender to be a Non-Defaulting Lender; and
(ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s Facility Letter of Credit Exposure and Swing Line Exposure
cannot be so reallocated, whether by reason of the first proviso in clause
(i) above or otherwise, the Borrower will, not later than two Business Days
after demand by the Administrative Agent (at the direction of any Issuing Bank
and/or the Swing Line Lender, as the case may be), cash collateralize the
Facility Letter of Credit Exposure and the Swing Line Exposure of such
Defaulting Lender in an amount equal to the unreallocated portion of such
Defaulting Lender’s Facility Letter of Credit Exposure and Swing Line Exposure
(or in the case of such Swing Line Exposure, prepay in full the unreallocated
portion of the Swing Line Exposure of such Defaulting Lender).
Notwithstanding the foregoing, if a Default has occurred and is continuing, then
prior to any reallocation pursuant to Section 2.22(a)(i) above, the Borrower
shall be required to cash collateralize the Facility Letter of Credit Exposure
and Swing Line Exposure of such Defaulting Lender and such reallocation shall
only occur if the Borrower fails to cash collateralize the Facility Letter of
Credit Exposure and Swing Line Exposure of such Defaulting Lender within five
Business Days after written demand to do so by the Administrative Agent (at the
direction of any Issuing Bank and/or the Swing Line Lender, as the case may be).
(b) Fees.
(i) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any Undrawn Fee accruing during such period pursuant to Section 2.4 and the
Borrower shall no longer be required to pay the portion of the Undrawn Fee
accruing during such period that would have been payable to such Defaulting
Lender.
(ii) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any Facility Letter of Credit Fees accruing during such period pursuant to
Section 4.7(a); provided that (x) to the extent that all or a portion of the
Facility Letter of Credit Exposure of a Defaulting Lender is reallocated to the
Non-Defaulting Lenders pursuant to Section 2.22(a)(i), such fees that would have
accrued for the benefit of such Defaulting Lender will instead accrue for the
benefit of and be payable to such Non-Defaulting Lenders, pro rata in accordance
with their respective Revolving Credit Commitments, and (y) to the extent any
portion of such Facility Letter of Credit Exposure cannot be so reallocated,
such Facility Letter of Credit Fees will instead accrue for the benefit of and
be payable to the Issuing Banks based on their pro rata share of the undrawn
face amount of Facility Letters of Credit outstanding; provided that if at any
time and so long as the Borrower shall have cash collateralized Facility Letter
of Credit Exposure of a Defaulting Lender as required pursuant to
Section 2.22(a)(ii), then the Borrower shall no longer be required to pay
Facility Letter of Credit Fees in respect of such cash collateralized amounts in
respect of the Facility Letter of Credit Exposure of such Defaulting Lender.

 

38



--------------------------------------------------------------------------------



 



(c) Termination of Defaulting Lender Commitment. So long as no Default or
Unmatured Default has occurred and is continuing, the Borrower may terminate the
unused amount of the Revolving Credit Commitment of a Defaulting Lender upon not
less than three Business Days’ prior notice to the Administrative Agent (which
will promptly notify the Lenders thereof); provided that (i) prior to any such
termination, the Borrower shall have repaid in full all outstanding Revolving
Credit Advances (without any reduction of the Revolving Credit Commitments) and
all accrued but unpaid interest and fees hereunder owing to all Lenders and
(ii) such termination will not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent, the Issuing Banks, the Swing Line Lender
or any Lender may have against such Defaulting Lender; provided further that in
the case of the termination of a Defaulting Lender’s Revolving Credit
Commitment, if such Defaulting Lender is an Issuing Bank with one or more
outstanding Facility Letters of Credit, then the Borrower shall be required to
fully cash collateralize such Facility Letters of Credit.
(d) Reallocation of Payments. If a Lender becomes, and during the period it
remains, a Defaulting Lender, except in connection with a termination of such
Defaulting Lender’s Revolving Credit Commitments pursuant to Section 2.22(c)
above, any amount paid by the Borrower for the account of such Defaulting Lender
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will not be paid or distributed to such Defaulting Lender, but will
instead be retained by the Administrative Agent in a segregated
non-interest-bearing account until (subject to Section 2.22(e)) the earlier of
(x) termination of the Revolving Credit Commitments and payment in full of all
obligations of the Borrower hereunder and (y) the Revolving Credit Facility
Termination Date applicable to such Defaulting Lender and payment in full of all
obligations of the Borrower hereunder to all Lenders owing on such Revolving
Credit Facility Termination Date and will be applied by the Administrative
Agent, to the fullest extent permitted by law, to the making of payments from
time to time in the following order of priority: first to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent under this
Agreement, second to the payment of any amounts owing by such Defaulting Lender
to the Issuing Banks or the Swing Line Lender (pro rata as to the respective
amounts owing to each of them) under this Agreement, and third after the earlier
of (x) termination of the Revolving Credit Commitments and payment in full of
all obligations of the Borrower hereunder and (y) the Revolving Credit Facility
Termination Date applicable to such Defaulting Lender and payment in full of all
obligations of the Borrower hereunder to all Lenders owing on such Revolving
Credit Facility Termination Date, to pay amounts owing under this Agreement to
such Defaulting Lender or as a court of competent jurisdiction may otherwise
direct. For the sake of clarity, it is understood and agreed that any payment by
the Borrower on account of the obligations of a Defaulting Lender shall be and
be deemed to be a payment by the Borrower to such Defaulting Lender (and no
interest will thereafter accrue on such amount) whether or not such payment is
paid to such Defaulting Lender or deposited in the above-referenced non-interest
bearing account.
(e) Cure. If the Borrower, the Administrative Agent, the Issuing Banks and the
Swing Line Lender agree in writing in their discretion that a Lender that is a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any amounts then held in
the segregated account referred to in Section 2.22(d)), such Lender will, to the
extent applicable, purchase such portion of the outstanding Revolving Credit
Advances of the other Lenders and/or make such other adjustments as the
Administrative Agent may determine to be necessary to cause the total Revolving
Credit Commitments, Revolving Credit Advances, Facility Letter of Credit
participation obligations pursuant to Section 4.6 and Swing Line Advance
participation obligations pursuant to Section 2.19 of the Lenders to be on a pro
rata basis in accordance with their respective Revolving Credit Commitments,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender.

 

39



--------------------------------------------------------------------------------



 



ARTICLE III
INCREASED COSTS; TAXES
3.1. Increased Costs. If, after the date hereof the adoption of any applicable
law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its Lending Installation) with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency issued after the date hereof shall
impose, modify or deem applicable any reserve, special deposit or similar
requirement (including, without limitation, any such requirement imposed by the
Board of Governors of the Federal Reserve System but excluding with respect to
any Fixed Rate Advance any such requirement included in an applicable Statutory
Reserve Rate) against assets of, deposits with or for the account of, or credit
extended by, any Lender (or its Lending Installation) or shall impose on any
Lender (or its Lending Installation) or on the London interbank market any other
condition affecting its Fixed Rate Advances or its obligation to make Fixed Rate
Advances and the result of any of the foregoing is to increase the cost to such
Lender (or its Lending Installation) of making or maintaining any Fixed Rate
Advance, or to reduce the amount of any sum received or receivable by such
Lender (or its Lending Installation) under this Agreement or under its Note with
respect thereto by an amount deemed by such Lender to be material, then, within
30 days after demand by such Lender, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender for such increased
cost or reduction; provided, however, that at such time such Lender shall be
generally assessing such amounts on a non-discriminatory basis against borrowers
under agreements having provisions similar to this Agreement. Notwithstanding
anything to the contrary, this Section 3.1 shall not apply to Excluded Taxes or
taxes indemnified under Section 3.5.
3.2. Capital Adequacy. If any Lender shall have determined that the adoption
after the date hereof of any applicable law, rule or regulation regarding
capital adequacy, or any change therein, or any change in the administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
(or its Lending Installation) with any request or directive regarding capital
adequacy issued after the date hereof (whether or not having the force of law)
of any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Lender’s capital as a consequence
of its obligations hereunder to a level below that which such Lender could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, within 30 days after demand
by such Lender, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender for such reduction; provided, however,
that at such time such Lender shall be generally assessing such amounts on a
non-discriminatory basis against borrowers under agreements having provisions
similar to this Section. Notwithstanding anything to the contrary, this Section
3.2 shall not apply to taxes, which shall be governed exclusively by
Section 3.5.
3.3. Availability of Certain Revolving Credit Advances; Illegality. (a) If the
Required Lenders under the Revolving Credit Facility determine that (A) deposits
of a type and maturity appropriate to match fund Eurodollar Ratable Advances are
not available or (B) the interest rate applicable to a Rate Option does not
accurately reflect the cost of making or maintaining the applicable Revolving
Credit Ratable Advance, then the Administrative Agent shall suspend the
availability of the affected Rate Option under the Revolving Credit Facility or
(b) if, after the date of this Agreement, the adoption of any applicable law,
rule or regulation, or any change therein, or any change in the interpretation
or administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Lending Installation) with any request or directive issued after the date hereof
(whether or not having the force of law) of any such Governmental Authority
shall make it unlawful or impossible for any Lender (or its Lending
Installation) to make, maintain or fund its Fixed Rate Advances hereunder such
Lender shall so notify the Administrative Agent and the Borrower, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make such Fixed Rate Advances shall be suspended. Before giving
any notice to the Administrative Agent and the Borrower pursuant to this
Section 3.3, such Lender shall designate a different Lending Installation if
such different Lending Installation is available to the applicable Lender, such
designation will avoid the need for giving such notice and such designation will
not, in the reasonable judgment of such Lender, be otherwise disadvantageous to
such Lender. If such Lender shall determine that it may not lawfully continue to
maintain and fund any of its outstanding Fixed Rate Advances to maturity and
shall so specify in such notice, each such Fixed Rate Advance will
automatically, upon such demand, be converted into an ABR Advance.

 

40



--------------------------------------------------------------------------------



 



3.4. Funding Indemnification. If (a)(i) any payment of a Fixed Rate Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or (ii) a Fixed Rate
Advance is not made, or (iii) any Revolving Credit Advance is not continued or
converted into a Fixed Rate Advance, on the date specified by the Borrower, in
each case, for any reason other than default by the Lenders or (b) the
assignment of any Fixed Rate Loan occurs on a date which is not the last day of
the applicable Interest Period as a result of a request by the Borrower pursuant
to Section 2.20, then the Borrower will indemnify each Lender for any loss or
cost (including any reasonable internal administrative costs) incurred by it
resulting therefrom, including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain such Fixed Rate
Advance. Determination of amounts payable under this Section 3.4 in connection
with a Fixed Rate Loan shall be calculated as though each Lender funded its
Fixed Rate Loan through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the interest
rate applicable to such Loan, whether in fact that is the case or not.
3.5. Taxes.
(a) Unless otherwise required by applicable law, any and all payments by or on
account of any obligation of any Loan Party shall be made free and clear of and
without reduction or withholding for any Taxes, provided that if the Loan Party
shall be required by applicable law to deduct any Taxes from such payments, then
(i) subject to the provisions below, the sum payable by the applicable Loan
Party shall be increased as necessary so that after all required deductions of
Taxes (including deductions applicable to additional sums payable under this
section) have been made, each Agent or Lender, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the applicable Loan Party shall make such deductions, and (iii) the
applicable Loan Party shall timely pay the full amount deducted to the relevant
governmental authority in accordance with applicable law.
(b) The Borrower hereby agrees to pay any present or future stamp or documentary
taxes and any other excise or property taxes, charges or similar levies which
arise from any payment made hereunder or under any Note or from the execution or
delivery of, or otherwise with respect to, this Agreement or any Note (“Other
Taxes”).
(c) The Borrower agrees unconditionally to indemnify and save the Administrative
Agent and the Lenders harmless from and against any or all present or future
claims, liabilities or losses with respect to or resulting from Taxes and any
omission by the Borrower to pay, or any delay in paying, any Other Taxes. Such
indemnification payments by the Borrower shall be made within 30 days of the
date the Administrative Agent or such Lender makes demand therefor pursuant to
Section 3.6.
(d) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
less than ten Business Days after the date of this Agreement (and, in the case
of each Lender who joins this Agreement after the date hereof, on or prior to
the date that it joins this Agreement), (i) deliver to each of the Borrower and
the Administrative Agent two duly completed copies of United States Internal
Revenue Service Form W-8ECI (or a successor form), certifying that such Lender
is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, and (ii) deliver to each
of the Borrower and the Administrative Agent a United States Internal Revenue
Form W-8 or W-9 (or a successor form), as the case may be, and certify that it
is entitled to an exemption from United States backup withholding tax. Each
Non-U.S. Lender further undertakes to deliver to each of the Borrower and the
Administrative Agent (x) renewals or additional copies of such form (or any
successor form) on or before the date that such form expires or becomes
obsolete, and (y) after the occurrence of any event requiring a change in the
most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Borrower or the Administrative
Agent, in each case unless an event (including without limitation any change in
treaty, law or regulation) has occurred after the date such Lender becomes a
Lender hereunder and prior to the time at which any such delivery would
otherwise be required which renders such forms inapplicable or which would
prevent such Lender from duly completing and delivering any such form or
amendment with respect to it. All forms or amendments described in the preceding
sentence shall certify that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, unless an event (including without limitation any change in
treaty, law or regulation) has occurred after the date such Lender becomes a
Lender hereunder and prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Lender from duly completing and delivering any such form or
amendment with respect to it and such Lender advises the Borrower and the
Administrative Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax.

 

41



--------------------------------------------------------------------------------



 



(e) For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to Section 3.5(c) (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under Section 3.5(c), the Borrower shall take such
steps as such Non-U.S. Lender shall reasonably request to assist such Non-U.S.
Lender to recover such Taxes, at no cost to the Borrower.
(f) Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments under this Agreement or any Note pursuant to the
law of any relevant jurisdiction or any treaty shall deliver to the Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.
3.6. Lender Statements: Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its applicable Fixed Rate Loans to reduce any liability of the
Borrower to such Lender under Sections 3.1, 3.2, 3.4 and 3.5 or to avoid the
unavailability of the applicable Fixed Rate Advances under Section 3.3, so long
as such designation is not, in the judgment of such Lender, disadvantageous to
such Lender. Each Lender shall deliver a written statement of such Lender to the
Borrower (with a copy to the Administrative Agent) as to the amount due, if any,
under Section 3.1, 3.2, 3.4 or 3.5. Such written statement shall set forth in
reasonable detail the calculations upon which such Lender determined such amount
(which calculations shall be made in good faith) and shall be final, conclusive
and binding on the Borrower in the absence of manifest error. Determination of
amounts payable under such Sections in connection with a Fixed Rate Loan shall
be calculated as though each Lender funded its Fixed Rate Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the interest rate applicable to such Loan, whether
in fact that is the case or not. Unless otherwise provided herein, the amount
specified in the written statement of any Lender shall be payable within 30 days
after receipt by the Borrower of such written statement. The obligations of the
Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the
Obligations and termination of this Agreement. Notwithstanding anything to the
contrary contained herein, the Borrower shall not be required to make any
payments to any Lender pursuant to Section 3.1, 3.2, 3.4 or 3.5 relating to any
period of time which is greater than 90 days prior to such Person’s request for
additional payment except for retroactive application of any law, rule or
regulation, in which case the Borrower is required to make such payments so long
as such Person makes a request therefor within 90 days after the public
announcement of such retroactive application.
ARTICLE IV
THE LETTER OF CREDIT FACILITY
4.1. Facility Letters of Credit. At the request of the Borrower, each Issuing
Bank shall, within the limits of its Issuing Bank’s L/C Limit and on the terms
and conditions set forth in this Agreement, issue from time to time for the
account of the Borrower, through such offices or branches as it and the Borrower
may jointly agree, one or more Facility Letters of Credit (which, in the case of
a Performance Letter of Credit, may be an Escrow Agreement) in accordance with
this Article IV, during the period commencing on the Closing Date and ending on
the Business Day prior to the Revolving Credit Facility Termination Date.
4.2. Limitations. No Issuing Bank shall issue, renew, amend or extend, at any
time, any Facility Letter of Credit:
(i) if, after giving effect to the Facility Letter of Credit or amendment or
extension thereof requested hereunder, (A) the aggregate maximum amount then
available for drawing under Letters of Credit issued by such Issuing Bank shall
exceed any limit imposed by Law upon such Issuing Bank or (B) the outstanding
undrawn face amount of all Facility Letters of Credit issued by such Issuing
Bank shall exceed such Issuing Bank’s L/C Limit;

 

42



--------------------------------------------------------------------------------



 



(ii) if, after giving effect to the Facility Letter of Credit or amendment or
extension thereof requested hereunder, the sum of (i) the aggregate principal
amount of all outstanding Revolving Credit Advances (including Revolving Credit
Ratable Advances, Competitive Bid Advances and Swing Line Advances) plus
(ii) the Facility Letter of Credit Obligations exceeds the Aggregate Revolving
Credit Commitment;
(iii) [Reserved];
(iv) if such Issuing Bank receives written notice from the Administrative Agent
on the proposed Issuance Date of such Facility Letter of Credit that the
conditions precedent contained in Sections 5.1 or 5.2, as applicable, would not
on such Issuance Date be satisfied unless such conditions are thereafter
satisfied and written notice of such satisfaction is given to such Issuing Bank
by the Administrative Agent;
(v) that is in a currency other than U.S. Dollars;
(vi) that has a stated maturity date later than the earlier of (A) four years
after the Issuance Date and (B) one year after the Revolving Credit Facility
Termination Date; provided, however, that, no Revolving Credit Declining Lender
that is an Issuing Bank shall issue or extend a Facility Letter of Credit that
has a stated maturity date that is later than its Revolving Credit Declining
Lender’s Termination Date. For purposes of this clause (vi), the “stated
maturity date” is the expiration date of the Facility Letter of Credit, giving
effect to any future extension thereof under an automatic renewal provision,
unless such automatic renewal provision permits the Issuing Bank to elect not to
extend by giving written notice of cancellation to the beneficiary of such
Facility Letter of Credit; provided further that notwithstanding the foregoing,
only Facility Letters of Credit of up to $600,000,000 in the aggregate shall be
permitted to have actual stated maturities (after giving effect to all automatic
renewal provisions actually extended) beyond the Revolving Credit Facility
Termination Date; or
(vii) if any Lender is a Defaulting Lender and after giving effect to the
issuance of such Facility Letters of Credit or amendment or extension thereof,
the sum of Revolving Credit Exposures of the Non-Defaulting Lenders would exceed
the sum of the Revolving Credit Commitments of the Non-Defaulting Lenders,
unless such excess amount is cash collateralized by the Borrower in accordance
with Section 4.10.
4.3. Conditions. In addition to being subject to the satisfaction of the
conditions contained in Sections 5.1 and 5.2, as applicable, the issuance of any
Facility Letter of Credit is subject to the satisfaction in full of the
following conditions:
(i) the Borrower shall have delivered to such Issuing Bank at such times and in
such manner as the Issuing Bank may reasonably prescribe such documents
(including, if requested, an Application) and materials as may be reasonably
required pursuant to the terms thereof, and the proposed Facility Letter of
Credit shall be reasonably satisfactory to such Issuing Bank in form and
content; and
(ii) as of the Issuance Date no order, judgment or decree of any court,
arbitrator or governmental authority shall enjoin or restrain such Issuing Bank
from issuing the Facility Letter of Credit and no Law applicable to such Issuing
Bank and no directive from any Official Body with jurisdiction over such Issuing
Bank shall prohibit such Issuing Bank from issuing Letters of Credit generally
or from issuing that Facility Letter or Credit.
4.4. Procedure for Issuance of Facility Letters of Credit.
(a) The Borrower shall give such Issuing Bank and the Administrative Agent not
less than five (5) Business Days’ (or such shorter period as such Issuing Bank,
the Borrower and the Administrative Agent shall agree) prior notice (in writing
or by telephonic notice confirmed promptly in writing) of any requested issuance
of a Facility Letter of Credit under this Agreement. Such notice shall specify
(i) the stated amount of the Facility Letter of Credit requested, (ii) the
requested Issuance Date, which shall be a Business Day, (iii) the date on which
such requested Facility Letter of Credit is to expire, which date shall be in
compliance with the requirements of Section 4.2(vi), (iv) the purpose for which
such Facility Letter of Credit is to be issued, (v) the Person for whose benefit
the requested Facility Letter of Credit is to be issued, and (vi) whether such
Facility Letter of Credit is a Performance Letter of Credit (and, if so, whether
it is an Escrow Agreement) or a Financial Letter of Credit. At the time such
request is made, the Borrower shall also provide such Issuing Bank with a copy
of the form of the Facility Letter of Credit it is requesting be issued.

 

43



--------------------------------------------------------------------------------



 



(b) As soon as practicable and in no event later than one Business Day prior to
the issuance of a Facility Letter of Credit, the Borrower shall confirm by
notice (“Facility Letter of Credit Notice”) in writing to the Administrative
Agent and to such Issuing Bank the intended Issuance Date and amount of such
Facility Letter of Credit. Not later than 11:00 a.m. (New York time) on the
Business Day following its receipt of a Facility Letter of Credit Notice, the
Administrative Agent shall determine and shall notify the Issuing Bank and the
Borrower (in writing or by telephonic notice confirmed promptly thereafter in
writing) whether issuance of the requested Facility Letter of Credit would be
permitted under the provisions of Sections 4.2(ii) and (vii) and the second
proviso to Section 4.2(vi). If the Administrative Agent notifies such Issuing
Bank and the Borrower that such issuance would be so permitted, then, subject to
the terms and conditions of this Article IV, and provided that the applicable
conditions set forth in Sections 5.1 and 5.2 have been satisfied, such Issuing
Bank shall, on the requested Issuance Date, issue the requested Facility Letter
of Credit in accordance with such Issuing Bank’s usual and customary business
practices. Such Issuing Bank shall give the Administrative Agent written notice,
or telephonic notice confirmed promptly thereafter in writing, of the issuance
of a Facility Letter of Credit.
(c) An Issuing Bank shall not extend (other than by operation of an automatic
renewal provision) or amend any Facility Letter of Credit unless the
requirements of this Section 4.4 are met as though a new Facility Letter of
Credit were being requested and issued.
(d) Any Lender may, but shall not be obligated to, issue to the Company or any
Subsidiary Letters of Credit (that are not Facility Letters of Credit) for its
own account, and at its own risk. None of the provisions of this Article IV
shall apply to any Letter of Credit that is not a Facility Letter of Credit.
4.5. Duties of Issuing Bank. Any action taken or omitted to be taken by an
Issuing Bank under or in connection with any Facility Letter of Credit, if taken
or omitted in the absence of willful misconduct or gross negligence, shall not
put such Issuing Bank under any resulting liability to any Revolving Credit
Lender or, provided that such Issuing Bank has complied with the procedures
specified in Section 4.4 in all material respects, relieve any Revolving Credit
Lender of its obligations hereunder to such Issuing Bank. In determining whether
to pay under any Facility Letter of Credit, an Issuing Bank shall have no
obligation to the Lenders other than to confirm that any documents required to
be delivered under such Facility Letter of Credit appear to have been delivered
in compliance with the requirements of such Facility Letter of Credit.
4.6. Participation.
(a) Immediately upon issuance by an Issuing Bank of any Facility Letter of
Credit in accordance with Section 4.4 (and, in the case of the Existing Letters
of Credit, on the Closing Date), each Revolving Credit Lender shall be deemed to
have irrevocably and unconditionally purchased and received from such Issuing
Bank, without recourse or warranty, an undivided interest and participation, in
the amount of its Revolving Credit Ratable Share of, such Facility Letter of
Credit (including, without limitation, all obligations of the Borrower with
respect thereto other than amounts owing to such Issuing Bank under Section 3.2
or 4.7(b)). Immediately upon the Revolving Credit Declining Lender’s Termination
Date of a Revolving Credit Declining Lender or termination of the Revolving
Credit Commitment of a Revolving Credit Declining Lender pursuant to
Section 2.21, each other Revolving Credit Lender shall be deemed to have
irrevocably and unconditionally purchased and received from such Revolving
Credit Declining Lender, without recourse or warranty, a portion of each such
Revolving Credit Declining Lender’s undivided interest and participation in all
outstanding Facility Letters of Credit (in the proportion of the Revolving
Credit Ratable Shares of such purchasing Lenders determined immediately
following the termination of the Revolving Credit Commitment of such Revolving
Credit Declining Lender) such that, upon such purchase, each Revolving Credit
Lender holds an undivided interest and participation in all outstanding Facility
Letters of Credit in the amount of its then Revolving Credit Ratable Share
thereof.

 

44



--------------------------------------------------------------------------------



 



(b) Upon receipt from the beneficiary of any Facility Letter of Credit of any
notice of a drawing under such Facility Letter of Credit, the applicable Issuing
Bank shall exercise commercially reasonable efforts to promptly notify the
Borrower and the Administrative Agent thereof and the date required for payment
of such drawing under such Facility Letter of Credit. In the event that an
Issuing Bank makes any payment under any Facility Letter of Credit, the Borrower
shall immediately and unconditionally upon notice thereof reimburse the Issuing
Bank therefor, whether through a Revolving Credit Advance hereunder or
otherwise. If the Borrower shall not have repaid such amount to such Issuing
Bank on or before the date of such payment by such Issuing Bank, such Issuing
Bank shall promptly so notify the Administrative Agent, which shall promptly so
notify each Revolving Credit Lender. Upon receipt of such notice, each Revolving
Credit Lender severally agrees that it shall promptly and unconditionally pay to
the Administrative Agent (in same day funds) for the account of such Issuing
Bank the amount of such Revolving Credit Lender’s Revolving Credit Ratable Share
of the payments so made by such Issuing Bank, and the Administrative Agent shall
promptly pay such amount, and any other amounts received by the Administrative
Agent for such Issuing Bank’s account pursuant to this Section 4.6(b), to such
Issuing Bank. If the Administrative Agent so notifies such Revolving Credit
Lender prior to 11:00 a.m. (New York time) on any Business Day, such Revolving
Credit Lender shall make available to the Administrative Agent for the account
of such Issuing Bank such Revolving Credit Lender’s Revolving Credit Ratable
Share of the amount of such payment on such Business Day in same day funds. If
and to the extent such Revolving Credit Lender shall not have so made its
Revolving Credit Ratable Share of the amount of such payment available to the
Administrative Agent for the account of such Issuing Bank, such Revolving Credit
Lender agrees to pay to the Administrative Agent for the account of such Issuing
Bank forthwith on demand such amount, together with interest thereon, for each
day from the date such payment was first due until the date such amount is paid
to the Administrative Agent for the account of such Issuing Bank, at the Federal
Funds Effective Rate. The failure of any Revolving Credit Lender to make
available to the Administrative Agent for the account of such Issuing Bank such
Revolving Credit Lender’s Revolving Credit Ratable Share of any such payment
shall not relieve any other Revolving Credit Lender of its obligation hereunder
to make available to the Administrative Agent for the account of such Issuing
Bank its Revolving Credit Ratable Share of any payment on the date such payment
is to be made.
(c) The payments made by the Revolving Credit Lenders to an Issuing Bank in
reimbursement of amounts paid by it under a Facility Letter of Credit shall
constitute, and the Borrower hereby expressly acknowledges and agrees that such
payments shall constitute, Revolving Credit Advances hereunder and such payments
shall for all purposes be treated as Revolving Credit Advances (notwithstanding
that the amounts thereof may not comply with the provisions of Section 2.5).
Such Revolving Credit Advances shall be ABR Advances, subject to the Borrower’s
rights under Article II hereof.
(d) Upon the request of the Administrative Agent or any Revolving Credit Lender,
an Issuing Bank shall furnish to the requesting Administrative Agent or
Revolving Credit Lender copies of any Facility Letter of Credit or Application
to which such Issuing Bank is party.
(e) The obligations of the Revolving Credit Lenders to make payments to the
Administrative Agent for the account of an Issuing Bank with respect to a
Facility Letter of Credit and the Borrower’s reimbursement obligations in
respect of Facility Letters of Credit hereunder shall be irrevocable, not
subject to any qualification or exception whatsoever and shall be made in
accordance with, but not subject to, the terms and conditions of this Agreement
under all circumstances, including, without limitation, the following:
(i) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;
(ii) the existence of any claim, setoff, defense or other right which the
Borrower may have at any time against a beneficiary named in a Facility Letter
of Credit or any transferee of any Facility Letter of Credit (or any Person for
whom any such transferee may be acting), such Issuing Bank, the Administrative
Agent, any Revolving Credit Lender, or any other Person, whether in connection
with this Agreement, any Facility Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transactions between the Borrower or any other Loan Party and the beneficiary
named in any Facility Letter of Credit);

 

45



--------------------------------------------------------------------------------



 



(iii) any draft, certificate or any other document presented under the Facility
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;
(v) any failure by the Administrative Agent or an Issuing Bank to make any
reports required pursuant to Section 4.8; or
(vi) the occurrence of any Default or Unmatured Default.
(f) The Borrower’s reimbursement obligations in respect of Facility Letters of
Credit hereunder and, except as set forth in Section 4.10(x)(B) with respect to
Non-Cash Collateralized Letters of Credit, the obligations of Revolving Credit
Lenders to make payments to the Administrative Agent for the account of an
Issuing Bank under this Section 4.6 shall, in each case, continue until all
Facility Letters of Credit of such Issuing Bank have expired (regardless of
whether (i) such Facility Letter of Credit has been cash collateralized in
accordance with Section 4.10, (ii) the Revolving Credit Facility Termination
Date has occurred or (iii) the Issuing Bank of such Facility Letter of Credit is
a Revolving Credit Declining Lender or has been replaced pursuant to
Section 2.20 or its Revolving Credit Commitment has been terminated pursuant to
Section 2.22(c)).
4.7. Compensation for Facility Letters of Credit.
(a) The Borrower agrees to pay to the Administrative Agent (except to the extent
that the Borrower shall be required to pay directly to the Revolving Credit
Lenders as provided in Section 4.7(c)), in the case of each outstanding Facility
Letter of Credit, the Facility Letter of Credit Fee therefor, payable quarterly
in arrears as hereinafter provided on the daily average face amount (net of
permanent reductions) of each Facility Letter of Credit outstanding at any time
during the preceding calendar quarter (but excluding any period prior to the
Closing Date during which an Existing Letter of Credit was outstanding, with
respect to which period fees shall be payable as provided in the Existing Credit
Agreement). The Facility Letter of Credit Fees shall be due and payable
quarterly in arrears (A) not later than five (5) Business Days following
Administrative Agent’s delivery to Borrower of the quarterly statement of
Facility Letter of Credit Fees, (B) on the Revolving Credit Facility Termination
Date and (C) if any Facility Letter of Credit remains outstanding after the
Revolving Credit Facility Termination Date on the first day of each calendar
quarter thereafter until the first day of the calendar quarter after the date on
which the last outstanding Facility Letter of Credit ceases to be outstanding
(each such date specified in clause (A), (B) or (C), a “Quarterly Payment
Date”). The Administrative Agent shall promptly remit such Facility Letter of
Credit Fees, when received by it, to the Revolving Credit Lenders in their
Revolving Credit Ratable Shares thereof.
(b) The Borrower agrees to pay to the Administrative Agent for the account of
the applicable Issuing Bank (except to the extent that the Borrower shall be
required to pay directly to the Issuing Bank as provided in Section 4.7(c)) an
issuance fee of 0.25% per annum payable quarterly in arrears on each Quarterly
Payment Date (including, if any Facility Letter of Credit remains outstanding
after the Revolving Credit Facility Termination Date, each Quarterly Payment
Date thereafter until the first Quarterly Payment Date after the date on which
the last outstanding Facility Letter of Credit ceases to be outstanding) on the
daily average face amount (net of permanent reductions) of each Facility Letter
of Credit issued by such Issuing Bank and that was outstanding at any time
during the preceding calendar quarter (but excluding any period prior to the
Closing Date during which an Existing Letter of Credit was outstanding, with
respect to which period fees shall be payable as provided in the Existing Credit
Agreement. The Administrative Agent shall promptly remit such issuance fee, when
received by it, to such Issuing Bank.
(c) After the Revolving Credit Facility Termination Date and the payment in full
of all other Obligations, the Borrower shall make on each Quarterly Payment Date
(i) payments of Facility Letter of Credit Fees under Section 4.7(a) directly to
the Lenders in the amounts of their respective Revolving Credit Ratable Shares
thereof and (ii) payments of issuance fees under Section 4.7(b) directly to each
Issuing Bank that issued a Facility Letter of Credit that was outstanding at any
time during the prior calendar quarter.

 

46



--------------------------------------------------------------------------------



 



(d) Facility Letter of Credit Fees and issuance fees payable to the Issuing Bank
shall be calculated, on a pro rata basis for the period to which such payment
applies, for actual days elapsed during such period, on the basis of a 360-day
year.
4.8. Issuing Bank Reporting Requirements. Each Issuing Bank shall, no later than
the third (3rd) Business Day following the last day of each month, provide to
the Administrative Agent a schedule of the Facility Letters of Credit issued by
it, in form and substance reasonably satisfactory to the Administrative Agent,
showing the Issuance Date, account party, original face amount, amount (if any)
paid thereunder, expiration date and the reference number of each Facility
Letter of Credit outstanding at any time during such month (and whether such
Facility Letter of Credit is a Performance Letter of Credit or Financial Letter
of Credit) and the aggregate amount (if any) payable by the Borrower to such
Issuing Bank during the month pursuant to Section 3.2. Copies of such reports
shall be provided promptly to each Revolving Credit Lender and the Borrower by
the Administrative Agent.
4.9. Indemnification; Nature of Issuing Bank’s Duties.
(a) In addition to amounts payable as elsewhere provided in this Article IV, the
Borrower hereby agrees to protect, indemnify, pay and save the Administrative
Agent and each Revolving Credit Lender and Issuing Bank harmless from and
against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable attorneys’ fees) arising from the
claims of third parties against the Administrative Agent, any Issuing Bank or
any Revolving Credit Lender as a consequence, direct or indirect, of (i) the
issuance of any Facility Letter of Credit other than, in the case of an Issuing
Bank, as a result of its willful misconduct or gross negligence, or (ii) the
failure of an Issuing Bank to honor a drawing under a Facility Letter of Credit
issued by it as a result of any act or omission, whether rightful or wrongful,
of any present or future de jure or de facto government or governmental
authority.
(b) As among the Borrower, the Revolving Credit Lenders, the Administrative
Agent and any Issuing Bank, the Borrower assumes all risks of the acts and
omissions of, or misuse of Facility Letters of Credit by, the respective
beneficiaries of such Facility Letters of Credit. In furtherance and not in
limitation of the foregoing, neither the Administrative Agent nor any Revolving
Credit Lender nor (subject to the provisions of Section 4.9(d)) an Issuing Bank
shall be responsible: (i) for the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of the Facility Letters of Credit, even if
it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Facility Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) for failure of the beneficiary of a Facility Letter of Credit
to comply fully with conditions required in order to draw upon such Facility
Letter of Credit; (iv) for errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) for errors in interpretation of
technical terms; (vi) for any loss or delay in the transmission or otherwise of
any document required in order to make a drawing under any Facility Letter of
Credit or of the proceeds thereof; (vii) for the misapplication by the
beneficiary of a Facility Letter of Credit of the proceeds of any drawing under
such Facility Letter of Credit; and (viii) for any consequences arising from
causes beyond the control of the Administrative Agent, such Issuing Bank and the
Revolving Credit Lenders including, without limitation, any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or governmental authority. None of the above shall affect, impair, or
prevent the vesting of any of an Issuing Bank’s rights or powers under this
Section 4.9.
(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by an Issuing Bank
under or in connection with the Facility Letters of Credit or any related
certificates, if taken or omitted in good faith, shall not put such Issuing
Bank, the Administrative Agent or any Revolving Credit Lender under any
resulting liability to the Borrower or relieve the Borrower of any of its
obligations hereunder to any such Person.
(d) Notwithstanding anything to the contrary contained in this Section 4.9, the
Borrower shall have no obligation to indemnify an Issuing Bank under this
Section 4.9 in respect of any liability incurred by such Issuing Bank arising
primarily out of the willful misconduct or gross negligence of such Issuing
Bank, as determined by a court of competent jurisdiction, or out of the wrongful
dishonor by such Issuing Bank of a proper demand for payment made under the
Facility Letters of Credit issued by such Issuing Bank, unless such dishonor was
made at the request of the Borrower.

 

47



--------------------------------------------------------------------------------



 



4.10. Cash Collateralization. If the expiration date of any Facility Letter of
Credit is (i) later than the Revolving Credit Facility Termination Date, (ii) in
the case of a Facility Letter of Credit issued by a Revolving Credit Declining
Lender, later than its Revolving Credit Declining Lender’s Termination Date or
such date on which such Revolving Credit Declining Lender’s Revolving Credit
Commitment is replaced pursuant to Section 2.20 or is terminated pursuant to
Section 2.21, (iii) in the case of a Facility Letter of Credit issued by a
Defaulting Lender, which Defaulting Lender is either replaced pursuant to
Section 2.20 or whose Revolving Credit Commitment is terminated pursuant to
Section 2.22(c), or (iv) in the case of a Facility Letter of Credit otherwise
issued by an Affected Lender that is replaced pursuant to Section 2.20, later
than the date of such replacement, the Borrower shall, or shall cause one or
more of the other Loan Parties to, (x) in the case of clause (i) above, either,
(A) cash collateralize such Facility Letter of Credit not less than sixty
(60) days prior to the Revolving Credit Facility Termination Date or (B) if
acceptable to the applicable Issuing Bank in its sole discretion, provide
collateral or other alternatives acceptable to such Issuing Bank in its sole
discretion (in the case of clause (B), “Non-Cash Collateralized Letters of
Credit”) (provided that the obligations of the Lenders to make payments to the
Administrative Agent for the account of an Issuing Bank under Section 4.6 in
respect of Non-Cash Collateralized Letters of Credit and the obligation of the
Borrower to pay Facility Letter of Credit Fees and the fees required under
Section 4.7(b) hereof in respect of Non-Cash Collateralized Letters of Credit
shall in each case terminate on the Revolving Credit Facility Termination Date
and the Non-Cash Collateralized Letters of Credit shall cease to be Facility
Letters of Credit hereunder) or (y) in the case of clause (ii) above, cash
collateralize such Facility Letter of Credit no later than the date of
replacement of such Revolving Credit Declining Lender or termination of the
Revolving Credit Commitment of such Revolving Credit Declining Lender or, if not
so replaced or terminated, cash collateralize such Facility Letter of Credit no
later than 60 days prior to such Revolving Credit Declining Lender’s Termination
Date or (z) in the case of clause (iii) or (iv) above, cash collateralize such
Facility Letter of Credit no later than the date of replacement of a Defaulting
Lender or Affected Lender pursuant to Section 2.21 or the date of termination of
the Revolving Credit Commitment of a Defaulting Lender pursuant to Section 2.22.
In addition, the Borrower shall cash collateralize Facility Letters of Credit
when required by and in accordance with Section 2.22(a), Section 2.22(c) and
Section 4.2(vii). For purposes of this Agreement, “cash collateralize” means,
with respect to any Facility Letter of Credit, that the Borrower or another Loan
Party shall provide, to the Administrative Agent for the benefit of the
Revolving Credit Lenders, cash in an amount equal to the undrawn face amount of
such Facility Letter of Credit.
4.11. No Obligation. No Lender shall have any obligation hereunder to accept or
approve any request for, or to issue, amend or extend, any Letter of Credit
hereunder except for the obligations of the Revolving Credit Lenders under this
Article IV.
ARTICLE V
CONDITIONS PRECEDENT
5.1. Closing Conditions. This Agreement shall not be effective unless the
Borrower has paid to the Administrative Agent the fees provided for in the Fee
Letter and has furnished to the Administrative Agent:
(i) Copies of the articles or certificate of incorporation of each of the
Borrower and the Company, together with all amendments, and a certificate of
good standing, each certified by the appropriate governmental officer in its
jurisdiction of incorporation.
(ii) Copies, certified by the Secretary or Assistant Secretary of each of the
Borrower and the Company, of the by-laws and Board of Directors’ resolutions and
resolutions or actions of any other body authorizing the execution, delivery and
performance of the Loan Documents to which the Borrower or the Company (as
applicable) is a party.
(iii) An incumbency certificate, executed by the Secretary or Assistant
Secretary of each of the Borrower and the Company, which shall identify by name
and title and bear the signatures of the Authorized Officers and any other
officers of the Borrower or the Company (as applicable) authorized to sign the
Loan Documents to which the Borrower or the Company (as applicable) is a party,
upon which certificate the Administrative Agent and the Lenders shall be
entitled to rely until informed of any change in writing by the Borrower or the
Company (as applicable).

 

48



--------------------------------------------------------------------------------



 



(iv) To the extent requested by the Administrative Agent, copies of the articles
or certificate of incorporation, partnership agreement or limited liability
company operating agreement of each other Loan Party, together with all
amendments, and a certificate of good standing, each certified by the
appropriate governmental officer in its jurisdiction of incorporation.
(v) To the extent requested by the Administrative Agent, copies, certified by
the Secretary or Assistant Secretary of each other Loan Party, of its by-laws
and of its Board of Directors’ resolutions and of resolutions or actions of any
other body authorizing the execution, delivery and performance of the Loan
Documents to which such Loan Party is a party.
(vi) An incumbency certificate, executed by the Secretary or Assistant Secretary
of each other Loan Party, which shall identify by name and title and bear the
signatures of the Authorized Officers and any other officers of such Loan Party
authorized to sign the Loan Documents to which such Loan Party is a party.
(vii) A certificate, signed by the chief financial officer, controller or chief
accounting officer of the Borrower, stating that on the initial Borrowing Date
no Default or Unmatured Default has occurred and is continuing and that all of
the representations and warranties in Article VI are true and correct in all
material respects (except to the extent already qualified by materiality, in
which case said representations and warranties are true and correct in all
respects).
(viii) A solvency certificate signed by the chief financial officer of the
Company, confirming the solvency of the Company and its Subsidiaries on a
consolidated basis after giving effect to any Revolving Credit Advance or
issuance of a Facility Letter of Credit on the Closing Date
(ix) Written opinions of the Company’s and Borrower’s counsel, addressed to the
Lenders in substantially the forms of Exhibit H and Exhibit I.
(x) Any Notes requested by a Lender pursuant to Section 2.11 payable to the
order of each such requesting Lender.
(xi) The Guaranty Agreement duly executed by each of the Guarantors in
substantially the form of Exhibit J hereto.
(xii) Evidence satisfactory to the Administrative Agent of the repayment and
termination of commitments under the Existing Credit Agreement (provided that
letters of credit issued under the Existing Credit Agreement that do not become
Existing Letters of Credit may remain outstanding to the extent provided under
the Existing Credit Agreement so long as fully cash collateralized or
backstopped with a Facility Letter of Credit).
(xiii) Payment of all fees and expenses due to the Arrangers and the Lenders
(including without limitation, expenses of counsel to the Administrative Agent
and the Arrangers) required to be paid on the Closing Date from the proceeds of
the initial funding under the Revolving Credit Facility on the Closing Date.
(xiv) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the PATRIOT Act, that has been requested prior to the Closing Date.
(xv) Such other documents as any Lender or its counsel may have reasonably
requested.

 

49



--------------------------------------------------------------------------------



 



5.2. Each Revolving Credit Advance. The Lenders shall not be required to make
any Revolving Credit Advance and no Issuing Bank shall be required to issue,
amend or extend a Facility Letter of Credit unless on the applicable Borrowing
Date or Issuance Date:
(i) There exists no Default or Unmatured Default, except for Unmatured Defaults
that will be cured, and that the Borrower certifies will be cured, by the use of
the proceeds of such Revolving Credit Advance or the issuance, amendment or
extension of such Facility Letter of Credit.
(ii) The representations and warranties contained in Article VI are true and
correct in all material respects as of such Borrowing Date or Issuance Date
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects on and as of such earlier
date.
(iii) All legal matters incident to the making of such Revolving Credit Advance
or issuance, amendment or extension of such Facility Letter of Credit shall be
satisfactory to the Administrative Agent and its counsel and, in the case of a
Facility Letter of Credit, the Issuing Bank and its counsel.
Each Ratable Borrowing Notice, Competitive Bid Borrowing Notice and Swing Line
Borrowing Notice with respect to each such Revolving Credit Advance, and each
Facility Letter of Credit Notice with respect to the issuance, amendment or
extension of each such Facility Letter of Credit, shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 5.2(i) and (ii) have been satisfied. The Administrative Agent or an
Issuing Bank may require a duly completed compliance certificate in
substantially the form of Exhibit K (but without any requirement for updating
the calculations of compliance with financial covenants) as a condition to
making a Revolving Credit Advance or the issuance, amendment or extension of a
Facility Letter of Credit.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
The Borrower and the Company each represent and warrant to the Lenders that:
6.1. Existence and Standing. Each of the Borrower and the Company is a
corporation, duly and properly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted. Each of the other Loan Parties is a corporation,
partnership, limited liability company or trust duly and properly incorporated
or organized, as the case may be, validly existing and (to the extent such
concept applies to such entity) in good standing under the laws of its
jurisdiction of incorporation or organization and has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted to
the extent in each case it is material to the operation of the businesses of the
Loan Parties taken as a whole.
6.2. Authorization and Validity. Each Loan Party has the power and authority and
legal right to execute and deliver the Loan Documents to which it is a party and
to perform its obligations thereunder. The execution and delivery by each Loan
Party of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper corporate (or, in the
case of Loan Parties that are not corporations, other) proceedings, and the Loan
Documents constitute legal, valid and binding obligations of the applicable Loan
Parties enforceable against them in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar Laws
affecting the enforcement of creditors’ rights generally and by equitable
principles (regardless of whether enforcement is sought in equity or law) and
except, in the case of any Designated Guarantor that, upon request by the
Borrower in accordance with Section 10.13 would be converted to a Non-Loan
Party, any violation of the foregoing that does not have a material adverse
effect on the ability of the Lenders or the Administrative Agent to
substantially realize the benefits afforded under the Loan Documents (it being
agreed that the parties will work together diligently to remedy promptly any
such violation).

 

50



--------------------------------------------------------------------------------



 



6.3. No Conflict Consent. Neither the execution and delivery by the Loan Parties
of the Loan Documents, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate (i) any
Law binding on any of the Loan Parties or their respective Property or (ii) the
articles or certificate of incorporation, partnership agreement, certificate of
partnership, articles or certificate of organization, by-laws, or operating or
other management agreement, as the case may be, of the Loan Parties, or
(iii) the provisions of any indenture, instrument or agreement to which any Loan
Party is a party or is subject, or by which it, or its Property, is bound, or
conflict with or constitute a default thereunder, or result in, or require, the
creation or imposition of any Lien in, of or on the Property of any Loan Party
pursuant to the terms of any such indenture, instrument or agreement other than
any such violation, conflict, default or Lien which, in the case of each of
clauses (i) and (iii) above, would not reasonably be expected to have a Material
Adverse Effect. As of the Closing Date, no order, consent, adjudication,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, or other action in respect of any Official
Body or any other Person that has not been obtained by any Loan Party, is
required to be obtained by any Loan Party in connection with the execution and
delivery of the Loan Documents, the borrowings and the issuance of Facility
Letters of Credit under this Agreement, the payment and performance by the Loan
Parties of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents.
6.4. Financial Statements. The (i) October 31, 2009 consolidated financial
statements of the Company and its Subsidiaries and (ii) January 31, 2010,
April 30, 2010 and July 31, 2010 consolidated financial statements of the
Company and its Subsidiaries, in each case, heretofore delivered to the Lenders
were prepared in accordance with GAAP in effect on the date such statements were
prepared and fairly present the consolidated financial condition and operations
of the Company and its Subsidiaries at such date and the consolidated results of
their operations for the period then ended, subject, in the case of clause
(ii) to year-end audit adjustments.
6.5. Material Adverse Change. As of the Closing Date, since October 31, 2009
there has been no change in the business, Property, condition (financial or
otherwise) or results of operations of the Loan Parties that could reasonably be
expected to have a Material Adverse Effect.
6.6. Taxes. Except for violations or failures that individually or in the
aggregate are not reasonably likely to have a Material Adverse Effect, the Loan
Parties have filed all United States federal tax returns and all other tax
returns which are required to be filed and have paid all taxes due pursuant to
said returns or pursuant to any assessment received by any of the Loan Parties,
except such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided in accordance with GAAP. Except for
violations or failures that individually or in the aggregate are not reasonably
likely to have a Material Adverse Effect, (i) no tax Liens have been filed and
no claims are being asserted with respect to any such taxes and (ii) the
charges, accruals and reserves on the books of the Loan Parties in respect of
any taxes or other governmental charges are adequate in all material respects.
6.7. Litigation and Contingent Obligations. Except as set forth on Schedule 6
there is no litigation, arbitration, governmental investigation, proceeding or
inquiry pending or, to the knowledge of any of their officers, threatened
against or affecting any of the Loan Parties that (a) could reasonably be
expected to have a Material Adverse Effect or (b) seeks to prevent, enjoin or
delay the making of any Loans except (but only in the case of any litigation,
arbitration, governmental investigation, proceeding or inquiry described in this
clause (b) arising after the Closing Date) to the extent that the Borrower has
disclosed the same to the Administrative Agent and has concluded, on the basis
of advice of independent counsel and to the satisfaction of the Administrative
Agent, that the same is not reasonably likely to result in the prevention,
injunction or delay in the making of the Loans and that the pendency of such
litigation, arbitration, governmental investigation, proceeding or inquiry does
not have a Material Adverse Effect. Other than (A) any Contingent Obligation or
(B) any liability incident to any litigation, arbitration or proceeding that (in
the case of either (A) or (B)) (i) could not reasonably be expected to have a
Material Adverse Effect or (ii) is set forth on Schedule 6, as of the Closing
Date, the Loan Parties have no Contingent Obligations not provided for or
disclosed in the financial statements referred to in Section 6.4.
6.8. Subsidiaries. Schedule 7 contains an accurate list of all Subsidiaries of
the Company as of the date set forth in such Schedule, setting forth their
respective jurisdictions of organization and the percentage of their respective
capital stock or other ownership interests owned directly or indirectly by the
Company. All of the issued and outstanding shares of capital stock or other
ownership interests of such Subsidiaries have been (to the extent such concepts
are relevant with respect to such ownership interests) duly authorized and
issued and are fully paid and non-assessable.

 

51



--------------------------------------------------------------------------------



 



6.9. Accuracy of Information. No information, exhibit or report furnished by any
of the Loan Parties to the Administrative Agent or to any Lender on or before
the Closing Date in connection with the negotiation of, or compliance with, the
Loan Documents contained any material misstatement of fact or omitted to state a
material fact necessary to make the statements contained therein not misleading.
6.10. Regulation U. None of the Loan Parties holds or intends to hold margin
stock (as defined in Regulation U) in amounts such that more than 25% of the
value of the assets of any Loan Party are represented by margin stock.
6.11. Material Agreements. None of the Loan Parties is a party to any agreement
or instrument or subject to any charter or other corporate restriction which
could reasonably be expected to have a Material Adverse Effect. None of the Loan
Parties is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement to which it
is a party, which default could reasonably be expected to have a Material
Adverse Effect.
6.12. Compliance with Laws. The Loan Parties have complied with all Laws
applicable to the conduct of their respective businesses or the ownership of
their respective Property, except for any failure to comply that could not
reasonably be expected to have a Material Adverse Effect.
6.13. Ownership of Properties. Except as set forth on Schedule 8, on the Closing
Date, the Loan Parties will have good title, free of all Liens other than
Permitted Liens, to all of the Property and assets reflected in the Company’s
most recent consolidated financial statements provided to the Administrative
Agent as owned by the Loan Parties, except for transfers of such Property and
assets permitted under the terms of the Existing Credit Agreement.
6.14. ERISA.
6.14.1. Plan Assets; Prohibited Transactions. None of the Loan Parties is an
entity deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101
of an employee benefit plan (as defined in Section 3(3) of ERISA) which is
subject to Title I of ERISA or any plan (within the meaning of Section 4975 of
the Code), and neither the execution of this Agreement nor the making of Loans
nor the issuance of Facility Letters of Credit hereunder gives rise to a
Prohibited Transaction.
6.14.2. Liabilities. The Unfunded Liabilities of all Single Employer Plans do
not in the aggregate exceed $10,000,000. Neither the Company nor any other
member of the Controlled Group has incurred, or is reasonably expected to incur,
any withdrawal liability to Multiemployer Plans or Multiple Employer Plans that
individually or in the aggregate with all such withdrawal liabilities exceeds
$10,000,000.
6.14.3. Plans and Benefit Arrangements. Except as set forth in Schedule 9 or to
the extent a violation of the foregoing would not reasonably be expected to have
a Material Adverse Effect:
(i) The Company and each member of the Controlled Group is in compliance with
any applicable provisions of ERISA with respect to all Benefit Arrangements,
Plans and Multiemployer Plans. There has not been any Prohibited Transaction
with respect to any Benefit Arrangement or any Plan or, to the best knowledge of
the Company, with respect to any Multiemployer Plan or Multiple Employer Plan.
The Company and all members of the Controlled Group have made any and all
payments required to be made under any agreement relating to a Multiemployer
Plan or a Multiple Employer Plan or any Law pertaining thereto. With respect to
each Plan and Multiemployer Plan, the Company and each member of the Controlled
Group (i) have fulfilled their obligations under the minimum funding standards
of ERISA, (ii) have not incurred any liability to the PBGC and (iii) have not
had asserted against them any penalty for failure to fulfill the minimum funding
requirements of ERISA.
(ii) To the best of the Company’s knowledge, each Multiemployer Plan and
Multiple Employer Plan is able to pay benefits thereunder when due.

 

52



--------------------------------------------------------------------------------



 



(iii) Neither the Company nor any other member of the Controlled Group has
instituted proceedings to terminate any Plan.
(iv) No event requiring notice to the PBGC under Section 303(k)(4)(A) of ERISA
has occurred or is reasonably expected to occur with respect to any Plan.
(v) The aggregate actuarial present value of all benefit liabilities (whether or
not vested) under each Plan, determined on a plan termination basis, as
disclosed from time to time to and as of the date of the actuarial reports for
such Plan does not exceed the aggregate fair market value of the assets of such
Plan.
(vi) Neither the Company nor any other member of the Controlled Group has been
notified by any Multiemployer Plan or Multiple Employer Plan that such
Multiemployer Plan or Multiple Employer Plan has been terminated within the
meaning of Title IV of ERISA and, to the best knowledge of the Company, no
Multiemployer Plan or Multiple Employer Plan is or shall be reasonably expected
to be reorganized or terminated, within the meaning of Title IV of ERISA.
(vii) To the extent that any Benefit Arrangement is insured, the Company and all
members of the Controlled Group have paid when due all premiums required to be
paid. To the extent that any Benefit Arrangement is funded other than with
insurance, the Company and all members of the Controlled Group have made all
contributions required to be paid for all prior periods.
6.15. Investment Company Act. None of the Loan Parties is an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.
6.16. Intentionally Omitted.
6.17. Employment Matters. The Loan Parties are in compliance with the Labor
Contracts and all applicable federal, state and local labor and employment Laws
including, but not limited to, those related to equal employment opportunity and
affirmative action, labor relations, minimum wage, overtime, child labor,
medical insurance continuation, worker adjustment and relocation notices,
immigration controls and worker and unemployment compensation, except for
failures to comply that would not individually or in the aggregate have a
Material Adverse Effect. There are no outstanding grievances, arbitration awards
or appeals therefrom arising out of the Labor Contracts or current or threatened
strikes, picketing, handbilling or other work stoppages or slowdowns at
facilities of the Company or any Loan Party that in any case or in the aggregate
would have a Material Adverse Effect.
6.18. Environmental Matters. Except as disclosed on Schedule 10:
(i) In the ordinary course of its business, the officers of the Company consider
the effect of Environmental Laws on the business of the Company and its
Subsidiaries, in the course of which they identify and evaluate potential risks
and liabilities accruing to the Company due to Environmental Laws, and, on the
basis of this consideration, the Company has concluded that compliance with
Environmental Laws cannot reasonably be expected to have a Material Adverse
Effect.
(ii) Except for violations or failures that individually and in the aggregate
are not reasonably likely to result in a Material Adverse Effect, (A) none of
the Loan Parties has received any Environmental Complaint from any Official Body
or other Person alleging that any Loan Party or any prior or subsequent owner of
the Property is a potentially responsible party under the Comprehensive
Environmental Response, Cleanup and Liability Act, 42 U.S.C. § 9601, et seq.,
and none of the Loan Parties has any reason to believe that such an
Environmental Complaint might be received and (B) there are no pending or, to
the Company’s knowledge, threatened Environmental Complaints relating to any
Loan Party or, to the Company’s knowledge, any prior or subsequent owner of the
Property.

 

53



--------------------------------------------------------------------------------



 



(iii) Except for conditions, violations or failures which individually and in
the aggregate are not reasonably likely to have a Material Adverse Effect,
(A) there are no circumstances at, on or under the Property that constitute a
breach of or non-compliance with any of the Environmental Laws, and (B) there
are no past or present Environmental Conditions at, on or under the Property or,
to the Company’s knowledge, at, on or under adjacent property, that could
reasonably be expected to result in liability of any Loan Party under any
Environmental Law.
(iv) Except for conditions, violations or failures which individually and in the
aggregate are not reasonably likely to have a Material Adverse Effect, neither
the Property nor any structures, improvements, equipment, fixtures, activities
or facilities thereon or thereunder contain or use Regulated Substances except
in compliance with Environmental Laws. There are no processes, facilities,
operations, equipment or other activities at, on or under the Property, or, to
the Company’s knowledge, at, on or under adjacent property, that result in the
Release or threatened Release of Regulated Substances onto the Property, except
to the extent that such Releases or threatened Releases are not a breach of or
otherwise a violation of any Environmental Laws, or are not likely to have a
Material Adverse Effect.
(v) Except for violations or failures which individually and in the aggregate
are not likely to have a Material Adverse Effect, (A) there are no underground
storage tanks, or underground piping associated with such tanks, used for the
management of Regulated Substances at, on or under the Property that do not have
a full operational secondary containment system in place and are not in
compliance with all Environmental Laws, and (B) there are no abandoned
underground storage tanks or underground piping associated with such tanks,
previously used for the management of Regulated Substances at, on or under the
Property that have not been either abandoned in place, or removed, in accordance
with the Environmental Laws.
(vi) Except for violations or failures which individually and in the aggregate
are not likely to have a Material Adverse Effect, (A) each Loan Party has all
material permits, licenses, authorizations and approvals necessary under the
Environmental Laws for the conduct of the business of such Loan Party as
conducted by such Loan Party and (B) the Loan Parties have submitted all
material notices, reports and other filings required by the Environmental Laws
to be submitted to an Official Body which pertain to past and current operations
on the Property.
(vii) Except for violations which individually and in the aggregate are not
likely to have a Material Adverse Effect, all past and present on-site
generation, storage, processing, treatment, recycling, reclamation or disposal
of Regulated Substances at, on, or under the Property and all off-site
transportation, storage, processing, treatment, recycling, reclamation and
disposal of Regulated Substances have been done in accordance with the
Environmental Laws.
6.19. Senior Debt Status. The Obligations rank (a) at least pari passu in
priority of payment with all other Senior Indebtedness of the Loan Parties
except Indebtedness secured by Permitted Liens and (b) prior in right of payment
over the Subordinated Indebtedness.
6.20. Designated Guarantors. All Subsidiaries of the Company that are integral
to the homebuilding business of the Toll Group are Designated Guarantors.
6.21. OFAC. No Loan Party (i) is a person whose property or interest in property
is blocked or subject to blocking pursuant to Section 1 of Executive Order 13224
of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) to any Loan Party’s knowledge, conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Embargoed Person in violation of Section 2 of the Executive Order
referenced in subclause (i) above, or (iii) is an Embargoed Person.
6.22. Patriot Act. Each Loan Party is in compliance, in all material respects,
with (i) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Patriot Act. No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

54



--------------------------------------------------------------------------------



 



ARTICLE VII
COVENANTS
Until the termination of all Commitments under this Agreement and the expiration
of all Facility Letters of Credit (or, with respect to the Facility Letters of
Credit, such Facility Letters of Credit are cash collateralized in accordance
with the provisions of Section 4.10 or other collateral alternatives acceptable
to the applicable Issuing Bank are provided to such Issuing Bank) unless the
Required Lenders shall otherwise consent in writing, the Borrower and the
Company will perform and observe, and (as and where applicable) will cause the
other Loan Parties to perform and observe, the following covenants:
7.1. Financial Reporting. The Company will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Lenders (or
the Administrative Agent, on behalf of the Lenders), which may be by electronic
transmission:
(i) Audited Financial Statements. Within 95 days after the close of each of its
fiscal years, an unqualified (except for qualifications (a) relating to changes
in accounting principles or practices reflecting changes in generally accepted
accounting principles and required or approved by the Company’s independent
certified public accountants or (b) which are not adverse in the judgment of the
Required Lenders) audit report certified by independent certified public
accountants reasonably acceptable to the Lenders, prepared in accordance with
GAAP on a consolidated basis for the Company and its Subsidiaries, including
balance sheets as of the end of such period, a related consolidated profit and
loss statement, and a consolidated statement of cash flows, accompanied by any
management letter prepared by said accountants.
(ii) Quarterly Financial Statements. Within 50 days after the close of the first
three quarterly periods of each fiscal year of the Company, for the Company and
its Subsidiaries, consolidated unaudited balance sheets as at the close of each
such period and a related consolidated profit and loss statement and a
consolidated statement of cash flows for the period from the beginning of such
fiscal year to the end of such quarter, which statements shall be a complete and
accurate copy of such signed statements as filed with the SEC and certified by
the Company’s chief financial officer, chief accounting officer or controller
(which certificate shall be satisfactory in form to the Administrative Agent).
(iii) Annual Plan and Forecast. As soon as available, but in any event within
120 days after the beginning of each fiscal year of the Company, a copy of the
plan and forecast (including a projected consolidated balance sheet, income
statement and funds flow statement) of the Company for such fiscal year.
(iv) Compliance Certificate. Within five (5) days after each of the dates on
which financial statements are required to be delivered under Sections 7.1(i)
and (ii), a compliance certificate in substantially the form of Exhibit K signed
by the chief financial officer, chief accounting officer or controller of the
Company showing the calculations necessary to determine compliance with this
Agreement and stating that no Default or Unmatured Default exists, or if any
Default or Unmatured Default exists, stating the nature and status thereof.
(v) Annual ERISA Statement. If applicable, within 270 days after the close of
each fiscal year, a statement of the Unfunded Liabilities of each Single
Employer Plan, certified as correct by an actuary enrolled under ERISA.
(vi) Reportable Event. As soon as possible and in any event within 10 days after
any Loan Party knows that any Reportable Event has occurred with respect to any
Plan, a statement, signed by the chief financial officer, chief accounting
office or controller of the Company, describing said Reportable Event and the
action which the Company proposes to take with respect thereto.

 

55



--------------------------------------------------------------------------------



 



(vii) Environmental Notices. As soon as possible and in any event within 10 days
after a Senior Executive of a Loan Party receives the same, a copy of (a) any
notice or claim to the effect that any Loan Party is or may be liable to any
Person as a result of the Release by any Loan Party or any other Person of any
Regulated Substances, and (b) any notice alleging any violation of any
Environmental, Law by any Loan Party, that, in either case, could reasonably be
expected to have a Material Adverse Effect.
(viii) Borrowing Base Certificate. At any time that the Leverage Ratio equals or
exceeds 1.50 to 1.00 (which level shall step down to 1.25 to 1.00 if the
Company’s Consolidated EBITDA for the last four fiscal quarter period for which
financial statements pursuant to Section 7.1(i) or (ii) have been delivered to
the Lenders is less than zero) as of the last day of a fiscal quarter,
simultaneous with the delivery of the Compliance Certificate required to be
delivered with respect to such fiscal quarter pursuant to Section 7.1(iv), a
Borrowing Base Certificate.
(ix) Notices Regarding Plans and Benefit Arrangements.
(A) Promptly upon becoming aware of the occurrence thereof, notice (including
the nature of the event and, when known, any action taken or threatened by the
Internal Revenue Service or the PBGC with respect thereto) of: (1) any
Prohibited Transaction that could subject the Company or any member of the
Controlled Group to a civil penalty assessed pursuant to Section 502(i) of ERISA
or a tax imposed by Section 4975 of the Internal Revenue Code in connection with
any Plan, Benefit Arrangement or any trust created thereunder that in either
case would reasonably be expected to result in a liability in excess of
$5,000,000; (2) any assertion of material withdrawal liability with respect to
any Multiemployer Plan or Multiple Employer Plan; (3) any partial or complete
withdrawal from a Multiemployer Plan, by the Company or any member of the
Controlled Group under Title IV of ERISA (or assertion thereof), which such
withdrawal is likely to result in a material liability; (4) any withdrawal by
the Company or any member of the Controlled Group from a Multiple Employer Plan;
(5) any failure by the Company or any member of the Controlled Group to make a
payment to a Plan required to avoid imposition of a lien under Section 303(k) of
ERISA; or (6) any change in the actuarial assumptions or funding methods used
for any Plan, where the effect of such change is to materially increase the
unfunded benefit liability or to materially reduce the liability to make
periodic contributions.
(B) Promptly after receipt thereof, copies of (a) all notices received by the
Company or any member of the Controlled Group of the PBGC’s intent to terminate
any Plan administered or maintained by the Company or any member of the
Controlled Group, or to have a trustee appointed to administer any such Plan;
and (b) at the request of the Administrative Agent or any Lender each annual
report (IRS Form 5500 series) and all accompanying schedules, the most recent
actuarial reports, the most recent financial information concerning the
financial status of each Plan administered or maintained by the Company or any
member of the Controlled Group, and schedules showing the amounts contributed to
each such Plan by or on behalf of the Company or any member of the Controlled
Group in which any of their personnel participate or from which such personnel
may derive a benefit, and each Schedule B (Actuarial Information) to the annual
report filed by the Company or any member of the Controlled Group with the
Internal Revenue Service with respect to each such Plan.
(C) Promptly upon the filing thereof, copies of any Form 5310, or any successor
or equivalent form to Form 5310, filed with the IRS in connection with the
termination of any Plan.

 

56



--------------------------------------------------------------------------------



 



(x) Project Reports. Within thirty (30) days after the end of each fiscal
quarter of the Borrower and, from and after delivery of a Compliance Certificate
evidencing that the Leverage Ratio exceeds 1.50 to 1.00 (which level shall step
down to 1.25 to 1.00 if the Company’s Consolidated EBITDA for the last four
fiscal quarter period for which financial statements pursuant to Section 7.1(i)
or (ii) have been delivered to the Lenders is less than zero) as of the last day
of a fiscal quarter and until the delivery of a Compliance Certificate for a
subsequent fiscal quarter evidencing that the Leverage Ratio does not exceed
1.50 to 1.00 (which level shall step down to 1.25 to 1.00 if the Company’s
Consolidated EBITDA for the last four fiscal quarter period for which financial
statements pursuant to Section 7.1(i) or (ii) have been delivered to the Lenders
is less than zero) as of the last day of such fiscal quarter, each calendar
month, statements accompanied by a certificate of the chief financial officer,
chief accounting officer or controller of Company, actually setting forth for
the last week of the prior calendar quarter or month (as applicable) sales
reports showing unit sales and unsold inventory completed or under construction
by the Loan Parties in connection with each of their projects.
(xi) Subordinated Loan Documents. Prior to any Loan Party’s entering into or
amending any Subordinated Loan Documents, copies thereof and a description of
any material differences between the subordination provisions of such
Subordinated Loan Documents and the subordination provisions of the Subordinated
Loan Documents identified in Schedule 4 or most recently approved hereunder.
(xii) Notice of Litigation. Promptly after the commencement thereof, notice of
all actions, suits, proceedings or investigations before or by any Official Body
or any other Person against any Loan Party which would be required to be
reported by the Company on Forms 10-Q, 10-K or 8-K filed with the SEC.
(xiii) Shareholder Reports. Promptly upon the furnishing thereof to the
shareholders of the Company, complete and accurate copies of all financial
statements, reports and proxy statements so furnished.
(xiv) SEC Filings. Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports that any of
the Loan Parties files with the SEC.
(xv) Other Information. Such other information (including non-financial
information) as the Administrative Agent may from time to time reasonably
request, including, without limitation, pursuant to any reasonable request by
any Lender.
7.2. Use of Proceeds. The Borrower and each other Loan Party will use the
proceeds of the Revolving Credit Advances for lawful, general business purposes.
Neither the Borrower nor any other Loan Party will use any of the proceeds of
the Revolving Credit Advances to purchase or carry any “margin stock” (as
defined in Regulation U).
7.3. Notice of Default. The Borrower will give prompt notice in writing to the
Lenders of the occurrence of any Default or Unmatured Default and of any other
development, financial or otherwise, that could reasonably be expected to have a
Material Adverse Effect.
7.4. Conduct of Business. The Loan Parties will carry on and conduct their
businesses in substantially the same manner and in substantially the same fields
of enterprise as presently conducted (and fields reasonably related thereto)
and, in the case of the Borrower and the Company, will do (and in the case of
any other Loan Party, to the extent that its failure to do so could reasonably
be expected to have a Material Adverse Effect, will do) all things necessary to
remain duly incorporated or organized, validly existing and (to the extent such
concept applies to such entity) in good standing as a domestic corporation,
partnership, trust or limited liability company in its jurisdiction of
incorporation or organization, as the case may be, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.
7.5. Taxes. Except for violations or failures that individually and in the
aggregate are not reasonably likely to have a Material Adverse Effect, each Loan
Party will file in a timely manner complete and correct United States federal
and applicable foreign, state and local tax returns required by law and pay when
due all taxes, assessments and governmental charges and levies upon it or its
income, profits or Property, except those which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside in accordance with GAAP.

 

57



--------------------------------------------------------------------------------



 



7.6. Insurance. Each Loan Party will maintain with financially sound and
reputable insurance companies insurance on all its Property in such amounts and
covering such risks as is consistent with sound business practice, and the
Borrower will furnish to any Lender upon request full information as to the
insurance carried.
7.7. Compliance with Laws. Each Loan Party will comply with all Laws (excluding
Environmental Laws, compliance with which is governed by Section 7.25) to which
it may be subject, to the extent that noncompliance could reasonably be expected
to have a Material Adverse Effect.
7.8. Maintenance of Properties. Each Loan Party will maintain, preserve, protect
and keep its Property in good repair, working order and condition (ordinary wear
and tear and casualty excepted) in accordance with the general practice of other
businesses of similar character and size, and make all necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times, except to the extent that the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.
7.9. Inspection. Each Loan Party will permit the Administrative Agent and the
Lenders, by their respective representatives and agents, to inspect any of the
Property, books and financial records of the Loan Parties, examine and make
excerpts of the books of accounts and other financial records of the Loan
Parties, and to discuss the affairs, finances and accounts of the Loan Parties
with, and to be advised as to the same by, their respective officers at such
reasonable times and intervals as the Administrative Agent or any Lender may
reasonably designate.
7.10. Mergers; Consolidations; Dissolutions. No Loan Party shall merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it unless (i) there is no Change of Control of the Loan Party;
(ii) the character of the business of the Toll Group on a consolidated basis
will not be materially changed by such occurrence; (iii) such occurrence shall
not constitute or give rise to a Default or Unmatured Default; and (iv) if, in
the case of the Borrower or the Company, it is not the surviving entity of such
merger or consolidation, such surviving entity shall promptly execute and
deliver to the Administrative Agent (A) an assumption of the Borrower’s or the
Company’s (as applicable) obligations under the Loan Documents to which the
Borrower or the Company (as applicable) is party and (B) such certified
resolutions, opinions of counsel and other supporting documentation as the
Administrative Agent may reasonably request, all of which shall be reasonably
satisfactory to the Administrative Agent. Neither the Toll Group nor any portion
thereof the dissolution, liquidation or winding up of which could reasonably be
expected to have a Material Adverse Effect shall dissolve, liquidate, or wind up
its business by operation of law or otherwise.
7.11. Distributions of Securities. The Company shall not distribute to its
shareholders any securities of any Subsidiary unless (a) such Subsidiary is a
Non-Loan Party; (b) such distribution does not constitute or give rise to a
Default or Unmatured Default; (c) such distribution does not result in a Change
in Control of a Loan Party; and (d) such distribution does not materially change
the operations of the Toll Group.
7.12. Disposition of Assets. None of the Loan Parties will sell, convey, assign,
lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily, any of its Property (including, but not limited to, sale,
assignment, discount or other disposition of accounts, contract rights, chattel
paper, equipment or general intangibles with or without recourse or of capital
stock (other than capital stock of the Company), shares of beneficial interest
or partnership interests of another Loan Party or an Affiliate of a Loan Party),
except:
(i) transactions involving the sale of inventory in the ordinary course of
business;
(ii) any sale, transfer or lease of assets which are no longer necessary or
required in the conduct of the business of the Loan Parties (taken as a whole);
(iii) any sale, transfer or lease of assets to any other Loan Party;
(iv) any sale, transfer or lease of assets which are replaced by substitute
assets acquired or leased;

 

58



--------------------------------------------------------------------------------



 



(v) any sale, transfer or lease of assets of, or interests in, a Non-Loan Party
or any other Affiliate of the Company that is not a Loan Party; and
(vi) mergers or consolidations permitted in this Agreement.
7.13. Borrower a Wholly-Owned Subsidiary. The Borrower will at all times be a
Wholly-Owned Subsidiary of the Company or of a successor to the Company (but
only if the ownership by such successor does not constitute or result in a
Change of Control).
7.14. Investments and Acquisitions. None of the Loan Parties will make or suffer
to exist any Investments (including, without limitation, loans and advances to,
and other Investments in, Subsidiaries), or commitments therefor, or will create
any Subsidiary or will become or remain a partner in any partnership or joint
venture, except Permitted Investments.
7.15. Liens. None of the Loan Parties will create, incur, or suffer to exist any
Lien in, of or on any Property, except Permitted Liens.
7.16. Additional Designated Guarantors. The Borrower may at any time designate
(in the manner hereinafter provided) any Wholly-Owned Subsidiary of the Company
as a Designated Guarantor, and shall designate (in the manner hereinafter
provided) each newly-formed or newly-acquired Wholly-Owned Subsidiary of the
Company (other than a Mortgage Subsidiary) as a Designated Guarantor on a
quarterly basis simultaneously with its delivery of the next Compliance
Certificate pursuant to Section 7.1(iv) (unless, prior to the time of such
delivery, the Borrower satisfies the requirements of Non-Designation of such
Wholly-Owned Subsidiary in accordance with Section 10.13) in accordance with the
provisions of this Section 7.16. Such designation of a Wholly-Owned Subsidiary
of the Company as a Designated Guarantor shall be effected by the delivery by
the Borrower to the Administrative Agent of each of the following:
(i) Notice by the Borrower and the Company identifying such Designated
Guarantor, the state of its incorporation, and the ownership of the capital
stock or other ownership interests in such Designated Guarantor;
(ii) A Supplemental Guaranty duly executed and delivered by such Designated
Guarantor;
(iii) Documents with respect to such Designated Guarantor addressing the
requirements set forth in clauses (iv), (v) and (vi) of Section 5.1; and
(iv) Such information relating to the organization, operations and finances of
such Designated Guarantor as the Administrative Agent shall reasonably request.
Upon the Administrative Agent’s receipt of the foregoing, all of which shall be
reasonably satisfactory to the Administrative Agent in form and substance, such
Wholly-Owned Subsidiary of the Company shall be a Designated Guarantor and a
Loan Party hereunder.
7.17. Subordinated Indebtedness. Except as otherwise permitted in the last
sentence of this Section 7.17, no Loan Party will make any amendment or
modification to any Subordinated Loan Document, without providing at least
thirty (30) days’ prior written notice thereof to the Administrative Agent, and
obtaining the prior written consent of the Required Lenders thereto. The Loan
Parties may amend or modify any Subordinated Loan Document without obtaining the
consent of the Required Lenders if after giving effect to such amendment or
modification (a) the subordination provisions therein would be permitted under
this Agreement, and (b) the covenants governing such Subordinated Indebtedness
affected by the amendment are no more onerous to the borrower of such
Subordinated Indebtedness than those contained under this Agreement and the
Administrative Agent shall have received an officer’s certificate to such effect
by an Authorized Officer of the Company.

 

59



--------------------------------------------------------------------------------



 



7.18. Intercompany Loans, Loans from Non-Loan Parties. The Borrower may make
Intercompany Loans available to the Guarantors using proceeds of the Loans. Each
Intercompany Loan shall be evidenced either by a promissory note of the obligor
under such Intercompany Loan (individually, an “Intercompany Note” and
collectively, the “Intercompany Notes”), an intercompany account agreement
between Borrower and the obligor under such Intercompany Loan (individually, an
“Intercompany Agreement” and collectively, the “Intercompany Agreements”) or by
an entry on the books and records of the Borrower and the obligor under such
Intercompany Loan, and repayment of such Intercompany Loans shall be on such
terms as the Borrower and the Guarantors agree. Each Intercompany Loan shall be
subordinated to the Guarantors’ obligations under the Guaranty Agreements
pursuant to the terms of the Guaranty Agreement and shall either be a demand
loan or become due and payable upon the acceleration of the Loans pursuant to
Section 9.1 after the occurrence of a Default hereunder. Any Intercompany Note,
Intercompany Agreement or book-entry claim may in turn be assigned by the
Borrower to another Guarantor or any other member of the Toll Group as a capital
contribution. The Company shall establish and maintain such books and records
relating to Intercompany Loans and other Investments in the Designated
Guarantors as are required to enable it and the Administrative Agent to trace
advances and repayments of principal of Intercompany Loans and other investments
in the Guarantors.
7.19. Appraisals.
7.19.1. Procedures. The Loan Parties shall cooperate with the Lenders and the
appraisers in making appraisals of the Borrowing Base Assets which the
Administrative Agent, at the direction of the Required Lenders, may from time to
time request. The Borrower may, within ten (10) days following any such request
by the Administrative Agent, specify which other of the Borrowing Base Assets it
requests to have similarly appraised. Following the first to occur of (A)
completion of all appraisals requested at any one time by the Administrative
Agent and the Borrower under this Section 7.19, and (B) a date specified by the
Administrative Agent no earlier than 45 days after the last request for an
appraisal has (or could have) been made by the Borrower in accordance with the
immediately preceding sentence, the appraised values of all Borrowing Base
Assets which have been appraised (rather than their book value) shall be used
for purposes of applying the covenant contained in Section 7.28.2. The Required
Lenders shall have the right to request appraisals pursuant to this Section 7.19
not more than two times in any period of twelve consecutive months, and shall
specify in such request all of the Borrowing Base Assets for which the Lenders
desire appraisals.
7.19.2. Costs. Any appraisals by the Administrative Agent shall be at the
Lenders’ expense (in the proportion of their respective Revolving Credit Ratable
Shares), unless using such appraised values would result in the covenant
contained in Section 7.28.2 being violated, in which event all such appraisals
shall be at the Borrower’s expense; provided, that, in addition to the
foregoing, if at any time that the Borrowing Base provisions set forth in
Section 7.28.2 are in effect because the Leverage Ratio is above the thresholds
set forth therein as of the end of the most recent fiscal quarter for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 7.1(i) or (ii), the amount of the Borrowing Base (determined as of the
end of such fiscal quarter and set forth on the Borrowing Base Certificate
required to be delivered pursuant to Section 7.1(viii)) is not greater than the
aggregate principal amount of the Senior Indebtedness then outstanding
(excluding outstanding Letters of Credit or similar arrangements to the extent
collateralized by cash, Marketable Securities or Cash Equivalents and it being
understood that a Permitted Purchase Money Loan shall not be included in the
foregoing calculation unless the Borrower has included in the Borrowing Base the
assets securing such Permitted Purchase Money Loan) by at least an amount equal
to 20% of the aggregate principal amount of such Senior Indebtedness then
outstanding (calculated in accordance with the prior parenthetical), then the
Administrative Agent, at the written request of the Required Lenders, shall have
the right to request appraisals of a selection of Borrowing Base Assets that
constitute (x) Borrowing Base Assets with the highest individual book values and
(y) Borrowing Base Assets that in the aggregate constitute 50% of the aggregate
book value of all Borrowing Base Assets (both (x) and (y) to be determined by
the Company in good faith in consultation with the Administrative Agent) (such
assets, the “Borrowing Base Selected Assets”) not more than once in any twelve
consecutive months with all such appraisals conducted at the Borrower’s expense;
provided, further, that if the aggregate appraised value of the Borrowing Base
Selected Assets is less than the aggregate book value of the Borrowing Base
Selected Assets as set forth in the above-referenced Borrowing Base Certificate,
then the Administrative Agent shall have the right, at the written request of
the Required Lenders (but only so long as the Borrowing Base provisions set
forth in Section 7.28.2 are in effect as provided above) to request appraisals
of additional Borrowing Base Assets on the same basis as provided in clauses
(x) and (y) above that in the aggregate, together with the Borrowing Base
Selected Assets, constitute 80% of the aggregate book value of all Borrowing
Base

 

60



--------------------------------------------------------------------------------



 



Assets (such additional Borrowing Base Assets to be determined by the Company in
good faith in consultation with the Administrative Agent as provided above and
defined herein as the “Additional Borrowing Base Selected Assets”) not more than
once in any twelve consecutive months with all such appraisals conducted at the
Borrower’s expense; provided, further, that if the aggregate appraised value of
the Borrowing Base Selected Assets and the Additional Borrowing Base Selected
Assets is less than ninety percent (90%) of the aggregate book value of such
assets as set forth on the above-referenced Borrowing Base Certificate, then the
Administrative Agent shall have the right, at the written request of the
Required Lenders (but only so long as the Borrowing Base provisions set forth in
Section 7.28.2 are in effect as provided above), to request appraisals of all
remaining Borrowing Base Assets at the Borrower’s expense, but no more than once
in any twelve consecutive months; provided, further, that, notwithstanding the
foregoing, if a Default or Unmatured Default shall have occurred and be
continuing as a result of a breach of Section 7.28.2, then all appraisals under
this Section 7.19 shall be at the Borrower’s expense.
7.19.3. Appraisers. Any appraisals requested at any one time pursuant to this
Section 7.19 shall be made by one or more appraisers for all properties (there
shall be no more than one appraiser for each property) located in each state
selected by the Borrower from a list of at least three appraisers submitted by
the Administrative Agent with respect to such state at the time it makes its
request. All appraisers submitted by the Administrative Agent pursuant to this
Section 7.19 shall be appraisers who have been approved by the Required Lenders
and the Borrower (such approval not to be unreasonably withheld or delayed) and
in either event have committed to prepare appraisals within 45 days following
the date such appraisals are requested.
7.20. Mortgage Subsidiaries. The Company shall notify the Administrative Agent
of the creation of any Mortgage Subsidiary within seven (7) Business Days after
such creation. Such notice shall include the name, state of incorporation and
ownership of the capital stock or other ownership interests thereof. The Company
shall cause the Mortgage Subsidiaries to engage exclusively in the Mortgage
Banking Business. The Company shall deliver information relating to the
organization, operations and finances of the Mortgage Subsidiaries as the
Administrative Agent may reasonably request from time to time.
7.21. Qualified Ratings.
(a) The Company shall at all times have received at least one Qualified Rating
of the Company’s Senior Indebtedness or the Indebtedness under the Agreement or
any Indebtedness senior to the Subordinated Indebtedness from at least one
Qualified Rating Agency, and the Company shall have contracted with at least one
such Qualified Rating Agency for the periodic modification and updating of such
Qualified Ratings; provided, however that, if the Company has only one such
Qualified Rating, such Qualified Rating shall be from either Moody’s or S&P. The
Company shall notify the Administrative Agent of any new rating of the Company’s
Senior Indebtedness or its Indebtedness under this Agreement which the Company
or any of its Subsidiaries receives or any modification of an existing rating of
any such Indebtedness which the Company or any Subsidiary receives, in each
instance within three (3) Business Days following the date of such receipt by a
Senior Executive of the Company. The Company shall deliver to the Administrative
Agent copies of any documents which the Company receives evidencing, describing
or explaining or relating to such new or modified rating within such three- (3-)
Business Day Period. If the Company shall at any time fail to have at least one
Qualified Rating from either S&P or Moody’s pursuant to the first sentence
above, the Company shall immediately notify the Administrative Agent of such
failure.
(b) The Borrower shall have a one-time election to have the Rating determined
without reference to any Qualified Rating of Fitch, which election shall be
exercised by written notice to the Administrative Agent.
7.22. Updates to Schedules. Should any of the information or disclosures
provided on Schedules 6, 9 and 10 become outdated or incorrect in any material
respect, the Borrower and the Company shall promptly provide the Administrative
Agent in writing with such revisions or updates to such Schedules as may be
necessary or appropriate to update or correct the applicable schedules hereto
(i) simultaneously with or promptly following the notice by any of the Loan
Parties of a breach of covenant which renders one or more of such schedules
misleading or (ii) within five (5) Business Days following the Administrative
Agent’s request that the Borrower provide updates to either of those Schedules;
provided, however that neither Schedule 6 nor Schedule 9 nor Schedule 10 shall
be deemed to have been amended, modified or superseded by any such correction or
update, nor shall any breach of any covenant, warranty or representation
resulting from the inaccuracy or incompleteness of either Schedule be deemed to
have been cured thereby, unless and until the Required Lenders, in their sole
and absolute discretion, shall have accepted in writing such revisions or
updates to such Schedules. The Borrower shall deliver to the Administrative
Agent an updated Schedule 7, together with the delivery of the Borrower’s
quarterly Compliance Certificate pursuant to Section 7.1(iv), if the information
contained on the Schedule 7 then in effect shall have changed.

 

61



--------------------------------------------------------------------------------



 



7.23. Plans and Benefit Arrangements. Except as set forth in Schedule 9 or to
the extent a violation of the foregoing would not reasonably be expected to have
a Material Adverse Effect either individually or in the aggregate with all other
violations:
(i) The Company and each member of the Controlled Group shall comply with any
applicable provisions of ERISA with respect to all Benefit Arrangements, Plans
and Multiemployer Plans. The Company shall not permit to occur any Prohibited
Transaction with respect to any Benefit Arrangement or any Plan or with respect
to any Multiemployer Plan or Multiple Employer Plan. The Company and all members
of the Controlled Group shall make all payments required to be made under any
agreement relating to a Multiemployer Plan or a Multiple Employer Plan or any
Law pertaining thereto. With respect to each Plan and Multiemployer Plan, the
Company and each member of the Controlled Group (i) shall fulfill their
obligations under the minimum funding standards of ERISA, (ii) shall not incur
any liability to the PBGC and (iii) shall not have asserted against them any
penalty for failure to fulfill the minimum funding requirements of ERISA.
(ii) Each Multiemployer Plan and Multiple Employer Plan shall be able to pay
benefits thereunder when due.
(iii) Neither the Company nor any other member of the Controlled Group shall
institute proceedings to terminate any Plan.
(iv) The Company shall not permit to occur any event requiring notice to the
PBGC under Section 303(k)(4)(A) of ERISA with respect to any Plan.
(v) The aggregate actuarial present value of all benefit liabilities (whether or
not vested) under each Plan, determined on a plan termination basis, as
disclosed from time to time in and as of the date of the actuarial reports for
such Plan shall not exceed the aggregate fair market value of the assets of such
Plan.
(vi) Neither the Company nor any other member of the Controlled Group shall
incur any withdrawal liability under ERISA to any Multiemployer Plan or Multiple
Employer Plan. Neither the Company nor any other member of the Controlled Group
shall be notified by any Multiemployer Plan or Multiple Employer Plan that such
Multiemployer Plan or Multiple Employer Plan has been terminated within the
meaning of Title IV of ERISA and no Multiemployer Plan or Multiple Employer Plan
shall be reorganized or terminated, within the meaning of Title IV of ERISA.
(vii) To the extent that any Benefit Arrangement is insured, the Company and all
members of the Controlled Group shall pay when due all premiums required to be
paid. To the extent that any Benefit Arrangement is funded other than with
insurance, the Company and all members of the Controlled Group shall make all
contributions required to be paid for all prior periods.
7.24. Employment Matters. The Loan Parties shall comply with the Labor Contracts
and all applicable labor and employment Laws including, but not limited to,
those related to equal employment opportunity and affirmative action, labor
relations, minimum wage, overtime, child labor, medical insurance continuation,
worker adjustment and relocation notices, immigration controls and worker and
unemployment compensation, where the failure to comply would have a Material
Adverse Effect either individually or in the aggregate with all other such
failures. The Company and the Borrower shall not permit any grievances,
arbitration awards or appeals therefrom arising out of the Labor Contracts or
strikes or threatened strikes, picketing, handbilling or other work stoppages or
slowdowns at facilities of any Loan Party that in any case or in the aggregate
would have a Material Adverse Effect.

 

62



--------------------------------------------------------------------------------



 



7.25. Environmental Matters. Except as disclosed on Schedule 10 hereto:
(i) Except for violations or failures which individually and in the aggregate
are not reasonably likely to have a Material Adverse Effect, (A) no
Environmental Complaint shall be issued by any Official Body or other Person
alleging that any Loan Party or any prior or subsequent owner of the Property is
a potentially responsible party under the Comprehensive Environmental Response,
Cleanup and Liability Act, 42 U.S.C. § 9601, et seq. and (B) the Company and the
Borrower shall not permit to occur any Environmental Complaint relating to any
Loan Party or any prior or subsequent owner of the Property pertaining to, or
arising out of, any Environmental Conditions.
(ii) Except for conditions, violations or failures which individually and in the
aggregate are not reasonably likely to have a Material Adverse Effect, (A) the
Company and the Borrower shall not permit to occur any circumstances at, on or
under the Property that constitute a breach of or non-compliance with any of the
Environmental Laws or (B) any past or present Environmental Conditions at, on or
under the Property or at, on or under adjacent property, that prevent compliance
with Environmental Laws at the Property.
(iii) Except for conditions, violations or failures which individually and in
the aggregate are not reasonably likely to have a Material Adverse Effect,
neither the Property nor any structures, improvements, equipment, fixtures,
activities or facilities thereon or thereunder shall contain or use Regulated
Substances except in compliance with Environmental Laws. The Company and the
Borrower shall not permit to occur any processes, facilities, operations,
equipment or other activities at, on or under the Property, or at, on or under
adjacent property that result in the release or threatened release of Regulated
Substances onto the Property, except to the extent that such releases or
threatened releases are not a breach of or otherwise a violation of any
Environmental Laws, or are not likely to have a Material Adverse Effect either
individually or in the aggregate.
(iv) Except for violations or failures which individually and in the aggregate
are not likely to have a Material Adverse Effect, (A) the Company and the
Borrower shall not permit any underground storage tanks, or underground piping
associated with such tanks, to be used for the management of Regulated
Substances at, on or under the Property that do not have a full operational
secondary containment system in place or are not in compliance with all
Environmental Laws, and (B) the Company and the Borrower shall not permit the
abandonment of any underground storage tanks or underground piping associated
with such tanks, previously used for the management of Regulated Substances at,
on or under the Property, except those abandoned in place, or removed, in
accordance with the Environmental Laws.
(v) Except for violations or failures which individually and in the aggregate
are not likely to have a Material Adverse Effect, (A) each Loan Party shall have
all material permits, licenses, authorizations and approvals necessary under the
Environmental Laws for the conduct of the business of such Loan Party as
conducted by such Loan Party and (B) the Loan Parties shall submit all material
notices, reports and other filings required by the Environmental Laws to be
submitted to an Official Body which pertain to operations on the Property.
(vi) Except for violations which individually and in the aggregate are not
likely to have a Material Adverse Effect, all on-site generation, storage,
processing, treatment, recycling, reclamation of disposal of Solid waste at, on,
or under the Property and all off-site transportation, storage, processing,
treatment, recycling, reclamation and disposal of Solid Waste shall be done in
accordance with the Environmental Laws.

 

63



--------------------------------------------------------------------------------



 



7.26. Environmental Certificates. The Borrowing Base Assets shall not include
any Property for which a Loan Party has not obtained a completed certificate
(including an accompanying Phase I Environmental site assessment in conformity
with industry standards) in respect of such Property in substantially the form
of Exhibit L or otherwise in a form reasonably satisfactory to the
Administrative Agent (an “Environmental Certificate”) from a qualified
independent environmental consultant. The Borrower shall, at the request of the
Administrative Agent, furnish to the Administrative Agent Environmental
Certificates with respect to any Property requested by the Administrative Agent
that the Borrower has included in the Borrowing Base, and may, in order to
request approval of any exception on Exhibit A of an Environmental Certificate
that is not a Permitted Environmental Exception so that the underlying assets
may be included in the Borrowing Base, furnish a supplemental Environmental
Certificate to the Administrative Agent from a qualified independent
environmental consultant. The Administrative Agent shall with reasonable
promptness notify the Borrower and the Lenders of the Administrative Agent’s
approval or disapproval of any exception on Exhibit A of any such Environmental
Certificate that is not a Permitted Environmental Exception. The other Lenders
shall have ten (10) Business Days to reverse such approval or disapproval by the
vote of the Required Lenders, in the absence of which vote the Administrative
Agent’s decision shall stand. The Borrower shall have the right from time to
time to submit another Environmental Certificate in respect of Property that was
not initially Environmentally Approved Land following substantial completion of
corrective action in accordance with Environmental Laws applicable to exceptions
to a prior Environmental Certificate in respect of such Property and provision
of documentation of such corrective action reasonably acceptable to the
Administrative Agent. Neither the Administrative Agent nor any other Lender
shall be liable or otherwise have any responsibility or obligation to any Lender
or to any Loan Party for any approval or disapproval of any exceptions in any
Environmental Certificate made by it.
7.27. Senior Debt Status. The Obligations will at all times rank (a) at least
pari passu in priority of payment with all other Senior Indebtedness of the Loan
Parties except Indebtedness secured by Permitted Liens and (b) prior in right of
payment to all Subordinated Indebtedness.
7.28. Financial Covenants.
7.28.1. Leverage Ratio. The Company and the Borrower will not permit the
Leverage Ratio at any time to be greater than 1.75 to 1.00; provided, that, if
the Company’s Consolidated EBITDA for the last four-fiscal-quarter period for
which financial statements of the Company pursuant to Section 7.1(i) or
(ii) have been delivered to the Lenders is less than zero, then the Company and
the Borrower will not permit the Leverage Ratio at any time to be greater than
1.50 to 1.00.
7.28.2. Borrowing Base. At any time that the Leverage Ratio as of the end of a
fiscal quarter equals or exceeds 1.50 to 1.00 (which level shall step down to
1.25 to 1.00 if the Company’s Consolidated EBITDA for the four quarter period
then ended is less than zero), the Company and the Borrower will not permit the
Borrowing Base (determined as of the end of such fiscal quarter and set forth on
the Borrowing Base Certificate required to be delivered for such fiscal quarter
pursuant to Section 7.1(viii)) to be less than the aggregate principal amount of
Senior Indebtedness then outstanding (excluding outstanding Letters of Credit or
similar arrangements to the extent collateralized by cash, Marketable Securities
or Cash Equivalents), it being understood that a Permitted Purchase Money Loan
shall not be included in the foregoing calculation unless the Borrower has
included in the Borrowing Base the assets securing such Permitted Purchase Money
Loan.
7.28.3. Tangible Net Worth. The Company will maintain at the end of each fiscal
quarter a Tangible Net Worth of not less than the amount by which (i) the sum of
(a) $1,855,000,000, (b) 50% of Consolidated Net Income after July 31, 2010
(provided that the amount in this clause (b) may not be less than zero), and
(c) 50% of the cash proceeds of capital stock of the Company sold by the Company
after July 31, 2010 exceeds (ii) the aggregate amount paid by the Company for
repurchase of its capital stock at any time after July 31, 2010 (but only to the
extent such repurchases do not exceed the Maximum Deductible Amount (as defined
below)). As used herein, the term “Maximum Deductible Amount” shall mean an
amount equal to (A) the cost of purchases and repurchases by the Company or any
of its Subsidiaries of capital stock of the Company made after July 31, 2010 not
to exceed, in the aggregate during any one-year period (as measured from
November 1 to October 31 of each year) ten percent (10%) of the Tangible Net
Worth as of the end of the fiscal year of the Company preceding such one-year
period, plus (B) in addition to the purchases and repurchases of capital stock
under clause (A), the cost of other purchases or repurchases by the Company or
any of its Subsidiaries of capital stock of the Company at any time, not to
exceed $100,000,000 in the aggregate after July 31, 2010.
7.28.4. Mortgage Subsidiaries. The Company and the Borrower shall not permit the
ratio of Mortgage Subsidiaries’ Liabilities to Mortgage Subsidiaries’ Adjusted
Shareholders Equity to exceed at the end of any fiscal quarter 12.0 to 1.0.

 

64



--------------------------------------------------------------------------------



 



7.29. Financial Contracts. No Loan Party will enter into or remain liable upon
any Financial Contract, except for Financial Contracts entered into for the
purpose of managing interest rate risks associated with Indebtedness of the Toll
Group and other risks associated with the business of the Toll Group and not for
speculative purposes.
ARTICLE VIII
DEFAULTS
The occurrence of any one or more of the following events shall constitute a
Default:
8.1. Any representation or warranty made or deemed made by or on behalf of any
Loan Party to the Lenders or the Administrative Agent under or in connection
with this Agreement, any Loan, or any certificate or information delivered in
connection with this Agreement or any other Loan Document shall be false in any
material respect on the date as of which made or deemed made.
8.2. (i) Nonpayment of principal of any Loan when due or failure to cash
collateralize Facility Letters of Credit when required under this Agreement, or
(ii) nonpayment of interest upon any Loan or of any fee or other Obligations
under any of the Loan Documents within five days after notice (which notice may
include a billing statement therefor) that the same is due.
8.3. The breach by any Loan Party (other than a breach which constitutes a
Default under another Section of this Article VIII) of any of the terms or
provisions of this Agreement or any of the other Loan Documents which is not
cured within thirty days after notice thereof given in accordance with
Section 14.1 or after the date on which any Senior Executive becomes aware of
the occurrence thereof, whichever first occurs (such grace period to be
applicable only in the event such breach can be cured by corrective action of
the Loan Parties as determined by the Administrative Agent in its reasonable
discretion).
8.4. Failure of any Loan Party to pay when due any Indebtedness (other than
(i) Permitted Nonrecourse Indebtedness and (ii) guarantees of Indebtedness of
Non-Loan Parties, to the extent and for so long as the payment obligation by a
Loan Party under such guarantee is being contested in good faith by appropriate
proceedings, and any judgment against any Loan Party is subject to an appeal and
does not otherwise result in a Default under Section 8.5) aggregating in excess
of $25,000,000 (“Material Indebtedness”); or the default by any Loan Party in
the performance (beyond the applicable grace period with respect thereto, if
any) of any term, provision or condition contained in any agreement or
agreements under which any such Material Indebtedness was created or is
governed, or any other event shall occur or condition exist, the effect of which
default or event is to cause, or to permit the holder or holders of such
Material Indebtedness to cause, such Material Indebtedness to become due prior
to its stated maturity; or any Material Indebtedness of any Loan Party shall be
declared to be due and payable or required to be prepaid or repurchased (other
than by a regularly scheduled payment) prior to the stated maturity thereof; or
any Loan Party shall not pay, or shall admit in writing its inability to pay,
its debts generally as they become due.
8.5. Any Loan Party shall (i) have an order for relief entered with respect to
it under the Federal bankruptcy laws as now or hereafter in effect, (ii) make an
assignment for the benefit of creditors, (iii) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any Substantial Portion of its
Property, (iv) institute any proceeding seeking an order for relief under the
Federal bankruptcy laws as now or hereafter in effect or seeking to adjudicate
it a bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (v) take any corporate,
partnership or limited liability company action to authorize or effect any of
the foregoing actions set forth in this Section 8.5 or (vi) fail to contest in
good faith any appointment or proceeding described in Section 8.6.
8.6. Without the application, approval or consent of a Loan Party, a receiver,
trustee, examiner, liquidator or similar official shall be appointed for such
Loan Party or any Substantial Portion of the Property of the Loan Parties, or a
proceeding described in Section 8.5(iv) shall be instituted against any Loan
Party and such appointment continues undischarged or such proceeding continues
undismissed or unstayed for a period of 60 consecutive days.

 

65



--------------------------------------------------------------------------------



 



8.7. Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of any Loan Party which, when taken together with all other Property of
the Loan Parties so condemned, seized, appropriated, or taken custody or control
of, during the period of four consecutive fiscal quarters ending with the
quarter in which any such action occurs, constitutes a Substantial Portion.
8.8. The Loan Parties shall fail within 30 days to pay, bond or otherwise
discharge any one or more judgments or orders for the payment of money (other
than in respect of Permitted Nonrecourse Indebtedness) in excess of $25,000,000
in the aggregate, which are not stayed on appeal or otherwise being
appropriately contested in good faith.
8.9. The Unfunded Liabilities of all Single Employer Plans shall exceed in the
aggregate $10,000,000 or any Reportable Event shall occur in connection with any
Plan.
8.10. The Company or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan or Multiple Employer Plan that
it has incurred withdrawal liability to such Multiemployer Plan or Multiple
Employer Plan in an amount which, when aggregated with all other amounts
required to be paid to Multiemployer Plans or Multiple Employer Plan by the
Company or any other member of the Controlled Group as withdrawal liability
(determined as of the date of such notification), exceeds $10,000,000 or
requires payments exceeding $5,000,000 per annum.
8.11. The Company or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan or Multiple Employer Plan that
such Multiemployer Plan or Multiple Employer Plan is in reorganization or is
being terminated, within the meaning of Title IV of ERISA, if as a result of
such reorganization or termination the aggregate annual contributions of the
Borrower and the other members of the Controlled Group (taken as a whole) to all
Multiemployer Plans and Multiple Employer Plans which are then in reorganization
or being terminated have been or will be increased over the amounts contributed
to such Multiemployer Plans and Multiple Employer Plans for the respective plan
years of each such Multiemployer Plan and Multiple Employer Plans immediately
preceding the plan year in which the reorganization or termination occurs by an
amount exceeding $10,000,000.
8.12. Any Loan Party shall (i) be the subject of any proceeding or investigation
pertaining to the release of any Regulated Substance into the environment, or
(ii) violate any Environmental Law, which, in the case of an event described in
clause (i) or clause (ii) or all such events in the aggregate, could reasonably
be expected to have a Material Adverse Effect.
8.13. Any Change in Control shall occur.
8.14. Any action shall be taken by a Loan Party to discontinue or to assert the
invalidity or unenforceability of any Guaranty Agreement, or any Guarantor shall
deny that it has any further liability under any Guaranty Agreement to which it
is a party, or shall give notice to such effect.
8.15. Any Loan Document shall fail to remain in full force and effect unless
released by the Lenders.
8.16. The representations and warranties set forth in Section 6.14.1 (“Plan
Assets; Prohibited Transactions”) shall at any time not be true and correct.
The Borrower may cure any Default (other than any failure to pay the
Obligations) that relates exclusively to a Designated Guarantor by Conversion of
such Designated Guarantor to a Non-Loan Party, to the extent permitted by and
subject to and in accordance with the provisions of Section 10.13, provided that
such Conversion is completed (except as otherwise provided in Section 10.13(b))
not later than thirty (30) days after the first to occur of (a) such Default or
(b) the day that a Senior Executive of the Company first learned of the
Unmatured Default that, with the lapse of time or giving of notice, or both, has
ripened or may ripen into such Default.

 

66



--------------------------------------------------------------------------------



 



ARTICLE IX
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
9.1. Acceleration. If any Default described in Section 8.5 or 8.6 occurs and is
continuing with respect to the Borrower or the Company, the obligations of the
Lenders to make Loans hereunder and the obligations of the Lenders to issue,
amend or extend any Facility Letter of Credit hereunder shall automatically
terminate and the Obligations shall immediately become due and payable without
any election or action on the part of the Administrative Agent or any Lender. If
any other Default occurs and is continuing, the Required Lenders (or the
Administrative Agent with the written consent of the Required Lenders) may
terminate or suspend the obligations of the Lenders to make Loans hereunder and
the obligation of any Lender to issue, amend or extend any Facility Letter of
Credit hereunder, or declare the Obligations to be due and payable, or both,
whereupon the Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which the Borrower
hereby expressly waives.
If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans and of the Issuing
Bank(s) to issue, amend or extend Facility Letters of Credit hereunder as a
result of any Default (other than any Default as described in Section 8.5 or 8.6
with respect to the Borrower or the Company) and before any judgment or decree
for the payment of the Obligations due shall have been obtained or entered, the
Required Lenders (in their sole discretion) shall so direct, the Administrative
Agent shall, by notice to the Borrower, rescind and annul such acceleration
and/or termination.
9.2. Amendments. Subject to the provisions of this Article IX, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders), the Borrower and the Company may enter into agreements for the purpose
of adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that no such agreement or any waiver
shall, (a) without the consent of all of the Lenders under the Revolving Credit
Facility:
(i) Extend the final maturity of any Loan under the Revolving Credit Facility
(except as provided in Section 2.17) or forgive all or any portion of the
principal amount thereof, or reduce the rate (whether by modification of the
Pricing Schedule or otherwise) or extend the time for payment of or forgive
interest or fees thereon; or
(ii) Extend the Revolving Credit Facility Termination Date under the Revolving
Credit Facility (except as provided in Section 2.17), or increase the amount of
the Revolving Credit Commitment of any Lender under the Revolving Credit
Facility (except as agreed to by such Lender pursuant to the provisions of
Section 2.18);
or (b) without the consent of all Lenders:
(i) Permit the Borrower to assign its rights under this Agreement; or
(ii) Increase the amount of the Aggregate Revolving Credit Commitment (except as
provided in Section 2.18); or
(iii) Change, directly or indirectly, the percentage specified in the definition
of “Required Lenders,” or change any provision that calls for consent, approval
or other action by the Required Lenders, all Lenders or any particular affected
Lender; or
(iv) Amend this Section 9.2 or Section 12.1; or
(v) Release any Guarantor (except for the release of a Designated Guarantor as
provided in Section 10.13).

 

67



--------------------------------------------------------------------------------



 



No amendment of any provision of this Agreement relating to the Administrative
Agent or the Swing Line Lender shall be effective without its written consent,
and no amendment of any provision of this Agreement relating to any outstanding
Facility Letter of Credit issued by any Issuing Bank shall be effective without
its written consent. The Administrative Agent may waive payment of the fee
required under Section 13.3.2 without obtaining the consent of any other party
to this Agreement. Notwithstanding the foregoing, with respect to amendments
under Section 9.2(a)(i) or (ii) requiring the approval of all of the Lenders
under the Revolving Credit Facility, if all Lenders other than one or more
Defaulting Lenders approve such amendment, the failure of such Defaulting
Lenders to approve such amendment shall not prevent such amendment from becoming
effective with respect to such Lenders approving such amendment (it being
understood that such amendment will not be effective with respect to such
Defaulting Lenders that do not approve such amendment).
9.3. Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan or the issuance, amendment or extension of a
Facility Letter of Credit notwithstanding the existence of a Default or the
inability of the Borrower to satisfy the conditions precedent to such Loan or
the issuance, amendment or extension of such Facility Letter of Credit shall not
constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 9.2, and then only
to the extent in such writing specifically set forth. All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Administrative Agent and the Lenders until the Obligations have
been paid in full.
ARTICLE X
GENERAL PROVISIONS
10.1. Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Loans and
the issuance of the Facility Letters of Credit herein contemplated.
10.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
10.3. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
10.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Company, Administrative Agent and the
Lenders and supersede all prior agreements and understandings among the
Borrower, the Company, the Administrative Agent and the Lenders relating to the
subject matter thereof (other than the Administrative Agent’s Fee Letter).
10.5. Several Obligations Benefits of This Agreement. The respective obligations
of the Lenders hereunder are several and not joint or joint and several and no
Lender shall be the partner or agent of any other (except to the extent to which
the Administrative Agent is authorized to act as such). The failure of any
Lender to perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder. This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns; provided,
however, that the parties hereto expressly agree that the Arrangers (and, in the
case of the provisions of Section 10.6(b), any other Person indemnified by the
Borrower thereunder) shall enjoy the benefits of the provisions of
Sections 10.6, 10.10 and 11.10 to the extent specifically set forth therein and
shall have the right to enforce such provisions on its, his or her own behalf
and in its, his or her own name to the same extent as if it, he or she were a
party to this Agreement.

 

68



--------------------------------------------------------------------------------



 



10.6. Expenses; Indemnification.
(a) The Borrower shall reimburse the Administrative Agent and the Arrangers for
any reasonable costs, internal charges and out-of-pocket expenses (including
reasonable attorneys’ fees and expenses of attorneys for the Administrative
Agent and the Arrangers and (but only (1) after the occurrence and during the
continuance of any Default or (2) with the Borrower’s prior approval, which
shall not be unreasonably withheld or delayed) other advisors and professionals
engaged by the Administrative Agent or the Arrangers) paid or incurred by the
Administrative Agent or Citigroup in connection with the preparation,
negotiation, execution, delivery, syndication, amendment, modification, and
administration of the Loan Documents. The Borrower also agrees to pay for all
reasonable out-of-pocket expenses (including but not limited to reasonable legal
fees and expenses) of the Lenders and the Agents for workout proceedings,
enforcement costs and documentary taxes associated with the Revolving Credit
Facility; provided, that, the Borrower shall not be liable for the fees and
expenses of more than one counsel, plus separate counsel for the Administrative
Agent and its affiliates and separate counsel for each Arranger and its
affiliates plus, if necessary, one special counsel for each relevant specialty
and one local counsel per jurisdiction; provided, further that, in the event of
any actual or potential conflict of interest, the Borrower shall be liable for
the fees and expenses of one additional counsel for each person subject to such
conflict.
(b) The Borrower hereby further agrees to indemnify the Administrative Agent,
each Arranger and each Lender, its directors, officers and employees against all
losses, claims, obligations, damages, penalties, actions, judgments, suits,
liabilities, costs, expenses and disbursements (including, without limitation,
all reasonable fees and expenses of attorneys and other expenses of litigation
or preparation therefor whether or not the Administrative Agent, either Arranger
or any Lender is a party thereto) (“Losses”) which any of them may pay or incur
arising out of or relating to this Agreement, the other Loan Documents, the
transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Loan hereunder including any Losses
arising out of any actual or alleged presence or Release of Regulated Substances
at, on, under or emanating from any Property, or any liability related to the
Borrower or any of its Subsidiaries under any Environmental Laws except to the
extent that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the party seeking indemnification. The obligations of the Borrower
under this Section 10.6 shall survive the termination of this Agreement.
10.7. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall (if the Administrative Agent so requests) be furnished
to the Administrative Agent with sufficient counterparts so that the
Administrative Agent may furnish one to each of the Lenders.
10.8. Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with generally accepted accounting
principles in the United States, as in effect from time to time (“GAAP”);
provided, however, if at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
10.9. Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

 

69



--------------------------------------------------------------------------------



 



10.10. Nonliability of Lenders. The relationship between the Borrower on the one
hand and the Lenders and the Administrative Agent on the other hand shall be
solely that of borrower and lender. Neither the Administrative Agent, any
Arranger nor any Lender shall have any fiduciary responsibilities to the
Borrower, the Company or any other Loan Party. Neither the Administrative Agent,
any Arranger nor any Lender undertakes any responsibility to the Borrower, the
Company or any other Loan Party to review or inform the Borrower, the Company or
any other Loan Party of any matter in connection with any phase of the
Borrower’s, the Company’s or any other Loan Party’s business or operations. The
Borrower and the Company agree that neither the Administrative Agent, any
Arranger nor any Lender shall have liability to the Borrower, the Company or any
other Loan Party (whether sounding in tort, contract or otherwise) for losses
suffered by the Borrower, the Company or any other Loan Party in connection
with, arising out of, or in any way related to, the transactions contemplated
and the relationship established by the Loan Documents, or any act, omission or
event occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. Neither the Administrative Agent, any Arranger nor any
Lender shall have any liability with respect to, and the Borrower, the Company
and each other Loan Party hereby waives, releases and agrees not to sue for, any
special, indirect or consequential damages suffered by the Borrower, the Company
or any other Loan Party in connection with, arising out of, or in any way
related to the Loan Documents or the transactions contemplated thereby.
10.11. Confidentiality. Each of the Agents and the Lenders agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it; (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) subject to an agreement containing
provisions substantially the same as those of this Section 10.11 (or as may
otherwise be reasonably acceptable to the Borrower), to any Eligible Assignee of
or Participant in, or any prospective Eligible Assignee or pledgee of or
Participant in, any of its rights or obligations under this Agreement; (f) with
the written consent of the Borrower; (g) to the extent such Information becomes
publicly available other than as a result of a breach of this Section 10.11;
(h) to any state, Federal or foreign authority or examiner (including the
National Association of Insurance Commissioners or any other similar
organization) (in which case such Person shall, except with respect to any audit
or examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority, promptly notify the
Borrower, in advance, to the extent lawfully permitted to do so); (i) to any
rating agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information relating to the Loan Parties received by it from such
Lender); (j) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder
to the extent reasonably necessary in connection with such enforcement; or
(k) to any direct or indirect contractual counterparty in swap agreements under
which payments are to be made by reference to the Borrower and its Obligations,
this Agreement or payments hereunder or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section 10.11). In addition, the Agents and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments and
the Revolving Credit Advances. For the purposes of this Section 10.11,
“Information” means all information received from the Company or any of its
Subsidiaries relating to the Company or any of its Subsidiaries or its or their
business, other than any such information that is publicly available to any
Agent or any Lender prior to disclosure by the Company or any of its
Subsidiaries other than as a result of a breach of this Section 10.11; provided
that, in the case of information received from the Company or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential.
10.12. Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Loans provided
for herein.

 

70



--------------------------------------------------------------------------------



 



10.13. Conversion and Non-Designation of Designated Guarantors.
(a) The Borrower may, by written notice to the Administrative Agent, request
that a Designated Guarantor be released from its Guaranty Agreement and thereby
be converted to a Non-Loan Party (a “Conversion”) or that a Wholly-Owned
Subsidiary of the Company not be required to be designated as a Designated
Guarantor (a “Non-Designation”), on and subject to the following conditions:
(i) No Default or Unmatured Default shall exist (except any Default or Unmatured
Default that will be cured as a result of such Conversion or Non-Designation)
and no other Default or Unmatured Default will exist as a result of such
Conversion or Non-Designation.
(ii) In the case of a Conversion, the stockholders’ equity in such Designated
Guarantor and in the case of a Non-Designation, the stockholders’ equity in such
Wholly-Owned Subsidiary, shall not exceed five percent (5%) of the total
consolidated stockholders’ equity in all Loan Parties. Determination of such
percentages of stockholders’ equity shall be made as of the end of the most
recent fiscal quarter of the Company for which the financial statements required
under Sections 7.1(i) or (ii) (as applicable) are available at the time of such
request for Conversion or Non-Designation.
(iii) The stockholders’ equity in all Designated Guarantors that the Borrower
requests to be converted into Non-Loan Parties in any period of four consecutive
fiscal quarters and in all Wholly-Owned Subsidiaries of the Company that the
Borrower requests not to be designated as Designated Guarantors during such
four-quarter period shall not in the aggregate exceed ten percent (10%) (or
fifteen percent (15%) if and to the extent necessary to permit the Borrower to
cure a Default by Conversion of a Designated Guarantor) of the lowest total
consolidated stockholders’ equity in all Loan Parties at the end of any fiscal
quarter during such four-quarter period. Determination of such aggregate amounts
of stockholders’ equity of such applicable Designated Guarantors or Wholly-Owned
Subsidiaries shall be made by adding the amounts of stockholders’ equity of each
such applicable Designated Guarantor and Wholly-Owned Subsidiary (as determined
at the time of request for Conversion of such Designated Guarantor or
Non-Designation of such Wholly-Owned Subsidiary in accordance with clause
(ii) above).
(iv) The stockholders’ equity in all Designated Guarantors that the Borrower
requests to be converted into Non-Loan Parties after the Closing Date and in all
Wholly-Owned Subsidiaries of the Company that the Borrower requests not to be
designated as Designated Guarantors after the Closing Date shall not in the
aggregate exceed thirty percent (30%) of the total consolidated stockholders’
equity in all Loan Parties. Determination of such aggregate amounts of
stockholders’ equity of such applicable Designated Guarantors or Wholly-Owned
Subsidiaries shall be made by adding the amounts of stockholders’ equity of each
such applicable Designated Guarantor and Wholly-Owned Subsidiary. Determinations
of such stockholders’ equity shall be made as of the end of the most recent
fiscal quarter of the Company for which financial statements required under
Section 7.1(i) or (ii) (as applicable) are available at the time of the last
such request for Conversion or Non-Designation.
(v) The disposition by the Company of such Designated Guarantor (in the case of
a Conversion) or Wholly-Owned Subsidiary (in the case of a Non-Designation)
would not have a material effect on the homebuilding business of the other Loan
Parties, operationally or otherwise.
(vi) The Borrower shall deliver to the Administrative Agent, together with the
Borrower’s notice requesting the Conversion of a Designated Guarantor or
Non-Designation of a Wholly-Owned Subsidiary, a certificate of the Borrower and
the Company, certifying that the conditions set forth in clauses (i) through
(v) above are satisfied with respect to such Conversion or Non-Designation,
together with (A) in the case of a Conversion, a Compliance Certificate, as of
the end of the most recent fiscal quarter for which financial statements are
available, prepared taking into account such Conversion and a projection of the
calculations for the Compliance Certificate for the next succeeding fiscal
quarter and (B) in any case, such other evidence in support of the satisfaction
of such conditions as the Administrative Agent shall request.
(vii) Such Conversion or Non-Designation shall comply with the provisions of
Section 10.13(d).

 

71



--------------------------------------------------------------------------------



 



Upon the Administrative Agent’s determination that the foregoing conditions with
respect to the Conversion of a Designated Guarantor have been satisfied, the
Administrative Agent shall (except as otherwise provided in Section 10.13(b))
promptly (1) execute and deliver, for and on behalf of itself and the Lenders, a
release of such Designated Guarantor from its Guaranty Agreement, whereupon such
Designated Guarantor shall cease to be a Designated Guarantor and Loan Party and
shall be a Non-Loan Party, and (2) give notice to the Lenders of the Conversion
of such Designated Guarantor. Upon the Administrative Agent’s determination that
the foregoing conditions with respect to the Non-Designation of a Wholly-Owned
Subsidiary of the Company have been satisfied, the Administrative Agent shall
promptly give notice of such Non-Designation to the Borrower and the Lenders.
(b) Notwithstanding the satisfaction of the conditions for Conversion of a
Designated Guarantor pursuant to Section 10.13(a), if requested by the Borrower,
the Administrative Agent may elect, in its sole discretion, not to release such
Designated Guarantor from its Guaranty, in which event such Designated Guarantor
shall remain a Guarantor but shall not constitute a Loan Party hereunder for
purposes of compliance with the representations, warranties and covenants
contained in this Agreement (including, without limitation, the covenants
contained in Section 7.28) and the provisions of Article VIII. If the
Administrative Agent so elects not to release such Designated Guarantor, it
shall so notify the Borrower and the Lenders, and the Required Lenders may at
any time direct the Administrative Agent to release such Designated Guarantor
from its Guaranty.
(c) If prior to the release of a Designated Guarantor from its Guaranty, the
Borrower determines and certifies to the Administrative Agent that the inclusion
of such Designated Guarantor as a Loan Party hereunder for all purposes
(including, without limitation, compliance with the covenants contained in
Section 7.28) would not result in a Default or Unmatured Default, the Borrower
may request the Administrative Agent to reinstate such Designated Guarantor as a
Loan Party hereunder for all purposes. As a condition of any such reinstatement,
the Administrative Agent may request the Borrower to deliver to the
Administrative Agent evidence in support of the Borrower’s certification,
including, without limitation, (i) a Compliance Certificate with respect to the
most recent fiscal quarter for which financial statements of the Company are
available, reflecting the inclusion of such Designated Guarantor as a Loan Party
and evidencing compliance with the covenants hereunder and (ii) a projection of
the Compliance Certificate for the next fiscal quarter, also reflecting the
inclusion of such Designated Guarantor as a Loan Party and projecting compliance
with the covenants hereunder. Upon the Administrative Agent’s approval of the
Borrower’s certification and supporting evidence, the Administrative Agent shall
notify the Borrower and the Lenders that such Designated Guarantor has been so
reinstated, and from and after the delivery of such notice, such Designated
Guarantor shall again be a Loan Party hereunder for all purposes.
(d) At all times after the Borrower has satisfied the conditions of Conversion
of a Designated Guarantor as provided in Section 10.13(a) but prior to the
release of such Designated Guarantor from its Guaranty, all reports required to
be furnished under Section 7.1 hereof or any other provisions of this Agreement
shall exclude such Designated Guarantor as a Loan Party hereunder unless and
until such Designated Guarantor is reinstated as a Loan Party as provided in
this Section 10.13.
10.14. USA PATRIOT ACT. Each Lender that is subject to the PATRIOT Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.
10.15. Stepdown Provisions. For the sake of clarity, it is acknowledged and
agreed that, with respect to Sections 7.1(viii), 7.1(x), 7.19 and 7.28, if the
Company’s Consolidated EBITDA for a period of four fiscal quarters is less than
zero and the level for the Leverage Ratio has stepped down under such Sections
as provided therein, and after delivery of a Compliance Certificate evidencing
that the Company’s Consolidated EBITDA for the four fiscal quarters ending as of
the end of a subsequent fiscal quarter is not less than zero, then the level for
the Leverage Ratio (including whether the covenant in Section 7.28.2 relating to
the Borrowing Base is applicable) shall automatically for such subsequent
quarter (and periods thereafter) revert back to its initial level under such
Sections, subject to such level once again stepping down if in subsequent four
quarter periods the Company’s Consolidated EBITDA is less than zero.

 

72



--------------------------------------------------------------------------------



 



ARTICLE XI
THE ADMINISTRATIVE AGENT
11.1. Appointment and Authority.
(a) Each of the Lenders hereby irrevocably appoints Citibank to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and, other than as expressly set forth
herein, neither the Borrower nor any other Loan Party hereto shall have rights
as a third party beneficiary of any of such provisions.
(b) Each Issuing Bank shall act on behalf of the Lenders with respect to any
Facility Letters of Credit issued by it and the documents associated therewith,
and each Issuing Bank shall have all of the benefits and immunities (i) provided
to the Administrative Agent in this Article XI with respect to any acts taken or
omissions suffered by each Issuing Bank in connection with Facility Letters of
Credit issued by it or proposed to be issued by it and the applications and
agreements for letters of credit pertaining to such Facility Letters of Credit
as fully as if the term “Administrative Agent” as used in this Article XI and in
the definition of “Related Parties” included each Issuing Bank with respect to
such acts or omissions, and (ii) as additionally provided herein with respect to
each Issuing Bank.
11.2. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
11.3. Exculpatory Provisions. No Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Laws; and
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

73



--------------------------------------------------------------------------------



 



The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 9.2) or (ii) in the absence of its
own gross negligence or willful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the Borrower, a Lender or
an Issuing Bank.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
11.4. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Facility Letter of Credit, that by
its terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or an Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or an Issuing Bank prior to the making
of such Loan or the issuance of such Facility Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
11.5. Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent (other than Disqualified Institutions). The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
11.6. Resignation of Successor Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders, an Issuing Bank
and the Borrower. If the Administrative Agent is a Defaulting Lender or an
Affiliate of a Defaulting Lender, either the Required Lenders or the Borrower
may, upon ten (10) days’ notice remove the Administrative Agent. Upon receipt of
any such notice of removal or resignation, the Required Lenders shall have the
right, with the consent of the Borrower, which consent shall not be unreasonably
withheld or delayed and shall not be required if any Default has occurred and is
continuing, to appoint a successor, which shall be a bank with an office in New
York City, or an Affiliate of any such bank with an office in New York City. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after receipt of such removal
notice or the retiring Administrative Agent gives notice of its resignation,
then the retiring or removed Administrative Agent may, with the consent of the
Borrower, which consent shall not be unreasonably withheld or delayed and shall
not be required if any Default has occurred and is continuing, on behalf of the
Lenders and each Issuing Bank, appoint a successor Administrative Agent meeting
the qualifications set forth above provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation or removal shall nonetheless become
effective in accordance with such notice and (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held

 

74



--------------------------------------------------------------------------------



 



by the Administrative Agent on behalf of the Lenders or each Issuing Bank under
any of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Bank directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) or removed Administrative Agent, and the retiring or
removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.6 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.
11.7. Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each Issuing Bank acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
11.8. No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers, the Syndication Agent, Documentation Agent or any other
Agent listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an
Issuing Bank hereunder.
11.9. Appointment of Supplemental Administrative Agents.
(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).
(b) Should any instrument in writing from the Borrower or any other Loan Party
be required by any Supplemental Administrative Agent so appointed by the
Administrative Agent for more fully and certainly vesting in and confirming to
him or it such rights, powers, privileges and duties, the Borrower shall, or
shall cause such Loan Party to, execute, acknowledge and deliver any and all
such reasonably requested instruments promptly upon request by the
Administrative Agent, at no cost to the Borrower. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.

 

75



--------------------------------------------------------------------------------



 



11.10. Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent, solely in its
capacity as such, ratably, in their respective Revolving Credit Ratable Shares,
(a) for any amounts not reimbursed by the Borrower for which the Administrative
Agent is entitled to reimbursement by the Borrower under the Loan Documents,
(b) for any other expenses incurred by the Administrative Agent on behalf of the
Lenders, in connection with the preparation, execution, delivery, administration
and enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Administrative Agent in connection with any dispute
between the Administrative Agent and any Lender or between two or more of the
Lenders) and (c) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Administrative Agent in connection with any
dispute between the Administrative Agent and any Lender or between two or more
of the Lenders), or the enforcement of any of the terms of the Loan Documents or
of any such other documents; provided, however, that no Lender shall be liable
for any of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Administrative Agent. The
obligations of the Lenders under this Section 11.10 shall survive payment of the
Obligations and termination of this Agreement.
11.11. Notice of Default. The Administrative Agent shall not be deemed to have
actual knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder (other than a Default under Section 8.2) unless the Administrative
Agent has received written notice from a Lender or the Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default” or that such notice is delivered pursuant
to Section 7.3 hereof. In the event that the Administrative Agent receives such
a notice, the Administrative Agent shall give prompt notice thereof to the
Lenders.
11.12. Administrative Agent’s Fee. The Borrower agrees to pay to the
Administrative Agent, for its own account, the fees agreed to by the Borrower
and the Administrative Agent pursuant to the Administrative Agent’s Fee Letter
or as otherwise agreed by them from time to time.
11.13. Delegation to Affiliates. The Borrower, the Company and the Lenders agree
that the Administrative Agent may delegate any of its duties under this
Agreement to any of its Affiliates. Any such Affiliate (and such Affiliate’s
directors, officers, agents and employees) which performs duties in connection
with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under Articles X and XI.
11.14. Agent’s Responsibilities and Duties. None of the Agents shall have any
responsibilities hereunder in its capacity as an Agent. Without limiting the
foregoing, none of the Agents shall have or be deemed to have a fiduciary
relationship with the Borrower or any Lender.
ARTICLE XII
SETOFF; RATABLE PAYMENTS
12.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower or the Company becomes insolvent,
however evidenced, or any Default occurs, any and all deposits (including all
account balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower or
the Company may be offset and applied toward the payment of the Obligations
owing to such Lender, whether or not the Obligations, or any part hereof, shall
then be due.
12.2. Ratable Payments. If any Lender under the Revolving Credit Facility,
whether by setoff or otherwise, has payment made to it upon its Loans under the
Revolving Credit Facility (other than payments received pursuant to Section 3.1,
3.2, 3.4 or 3.5 or payments made in respect of Competitive Bid Loans or Swing
Line Advances in accordance with Section 2.10(b) or as otherwise expressly set
forth herein) in a greater proportion than that received by any other Lender
under the Revolving Credit Facility, such Lender agrees, promptly upon demand,
to purchase a portion of the Revolving Credit Ratable Loans held by the other
Lenders under the Revolving Credit Facility so that after such purchase each
Lender under the Revolving Credit Facility will hold its ratable proportion of
Revolving Credit Ratable Loans under the Revolving Credit Facility. If any
Lender under the Revolving Credit Facility, whether in connection with setoff or
amounts which might be subject to setoff or otherwise, receives collateral or
other protection for its Obligations under the Revolving Credit Facility or such
amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lenders under the Revolving
Credit Facility share in the benefits of such collateral ratably in proportion
to their Loans under the Revolving Credit Facility. In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.

 

76



--------------------------------------------------------------------------------



 



ARTICLE XIII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
13.1. Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower, the Company and
the Lenders and their respective successors and assigns, except that (a) neither
the Borrower nor the Company shall have the right to assign its rights or
obligations under the Loan Documents and (b) any assignment by any Lender must
be made in compliance with Section 13.3 (such assignee, an “Eligible Assignee”).
Notwithstanding clause (b) of this Section, any Lender may at any time, without
the consent of the Borrower, the Company or the Administrative Agent, assign,
pledge or grant a security interest in all or any portion of its rights under
this Agreement, any Note, any Guarantee Agreement or any other Loan Document to
a Federal Reserve Bank; provided, however, that no such assignment to a Federal
Reserve Bank shall release the transferor Lender from its obligations hereunder.
The Administrative Agent may treat the Person which made any Loan or which holds
any Note as the owner thereof for all purposes hereof unless and until such
Person complies with Section 13.3 in the case of an assignment thereof or, in
the case of any other transfer, a written notice of the transfer is filed with
the Administrative Agent. Any assignee or transferee of the rights to any Loan
or any Note agrees by acceptance of such transfer or assignment to be bound by
all the terms and provisions of the Loan Documents. Any request, authority or
consent of any Person, who at the time of making such request or giving such
authority or consent is the owner of the rights to any Loan (whether or not a
Note has been issued in evidence thereof), shall be conclusive and binding on
any subsequent holder, transferee or assignee of the rights to such Loan.
13.2. Participations.
13.2.1. Permitted Participants; Effect. Any Lender may, in the ordinary course
of its business and in accordance with applicable law, at any time sell (i) to
any Person participating interests in any Competitive Bid Loan held by such
Lender, and (ii) to a Qualified Bank or, while a Default has occurred and is
continuing, to any Person (other than the Company, Borrower or any Affiliate
thereof)) (“Participant”) participating interests in any Ratable Loan owing to
such Lender, any Note held by such Lender, any Revolving Commitment of such
Lender or any other interest of such Lender under the Loan Documents. The
consent of the Borrower and the Administrative Agent shall be required prior to
a sale of a participating interest described in clause (ii) above becoming
effective with respect to a Participant (except a sale of a participating
interest by a Lender to its Affiliate or in the case of the consent of the
Borrower only, a participating interest to another Lender or an Affiliate
thereof); provided, however, that if a Default has occurred and is continuing,
the consent of the Borrower shall not be required. Such consents shall not be
unreasonably withheld or delayed. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Loans and the holder of any Note
issued to it in evidence thereof for all purposes under the Loan Documents, all
amounts payable by the Borrower under this Agreement shall be determined as if
such Lender had not sold such participating interests, and the Borrower, the
Company and the Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
the Loan Documents. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each participant and the principal
amounts (and related interest amounts) of each participant’s interest in the
Loans (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of the
participation such person is shown as owning, notwithstanding any notice to the
contrary.

 

77



--------------------------------------------------------------------------------



 



13.2.2. Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents except that any participation agreement may
provide that the applicable Lender will not, without the consent of the
Participant, approve any amendment, modification or waiver with respect to any
Loan or the Revolving Credit Commitment in which such Participant has an
interest which forgives principal, interest or fees or reduces the interest rate
or fees payable with respect to any such Loan or Revolving Credit Commitment,
extends the Revolving Credit Facility Termination Date under the Revolving
Credit Facility (except as provided in Section 2.17), postpones any date fixed
for any regularly-scheduled payment of principal of, or interest or fees on, any
such Loan or Revolving Credit Commitment, releases any Guarantor (except for a
release of a Designated Guarantor as provided in Section 10.13) of any such Loan
or releases all or substantially all of the collateral, if any, securing any
such Loan.
13.2.3. Benefit of Setoff. The Borrower agrees that each Participant shall be
deemed to have the right of setoff provided in Section 12.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender shall retain the
right of setoff provided in Section 12.1 with respect to the amount of
participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 12.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 12.2 as if each Participant were a Lender.
13.3. Assignments.
13.3.1. Permitted Assignments. Any Lender may, in the ordinary course of its
business and in accordance with applicable law (and, in the case of any
assignment of the Swing Line Commitment, in compliance with Section 13.3.3), at
any time assign to a Qualified Bank (or, while a Default has occurred and is
continuing, to any Person (other than the Company, Borrower or any Affiliate
thereof)) (“Purchaser”) all or any part of its rights and obligations under the
Loan Documents. Such assignment shall be substantially in the form of Exhibit M
or in such other form as may be agreed to by the parties thereto (an “Assignment
and Assumption”). Except as otherwise hereinafter provided, the consent of the
Borrower, the Administrative Agent and each of the Arrangers shall be required
prior to an assignment becoming effective with respect to a Purchaser (except an
assignment by a Lender to its Affiliates or in the case of the consent of the
Borrower only, an assignment to another Lender or an Affiliate thereof);
provided, however, that if a Default has occurred and is continuing, the consent
of the Borrower shall not be required. Unless each of the Administrative Agent
and the Borrower otherwise consents (except that, if a Default has occurred and
is continuing, the consent of the Borrower shall not be required), (a) each such
assignment (other than an assignment of a Competitive Bid Loan) shall (unless it
is an assignment of a Lender’s entire interest the Revolving Credit Facility) be
in an amount not less than $5,000,000 and in integral multiples of $1,000,000,
and (b), except as otherwise hereinafter provided, no assignment shall be made
that would reduce the Revolving Credit Commitment of a Lender and its Affiliates
(in the aggregate) to an amount less than the greater of (i) $10,000,000 or
(ii) thirty-five percent (35%) of such Lender’s Revolving Credit Commitment as
of the date of this Agreement or as of any later date on which it first became a
Lender hereunder (or, in the case of this clause (ii), such lesser amount to
which the Borrower may, in its sole discretion, agree in writing); provided that
while a Default has occurred and is continuing clause (b) of this sentence shall
not apply. Any consents of the Borrower, the Administrative Agent or the
Arrangers under this Section 13.3.1 shall not be unreasonably withheld or
delayed, provided, that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within eight (8) calendar days after having received
written notice thereof.
13.3.2. Effect, Effective Date. Upon (i) delivery to the Administrative Agent of
an Assignment and Assumption, together with any consents required by
Section 13.3.1, and (ii) payment of a $3,500 fee to the Administrative Agent for
processing such assignment, such assignment shall become effective on the
effective date specified in such Assignment and Assumption. On and after the
effective date of such assignment, such Purchaser shall for all purposes be a
Revolving Credit Lender party to this Agreement and any other Loan Document
executed by or on behalf of the Lenders and shall have all the rights and
obligations of a Revolving Credit Lender under the Loan Documents, to the same
extent as if it were an original party hereto, and no further consent or action
by any Loan Party, the Lenders or the Administrative Agent shall be required to
release the transferor Lender with respect to the percentage of the

 

78



--------------------------------------------------------------------------------



 



Aggregate Revolving Credit Commitment assigned to such Purchaser. Upon the
consummation of any assignment to a Purchaser pursuant to this Section 13.3.2,
the transferor Lender, the Administrative Agent and the Borrower shall, if the
transferor Lender or the Purchaser desires that its Loans be evidenced by Notes,
make appropriate arrangements so that new Notes or, as appropriate, replacement
Notes are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such Purchaser, in each case in principal
amounts reflecting their respective Revolving Credit Commitments, as adjusted
pursuant to such assignment. Such transferor Lender shall continue to be
entitled to the benefit of Sections 3.1, 3.2, 3.4, 3.5, 4.9 and 10.6(b) (to the
extent such Lender’s entitlement to such benefit arose out of its position as a
Lender prior to the applicable assignment). The Administrative Agent, acting
solely for this purpose as an agent of Borrower, shall maintain a register for
the recordation of the names and addresses of the Lenders and principal amounts
(and related interest amounts) of the Loans owing to each Lender from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, Administrative Agent, and Lenders shall treat
each person whose name is recorded in the Register as the Lender with respect to
the Loans shown in the Register as owing to such person, notwithstanding any
notice to the contrary.
13.3.3. Swing Line Commitment. The Swing Line Commitment may be assigned only to
an Affiliate of the Administrative Agent or to a successor Administrative Agent.
13.4. Dissemination of Information. The Borrower and the Company authorize each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower, the Company and its
Subsidiaries; provided that each Transferee and prospective Transferee agrees in
writing to be bound by Section 10.11 of this Agreement.
13.5. Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is organized under the laws of any jurisdiction other than the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(d).
ARTICLE XIV
NOTICES
14.1. Notices.
(a) Except as otherwise permitted by Section 2.12, all notices, requests and
other communications to any party hereunder shall be in writing (including
electronic transmission, facsimile transmission or similar writing) and shall be
given to such party: (x) in the case of the Borrower, the Company or the
Administrative Agent, at the address(es) or facsimile number(s) set forth on the
signature pages hereof, (y) in the case of any Lender, at its address or
facsimile number set forth in its administrative questionnaire delivered to the
Administrative Agent or (z) in the case of any party, at such other address or
facsimile number as such party may hereafter specify for the purpose by notice
to the Administrative Agent and the Borrower in accordance with the provisions
of this Section 14.1. Each such notice, request or other communication shall be
effective (i) if given by facsimile transmission, when transmitted to the
facsimile number specified in this Section during the applicable recipient’s
normal business hours and confirmation of receipt is received, (ii) if given by
mail, 72 hours after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid, or (iii) if given by any other
means, when delivered (or, in the case of electronic transmission during the
applicable recipient’s normal business hours, received) at the address specified
in this Section; provided that notices to the Administrative Agent or Swing Line
Lender under Article II or an Issuing Bank or the Administrative Agent under
Article IV shall not be effective until received.
(b) So long as Citibank or any of its Affiliates is the Agent, such materials as
the Borrower and the Administrative Agent may agree in their sole discretion
shall be delivered to the Administrative Agent in an electronic/soft medium in a
format acceptable to the Administrative Agent and the Lenders by e-mail at
oploanswebadmin@citi.com. The Borrower agrees that the Administrative Agent may
make such materials, as well as any other written information, documents,
instruments and other material relating to the Company, any of its Subsidiaries
or any other materials or matters relating to this Agreement, the Notes or any
of the transactions contemplated hereby (other than any Notice of Borrowing,
Competitive Bid Borrowing Notice, Facility Letter of Credit Notice,

 

79



--------------------------------------------------------------------------------



 



Ratable Borrowing Notice, Rate Option Notice, Swing Line Borrowing Notice,
request for Conversion or continuation of any Revolving Credit Advance,
Revolving Credit Ratable Advances or notices constituting service of process or
relating to legal process) (collectively, the “Communications”) available to the
Lenders by posting such notices on DebtDomain or a substantially similar
electronic system (the “Platform”). The Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) no Agent Party (as defined below) warrants the accuracy, adequacy or
completeness of the Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Communications or the Platform. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Affiliates or
any of their respective officers, directors, employees, agents, advisors or
representatives (collectively, the “Agent Parties”) have any liability to the
Borrower, any Lender or any other person or entity for damages of any kind,
including, without limitation, direct or indirect, special, indirect or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Communications through the internet, except to the extent the
liability of any Agent Party is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted primarily from such Agent
Party’s gross negligence or willful misconduct.
(c) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Agent for purposes of the Credit
Documents. Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that,
if requested by any Lender, the Administrative Agent shall deliver a copy of the
Communications to such Lender by e-mail or facsimile. Each Lender agrees (i) to
notify the Administrative Agent in writing of such Lender’s e-mail address(es)
to which a Notice may be sent by electronic transmission (including by
electronic communication) on or before the date such Lender becomes a party to
this Agreement (and from time to time thereafter to ensure that the
Administrative Agent has on record an effective e-mail address for such Lender)
and (ii) that any Notice may be sent to such e-mail address(es) as such Lender
shall instruct. The Administrative Agent agrees that it will, upon any Lender’s
reasonable request, furnish materials posted on the Platform to such Lender in
hard copy to such Lender’s address set forth on the signature pages hereof.
(d) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.
14.2. Change of Address. The Borrower, the Company, the Administrative Agent and
any Lender may each change the address for service of notice upon it by a notice
in writing to the other parties hereto.
ARTICLE XV
COUNTERPARTS
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent
and the Lenders and each party has notified the Administrative Agent by
facsimile transmission or telephone that it has taken such action.
ARTICLE XVI
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
16.1. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

80



--------------------------------------------------------------------------------



 



16.2. CONSENT TO JURISDICTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE SOUTHERN DISTRICT OF NEW YORK (OR
THE STATE COURTS SITTING IN THE BOROUGH OF MANHATTAN IN THE EVENT THE FEDERAL
COURTS LACK SUBJECT JURISDICTION) IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS, AND THE BORROWER AND THE COMPANY HEREBY
IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE
HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVE ANY OBJECTION THEY
MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
16.3. WAIVER OF JURY TRIAL. THE BORROWER, THE COMPANY AND THE ADMINISTRATIVE
AGENT AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
[Signature Pages to Follow]
N WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

            BORROWER:


FIRST HUNTINGDON FINANCE CORP.
      By:   /s/ Martin P. Connor         Name:   Martin P. Connor       
Title:   Senior Vice President, Treasurer and
Chief Financial Officer        COMPANY:

TOLL BROTHERS, INC.
      By:   /s/ Martin P. Connor         Name:   Martin P. Connor       
Title:   Senior Vice President, Treasurer and
Chief Financial Officer   

 

81



--------------------------------------------------------------------------------



 



            CITIBANK N.A., as Administrative Agent
      By:   /s/ Shannon A. Sweeney         Name:   Shannon A. Sweeney       
Title:   Vice President   

            CITIBANK N.A., as an Issuing Bank and a Lender:
      By:   /s/ Shannon A. Sweeney         Name:   Shannon A. Sweeney       
Title:   Vice President        Deutsche Bank AG New York Branch,
as an Issuing Bank and a Lender:
      By:   /s/ Frederick W. Laird         Name:   Frederick W. Laird       
Title:   Managing Director            By:   /s/ Heidi Sandquist         Name:  
Heidi Sandquist        Title:   Director        The Royal Bank of Scotland,
as an Issuing Bank and a Lender:
      By:   /s/ William McGinity         Name:   William McGinity       
Title:   Director        SunTrust, as an Issuing Bank and a Lender:
      By:   /s/ W. John Wendler         Name:   W. John Wendler        Title:  
Senior Vice President   

 

82



--------------------------------------------------------------------------------



 



            PNC Bank National Association, as an Issuing Bank and a
Lender:
      By:   /s/ Luis Donoso         Name:   Luis Donoso        Title:   Vice
President        Capital One, N.A., as an Issuing Bank and a Lender:
      By:   /s/ Jeff Wallace         Name:   Jeff Wallace        Title:   Senior
Vice President        Bank of Montreal, as an Issuing Bank and a Lender:
      By:   /s/ Aaron Lanski         Name:   Aaron Lanski        Title:  
Director        Sumitomo Mitsui Banking Corporation,
as an Issuing Bank and a Lender:
      By:   /s/ Yoshihiro Hyakutome         Name:   Yoshihiro Hyakutome       
Title:   General Manager        Wells Fargo Bank N.A.,
as an Issuing Bank and a Lender:
      By:   /s/ Elena Bennett         Name:   Elena Bennett        Title:  
Managing Director     

 

83



--------------------------------------------------------------------------------



 



            Comerica Bank,
as an Issuing Bank and a Lender:
      By:   /s/ Charles Weddell         Name:   Charles Weddell        Title:  
Vice President        US Bank National Association
as an Issuing Bank and a Lender:
      By:   /s/ James Dunleavy         Name:   James Dunleavy        Title:  
Vice President        California Bank & Trust, a California banking corporation,
as an Issuing Bank and a Lender:
      By:   /s/ Aegea Lee         Name:   Aegea Lee        Title:   Senior Vice
President     

[Signature Page to Credit Agreement]

 

84



--------------------------------------------------------------------------------



 



PRICING SCHEDULE

                                              Level I     Level II     Level III
    Level IV     Level V  
Rating
    BBB+/Baal or higher       BBB/Baa2       BBB-/Baa3       BB+/Ba1      
BB/Ba2 or lower  
Leverage Ratio
    <.50x.       > .50x<.75x       >.75x<1.25x       >1.25x<1.50x       >1.50x  
Applicable Margin for Eurodollar Rate, Federal Funds/Euro Rate and LC Fee Rate
    2.25 %     2.50 %     2.75 %     3.00 %     3.25 %
Undrawn Fee for Revolving Credit Facility
    0.375 %     0.50 %     0.625 %     0.75 %     0.875 %
Applicable Margin for ABR Advances
    1.25 %     1.50 %     1.75 %     2.00 %     2.25  

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
“Financials” means the annual or quarterly financial statements of the Company
delivered pursuant to Section 6.4 or Section 7.1(i) or (ii).
“Level” means the level (whether I, II, III, IV or V) in the foregoing table
that corresponds to an applicable item in any other column in the foregoing
table. By way of illustration, the Rating Level of Level IV is BB+/Bal. For
purposes of comparing Levels, Level I is referred to as the lowest Level and
Level V as the highest Level.
“Pricing Level” means, with respect to the Applicable Margins, at any date, the
Level in the foregoing table that corresponds to the lower of (a) the then
current Level of the Rating and (b) the then current Level of the Leverage
Ratio, unless (i) the Level of the Leverage Ratio and the Level of the Rating
differ by two or more Levels, in which event the Pricing Level shall be one
Level lower than the higher of such two Levels or (ii) the Company has no
Qualified Rating from a Qualified Rating Agency, in which event the Pricing
Level shall be one Level higher than the Level of the Leverage Ratio.
The Applicable Margins shall be determined in accordance with the foregoing
table based on the then current Pricing Level. Adjustments, if any, in the
Applicable Margins resulting from a change in the Leverage Ratio shall be
effective five Business Days after the Administrative Agent has received the
applicable Financials. If the Borrower fails to deliver the Financials to the
Administrative Agent at the time required pursuant to Section 7.1, then, until
five days after such Financials are so delivered, the Applicable Margins shall
be at the Level of the Rating or, if the Company has no Qualified Rating from a
Qualified Rating Agency, at the highest Pricing Level set forth in the foregoing
table. If the annual Financial Statements at any time delivered pursuant to
Section 7.1(i) result in a Pricing Level that is higher than the Pricing Level
that was in effect at any time on or after the first day of the third calendar
month (the “Adjustment Date”) following the fiscal year to which such Financial
Statements apply, there shall be a retroactive adjustment of the Pricing Level
to the Adjustment Date such that all interest and fees determined hereunder from
and after the Adjustment Date shall be determined as if such higher Pricing
Level were in effect on the Adjustment Date. To the extent that the Borrower has
theretofore made any payments of interest or fees with respect to the period
from and after such Adjustment Date, the Borrower will pay to the Administrative
Agent for the account of the Lenders, within ten (10) days of request therefor,
an amount equal to the amount by which (A) the amount of interest and fees that
would have been payable hereunder, on any date on which payments were made
hereunder on or after the Adjustment Date and on or before the date of such
request, had such payments been based upon the higher Pricing Level exceed
(B) the interest and fees actually paid on any such date. Interest and fees
payable hereunder after such request shall be based upon the adjusted Pricing
Level. The Rating in effect on any date for the purposes of this Pricing
Schedule is that in effect at the close of business on such date.

 

85



--------------------------------------------------------------------------------



 



SCHEDULE 1
LENDERS AND COMMITMENTS

              Revolving   Revolving Credit Lender   Credit Commitment  
 
       
Citibank, N.A.
  $ 125,000,000.00  
Deutsche Bank AG, New York Branch
  $ 125,000,000.00  
The Royal Bank of Scotland plc
  $ 125,000,000.00  
Suntrust Bank
  $ 100,000,000.00  
PNC Bank
  $ 90,000,000.00  
Capital One, N.A.
  $ 75,000,000.00  
Bank of Montreal
  $ 50,000,000.00  
Sumitimo Mitsui Banking Corporation
  $ 50,000,000.00  
Wells Fargo Bank, N.A.
  $ 50,000,000.00  
Comerica Bank
  $ 45,000,000.00  
US Bank, N.A.
  $ 35,000,000.00  
California Bank & Trust
  $ 15,000,000.00          
Total
  $ 885,000,000.00          

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
EXISTING LETTERS OF CREDIT
Attached

                                                  EXP.     EVR       BANK  
PROJECT   DOC#     DATE     GR   CURRENT BAL.      
 
                            CAPITAL ONE                                
BETHEL MEADOWS
    30001954       6/30/2011     YES   $ 198,166.00      
BETHEL MEADOWS
    30001987       7/29/2011     YES   $ 25,000.00      
VISTAS AT BETHEL
    30002111       1/21/2011     YES   $ 342,250.00      
GREENVILLE OVERLOOK
    30002685       7/2/2011     YES   $ 178,878.00      
REGENCY AT PROSPECT
    30002694       7/25/2012     NO   $ 1,485,064.00      
MANORS AT GREEN LEVEL CROSSING
    30002736       9/1/2011     YES   $ 15,800.25      
RED LION CHASE
    30002755       9/15/2011     YES   $ 178,373.00      
REGENCY AT BRIER CREEK
    30002761       9/21/2011     YES   $ 35,470.80      
HOLLOWBROOK MEWS
    30002771       10/1/2011     YES   $ 200,000.00      
HOLLOWBROOK MEWS
    30002772       10/1/2011     YES   $ 30,000.00      
MARLBORO RIDGE
    30002773       10/1/2011     YES   $ 475,000.00      
 
                            CB & T                                
CHAPEL HILL AT SPARTA
    SB06-1034       12/1/2010     YES   $ 126,090.00      
ARROWOOD — VILLAGE K & L
    SB06-1771       7/8/2011     YES   $ 101,274.00      
ARROWOOD — VILLAGE K & L
    SB06-1772       7/8/2011     YES   $ 186,472.00      
 
                            CITIBANK                                
MORRIS CHASE — COMMON
    61666754       6/28/2011     YES   $ 1,050,000.00      
DOMINION VALLEY — REGENCY AT — MIDDLEBURG COLLECTION
    63655647       2/18/2012     YES   $ 91,600.00      
DOMINION VALLEY — REGENCY AT — MIDDLEBURG COLLECTION
    63655648       2/18/2012     YES   $ 124,021.66      
DOMINION VALLEY — REGENCY AT — MIDDLEBURG COLLECTION
    63655649       2/18/2012     YES   $ 140,315.30      
DOMINION VALLEY — REGENCY AT — MIDDLEBURG COLLECTION
    63655650       2/18/2012     YES   $ 22,790.00      
DOMINION VALLEY CC — GENERAL COMMON
    63655651       2/9/2012     YES   $ 58,851.11      
ESTATES AT HALFMOON
    63655713       10/14/2011     YES   $ 16,893.75      
TOLL BROTHERS INC.
    63655735       10/5/2011     YES   $ 1,434,438.00  

 





--------------------------------------------------------------------------------



 



                                                  EXP.     EVR       BANK  
PROJECT   DOC#     DATE     GR   CURRENT BAL.      
 
                            COMERICA BANK                                
ISLAND LAKE OF NOVI — COMMON
    561019-04       8/14/2011     YES   $ 10,000.00      
ISLAND LAKE OF NOVI — COMMON
    593102-04       6/22/2011     YES   $ 139,400.00      
ISLAND LAKE OF NOVI — COMMON
    593860-04       7/20/2011     YES   $ 44,638.00      
ISLAND LAKE OF NOVI — COMMON
    593861-04       7/20/2011     YES   $ 145,600.00      
NORTHVILLE HILLS GOLF CLUB — COMMON
    595966-04       12/1/2011     YES   $ 100,000.00      
ISLAND LAKE OF NOVI — COMMON
    597068-04       11/18/2011     YES   $ 195,225.00      
ISLAND LAKE OF NOVI — COMMON
    599502-04       2/25/2011     YES   $ 70,500.00      
ISLAND LAKE OF NOVI — COMMON
    601297-04       5/5/2011     YES   $ 91,500.00      
PRESERVE AT OAKLAND (THE)
    610109-04       5/11/2011     YES   $ 1,875.00      
PRESERVE AT OAKLAND (THE)
    611947-04       7/22/2011     YES   $ 238,500.00      
THE CROSSINGS AT MORTON GROVE
    615783-04       3/15/2011     YES   $ 95,016.35      
STEEPLECHASE OF NORTHVILLE
    648623-04       10/12/2011     YES   $ 272,000.00      
STEEPLECHASE OF NORTHVILLE
    648624-04       10/12/2011     YES   $ 71,000.00      
STEEPLECHASE OF NORTHVILLE
    648625-04       10/12/2011     YES   $ 158,000.00      
STEEPLECHASE OF NORTHVILLE
    648626-04       10/12/2011     YES   $ 108,000.00      
 
                            PNC BANK REEVE PROPERTY     12502423-00-000      
11/29/2010     YES   $ 3,463,364.10      
REEVE PROPERTY
    12502424-00-000       11/29/2010     YES   $ 522,174.81      
TOLL BROTHERS INC.
    18102161-00-000       9/7/2011     YES   $ 30,400,000.00      
NEWTOWN WALK
    18113442-00-000       8/31/2011     YES   $ 425,621.90      
PATRIOT COMMONS AT THE GLEN
    18113795-00-000       10/8/2011     YES   $ 694,775.61      
NEWTOWN WALK
    18113819-00-000       10/5/2011     YES   $ 47,000.00      
IDYLLWILDE — COMMON
    18113879-00-000       10/15/2011     NO   $ 50,845.08      
IDYLLWILDE — COMMON
    18113880-00-000       10/15/2011     NO   $ 91,200.00      
 
                            ROYAL BANK SCOTLAND                                
REGENCY AT NEWTOWN
    LCA01220701391NY       1/25/2011     YES   $ 269,349.00      
TOLL BROTHERS INC.
    LCA04150400809NY       4/15/2011     YES   $ 17,400,000.00      
CORTLAND RIDGE — TOWNHOMES
    LCA11140701596NY       11/15/2010     NO   $ 75,000.00      
ESTATES AT HALFMOON
    LCA1898NY       12/9/2010     YES   $ 29,463.21      
ESTATES AT HALFMOON
    LCA2091NY       12/30/2010     YES   $ 39,456.00      
REGENCY AT RIDGEFIELD
    LCA2331NY       10/1/2011     YES   $ 440,000.00      
 
                            WELLS FARGO BANK                                
STEVENSON ESTATES
    SM204670W       8/25/2011     YES   $ 30,000.00      
STEVENSON ESTATES
    SM204672W       8/25/2011     YES   $ 40,000.00      
HUNT VALLEY CHASE
    SM205341W       10/17/2010     YES   $ 1,225,673.00      
HUNT VALLEY CHASE
    SM206512W       1/8/2011     YES   $ 30,000.00      
HUNT VALLEY CHASE
    SM206517W       1/8/2011     YES   $ 11,935.00  

 





--------------------------------------------------------------------------------



 



                                                  EXP.     EVR       BANK  
PROJECT   DOC#     DATE     GR   CURRENT BAL.      
 
                               
HUNT VALLEY CHASE
    SM206518W       1/8/2011     YES   $ 18,370.00      
HUNT VALLEY CHASE
    SM206519W       1/8/2011     YES   $ 11,825.00      
HUNT VALLEY CHASE
    SM206520W       1/8/2011     YES   $ 12,210.00      
HUNT VALLEY CHASE
    SM206521W       1/8/2011     YES   $ 135,740.00      
HUNT VALLEY CHASE
    SM206522W       1/8/2011     YES   $ 79,420.00      
HUNT VALLEY CHASE
    SM206523W       1/8/2011     YES   $ 116,710.00      
REGENCY AT NORTHAMPTON — CARRIAGES
    SM207665W       4/5/2011     YES   $ 171,576.09      
BUCKINGHAM FOREST
    SM212903W       3/25/2011     YES   $ 159,619.34      
RIVERCREST — THE MASTERS AT
    SM213843W       5/19/2011     YES   $ 65,504.00      
ARUNDEL PRESERVE — MEADOWS
    SM214653W       7/8/2011     YES   $ 78,861.10      
SPRING VALLEY ESTATES AT BUCKINGHAM
    SM217246W       12/9/2010     YES   $ 1,244,534.68      
REGENCY AT BERLIN
    SM217364W       12/12/2010     YES   $ 242,400.00      
ARUNDEL PRESERVE
    SM218319W       2/10/2011     YES   $ 769,270.25      
BLOOMINGDALE WALK—CONDOMINIUMS
    SM218886W       12/31/2010     NO   $ 516,425.48      
BLOOMINGDALE WALK—TOWNHOMES
    SM218892W       12/31/2011     YES   $ 1,507,631.55      
ESTATES AT HILLTOWN
    SM219097W       3/27/2011     YES   $ 38,751.68      
LEHIGH CROSSING
    SM219702W       5/3/2011     YES   $ 3,094.40      
LEHIGH CROSSING
    SM219706W       5/3/2011     YES   $ 3,867.80      
HUNT VALLEY ESTATES
    SM220475W       6/15/2011     YES   $ 26,876.00      
HIGHLANDS AT CHAPMAN’S CORNER
    SM220496W       7/10/2011     YES   $ 357,431.08      
HIGHLANDS AT CHAPMAN’S CORNER
    SM221234W       8/1/2011     YES   $ 35,524.78      
BUSHKILL MANOR
    SM222998W       11/16/2010     YES   $ 28,840.90      
OAKS AT MEADOW RIDGE
    SM223383W       12/13/2010     YES   $ 33,365.00      
NEWTOWN WALK
    SM225305W       4/13/2011     YES   $ 374,121.50      
NEWTOWN WALK
    SM225392W       4/19/2011     YES   $ 36,030.90      
OAKS AT MEADOW RIDGE
    SM225640W       5/2/2011     YES   $ 21,380.00      
LEHIGH CROSSING
    SM225972W       5/24/2011     YES   $ 59,326.00      
ESTATES AT GARNET VALLEY (BODO)
    SM228894W       11/21/2010     YES   $ 35,412.41      
CHAPMAN CORNERS
    SM228945W       11/27/2010     YES   $ 1,499,862.12      
CHAPMAN CORNERS
    SM229704W       1/18/2011     YES   $ 8,680.00      
CHAPMAN CORNERS
    SM229706W       1/18/2011     YES   $ 3,557.00      
CHAPMAN CORNERS
    SM229707W       1/18/2011     YES   $ 20,277.00      
RIVERCREST — THE MASTERS AT
    SM232055W       7/15/2011     YES   $ 172,295.97      
WOODLANDS AT GREEN LEVEL
    SM233797W       1/15/2011     YES   $ 336,506.00      
WOODLANDS AT GREEN LEVEL
    SM234362W       3/31/2011     YES   $ 63,150.00      
WOODLANDS AT GREEN LEVEL
    SM234363W       3/31/2011     YES   $ 31,728.00  

 





--------------------------------------------------------------------------------



 



                                                  EXP.     EVR       BANK  
PROJECT   DOC#     DATE     GR   CURRENT BAL.      
 
                               
WOODLANDS AT GREEN LEVEL
    SM234364W       3/31/2011     YES   $ 74,760.50      
WOODLANDS AT GREEN LEVEL
    SM234365W       3/31/2011     YES   $ 33,616.20      
WOODLANDS AT GREEN LEVEL
    SM234368W       3/31/2011     YES   $ 23,578.91      
MANORS AT GREEN LEVEL CROSSING
    SM234744W       5/18/2011     YES   $ 189,997.78      
MANORS AT GREEN LEVEL CROSSING
    SM234745W       5/18/2011     YES   $ 152,135.23      
MANORS AT GREEN LEVEL CROSSING
    SM234746W       5/18/2011     YES   $ 23,672.25      
NAVAL SQUARE PHASE II — COMMON
    SM234831W       8/31/2011     YES   $ 98,100.00      
DOMINION VALLEY CC — GENERAL COMMON
    SM234934W       9/20/2010     YES   $ 45,721.70      
DOMINION VALLEY — REGENCY AT — GREENBRIAR COLLECTION
    SM234935W       2/10/2012     YES   $ 130,079.17      
DOMINION VALLEY CC — ESTATES
    SM234937W       2/5/2012     YES   $ 289,155.31      
DOMINION VALLEY — REGENCY AT — POTOMAC COLLECTION
    SM234939W       11/14/2011     YES   $ 62,510.00      
DOMINION VALLEY CC — ESTATES
    SM234940W       2/5/2012     YES   $ 106,720.00      
DOMINION VALLEY — REGENCY AT — GREENBRIAR COLLECTION
    SM234941W       2/10/2012     YES   $ 110,970.00      
DOMINION VALLEY — REGENCY AT — POTOMAC COLLECTION
    SM234942W       11/12/2011     YES   $ 192,202.95      
DOMINION VALLEY CC — GENERAL COMMON
    SM234943W       5/20/2011     YES   $ 99,890.43      
WATERFORD RIDGE
    SM235097W       3/8/2011     YES   $ 440,000.00      
WATERFORD RIDGE
    SM235098W       12/6/2010     YES   $ 555,000.00      
BELMONT EXECUTIVE CENTER
    SM235099W       9/7/2011     YES   $ 240,354.00      
NEW BRITAIN WALK
    SM235281W       1/27/2011     YES   $ 255,560.58      
DOMINION VALLEY CC — TOURNAMENTS
    SM235441W       1/14/2011     YES   $ 46,909.20      
DOMINION VALLEY CC — GENERAL COMMON
    SM235442W       1/14/2011     YES   $ 3,675.00      
DOMINION VALLEY CC — VILLAGE
    SM235443W       1/14/2011     YES   $ 72,150.00      
DOMINION VALLEY CC — TOURNAMENTS
    SM235444W       1/14/2011     YES   $ 14,400.00      
DOMINION VALLEY CC — GENERAL COMMON
    SM235445W       1/14/2011     YES   $ 233,847.62      
DOMINION VALLEY CC — VILLAGE
    SM235446W       1/14/2011     YES   $ 319,752.72      
NEWTOWN WALK
    SM235497W       1/14/2011     YES   $ 312,543.60      
MANORS AT GREEN LEVEL CROSSING
    SM236079W       11/18/2010     YES   $ 31,029.00      
DOMINION VALLEY CC — TOURNAMENTS
    SM236778W       8/22/2011     YES   $ 66,750.00      
DOMINION VALLEY CC — TOURNAMENTS
    SM236779W       8/22/2011     YES   $ 261,493.33      
REGENCY AT BRIER CREEK
    SM236780W       3/10/2011     NO   $ 144,457.50      
REGENCY AT BRIER CREEK
    SM236824W       3/16/2011     NO   $ 57,225.00      
DOMINION VALLEY CC — GENERAL COMMON
    SM413909       8/8/2011     YES   $ 35,535.00      
GREENSPRING RIDGE
    SM415323       12/21/2010     YES   $ 149,193.00      
DOMINION VALLEY CC — ESTATES
    SM416295       3/23/2011     YES   $ 24,000.00      
REGENCY AT NORTHAMPTON — SINGLES
    SM420189       3/21/2011     YES   $ 109,588.68  

 





--------------------------------------------------------------------------------



 



                                                  EXP.     EVR       BANK  
PROJECT   DOC#     DATE     GR   CURRENT BAL.      
 
                               
DOMINION VALLEY CC — GOLF VILLAS
    SM236970W       9/5/2011     YES   $ 164,688.63      
PLUMSTEAD CHASE
    SM237008W       12/1/2012     YES   $ 200,640.14      
NORTHSIDE PIERS — TOWER 2
    SM237130W       5/10/2012     YES   $ 33,361.71      
NORTHSIDE PIERS — TOWER 2
    SM237131W       5/10/2012     YES   $ 52,000.00      
REGENCY AT UPPER MAKEFIELD
    SM237133W       5/10/2012     YES   $ 1,681,547.50      
REGENCY AT UPPER MAKEFIELD
    SM237134W       5/10/2012     YES   $ 2,068,027.00      
REGENCY AT UPPER MAKEFIELD
    SM237135W       5/10/2012     YES   $ 100,000.00      
REGENCY AT UPPER MAKEFIELD
    SM237136W       5/10/2012     YES   $ 2,414,020.90      
 
                               
 
                      $ 83,584,896.50  

 





--------------------------------------------------------------------------------



 



SCHEDULE 3
PERMITTED LIENS
Attached

 

 



--------------------------------------------------------------------------------



 



Toll Brothers, Inc.
Purchase Money Mortgages — Schedule 3
As of October 22, 2010
NR — Non recourse; R — Recourse

                                      Colla-                 Project/Lienholder
  Obligor   teral   Balance       Maturity     Location
Bethel/Chelsea
                           
G&N Chelsea, LLC
  Toll CT II Limited Partnership   NR     4,150,000.00       12/12/2011    
Bethel, CT
 
                           
Bridgewater
                           
Renner Sharp, LP
  Toll Dallas TX LLC   R     1,180,000.00       3/1/2012     City of Richardson,
Collin County, TX
 
                           
Coastal Oaks Phase II
                           
Sonoc Company, LLC
  Toll Jacksonville Limited Partnership   R     2,900,000.00       11/1/2012    
St. Johns County, FL
 
                           
Creighton Property
                           
Gray and Barbara Creighton
  Toll PA VI, L.P.   NR     4,250,000.00       7/14/2013     Township of Upper
Providence, Delaware County, PA
 
                           
Estates @ Cedarday
                           
Caddie Homes #13, Inc.
  Toll MD VI, Limited Partnership   NR     3,590,000.00       11/1/2010     Bel
Air, Harford County, MD
 
                           
Estates @ Pine Bluffs
                           
KW Pine Ridge, LLC
  Toll CO, L.P.   R     1,640,000.00       12/1/2012     County of Douglas, CO
 
                           
Estates @ Pine Bluffs
                           
KW Pine Ridge, LLC
  Toll CO, L.P.   R     840,000.00       12/1/2010     County of Douglas, CO
 
                           
Greenville Overlook (Hercules)
                           
Chaps 901, LLC
  Toll DE II, LP   NR     15,680,000.00       12/2/2013     Christiana and Mill
Creek Hundred, New Castle County, DE

 

 



--------------------------------------------------------------------------------



 



                                      Colla-                 Project/Lienholder
  Obligor   teral   Balance     Maturity     Location
Waterstone
                           
Harris, Hooker& Huber, LLC
  Toll FL V Limited Partnership   R     65,000.00     Maturity Date is the
earlier of (a) the issuance of a Certificate of Occupancy for the property or
(b) six months from date of execution or 3/22/2011     Windermere, Orange
County, FL
 
                           
Leehurst Farm
                           
Erin Development Co.
  Toll PA III, L.P.   R     150,000.00     Maturity Date is the earlier of (a)
30 days after Toll obtains all approvals for the property or (b) 9/30/2012    
Northampton Township, Bucks County, PA
 
                           
Leehurst Farm
                           
Del Hunt, LLC
  Toll PA III, L.P.   R     450,000.00     Maturity Date is the earlier of (a)
30 days after Toll obtains all approvals for the property or (b) 9/30/2012    
Northampton Township, Bucks County, PA
 
                           
Rattlesnake
                           
Mark Bates
  Toll FL VII Limited Partnership   NR     864,500.00     9/19/2011     Collier
County, FL
 
                           
Regency @ Methuen (Zambino)
                           
Louis P. Zambino, Trustee of Zambino Wheeler Street Trust
  Toll MA Land Limited Partnership   R     3,000,000.00     2/10/2012    
Methuen, Essex County, MA
 
                           
Regency @ Prospect
                           
RMK Prospect Associates, LLC
  Toll CT Limited Partnership   R     1,185,525.00     11/30/2010     Prospect
and Waterbury, CT
 
                           
Roseview
                           
252 Land Company, L.P.
  Ashford Land Company, L.P.   R     15,000,000.00     7/7/2011 (Estimated)  
Newtown Township, Delaware County, PA
 
                           
Stonecrest
                           
Richard Rosetti d/b/a Rosewood Home Builders
  Toll Land V Limited Partnership   NR     2,501,250.00     8/1/2011    
Halfmoon, Saratoga County, NY
 
                           
Woodstock — Johnston
                           
E. Johnston Family, LLC and Elizabeth Johnston
  Toll GA LP   NR     8,235,500.00     8/25/2014     City of Woodstock, Cherokee
County, GA
 
                         
 
                           
 
      Total     65,746,775.00              
 
                         

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
EXISTING SUBORDINATED INDEBTEDNESS
NONE

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5
INTENTIONALLY OMITTED

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 6
LITIGATION AND CONTINGENT OBLIGATIONS
NONE

 





--------------------------------------------------------------------------------



 



SCHEDULE 7
SUBSIDIARIES
A. Corporations

         
1. 110-112 Third Ave. Realty Corp., a New York corporation.
       
2. Amwell Chase, Inc., a Delaware corporation.
       
3. ESE Consultants, Inc., a Delaware corporation.
       
4. ESE Consultants, Inc., a Texas corporation.
       
5. ESE of North Carolina, PC, a North Carolina professional corporation.
       
6. Fairway Valley, Inc., a Delaware corporation.
       
7. First Brandywine Finance Corp., a Delaware corporation.
       
8. First Brandywine Investment Corp. II, a Delaware corporation.
       
9. First Brandywine Investment Corp. IV, a Delaware corporation.
       
10. First Huntingdon Finance Corp., a Delaware corporation.
       
11. Franklin Farms G.P., Inc., a Delaware corporation.
       
12. Frenchman’s Reserve Country Club, Inc., a Florida non-profit corporation.
       
13. Hampton Hall Club, Inc., a South Carolina non-profit corporation.
       
14. Hampton Pointe Club, Inc., a South Carolina non-profit corporation.
       
15. HQZ Acquisitions, Inc., a Michigan corporation.
       
16. Jupiter Country Club, Inc., a Florida non-profit corporation.
       
17. MA Limited Land Corporation, a Delaware corporation.
       
18. Mountain View Country Club, Inc., a California non-profit corporation.
       
19. Philmont Insurance Company, a Vermont corporation.
       
20. SH Homes Corporation, a Michigan corporation.
       
21. SI Investment Corporation, a Michigan corporation.
       
22. The Silverman Building Companies, Inc., a Michigan corporation.
       
23. TBI Mortgage Company, a Delaware corporation.
       
24. TB Proprietary Corp., a Delaware corporation.
       
25. Tenby Hunt, Inc., a Delaware corporation.
       
26. TIS Logistics, Inc., a Pennsylvania corporation.
       
27. Toll Architecture, Inc., a Delaware corporation.
       
28. Toll Architecture I, P.A., a Delaware professional corporation.
       
29. Toll AZ GP Corp., a Delaware corporation.
       
30. Toll Bros. of Arizona, Inc., an Arizona corporation.
       
31. Toll Bros. of North Carolina, Inc., a North Carolina corporation.
       
32. Toll Bros. of North Carolina II, Inc., a North Carolina corporation.
       
33. Toll Bros. of North Carolina III, Inc., a North Carolina corporation.
       
34. Toll Bros., Inc., a Delaware corporation.
       
35. Toll Bros., Inc., a Pennsylvania corporation.
       
36. Toll Bros., Inc., a Texas corporation.
       
37. Toll Brothers AZ Construction Company, an Arizona corporation.
       
38. Toll Brothers Canada USA, Inc., a Delaware corporation.
       
39. Toll Brothers Finance Corp., a Delaware corporation.
       
40. Toll Brothers International Holdings, Inc., a Delaware corporation.
       
41. Toll Brothers Real Estate, Inc., a Pennsylvania corporation.
       
42. Toll Buckeye Corp., a Delaware corporation.
       
43. Toll CA GP Corp., a California corporation.
       
44. Toll Centennial Corp., a Delaware corporation.
       
45. Toll CO GP Corp., a Colorado corporation.
       
46. Toll Corp., a Delaware corporation.
       
47. Toll Development Company, Inc., a Michigan corporation.
       
48. Toll Diamond Corp., a Delaware corporation.
       

 





--------------------------------------------------------------------------------



 



         
49. Toll FL GP Corp., a Florida corporation.
       
50. Toll FL GP II Corp., a Florida corporation.
       
51. Toll GA GP Corp., a Georgia corporation.
       
52. Toll Golden Corp., a Delaware corporation.
       
53. Toll Granite Corp., a Delaware corporation.
       
54. Toll Holdings, Inc., a Delaware corporation.
       
55. Toll IL GP Corp., an Illinois corporation.
       
56. Toll Land Corp. No. 6, a Pennsylvania corporation.
       
57. Toll Land Corp. No. 10, a Delaware corporation.
       
58. Toll Land Corp. No. 20, a Delaware corporation.
       
59. Toll Land Corp. No. 43, a Delaware corporation.
       
60. Toll Land Corp. No. 50, a Delaware corporation.
       
61. Toll Manhattan I, Inc., a New York corporation.
       
62. Toll MD Builder Corp., a Maryland corporation.
       
63. Toll Mid-Atlantic LP Company, Inc., a Delaware corporation.
       
64. Toll Mid-Atlantic Note Company, Inc., a Delaware corporation.
       
65. Toll Midwest LP Company, Inc, a Delaware corporation.
       
66. Toll Midwest Note Company, Inc., a Delaware corporation.
       
67. Toll MI GP Corp., a Michigan corporation.
       
68. Toll MN GP Corp., a Minnesota corporation.
       
69. Toll NC GP Corp., a North Carolina corporation.
       
70. Toll NH GP Corp., a New Hampshire corporation.
       
71. Toll NJX-I Corp., a Delaware corporation.
       
72. Toll Northeast LP Company, Inc., a Delaware corporation.
       
73. Toll Northeast Note Company, Inc., a Delaware corporation.
       
74. Toll Northeast Services, Inc., a Delaware corporation.
       
75. Toll NV GP Corp., a Nevada corporation.
       
76. Toll OH GP Corp., an Ohio corporation.
       
77. Toll PA Builder Corp., a Pennsylvania corporation.
       
78. Toll PA GP Corp., a Pennsylvania corporation.
       
79. Toll PA II GP Corp., a Pennsylvania corporation.
       
80. Toll PA III GP Corp., a Pennsylvania corporation.
       
81. Toll Palmetto Corp., a Delaware corporation.
       
82. Toll Peppertree, Inc., a New York corporation.
       
83. Toll Philmont Corporation, a Delaware corporation.
       
84. Toll Realty Holdings Corp. I, a Delaware corporation.
       
85. Toll Realty Holdings Corp. II, a Delaware corporation.
       
86. Toll RI GP Corp., a Rhode Island corporation.
       
87. Toll SC GP Corp., a South Carolina corporation.
       
88. Toll Southeast LP Company, Inc., a Delaware corporation.
       
89. Toll Southeast Note Company, Inc., a Delaware corporation.
       
90. Toll Southwest LP Company, Inc., a Delaware corporation.
       
91. Toll Southwest Note Company, Inc., a Delaware corporation.
       
92. Toll SW Holding I Corp., a Nevada corporation.
       
93. Toll TN GP Corp., a Tennessee corporation.
       
94. Toll TX GP Corp., a Delaware corporation.
       
95. Toll VA GP Corp., a Delaware corporation.
       
96. Toll VA Member Two, Inc., a Delaware corporation.
       
97. Toll WestCoast LP Company, Inc., a Delaware corporation.
       
98. Toll WestCoast Note Company, Inc., a Delaware corporation.
       
99. Toll WV GP Corp., a West Virginia corporation.
       
100. Toll YL, Inc., a California corporation.
       
101. Warren Chase, Inc., a Delaware corporation.
       
102. Westminster Abstract Company, a Pennsylvania corporation.
       
103. Westminster Insurance Agency, Inc., a Pennsylvania corporation.
       
104. Westminster Security Company, a New Jersey corporation.
       
105. Westminster Title Company, Inc., a California corporation.
       

 





--------------------------------------------------------------------------------



 



B. Partnerships

         
1. 51 N. 8th Street LP, a New York limited partnership.
       
2. Ashford Land Company, L.P., a Delaware limited partnership.
       
3. Advanced Broadband, L.P., a Delaware limited partnership.
       
4. Audubon Ridge, L.P., a Pennsylvania limited partnership.
       
5. Belmont Land, L.P., a Virginia limited partnership.
       
6. Binks Estates Limited Partnership, a Florida limited partnership.
       
7. The Bird Estate Limited Partnership, a Massachusetts limited partnership.
       
8. Blue Bell Country Club, L.P., a Pennsylvania limited partnership.
       
9. Broad Run Associates, L.P., a Pennsylvania limited partnership.
       
10. Buckingham Woods, L.P., a Pennsylvania limited partnership.
       
11. CC Estates Limited Partnership, a Massachusetts limited partnership.
       
12. Cold Spring Hunt, L.P., a Pennsylvania limited partnership.
       
13. Coleman-Toll Limited Partnership, a Nevada limited partnership.
       
14. Dominion Country Club, L.P., a Virginia limited partnership.
       
15. Eagle Farm Limited Partnership, a Massachusetts limited partnership.
       
16. The Estates at Brooke Manor Limited Partnership, a Maryland limited
partnership.
       
17. Estates at Princeton Junction, L.P., a New Jersey limited partnership.
       
18. Estates at Rivers Edge, L.P., a Pennsylvania limited partnership.
       
19. The Estates at Summit Chase, L.P., a California limited partnership.
       
20. Fairfax Investment, L.P., a Virginia limited partnership.
       
21. Fairfax Station Hunt, L.P., a Virginia limited partnership.
       
22. Farmwell Hunt, L.P., a Virginia limited partnership.
       
23. First Brandywine Partners, L.P., a Delaware partnership.
       
24. Gibraltar Road LP, a Pennsylvania limited partnership.
       
25. Great Falls Hunt, L.P., a Virginia limited partnership.
       
26. Greens at Waynesborough, L.P., a Pennsylvania limited partnership.
       
27. Greenwich Chase, L.P., a New Jersey limited partnership.
       
28. Hoboken Land LP, a New Jersey limited partnership.
       
29. Hockessin Chase, L.P., a Delaware limited partnership.
       
30. Huckins Farm Limited Partnership, a Massachusetts limited partnership
       
31. Kensington Woods Limited Partnership, a Massachusetts limited partnership.
       
32. Laurel Creek, L.P., a New Jersey limited partnership.
       
33. Loudoun Valley Associates, L.P., a Virginia limited partnership.
       
34. NC Country Club Estates Limited Partnership, a North Carolina limited
partnership.
       
35. Rose Hollow Crossing Associates, a Pennsylvania limited partnership.
       
36. Silverman-Toll Limited Partnership, a Michigan limited partnership
       
37. Somers Chase, L.P., a New York limited partnership.
       
38. Sorrento at Dublin Ranch I LP, a California limited partnership.
       
39. Sorrento at Dublin Ranch III LP, a California limited partnership.
       
40. South Riding Amberlea LP, a Virginia limited partnership.
       
41. South Riding, L.P., a Virginia limited partnership.
       
42. South Riding Partners Amberlea LP, a Virginia limited partnership.
       
43. South Riding Partners, L.P., a Virginia limited partnership.
       
44. Southport Landing Limited Partnership, a Connecticut limited partnership.
       
45. Springton Pointe, L.P., a Pennsylvania limited partnership.
       
46. Stone Mill Estates, L.P. a Pennsylvania limited partnership.
       
47. Swedesford Chase, L.P., a Pennsylvania limited partnership.
       
48. TBI/Naples Limited Partnership, a Florida limited partnership.
       
49. TBI/Palm Beach Limited Partnership, a Florida limited partnership.
       
50. Toll at Brier Creek Limited Partnership, a North Carolina limited
partnership.
       
51. Toll at Honey Creek Limited Partnership, a Michigan limited partnership.
       
52. Toll at Westlake, L.P., a New Jersey limited partnership.
       
53. Toll at Whippoorwill, L.P., a New York limited partnership.
       
54. Toll Brooklyn L.P., a New York limited partnership.
       

 





--------------------------------------------------------------------------------



 



         
55. Toll Bros. of Tennessee, L.P., a Tennessee limited partnership.
       
56. Toll Brothers AZ Limited Partnership, an Arizona limited partnership.
       
57. Toll CA, L.P., a California limited partnership.
       
58. Toll CA II, L.P., a California limited partnership.
       
59. Toll CA III, L.P., a California limited partnership.
       
60. Toll CA IV, L.P., a California limited partnership.
       
61. Toll CA V, L.P., a California limited partnership.
       
62. Toll CA VI, L.P., a California limited partnership.
       
63. Toll CA VII, L.P., a California limited partnership.
       
64. Toll CA VIII, L.P., a California limited partnership.
       
65. Toll CA IX, L.P., a California limited partnership.
       
66. Toll CA X, L.P., a California limited partnership.
       
67. Toll CA XI, L.P., a California limited partnership.
       
68. Toll CA XII, L.P., a California limited partnership.
       
69. Toll CA XIX, L.P., a California limited partnership.
       
70. Toll CO, L.P., a Colorado limited partnership.
       
71. Toll CT Limited Partnership, a Connecticut limited partnership.
       
72. Toll CT II Limited Partnership, a Connecticut limited partnership.
       
73. Toll DE LP, a Delaware limited partnership.
       
74. Toll DE II LP, a Delaware limited partnership.
       
75. Toll Dolington LP, a Pennsylvania limited partnership.
       
76. Toll East Naples Limited Partnership, a Florida limited partnership.
       
77. Toll Estero Limited Partnership, a Florida limited partnership.
       
78. Toll FL Limited Partnership, a Florida limited partnership.
       
79. Toll FL II Limited Partnership, a Florida limited partnership.
       
80. Toll FL III Limited Partnership, a Florida limited partnership.
       
81. Toll FL IV Limited Partnership, a Florida limited partnership.
       
82. Toll FL V Limited Partnership, a Florida limited partnership.
       
83. Toll FL VI Limited Partnership, a Florida limited partnership.
       
84. Toll FL VII Limited Partnership, a Florida limited partnership.
       
85. Toll FL VIII Limited Partnership, a Florida limited partnership.
       
86. Toll FL IX Limited Partnership, a Florida limited partnership.
       
87. Toll FL X Limited Partnership, a Florida limited partnership.
       
88. Toll Ft. Myers Limited Partnership, a Florida limited partnership.
       
89. Toll GA LP, a Georgia limited partnership.
       
90. Toll Gibraltar LP, a Pennsylvania limited partnership.
       
91. Toll Grove LP, a New Jersey limited partnership.
       
92. Toll Hudson LP, a New Jersey limited partnership.
       
93. Toll IL HWCC, L.P., an Illinois limited partnership.
       
94. Toll IL, L.P., an Illinois limited partnership.
       
95. Toll IL II, L.P., an Illinois limited partnership.
       
96. Toll IL III, L.P., an Illinois limited partnership.
       
97. Toll IL IV, L.P., an Illinois limited partnership.
       
98. Toll IL WSB, L.P., an Illinois limited partnership.
       
99. Toll Jacksonville Limited Partnership, a Florida limited partnership.
       
100. Toll Land Limited Partnership, a Connecticut limited partnership.
       
101. Toll Land IV Limited Partnership, a New Jersey limited partnership.
       
102. Toll Land V Limited Partnership, a New York limited partnership.
       
103. Toll Land VI Limited Partnership, a New York limited partnership.
       
104. Toll Land VII Limited Partnership, a New York limited partnership.
       
105. Toll Land IX Limited Partnership, a Virginia limited partnership.
       
106. Toll Land X Limited Partnership, a Virginia limited partnership.
       
107. Toll Land XI Limited Partnership, a New Jersey limited partnership.
       
108. Toll Land XIV Limited Partnership, a New York limited partnership.
       
109. Toll Land XV Limited Partnership, a Virginia limited partnership.
       
110. Toll Land XVI Limited Partnership, a New Jersey limited partnership.
       

 





--------------------------------------------------------------------------------



 



         
111. Toll Land XVIII Limited Partnership, a Connecticut limited partnership.
       
112. Toll Land XIX Limited Partnership, a California limited partnership.
       
113. Toll Land XX Limited Partnership, a California limited partnership.
       
114. Toll Land XXI Limited Partnership, a Virginia limited partnership.
       
115. Toll Land XXII Limited Partnership, a California limited partnership.
       
116. Toll Land XXIII Limited Partnership, a California limited partnership.
       
117. Toll Land XXV Limited Partnership, a New Jersey limited partnership.
       
118. Toll Land XXVI Limited Partnership, an Ohio limited partnership.
       
119. Toll Livingston at Naples Limited Partnership, a Florida limited
partnership.
       
120. Toll MA Land Limited Partnership, a Massachusetts limited partnership.
       
121. Toll MD Builder I, L.P., a Maryland limited partnership.
       
122. Toll MD Limited Partnership, a Maryland limited partnership.
       
123. Toll MD II Limited Partnership, a Maryland limited partnership.
       
124. Toll MD III Limited Partnership, a Maryland limited partnership.
       
125. Toll MD IV Limited Partnership, a Maryland limited partnership.
       
126. Toll MD V Limited Partnership, a Maryland limited partnership.
       
127. Toll MD VI Limited Partnership, a Maryland limited partnership.
       
128. Toll MD VII Limited Partnership, a Maryland limited partnership.
       
129. Toll MD VIII Limited Partnership, a Maryland limited partnership.
       
130. Toll MD IX Limited Partnership, a Maryland limited partnership.
       
131. Toll MD X Limited Partnership, a Maryland limited partnership.
       
132. Toll MD XI Limited Partnership, a Maryland limited partnership.
       
133. Toll MI Limited Partnership, a Michigan limited partnership.
       
134. Toll MI II Limited Partnership, a Michigan limited partnership.
       
135. Toll MI III Limited Partnership, a Michigan limited partnership.
       
136. Toll MI IV Limited Partnership, a Michigan limited partnership.
       
137. Toll MI V Limited Partnership, a Michigan limited partnership.
       
138. Toll MN, L.P., a Minnesota limited partnership.
       
139. Toll MN II, L.P., a Minnesota limited partnership.
       
140. Toll Naval Associates, a Pennsylvania general partnership.
       
141. Toll NC, L.P., a North Carolina limited partnership.
       
142. Toll NC II LP, a North Carolina limited partnership.
       
143. Toll NC III LP, a North Carolina limited partnership.
       
144. Toll NH Limited Partnership, a New Hampshire limited partnership.
       
145. Toll NJ Builder I, L.P., a New Jersey limited partnership.
       
146. Toll NJ, L.P., a New Jersey limited partnership.
       
147. Toll NJ II, L.P., a New Jersey limited partnership.
       
148. Toll NJ III, L.P., a New Jersey limited partnership.
       
149. Toll NJ IV, L.P., a New Jersey limited partnership.
       
150. Toll NJ V, L.P., a New Jersey limited partnership.
       
151. Toll NJ VI, L.P., a New Jersey limited partnership.
       
152. Toll NJ VII, L.P., a New Jersey limited partnership.
       
153. Toll NJ VIII, L.P., a New Jersey limited partnership.
       
154. Toll NJ IX, L.P., a New Jersey limited partnership.
       
155. Toll NJ XI, L.P., a New Jersey limited partnership.
       
156. Toll Northville Limited Partnership, a Michigan limited partnership.
       
157. Toll NV Limited Partnership, a Nevada limited partnership.
       
158. Toll NY L.P., a New York limited partnership.
       
159. Toll NY II L.P., a New York limited partnership.
       
160. Toll NY III L.P., a New York limited partnership.
       
161. Toll NY IV L.P., a New York limited partnership.
       
162. Toll Orlando Limited Partnership, a Florida limited partnership.
       
163. Toll PA, L.P., a Pennsylvania limited partnership.
       
164. Toll PA II, L.P., a Pennsylvania limited partnership.
       
165. Toll PA III, L.P., a Pennsylvania limited partnership.
       
166. Toll PA IV, L.P., a Pennsylvania limited partnership.
       
167. Toll PA V, L.P., a Pennsylvania limited partnership.
       
168. Toll PA VI, L.P., a Pennsylvania limited partnership.
       
169. Toll PA VIII, L.P., a Pennsylvania limited partnership.
       
170. Toll PA IX, L.P., a Pennsylvania limited partnership.
       

 





--------------------------------------------------------------------------------



 



         
171. Toll PA X, L.P., a Pennsylvania limited partnership.
       
172. Toll PA XI, L.P., a Pennsylvania limited partnership.
       
173. Toll PA XII, L.P., a Pennsylvania limited partnership.
       
174. Toll PA XIII, L.P., a Pennsylvania limited partnership.
       
175. Toll PA XIV, L.P., a Pennsylvania limited partnership.
       
176. Toll PA XV, L.P., a Pennsylvania limited partnership.
       
177. Toll Plaza, LP, a Pennsylvania limited partnership.
       
178. Toll Realty Holdings LP, a Delaware limited partnership.
       
179. Toll RI, L.P., a Rhode Island limited partnership.
       
180. Toll RI II, L.P., a Rhode Island limited partnership.
       
181. Toll SC, L.P., a South Carolina limited partnership.
       
182. Toll SC II, L.P., a South Carolina limited partnership.
       
183. Toll SC III, L.P., a South Carolina limited partnership.
       
184. Toll SC IV, L.P., a South Carolina limited partnership.
       
185. Toll Stonebrae LP, a California limited partnership.
       
186. Toll VA, L.P., a Virginia limited partnership.
       
187. Toll VA II, L.P., a Virginia limited partnership.
       
188. Toll VA III, L.P., a Virginia limited partnership.
       
189. Toll VA IV, L.P., a Virginia limited partnership.
       
190. Toll VA V, L.P., a Virginia limited partnership.
       
191. Toll VA VI, L.P., a Virginia limited partnership.
       
192. Toll VA VII, L.P., a Virginia limited partnership.
       
193. Toll WV, L.P., a West Virginia limited partnership.
       
194. Toll YL, L.P., a California limited partnership.
       
195. Toll YL II, L.P., a California limited partnership.
       
196. Toll-Dublin, L.P., a California limited partnership.
       
197. Village Partners, L.P., a Pennsylvania limited partnership.
       
198. Waldon Preserve Limited Partnership, a Michigan limited partnership.
       
199. West Amwell Limited Partnership, a New Jersey limited partnership.
       
200. Wilson Concord, L.P., a Tennessee limited partnership.
       

C. Finance Partnerships

         
1. Toll Brothers Finance Co., a New Jersey general partnership.
       
2. TBI Finance Co. II, a New Jersey general partnership.
       

D. Joint Venture Partnerships

         
1. Dolington Land LP, a Pennsylvania limited partnership (66 2/3% owned)
       

E. Limited Liability Companies

         
1. 5-01 – 5-17 48th Avenue LLC, a New York limited liability company.
       
2. 5-01 – 5-17 48th Avenue II LLC, a New York limited liability company.
       
3. 5-01 – 5-17 48th Avenue GC LLC, a New York limited liability company.
       
4. 5-01 – 5-17 48th Avenue GC II LLC, a New York limited liability company.
       
5. 51 N. 8th Street I LLC, a New York limited liability company.
       
6. 51 N. 8th Street GC LLC, a New York limited liability company.
       
7. 51 N. 8th Street GC II LLC, a New York limited liability company.
       
8. 110-112 Third Ave. GC LLC, a New York limited liability company.
       
9. 110-112 Third Ave. GC II LLC, a New York limited liability company.
       
10. 126-142 Morgan Street Urban Renewal LLC, a New Jersey limited liability
company.
       
11. 134 Bay Street LLC, a Delaware limited liability company.
       
12. 700 Grove Street Urban Renewal, LLC, a New Jersey limited liability company.
       
13. 1450 Washington LLC, a New Jersey limited liability company.
       
14. 1500 Garden St. LLC, a New Jersey limited liability company.
       

 





--------------------------------------------------------------------------------



 



         
15. 2301 Fallston Road LLC, a Maryland limited liability company.
       
16. Arbor Hills Development LLC, a Michigan limited liability company.
       
17. Arthur’s Woods, LLC, a Maryland limited liability company.
       
18. Arundel Preserve #6, LLC, a Maryland limited liability company.
       
19. Arundel Preserve #10a, LLC, a Maryland limited liability company.
       
20. Belmont Country Club I LLC, a Virginia limited liability company.
       
21. Belmont Country Club II LLC, a Virginia limited liability company.
       
22. Belmont Investments I LLC, a Virginia limited liability company.
       
23. Belmont Investments II LLC, a Virginia limited liability company.
       
24. Block 255 LLC, a New Jersey limited liability company.
       
25. Brier Creek Country Club I LLC, a North Carolina limited liability company.
       
26. Brier Creek Country Club II LLC, a North Carolina limited liability company.
       
27. C.B.A.Z. Construction Company LLC, an Arizona limited liability company.
       
28. C.B.A.Z. Holding Company LLC, a Delaware limited liability company.
       
29. Component Systems I LLC, a Delaware limited liability company.
       
30. Component Systems II LLC, a Delaware limited liability company.
       
31. Coto de Caza Investments I LLC, a California limited liability company.
       
32. Coto de Caza Investments II LLC, a California limited liability company.
       
33. CWG Construction Company LLC, a New Jersey limited liability company.
       
34. CWG Management LLC, a New Jersey limited liability company.
       
35. Dominion Valley Country Club I LLC, a Virginia limited liability company.
       
36. Dominion Valley Country Club II LLC, a Virginia limited liability company.
       
37. First Brandywine LLC I, a Delaware limited liability company.
       
38. First Brandywine LLC II, a Delaware limited liability company.
       
39. First Brandywine LLC III, a Delaware limited liability company.
       
40. First Brandywine LLC IV, a Delaware limited liability company.
       
41. Frenchman’s Reserve Realty, LLC, a Florida limited liability company.
       
42. Gibraltar AB Investments LLC, a Delaware limited liability company.
       
43. Gibraltar Asset Management Services LLC, a Delaware limited liability
company.
       
44. Gibraltar Capital and Asset Management LLC, a Delaware limited liability
company.
       
45. Golf I Country Club Estates at Moorpark LLC, a California limited liability
company.
       
46. Golf II Country Club Estates at Moorpark LLC, a California limited liability
company.
       
47. Goshen Road Land Company LLC, a Pennsylvania limited liability company.
       
48. Hampton Hall Investments LLC, a South Carolina limited liability company.
       
49. Hasentree Country Club I LLC, a North Carolina limited liability company.
       
50. Hasentree Country Club II LLC, a North Carolina limited liability company.
       
51. Hatboro Road Associates LLC, a Pennsylvania limited liability company.
       
52. Hawthorn Woods Country Club II LLC, an Illinois limited liability company.
       
53. Heritage Manor Development, LLC, a Massachusetts limited liability company.
       
54. HH Investments I LLC, a Massachusetts limited liability company.
       
55. HH Investments II LLC, a Massachusetts limited liability company.
       
56. Hoboken Cove LLC, a New Jersey limited liability company.
       
57. Hoboken Land I LLC, a Delaware limited liability company.
       
58. HW Investments I LLC, an Illinois limited liability company.
       
59. HW Investments II LLC, an Illinois limited liability company.
       
60. Jacksonville TBI Realty, LLC, a Florida limited liability company.
       
61. Lighthouse Point Land Company, LLC, a Florida limited liability company.
       
62. Liseter Land Company LLC, a Pennsylvania limited liability company.
       
63. Liseter, LLC, a Delaware limited liability company.
       
64. Longmeadow Properties LLC, a Maryland limited liability company.
       
65. Long Meadows TBI, LLC, a Maryland limited liability company.
       
66. Manalapan Hunt Investments I LLC, a New Jersey limited liability company.
       
67. Manalapan Hunt Investments II LLC, a New Jersey limited liability company.
       
68. Martinsburg Ventures, L.L.C., a Virginia limited liability company.
       
69. Millbrook Investments I LLC, a New Jersey limited liability company.
       
70. Millbrook Investments II LLC, a New Jersey limited liability company.
       

 





--------------------------------------------------------------------------------



 



         
71. Mizner Realty, L.L.C., a Florida limited liability company.
       
72. Morgan Street JV LLC, a Delaware limited liability company.
       
73. Mountain View Country Club I LLC, a California limited liability company.
       
74. Mountain View Country Club II LLC, a California limited liability company.
       
75. Naples TBI Realty, LLC, a Florida limited liability company.
       
76. Northville Lake Village Apartments Limited Liability Company, a Michigan
limited liability company.
       
77. Nosan & Silverman Homes L.L.C., a Michigan limited liability company.
       
78. Orlando TBI Realty LLC, a Florida limited liability company.
       
79. Paramount Village LLC, a California limited liability company.
       
80. Phillips Drive LLC, a Maryland limited liability company.
       
81. Preston Parker LLC, a Delaware limited liability company.
       
82. Prince William Land I LLC, a Virginia limited liability company.
       
83. Prince William Land II LLC, a Virginia limited liability company.
       
84. PT Maxwell Holdings, LLC, a New Jersey limited liability company.
       
85. P.T. Maxwell, L.L.C., a New Jersey limited liability company.
       
86. Regency at Denville, LLC, a New Jersey limited liability company.
       
87. Regency at Dominion Valley LLC, a Virginia limited liability company.
       
88. Regency at Long Valley I LLC, a New Jersey limited liability company.
       
89. Regency at Long Valley II LLC, a New Jersey limited liability company.
       
90. Regency at Mansfield I LLC, a New Jersey limited liability company.
       
91. Regency at Mansfield II LLC, a New Jersey limited liability company.
       
92. Regency at Washington I LLC, a New Jersey limited liability company.
       
93. Regency at Washington II LLC, a New Jersey limited liability company.
       
94. The Regency Golf Club I LLC, a Virginia limited liability company.
       
95. The Regency Golf Club II LLC, a Virginia limited liability company.
       
96. Ridge at Alta Vista Investments I LLC, a Texas limited liability company.
       
97. Ridge at Alta Vista Investments II LLC, a Texas limited liability company.
       
98. The Ridges at Belmont Country Club I LLC, a Virginia limited liability
company.
       
99. The Ridges at Belmont Country Club II LLC, a Virginia limited liability
company.
       
100. South Riding Realty LLC, a Virginia limited liability company.
       
101. SR Amberlea LLC, a Virginia limited liability company.
       
102. SRH Investments I, LLC, a California limited liability company.
       
103. SRH Investments II, LLC, a California limited liability company.
       
104. SRLP II LLC, a Virginia limited liability company.
       
105. STBI-Warrenton, LLC, a Delaware limited liability company.
       
106. Stony Kill, LLC, a New York limited liability company.
       
107. Tampa TBI Realty LLC, a Florida limited liability company.
       
108. TB Kent Partners LLC, a Delaware limited liability company.
       
109. TL Oil & Gas LLC, a Texas limited liability company.
       
110. Toll Austin TX LLC, a Texas limited liability company.
       
111. Toll BBC LLC, a Texas limited liability company.
       
112. Toll BBC II LLC, a Texas limited liability company.
       
113. Toll BCCC, LLC, an Illinois limited liability company.
       
114. Toll Brothers Realty Michigan LLC, a Michigan limited liability company.
       
115. Toll Brothers Realty Michigan II LLC, a Michigan limited liability company.
       
116. Toll Cedar Hunt LLC, a Virginia limited liability company.
       
117. Toll CO I LLC, a Colorado limited liability company.
       
118. Toll Corners LLC, a Delaware limited liability company.
       
119. Toll Dallas TX LLC, a Texas limited liability company.
       
120. Toll Damonte LLC, a Nevada limited liability company.
       
121. Toll DE X II, LLC, a Delaware limited liability company.
       
122. Toll-Dublin, LLC, a California limited liability company.
       
123. Toll E. 33rd Street LLC, a Delaware limited liability company.
       
124. Toll EB, LLC, a Delaware limited liability company.
       
125. Toll Equipment, L.L.C., a Delaware limited liability company.
       
126. Toll FL I, LLC, a Florida limited liability company.
       
127. Toll FL II LLC, a Florida limited liability company.
       
128. Toll FL III LLC, a Florida limited liability company.
       
129. Toll FL IV LLC, a Florida limited liability company.
       
130. Toll Franklin LLC, a New York limited liability company.
       

 





--------------------------------------------------------------------------------



 



         
131. Toll Gibraltar I LLC, a Pennsylvania limited liability company.
       
132. Toll Gibraltar II LLC, a Pennsylvania limited liability company.
       
133. Toll Glastonbury LLC, a Connecticut limited liability company.
       
134. Toll Henderson LLC, a Nevada limited liability company.
       
135. Toll Hoboken LLC, a Delaware limited liability company.
       
136. Toll Houston TX LLC, a Texas limited liability company.
       
137. Toll IN LLC, an Indiana limited liability company.
       
138. Toll Jupiter LLC, a Florida limited liability company.
       
139. Toll Landscape, L.L.C., a Delaware limited liability company.
       
140. Toll Landscape II, L.L.C., a Delaware limited liability company.
       
141. Toll Lexington LLC, a New York limited liability company.
       
142. Toll Maxwell LLC, a New Jersey limited liability company.
       
143. Toll MD I, L.L.C., a Maryland limited liability company.
       
144. Toll MD II LLC, a Maryland limited liability company.
       
145. Toll MD Realty LLC, a Maryland limited liability company.
       
146. Toll Morgan Street LLC, a Delaware limited liability company.
       
147. Toll NC I LLC, a North Carolina limited liability company.
       
148. Toll NC Note LLC, a North Carolina limited liability company.
       
149. Toll NC Note II LLC, a North Carolina limited liability company.
       
150. Toll NJ I, L.L.C., a New Jersey limited liability company.
       
151. Toll NJ II, L.L.C., a New Jersey limited liability company.
       
152. Toll NJ III, LLC, a New Jersey limited liability company.
       
153. Toll North LV LLC, a Nevada limited liability company.
       
154. Toll North Reno LLC, a Nevada limited liability company.
       
155. Toll Nursery, L.L.C., a Delaware limited liability company.
       
156. Toll NV Holdings LLC, a Nevada limited liability company.
       
157. Toll Plaza, LLC, a Pennsylvania limited liability company.
       
158. Toll Realty L.L.C., a Florida limited liability company.
       
159. Toll San Antonio TX LLC, a Texas limited liability company.
       
160. Toll South LV LLC, a Nevada limited liability company.
       
161. Toll South Reno LLC, a Nevada limited liability company.
       
162. Toll Stratford LLC, a Virginia limited liability company.
       
163. Toll SW Holding LLC, a Nevada limited liability company.
       
164. Toll Technology Investments, L.L.C., a Delaware limited liability company.
       
165. Toll Turf Management, L.L.C., a Delaware limited liability company.
       
166. Toll TX Note LLC, a Texas limited liability company.
       
167. Toll VA L.L.C., a Delaware limited liability company.
       
168. Toll VA III L.L.C., a Virginia limited liability company.
       
169. Toll Van Wyck, LLC, a New York limited liability company.
       
170. Toll Vanderbilt I LLC, a Rhode Island limited liability company.
       
171. Toll Vanderbilt II LLC, a Rhode Island limited liability company.
       
172. Vanderbilt Capital LLC, a Rhode Island limited liability company.
       
173. Virginia Construction Co. I, LLC, a Virginia limited liability company.
       
174. Virginia Construction Co. II, LLC, a Virginia limited liability company.
       
175. Westminster Security Systems LLC, a Pennsylvania limited liability company.
       
176. Whitehall Management Services, LLC, a Pennsylvania limited liability
company.
       

 





--------------------------------------------------------------------------------



 



SCHEDULE 8
OTHER LIENS
NONE

 





--------------------------------------------------------------------------------



 



SCHEDULE 9
ERISA MATTERS
NONE

 





--------------------------------------------------------------------------------



 



SCHEDULE 10
ENVIRONMENTAL MATTERS
NONE

 





--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF COMPETITIVE BID NOTE
                    , 20__
First Huntingdon Finance Corp., a Delaware corporation (the “Borrower”),
promises to pay, on or before the Revolving Credit Facility Termination Date, to
the order of                      (the “Lender”) the aggregate unpaid principal
amount of all Competitive Bid Loans made by the Lender to the Borrower pursuant
to Article II of the Credit Agreement hereinafter referred to (as the same may
be amended or modified, the “Agreement”), in lawful money of the United States
in immediately available funds at the main office of Citibank, N.A., as
Administrative Agent, in New York, New York, together with interest, in like
money and funds, on the unpaid principal amount hereof at the rates and on the
dates determined in accordance with the Agreement.
This Note (Competitive Bid Loans) is one of the Notes issued pursuant to, and is
entitled to the benefits of the Credit Agreement dated as of October 22, 2010,
among the Borrower, Toll Brothers, Inc., Citibank, N.A., individually and as
Administrative Agent, and the lenders named therein, including the Lender, to
which Agreement, as it may be amended from time to time, reference is hereby
made for a statement of the terms and conditions under which this Note may be
prepaid or its maturity date accelerated. Capitalized terms used herein and not
otherwise defined herein are used with the meanings attributed to them in the
Agreement.

            FIRST HUNTINGDON FINANCE CORP.
      By:      

 





--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF COMPETITIVE BID QUOTE
(Section 2.3.4)
                      , 201_

         
To:
  Citibank, N.A., as Administrative Agent1    
 
  Attn:                          

Re: Competitive Bid Quote to First Huntingdon Finance Corp. (the “Borrower”)
In response to your Invitation for Competitive Bid Quotes dated
                    , 201_, the undersigned hereby makes the following
Competitive Bid Quote pursuant to Section 2.3.4 of the Credit Agreement dated as
of October 22, 2010 (the “Agreement”) among the Borrower, Toll Brothers, Inc.,
the Lenders (including the undersigned) party thereto and Citibank, N.A, as
Administrative Agent, on the following terms:

1.   Quoting Lender:                                                        
           2.   Person to contact at Quoting Lender:                       
                       3.   Borrowing Date:                      , 20__2   4.  
The undersigned hereby offers to make Competitive Bid Loan(s) in the following
principal amounts, for the following Interest Periods and at the following
rates:

                                              [Competitive              
Principal Amount3   Interest Period4     Bid Margin5]     [Absolute Rate6]    
Minimum Amount7  
 
                               
$                      
            %       %     $    

 

      1   Change to First Huntingdon Finance Corp. if it is the Competitive Bid
Agent.   2   As specified in the related Invitation.   3   Principal amount bid
for each Interest Period may not exceed principal amount requested. Bids must be
made in an integral multiple of $1,000,000.   4   As specified in the related
Invitation.   5   Competitive Bid Margin over or under the Adjusted LIBO Rate
determined for the applicable Interest Period. Specify percentage (rounded to
the nearest 1/100 of 1%) and specify whether “PLUS” or “MINUS.”   6   Specify
rate of interest per annum (rounded to the nearest 1/100 of 1%).   7   Specify
minimum amount which the Borrower may accept (See section 2.3.4(b)(iv)), which
amount shall not be less than $1,000,000.

 





--------------------------------------------------------------------------------



 



5.   The maximum aggregate amount of the Competitive Bid Loans offered above
which may be accepted by the Borrower is $                    .8

The undersigned understands and agrees that, subject to the satisfaction of the
applicable conditions set forth in the Agreement, the undersigned is irrevocably
obligated to make to the Borrower any Competitive Bid Loans(s) for which any of
the foregoing offers is accepted, in whole or (subject to the limitations, if
any, set forth above and the terms of the Agreement) in part. Capitalized terms
used herein have the meaning assigned to them in the Agreement.

            Very truly yours,

[NAME OF REVOLVING CREDIT LENDER]
      By:           Authorized Officer   

 

      8   When more than one Competitive Bid Loan is offered, specify the
maximum aggregate amount which may be accepted (see Section 2.3.4(b)(vi)).

 





--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPETITIVE BID QUOTE REQUEST
(Section 2.3.2)
                    , 201_

     
To:
  Citibank, N.A.,
 
  as Administrative Agent (the “Administrative Agent”)
 
   
From:
  First Huntingdon Finance Corp. (the “Borrower”)

  Re:   Credit Agreement (the “Agreement”) dated as of October 22, 2010, among
the Borrower, Toll Brothers, Inc., Citibank, N.A., individually and as
Administrative Agent, and the Lenders party thereto.

The undersigned hereby gives notice pursuant to Section 2.3.2 of the Agreement
that the Borrower requests Competitive Bid Quotes for the following proposed
Competitive Bid Advance(s):
Borrowing Date:                     , 200_

          Principal Amount9   Interest Period10  
 
       
$
       

Such Competitive Bid Quotes should offer a [Competitive Bid Margin][Absolute
Rate]
The Competitive Bid Agent with respect to this request shall be the
[Administrative Agent/Borrower]
Upon acceptance by the undersigned of any or all of the Competitive Bid Advances
offered by Revolving Credit Lenders in response to this request, the Borrower
shall be deemed to affirm as of such date the representations and warranties
made in the Agreement to the extent specified in Article V thereof. Capitalized
terms used herein have the meanings assigned to them in the Agreement.

            FIRST HUNTINGDON FINANCE CORP.
      By:      

 

      9   Amount must be at least $10,000,000 and an integral multiple of
$1,000,000.   10   One, two, three, six, nine or twelve months (Eurodollar
Auction) or at least 30 and up to 360 days (Absolute Rate Auction), subject to
the provisions of the definitions of Eurodollar Interest Period and Competitive
Bid Interest Period.

 





--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF INVITATION FOR COMPETITIVE BID QUOTES
(Section 2.3.3)
                    , 201_
To: [Name of Revolving Credit Lender]
Re: Invitation for Competitive Bid Quotes to First Huntingdon Finance Corp. (the
“Borrower”)
Pursuant to Section 2.3.3 of the Credit Agreement dated as of October 22, 2010
(the “Agreement”) among the Borrower, Toll Brothers, Inc., the Lenders party
thereto and Citibank, N.A., as Administrative Agent, the undersigned is pleased
[on behalf of the Borrower] to invite you to submit Competitive Bid Quotes to
the Borrower for the following proposed Competitive Bid Advance(s):
Borrowing Date:                                         ,                     

          Principal Amount(l)   Interest Period(2)  
 
       
$
       

Such Competitive Bid Quotes should offer a [Competitive Bid Margin][Absolute
Rate]. Your Competitive Bid Quote must comply with Section 2.3.4 of the
Agreement and the foregoing terms on which the Competitive Bid Quote Request was
made. Capitalized terms used herein have the meanings assigned to them in the
Agreement.
Please respond to this invitation by no later than 10:00 a.m. New York time on
                    , 201_

            CITIBANK, N.A.,
as Administrative Agent11
      By:           Authorized Officer   

 

      11   Change to First Huntingdon Finance Corp. if it is the Competitive Bid
Agent.

 





--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF REVOLVING CREDIT NOTE

      $                       [                    ], 2010

First Huntingdon Finance Corp., a Delaware corporation (the “Borrower”),
promises to pay to the order of                      (the “Lender”) the lesser
of the principal sum of                      Dollars or the aggregate unpaid
principal amount of all Revolving Credit Ratable Loans made by the Lender to the
Borrower pursuant to Article II of the Agreement (as hereinafter defined), in
immediately available funds at the main office of Citibank, N.A., in New York,
New York, as Administrative Agent, together with interest on the unpaid
principal amount hereof at the rates and on the dates set forth in the
Agreement. The Borrower shall pay the principal of and accrued and unpaid
interest on the Revolving Credit Ratable Loans in full on the Revolving Credit
Facility Termination Date.
This Revolving Credit Note is one of the Revolving Credit Notes issued pursuant
to, and is entitled to the benefits of, the Credit Agreement dated as of
October 22, 2010 (which, as it may be amended or modified and in effect from
time to time, is herein called the “Agreement”), among the Borrower, Toll
Brothers, Inc., the lenders party thereto, including the Lender, and Citibank,
N.A., as Administrative Agent, to which Agreement reference is hereby made for a
statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated. Capitalized terms used herein and not otherwise defined herein have
the meanings attributed to them in the Agreement.

            FIRST HUNTINGDON FINANCE CORP.
      By:      

 





--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF SWING LINE NOTE

      $50,000,000   [                    ], 2010

First Huntingdon Finance Corp., a Delaware corporation (the “Borrower”),
promises to pay to the order of Citibank, N.A. (the “Swing Line Lender”) the
lesser of the principal sum of Fifty Million Dollars ($50,000,000) or the
aggregate unpaid principal amount of all Swing Line Loans made by the Swing Line
Lender to the Borrower pursuant to Section 2.19 of the Agreement (as hereinafter
defined), in immediately available funds at the main office of Citibank, N.A. in
New York, New York as Administrative Agent, together with interest on the unpaid
principal amount hereof at the rates and on the dates set forth in the
Agreement. The Borrower shall pay the principal of each Swing Line Loan in full
on the first to occur of (a) the third Business Day following the making of such
Swing Line Loan and (b) the Revolving Credit Facility Termination Date.
This Note (Swing Line Loans) is one of the Notes issued pursuant to, and is
entitled to the benefits of, the Credit Agreement dated as of October 22, 2010
(which, as it may be amended or modified and in effect from time to time, is
herein called the “Agreement”), among the Borrower, Toll Brothers, Inc., the
lenders party thereto, including the Swing Line Lender, and Citibank, N.A., as
Administrative Agent, to which Agreement reference is hereby made for a
statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated. Capitalized terms used herein and not otherwise defined herein have
the meanings attributed to them in the Agreement.

            FIRST HUNTINGDON FINANCE CORP.
      By:           Title:  

 





--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF COMMITMENT AND ACCEPTANCE
This Commitment and Acceptance (this “Commitment and Acceptance”) dated as of
                    ,  _____  entered into among the parties listed on the
signature pages hereof. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement (as
defined below).
PRELIMINARY STATEMENTS
Reference is made to that certain Credit Agreement dated as of October 22, 2010
by and among First Huntingdon Finance Corp., Toll Brothers, Inc., Citibank,
N.A., as Administrative Agent, and the Lenders that are parties thereto (as
amended, modified, supplemented or restated from time to time, the “Credit
Agreement”).
Pursuant to Section 2.18 of the Credit Agreement, the Borrower has requested an
increase in the Aggregate Revolving Credit Commitment from $
                     to $                    . Such increase in the Aggregate
Revolving Credit Commitment is to become effective on                      (the
“Increase Date”).12 In connection with such requested increase in the Aggregate
Revolving Credit Commitment, the Borrower, the Administrative Agent and
                     (the “Accepting Lender”) hereby agree as follows:
ACCEPTING LENDER’S REVOLVING CREDIT COMMITMENT. Effective as of the Increase
Date, [the Accepting Lender shall become a party to the Credit Agreement as a
Lender, shall have (subject to the provisions of Section 2.18 of the Credit
Agreement) all of the rights and obligations of a Lender thereunder, agrees to
be bound by the terms and provisions thereof and shall thereupon have a
Revolving Credit Commitment under and for purposes of the Credit Agreement in an
amount equal to the] [the Revolving Credit Commitment of the Accepting Lender
under the Credit Agreement shall be increased from $                     to the]
amount set forth opposite the Accepting Lender’s name on the signature pages
hereof.
[REPRESENTATIONS AND AGREEMENTS OF ACCEPTING LENDER. The Accepting Lender (a)
represents and warrants that (i) it has full power and authority, and has taken
all action necessary, to execute and deliver this Commitment and Acceptance and
to consummate the transactions contemplated hereby and to become a Revolving
Credit Lender under the Credit Agreement, (it) it is a Qualified Bank,
(iii) from and after the Increase Date, it shall be bound by the provisions of
the Credit Agreement as a Revolving Credit Lender thereunder and, to the extent
of its Revolving Credit Commitment, shall have the obligations of a Revolving
Credit Lender thereunder, (iv) it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 7.1 thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Commitment and Acceptance on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender, and (v) if it is a Non-U.S. Lender, attached to this
Commitment and Acceptance is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Accepting Lender; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Revolving Credit Lender.]13
 

      12   This date is to be agreed upon by the Borrower, the Administrative
Agent and the Accepting Lender. See Section 2.18(c) of the Credit Agreement.  
13   Paragraph 2 is to be included only if the Accepting Lender is not already a
Revolving Credit Lender prior to the Increase Date.

 





--------------------------------------------------------------------------------



 



REPRESENTATIONS OF BORROWER. The Borrower hereby represents and warrants that,
as of the date hereof and as of the Increase Date, (a) no event or condition
shall have occurred and then be continuing which constitutes a Default or
Unmatured Default (except for (a) Unmatured Defaults that will be cured, and
that the Borrower hereby certifies will be cured, by the use of the proceeds of
a Revolving Credit Advance that the Borrower has requested under the Credit
Agreement or by the issuance, amendment or extension of a Facility Letter of
Credit that the Borrower has requested hereunder or (b) Unmatured Defaults
(other than the failure to pay any Obligation) that are not reasonably likely to
have a Material Adverse Effect and that the Borrower hereby certifies that it
reasonably expects to cure before the date on which the same becomes a Default)
and (b) the representations and warranties contained in Article VI of the Credit
Agreement are true and correct in all material respects (except to the extent
any such representation or warranty is stated to relate solely to an earlier
date).
ADMINISTRATIVE AGENT’S FEE. On or before the Increase Date, the Accepting Lender
shall pay to the Administrative Agent an administrative fee in the amount of
$3,500.00.
GOVERNING LAW. This Commitment and Acceptance shall be governed by the internal
law, and not the law of conflicts, of the State of New York.

 





--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Commitment and
Acceptance by their duly authorized officers as of the date first above written.

            FIRST HUNTINGDON FINANCE CORP.
      By:           Name:           Title:      

            TOLL BROTHERS, INC.
      By:           Name:           Title:      

            CITIBANK, N.A., as Administrative Agent
      By:           Name:           Title:      

          $                     [NAME OF ACCEPTING LENDER]
      By:           Name:           Title:      

 





--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF OPINION OF COMPANY’S GENERAL COUNSEL
[attached]:

 





--------------------------------------------------------------------------------



 



[Toll Brothers Letterhead]
October ___, 2010

     
To:
  The Administrative Agent and each Lender party
 
  to the Credit Agreement Referred to Below
 
  c/o Citibank, N.A., as Administrative Agent
 
  390 Greenwich Street
 
  New York, NY 10013

  Re:   Credit Agreement (the “Credit Agreement”), dated as of the date hereof,
among First Huntingdon Finance Corp. (the “Borrower”), Toll Brothers, Inc. (the
“Company”), the lenders party thereto (collectively, the “Lenders”), Citibank,
N.A., as Administrative Agent, and the other agent(s) party thereto

Gentlemen:
I am the General Counsel of the Borrower, the Company and the subsidiaries of
the Company identified on the signature pages to the Guaranty Agreement referred
to herein (such subsidiaries, the “Designated Guarantors”; together with the
Borrower and the Company, the “Loan Parties”), and have acted in that capacity
in connection with the execution and delivery of the Credit Agreement and the
transactions contemplated thereby. This opinion is furnished to you pursuant to
Section 5.1(ix) of the Credit Agreement. Unless otherwise defined in this
opinion, capitalized terms are used herein as defined in the Credit Agreement.
In so acting, I, or people under my supervision, have examined executed
originals or counterparts of the following documents, each dated the date hereof
(the “Loan Documents”):

  (a)   the Credit Agreement;     (b)   the Notes executed in connection with
the closing of the Credit Agreement; and     (c)   the Guaranty Agreement made
by the Company and the Designated Guarantors.

I, or people under my supervision, have also examined, and relied upon without
independent verification the accuracy of factual matters contained in, originals
or copies, certified or otherwise identified to my satisfaction, of such
corporate records, agreements and other documents, and of certificates or
comparable documents of public officials and of officers and representatives of
the Loan Parties and have made such examinations of law and reviewed such
documents as I have deemed necessary in connection with the opinions set forth
below.

 





--------------------------------------------------------------------------------



 



When the phrase “to my knowledge” or an equivalent phrase is used in this
opinion, its purpose is to limit the statements it qualifies to my actual
knowledge after such inquiry as I deemed appropriate. I have not examined any
records of any court, administrative tribunal or other similar entity in
connection with my opinion.
I have assumed the legal capacity and competence of natural persons, the
genuineness of all signatures, the authenticity of all documents submitted to me
as originals, the conformity to original documents of documents submitted to me
as certified, conformed, photostatic or facsimile copies and the completeness of
all documents reviewed by me.
I have also assumed, without verification, that each of the Designated
Guarantors is validly subsisting and in good standing under the laws of the
state of its incorporation or formation.
Based upon the foregoing and subject to the assumptions, exceptions, limitations
and qualifications set forth herein, I am of the opinion that:
1. Each of the Designated Guarantors is an entity validly formed under the laws
of the state of its formation and has the corporate, partnership or limited
liability company, as the case may be, power to carry on its business as such
business is known to me.
2. Each of the Designated Guarantors has the corporate, partnership or limited
liability company, as the case may be, power and authority to enter into and
perform its obligations under the Guaranty Agreement and to incur the
obligations provided therein, and has taken all corporate, partnership or
limited liability company, as the case may be, action necessary to authorize the
execution, delivery and performance of the Guaranty Agreement.
3. The Guaranty Agreement has been duly executed and delivered on behalf of each
Designated Guarantor party thereto.
To my knowledge, there is no litigation or governmental proceeding pending or
overtly threatened in writing against any Loan Party that could reasonably be
expected to have a Material Adverse Effect.
I express no opinion as to the law of any jurisdiction other than the federal
law of the United States, the law of the Commonwealth of Pennsylvania, the
General Corporation Law of the State of Delaware, the Delaware Revised Uniform
Limited Partnership Act and the Delaware Limited Liability Company Act.
A copy of this opinion may be delivered by you to each financial institution
that may become a Lender under the Credit Agreement, and such persons may rely
on this opinion to the same extent as — but to no greater extent than — the
addressees. This opinion may be relied upon by you and such persons to whom you
may deliver copies as provided in the preceding sentence only in connection with
the consummation of the transactions described herein and may not be used or
relied upon by you or any other person for any other purpose, without in each
instance my prior written consent.

 





--------------------------------------------------------------------------------



 



This opinion is limited to the matters expressly stated herein. No implied
opinion may be inferred to extend this opinion beyond the matters expressly
stated herein. I do not undertake to advise you or anyone else of any changes in
the opinions expressed herein resulting from changes in law, changes in facts or
any other matters that hereafter might occur or be brought to my attention.
Sincerely,
John K. McDonald
Senior Vice P

 

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF OPINION OF
BALLARD SPAHR LLP
[attached]:

 

 



--------------------------------------------------------------------------------



 



October 22, 2010
The Administrative Agent and each Lender Party
   to the Credit Agreement Referred to Below
c/o Citibank, N.A., as Administrative Agent
390 Greenwich Street
New York, NY 10013

  Re:   Credit Agreement (the “Credit Agreement”), dated as of the date hereof,
among First Huntingdon Finance Corp. (the “Borrower”), Toll Brothers, Inc. (the
“Company”), the lenders party thereto (collectively, the “Lenders”), Citibank,
N.A., as Administrative Agent, and the other agents party thereto

Ladies and Gentlemen:
We have acted as counsel to the Borrower, the Company, Toll Holdings, Inc. (the
“Delaware Guarantor”), Toll Brothers AZ Limited Partnership (the “Arizona
Guarantor”) and the other subsidiaries of the Company identified on the
signature pages to the Guaranty Agreement referred to herein (such subsidiaries,
including the Delaware Guarantor and the Arizona Guarantor, the “Designated
Guarantors”; together with the Borrower and the Company, the “Loan Parties”), in
connection with the execution and delivery of the Credit Agreement and the
transactions contemplated thereby. This opinion is furnished to you pursuant to
Section 5.1(ix) of the Credit Agreement. Unless otherwise defined in this
opinion, capitalized terms are used herein as defined in the Credit Agreement.
The Delaware Guarantor and the Arizona Guarantor are referred to collectively
herein as the “Material Opinion Guarantors.”
In so acting, we have examined executed originals or counterparts of the
following documents, each dated the date hereof (the “Loan Documents”):
the Credit Agreement;
the Notes executed in connection with the closing of the Credit Agreement; and
the Guaranty Agreement made by the Company and the Designated Guarantors.
We have reviewed such documents and made such examination of law as we have
deemed appropriate to give the opinions set forth below. We have relied, without
independent verification, on certificates of public officials, and, as to
matters of fact material to our opinions also without independent verification,
on representations made in the Loan Documents and certificates and other
inquiries of officers of the Loan Parties.

 

 



--------------------------------------------------------------------------------



 



The Administrative Agent and each Lender Party
   to the Credit Agreement Referred to Below
c/o Citibank, N.A., as Administrative Agent
October 22, 2010
Page 2
When the phrase “to our knowledge” or an equivalent phrase is used in this
opinion, its purpose is to limit the statements it qualifies to the actual
knowledge of lawyers in this firm responsible for preparing this opinion after
such inquiry as they deemed appropriate. We have not examined any records of any
court, administrative tribunal or other similar entity in connection with our
opinion.
We have assumed the legal capacity and competence of natural persons, the
genuineness of all signatures, the authenticity of all documents submitted to us
as originals, the conformity to original documents of documents submitted to us
as certified, conformed, photostatic, electronic or facsimile copies, and the
completeness of all documents reviewed by us. We have also assumed, without
independent verification (i) that each of the Designated Guarantors, other than
the Material Opinion Guarantors, is validly existing and in good standing under
the laws of the state of its incorporation or formation, (ii) that the
execution, delivery and performance of the Guaranty Agreement by each of the
Designated Guarantors, other than the Material Opinion Guarantors, does not
violate its organizational or formation documents (including, as applicable, its
certificate or articles of incorporation, certificate of formation, by-laws,
limited liability company agreement and/or partnership agreement), (iii) that
the parties to the Loan Documents and the other agreements, instruments and
documents executed in connection therewith, other than the Borrower, the Company
and the Material Opinion Guarantors, have the power (including, without
limitation, corporate power where applicable) and authority to enter into and
perform the Loan Documents and such other agreements, instruments and documents,
(iv) the due authorization, execution and delivery by such parties other than
the Borrower, the Company and the Material Opinion Guarantors, of each Loan
Document and such other agreements, instruments and documents, and (v) that the
Loan Documents and such other agreements, instruments and documents constitute
legal, valid and binding obligations of each such party, other than the Loan
Parties, enforceable against each such other party in accordance with their
respective terms.
Based upon the foregoing and subject to the assumptions, exceptions, limitations
and qualifications set forth herein, we are of the opinion that:
Each of the Borrower, the Company and the Delaware Guarantor is a corporation
validly existing and in good standing under the laws of the State of Delaware
and has the corporate power to carry on its business as such business is known
to us. The Arizona Guarantor is a limited partnership validly existing under the
laws of the State of Arizona and has the limited partnership power to carry on
its business as such business is known to us. The Company is qualified as a
foreign corporation in the Commonwealth of Pennsylvania.
Each of the Borrower, the Company and the Delaware Guarantor has the corporate
power and authority to enter into and perform its obligations under the Loan
Documents to which it is a party and to incur the obligations provided therein,
and has taken all corporate action necessary to authorize the execution,
delivery and performance of the Loan Documents to which it is a party. The
Arizona Guarantor has the limited partnership power and authority to enter into
and perform its obligations under the Guaranty Agreement and to incur the
obligations provided therein, and has taken all limited partnership action
necessary to authorize the execution, delivery and performance of the Guaranty
Agreement.

 

 



--------------------------------------------------------------------------------



 



The Administrative Agent and each Lender Party
   to the Credit Agreement Referred to Below
c/o Citibank, N.A., as Administrative Agent
October 22, 2010
Page 3
The execution and delivery by each of the Borrower, the Company and the Material
Opinion Guarantors of the respective Loan Documents to which it is a party do
not and the performance of the obligations thereunder will not (a) violate its
Certificate of Incorporation, Certificate of Formation, Bylaws or Limited
Partnership Agreement, as applicable, as now in effect, (b) violate (i) any
present statute, rule or regulation promulgated by the United States or the
Commonwealth of Pennsylvania,(ii) with regard to the Borrower, the Company and
the Delaware Guarantor, the General Corporation Law of the State of Delaware, or
(iii) with regard to the Arizona Guarantor, the Arizona Uniform Limited
Partnership Act, which in each case in our experience is normally applicable
both to entities which are not engaged in regulated business activities and to
transactions of the type contemplated by the Loan Documents, or (c) breach or
result in a default under those agreements appearing on Schedule I to this
Opinion (collectively, the “Reviewed Documents”), or result in the creation or
imposition of any security interest in or lien or encumbrance upon any of the
assets of the Borrower, the Company or any Material Opinion Guarantor pursuant
to the Reviewed Documents. In rendering the opinion in clause (c), we also have
assumed (x) without independent investigation that the transactions contemplated
by the Loan Documents will not result in a violation of covenants containing
financial ratios in the Reviewed Documents or any other provisions of the
Reviewed Documents to which the Borrower, the Company or a Material Opinion
Guarantor is a party that are based upon the financial statements or the
financial condition of any of the Loan Parties and (y) based on a certificate of
an officer of the Company, that each of the Designated Guarantors is also a
guarantor under the Indentures referred to in Schedule I.
The execution, delivery and performance at the date hereof by each of the
Designated Guarantors (other than the Material Opinion Guarantors) of the Loan
Documents to which it is a party do not (a) violate (i) any present statute,
rule or regulation promulgated by the United States or the Commonwealth of
Pennsylvania, or (ii) with respect to those Designated Guarantors formed under
the corporate, limited partnership or limited liability company laws of the
State of Delaware, the General Corporation Law of the State of Delaware, the
Delaware Revised Uniform Limited Partnership Act or the Delaware Limited
Liability Company Act, which in either case in our experience is normally
applicable both to entities which are not engaged in regulated business
activities and to transactions of the type contemplated by the Loan Documents,
or (b) breach or result in a default under the Reviewed Documents, or result in
the creation or imposition of any security interest in or lien or encumbrance
upon, any of the assets of such Designated Guarantor pursuant to the Reviewed
Documents. In rendering the opinion in clause (b), we also have assumed
(x) without independent investigation that the transactions contemplated by the
Loan Documents will not result in a violation of covenants containing financial
ratios in the Reviewed Documents or any other provisions of the Reviewed
Documents to which a Designated Guarantor is a party that are based upon the
financial statements or the financial condition of any of the Loan Parties and
(y) based on a certificate of an officer of the Company, that each of the
Designated Guarantors is also a guarantor under the Indentures referred to in
Schedule I.
Each Loan Document to which it is a party has been duly executed and delivered
on behalf of the Borrower, the Company and each Material Opinion Guarantor. Each
Loan Document constitutes the legal, valid and binding obligation of each of the
Loan Parties which is party thereto, enforceable against such Loan Parties in
accordance with its respective terms.
No order, consent, authorization or approval of, or notice to or filing or
registration with, any federal or state regulatory authority of the United
States or the Commonwealth of Pennsylvania or under the General Corporation Law
of the State of Delaware, the Delaware Revised Uniform Limited Partnership Act,
the Delaware Limited Liability Company Act or the Arizona Uniform Limited
Partnership Act is required by any Loan Party in connection with the execution
or delivery by any Loan Party of any of the Loan Documents or the payment of any
Loan Party’s obligations under the Loan Documents.

 

 



--------------------------------------------------------------------------------



 



The Administrative Agent and each Lender Party
   to the Credit Agreement Referred to Below
c/o Citibank, N.A., as Administrative Agent
October 22, 2010
Page 4
We are not representing the Borrower, the Company or any Material Guarantor in
any pending litigation in which it is a named defendant, or in any litigation
that is overtly threatened in writing against it by a potential claimant, that
challenges the validity or enforceability of, or seeks to enjoin the performance
of, the Loan Documents.
The foregoing opinions are subject to the following exceptions, limitations and
qualifications:
Our opinion is subject to the effect of applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, fraudulent transfer,
marshalling or similar laws affecting creditors’ rights and remedies generally;
general principles of equity, including without limitation, concepts of
materiality, reasonableness, good faith and fair dealing (regardless of whether
such enforceability is considered in a proceeding in equity or at law); and
limitations on enforceability of rights to indemnification or contribution by
federal or state securities laws or regulations or by public policy.
We express no opinion as to the application or requirements of federal or state
securities, patent, trademark, copyright, antitrust and unfair competition,
pension or employee benefit, labor, environmental, health and safety or tax laws
in respect of the transactions contemplated by or referred to in the Loan
Documents.
We express no opinion as to the validity or enforceability of any provision of
the Loan Documents which (i) permits a Lender or the Administrative Agent to
increase the rate of interest or to collect a late charge in the event of
delinquency or default to the extent they are deemed to be penalties or
forfeitures; (ii) purports to grant a Lender or the Administrative Agent a
power-of-attorney; (iii) purports to require that waivers must be in writing to
the extent that an oral agreement or implied agreement by trade practice or
course of conduct modifying provisions of the Loan Documents has been made;
(iv) purports to be a waiver of the right to a jury trial, a waiver of any right
to object to jurisdiction or venue, a waiver of any right to claim damages or to
service of process or a waiver of any other rights or benefits bestowed by
operation of law or the waiver of which is limited by applicable law;
(v) purports to be a waiver of the obligations of good faith, fair dealing,
diligence, mitigation of damages or commercial reasonableness; (vi) purports to
exculpate any party from its own negligent acts or limit any party from certain
liabilities; (vii) purports to require the payment of attorneys’ fees to the
extent such fees exceed reasonable attorneys’ fees; or (viii) purports to
authorize a Lender or the Administrative Agent to set off and apply any deposits
at any time held, and any other indebtedness at any time owing, by such Lender
or the Administrative Agent to or for the account of a Loan Party or which
purports to provide that any purchaser of a participation from a Lender may
exercise setoff or similar rights with respect to such participation.
We express no opinion as to the enforceability of forum selection clauses upon
the courts in the forum selected.
We express no opinion as to the law of any jurisdiction other than the federal
law of the United States, the law of the Commonwealth of Pennsylvania, the
General Corporation Law of the State of Delaware, the Delaware Revised Uniform
Limited Partnership Act, the Delaware Limited Liability Company Act, the Arizona
Uniform Limited Partnership Act and, with respect to the second sentence of
Opinion Paragraph 5, the State of New York.

 

 



--------------------------------------------------------------------------------



 



The Administrative Agent and each Lender Party
   to the Credit Agreement Referred to Below
c/o Citibank, N.A., as Administrative Agent
October 22, 2010
Page 5
A copy of this opinion may be delivered by you to each financial institution
that may become a Lender under the Credit Agreement, and such persons may rely
on this opinion to the same extent as — but to no greater extent than — the
addressees. This opinion may be relied upon by you and such persons to whom you
may deliver copies as provided in the preceding sentence only in connection with
the consummation of the transactions described herein and may not be used or
relied upon by you or any other person for any other purpose, without in each
instance our prior written consent.
This opinion is limited to the matters expressly stated herein. No implied
opinion may be inferred to extend this opinion beyond the matters expressly
stated herein. We do not undertake to advise you or anyone else of any changes
in the opinions expressed herein resulting from changes in law, changes in facts
or any other matters that hereafter might occur or be brought to our attention.
This opinion shall be interpreted in accordance with the Legal Opinion
Principles issued by the Committee on Legal Opinions of the American Bar
Association’s Section of Business Law as published in 53 Business Lawyer 831
(May 1998).
Richard J. Braemer, a partner of this firm, is a director of and shareholder of
the Company.
Very truly yours,

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I TO EXHIBIT I
LIST OF EXAMINED DOCUMENTS
Indenture dated as of November 22, 2002 among Toll Brothers Finance Corp., Toll
Brothers, Inc. and J.P. Morgan Trust Company, National Association (formerly
Bank One Trust Company, NA).
First Supplemental Indenture dated as of May 1, 2003 among Toll NJ X-I Corp. and
the other parties listed on Schedule A and J.P. Morgan Trust Company, National
Association (formerly Bank One Trust Company, NA).
Second Supplemental Indenture dated as of November 3, 2003 among Toll PA Builder
Corp. and the other parties listed on Schedule A and J.P. Morgan Trust Company,
National Association (formerly Bank One Trust Company, NA).
Third Supplemental Indenture dated as of January 26, 2004 among Toll MD Builder
Corp. and the other parties listed on Schedule A and J.P. Morgan Trust Company,
National Association.
Fourth Supplemental Indenture dated as of March 1, 2004 among Toll PA IX, L.P.
and the other parties listed on Schedule A and J.P. Morgan Trust Company,
National Association.
Fifth Supplemental Indenture dated as of September 20, 2004 among Toll IL WSB,
L.P. and the other parties listed on Schedule A and J.P. Morgan Trust Company,
National Association.
Sixth Supplemental Indenture dated as of October 28, 2004 among Toll PA IV, L.P.
and the other parties listed on Schedule A and J.P. Morgan Trust Company,
National Association, as successor to Bank One Trust Company, National
Association.
Seventh Supplemental Indenture dated as of October 31, 2004 among Toll Arizona
LP Company, Inc. and the other parties listed on Schedule A and J.P. Morgan
Trust Company, National Association, as successor to Bank One Trust Company,
National Association.
Eighth Supplemental Indenture dated as of January 31, 2005 among Toll Manhattan
I, Inc. and the other parties listed on Schedule A and J.P. Morgan Trust
Company, National Association, as successor to Bank One Trust Company, National
Association.
Ninth Supplemental Indenture dated as of June 6, 2005 among Toll CA VIII, L.P.
and the other parties listed on Schedule A and J.P. Morgan Trust Company,
National Association, as successor to Bank One Trust Company, National
Association.
Tenth Supplemental Indenture dated as of August 1, 2005 among Toll Orlando
Limited Partnership and the other parties listed on Schedule A and J.P. Morgan
Trust Company, National Association, as successor to Bank One Trust Company,
National Association.
Eleventh Supplemental Indenture dated as of January 31, 2006 among Gigliotti
Surrey Hill Associates, L.P. and the other parties listed on Schedule A and J.P.
Morgan Trust Company, National Association, as successor to Bank One Trust
Company, National Association.
Twelfth Supplemental Indenture dated as of April 30, 2006 among Toll CA XV, L.P.
and the other parties listed on Schedule A and J.P. Morgan Trust Company,
National Association, as successor to Bank One Trust Company, National
Association.

 

 



--------------------------------------------------------------------------------



 



Thirteenth Supplemental Indenture dated as of July 31, 2006 among Toll CA XVII,
L.P. and the other parties listed on Schedule A and J.P. Morgan Trust Company,
National Association, as successor to Bank One Trust Company, National
Association.
Fourteenth Supplemental Indenture dated as of October 31, 2006 among Toll CA
XVII, L.P. and the other parties listed on Schedule A and The Bank of New York
Trust Company, as successor to J.P. Morgan Trust Company, National Association
and Bank One Trust Company, National Association.
Fifteenth Supplemental Indenture dated as of June 25, 2007 among Toll Austin TX
LLC and the other parties listed on Schedule A and The Bank of New York Trust
Company, as successor to J.P. Morgan Trust Company, National Association and
Bank One Trust Company, National Association.
Sixteenth Supplemental Indenture dated as of June 27, 2007 among Toll Austin TX
LLC and the other parties listed on Schedule A and The Bank of New York Trust
Company, as successor to J.P. Morgan Trust Company, National Association and
Bank One Trust Company, National Association.
Seventeenth Supplemental Indenture dated as of January 31, 2008 among Toll
Henderson LLC and the other parties listed on Schedule A and The Bank of New
York Trust Company, as successor to J.P. Morgan Trust Company, National
Association and Bank One Trust Company, National Association.
Indenture dated as of April 20, 2009 among Toll Brothers Finance Corp., Toll
Brothers, Inc. and the other guarantors named therein and The Bank of New York
Mellon.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF GUARANTY
This GUARANTY (“Guaranty”) is made as of October 22, 2010 by the undersigned
(the “Guarantors”), in favor of the “Lenders” under that certain Credit
Agreement dated as of October 22, 2010, among First Huntingdon Finance Corp.,
Toll Brothers, Inc., the Lenders from time to time parties thereto and Citibank,
N.A., in its capacity as Administrative Agent. Such Credit Agreement, as it may
be amended, modified or supplemented from time to time, is hereinafter referred
to as the “Credit Agreement.” Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to them in the Credit Agreement.
1. Guaranty. (i) For value received and in consideration of any loan, advance or
financial accommodation of any kind whatsoever heretofore, now or hereafter
made, given or granted to the Borrower by the Lenders, the Guarantors
unconditionally, jointly and severally guarantee for the benefit of each of the
Lenders the full and prompt payment when due, whether at maturity or earlier, by
reason of acceleration or otherwise, and at all times thereafter, of all of the
Obligations (including, without limitation, interest accruing following the
filing of a bankruptcy petition by or against any Loan Party, at the applicable
rate specified in the Credit Agreement, whether or not such interest is allowed
as a claim in bankruptcy).
(ii) At any time after the occurrence and during the continuance of a Default,
the Guarantors shall pay to the Administrative Agent, for the benefit of the
Lenders, on written demand and in immediately available funds, the full amount
of the Obligations then due. The Guarantors further agree to pay to the
Administrative Agent and reimburse the Administrative Agent for, on demand and
in immediately available funds, (a) all reasonable fees, costs and expenses
(including, without limitation, all court costs and reasonable attorneys’ and
paralegals’ fees, costs and expenses) paid or incurred by the Administrative
Agent or any of the Lenders in: (1) endeavoring to collect all or any part of
the Obligations from, or in prosecuting any action against, any one or more of
the Guarantors relating to this Guaranty; (2) taking any action with respect to
any security or collateral securing any of the Guarantors’ obligations
hereunder; and (3) preserving, protecting or defending the enforceability of, or
enforcing, this Guaranty or their respective rights hereunder; provided, that,
the Guarantors shall not be liable for the fees and expenses of more than one
counsel, plus separate counsel for the Administrative Agent and its affiliates
and separate counsel for each Arranger and its affiliates plus, if necessary,
one special counsel for each relevant specialty and one local counsel per
jurisdiction; provided, further that, in the event of any actual or potential
conflict of interest, the Guarantors shall be liable for the fees and expenses
of one additional counsel for each person subject to such conflict (all such
costs and expenses are hereinafter referred to as the “Expenses”). The
Guarantors hereby agree that this Guaranty is an absolute guaranty of payment
and is not a guaranty of collection.
2. Obligations Unconditional. Subject to Sections 11 and 12 hereof the
Guarantors hereby agree that their obligations under this Guaranty shall be
unconditional, irrespective of: (i) the validity, enforceability, avoidance,
novation or subordination of any of the Obligations or any of the Loan
Documents; (ii) the absence of any attempt by, or on behalf of, any Lender or
the Administrative Agent to collect, or to take any other action to enforce, all
or any part of the Obligations whether from or against the Borrower, any other
guarantor of the Obligations or any other person; (iii) the election of any
remedy by, or on behalf of, any Lender or the Administrative Agent with respect
to all or any part of the Obligations; (iv) the waiver, consent, extension,
forbearance or granting of any indulgence by, or on behalf of, any Lender or the
Administrative Agent with respect to any provision of any of the Loan Documents;
(v) the election by, or on behalf of, any one or more of the Lenders, in any
proceeding instituted under Chapter 11 of Title 11 of the United States Code (11
U.S.C. 101 et seq.) (the “Bankruptcy Code”), of the application of
Section 1111(b)(2) of the Bankruptcy Code; (vi) any borrowing or grant of a
security interest by the Borrower, as debtor-in-possession, under Section 364 of
the Bankruptcy Code; (vii) the disallowance, under Section 502 of the Bankruptcy
Code, of all or any portion of the claims of any of the Lenders or the
Administrative Agent for repayment of all or any part of the Obligations or any
Expenses; or (viii) any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of the Borrower or any one or more of
the Guarantors.

 

 



--------------------------------------------------------------------------------



 



3. Enforcement; Application of Payments. Upon the occurrence and during the
continuance of a Default, the Administrative Agent may proceed directly and at
once, without notice, against any one or more of the Guarantors to obtain
performance of and to collect and recover the full amount, or any portion, of
the Obligations then due, without first proceeding against the Borrower, any
other Guarantor or any other Person, or against any security or collateral for
the Obligations. Subject only to the terms and provisions of the Credit
Agreement, the Administrative Agent shall have the exclusive right to determine
the application of payments and credits, if any, from the Guarantors, the
Borrower or from any other Person on account of the Obligations or any other
liability of the Guarantors to any Lender.
4. Waivers. (a) The Guarantors hereby waive diligence, presentment, demand of
payment, filing of claims with a court in the event of receivership or
bankruptcy of the Borrower or the Company, protest or notice with respect to the
Obligations, all setoffs and counterclaims and all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor and notices of acceptance of this Guaranty, and all other demands
whatsoever (and shall not require that the same be made on the Borrower or the
Company as a condition precedent to the Guarantors’ obligations hereunder), and
covenants that this Guaranty will not be discharged, except by complete payment
(in cash) and performance of the Obligations and any other obligations contained
herein. The Guarantors further waive all notices of the existence, creation or
incurring of new or additional indebtedness, arising either from additional
loans extended to the Borrower or otherwise, and also waive all notices that the
principal amount, or any portion thereof, and/or any interest on any instrument
or document evidencing all or any part of the Obligations is due, notices of any
and all proceedings to collect from the maker, any endorser or any other
guarantor of all or any part of the Obligations, or from any other Person, and,
to the extent permitted by law, notices of exchange, sale, surrender or other
handling of any security or collateral given to the Agent to secure payment of
all or any part of the Obligations.
(b) The Guarantors understand that they shall be liable for the full amount of
their liability under this Guaranty, notwithstanding the occurrence of any event
impairing the rights of the Guarantors, the Administrative Agent or any of the
Lenders to proceed against the Borrower, any other guarantor (including without
limitation any Guarantor hereunder) or the Borrower’s or such guarantor’s
property. The Guarantors agree that all of their obligations under this Guaranty
(including their obligation to pay in full all indebtedness evidenced by or
arising under the Credit Agreement) shall remain in full force and effect
without defense, offset or counterclaim of any kind, notwithstanding that the
Guarantors’ rights against the Borrower may be impaired, destroyed or otherwise
affected by reason of any action or inaction on the part of the Administrative
Agent or any Lender.
(c) The Lenders, either themselves or acting through the Administrative Agent,
are hereby authorized, without notice or demand and without affecting the
liability of the Guarantors hereunder, from time to time, (i) to renew, extend,
accelerate or otherwise change the time for payment of, or other terms relating
to, all or any part of the Obligations, or to otherwise modify, amend or change
the terms of any of the Loan Documents; (ii) to accept partial payments on all
or any part of the Obligations; (iii) to take and hold security or collateral
for the payment of all or any part of the Obligations, this Guaranty, or any
other guaranties of all or any part of the Obligations or other liabilities of
the Borrower, (iv) to exchange, enforce, waive and release any such security or
collateral; (v) to apply such security or collateral and direct the order or
manner of sale thereof as in their discretion they may determine; and (vi) to
settle, release, exchange, enforce, waive, compromise or collect or otherwise
liquidate all or any part of the Obligations, this Guaranty, any other guaranty
of all or any part of the Obligations, and any security or collateral for the
Obligations or for any such guaranty. Any of the foregoing may be done in any
manner, without affecting or impairing the obligations of the Guarantors
hereunder.

 

 



--------------------------------------------------------------------------------



 



5. Setoff. At any time when all or any part of the Obligations have become due
and payable (by acceleration or otherwise) following the occurrence of a
Default, each Lender and the Administrative Agent may, without notice to the
Guarantors and regardless of the acceptance of any security or collateral for
the payment hereof, appropriate and apply toward the payment of all or any part
of the Obligations (i) any indebtedness due or to become due from such Lender or
the Administrative Agent to any one or more of the Guarantors, and (ii) any
moneys, credits or other property belonging to any one or more of the
Guarantors, at any time held by or coming into the possession of such Lender or
the Administrative Agent or any of their respective Affiliates.
6. Financial Information. The Guarantors hereby assume responsibility for
keeping themselves informed of the financial condition of the Borrower and any
and all endorsers and/or other guarantors of all or any part of the Obligations,
and of all other circumstances bearing upon the risk of nonpayment of the
Obligations, or any part thereof, that diligent inquiry would reveal, and the
Guarantors hereby agree that none of the Lenders nor the Administrative Agent
shall have any duty to advise the Guarantors of information known to any of them
regarding such condition or any such circumstances. In the event any Lender, in
its sole discretion, undertakes at any time or from time to time to provide any
such information to any one or more of the Guarantors, such Lender shall be
under no obligation (i) to undertake any investigation not a part of its regular
business routine, (ii) to disclose any information which such Lender, pursuant
to accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (iii) to make any other or future disclosures of such
information or any other information to any one or more of the Guarantors.
7. No Marshalling; Reinstatement. The Guarantors consent and agree that none of
the Lenders nor the Administrative Agent nor any Person acting for or on behalf
of the Lenders or the Administrative Agent shall be under any obligation to
marshal any assets in favor of the Guarantors or against or in payment of any or
all of the Obligations. The Guarantors further agree that, to the extent that
the Borrower, any one or more of the Guarantors or any other guarantor of all or
any part of the Obligations makes a payment or payments to any Lender or the
Administrative Agent, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to the Borrower, any one or more of the Guarantors,
such other guarantor or any other Person, or their respective estates, trustees,
receivers or any other party, including, without limitation, the Guarantors,
under any bankruptcy law, state or federal law, common law or equitable cause,
then, to the extent of such payment or repayment, the part of the Obligations
which has been paid, reduced or satisfied by such amount shall be reinstated and
continued in full force and effect as of the time immediately preceding such
initial payment, reduction or satisfaction.
8. Subordination. Until the Obligations have been paid in full and the Aggregate
Revolving Credit Commitment has been terminated, the Guarantors (i) shall have
no right of subrogation with respect to such Obligations, (ii) waive any right
to enforce any remedy which the Lenders or the Administrative Agent (or any of
them) now have or may hereafter have against the Borrower, any endorser or any
guarantor of all or any part of the Obligations or any other Person, and (iii)
waive any benefit of, and any right to participate in, any security or
collateral given to the Lenders and the Administrative Agent (or any of them) to
secure the payment or performance of all or any part of the Obligations or any
other liability of the Borrower to the Lenders.
9. Subordination. (a) Subordinated Debt. The payment and performance of all
indebtedness, fees, expenses, obligations and liabilities of the Borrower (or
any other Person for the benefit of Borrower) to the Guarantors whether now
existing or hereafter incurred or created, in each case, whether such amounts
are due or not due, direct or indirect, absolute or contingent (the
“Subordinated Debt”) are hereby subordinated to the Obligations and, except as
set forth in subparagraphs (b) and (c) of this Section 9 the Guarantors will not
accelerate, ask, demand, sue for, take or receive from the Borrower, by setoff
or in any other manner, the whole or any part of the Subordinated Debt,
including, without limitation, the taking of any negotiable instruments
evidencing such amounts, nor any security for any of the Subordinated Debt,
unless and until all of the Obligations shall have been fully paid and satisfied
in cash and all financing arrangements among the Borrower, the Administrative
Agent and the Lenders shall have been terminated.

 

 



--------------------------------------------------------------------------------



 



(b) Permitted Payments. Notwithstanding the provisions of subparagraph (a) of
this Section 9, in the absence of a “Default” and provided that the payment
described below, if made, would not otherwise give rise to the occurrence of a
Default, the Borrower may pay to the Guarantors, and the Guarantors may accept
from the Borrower, any and all payments of the Subordinated Debt (“Permitted
Payments”).
(c) Enforcement Rights. The Guarantors, prior to the payment in full of the
Obligations and the termination of all financing arrangements among the Borrower
and the Lenders, shall have no right to enforce any claim with respect to the
Subordinated Debt, including, without limitation, any Permitted Payment, or
otherwise to take any action against the borrower or the Borrower’s Property
without the Administrative Agent’s prior written approval.
10. Enforcement; Amendments; Waivers. No delay on the part of any of the Lenders
or the Administrative Agent in the exercise of any right or remedy arising under
this Guaranty, the Credit Agreement, any of the other Loan Documents or
otherwise with respect to all or any part of the Obligations or any other
guaranty of or security for all or any part of the Obligations shall operate as
a waiver thereof, and no single or partial exercise by any such Person of any
such right or remedy shall preclude any further exercise thereof. No
modification or waiver of any of the provisions of this Guaranty shall be
binding upon the Lenders or the Administrative Agent, except as expressly set
forth in a writing duly signed and delivered by the party making such
modification or waiver. Failure by any of the Lenders or the Administrative
Agent at any time or times hereafter to require strict performance by the
Borrower, the Guarantors, any other guarantor of all or any part of the
Obligations or any other Person of any of the provisions, warranties, terms and
conditions contained in any of the Loan Documents now or at any time or times
hereafter executed by such Persons and delivered to the Administrative Agent or
any Lender shall not waive, affect or diminish any right of the Administrative
Agent or such Lender at any time or times hereafter to demand strict performance
thereof and such right shall not be deemed to have been waived by any act or
knowledge of the Administrative Agent or any Lender, or their respective agents,
officers or employees, unless such waiver is contained in an instrument in
writing, directed and delivered to the Borrower or the Guarantors, as
applicable, specifying such waiver, and is signed by the party or parties
necessary to give such waiver under the Credit Agreement. No waiver of any
Default by the Administrative Agent or any Lender shall operate as a waiver of
any other Default or the same Default on a future occasion, and no action by the
Administrative Agent or any Lender permitted hereunder shall in any way affect
or impair the Administrative Agent’s or any Lender’s rights and remedies or the
obligations of the Guarantors under this Guaranty. Any determination by a court
of competent jurisdiction of the amount of any principal and/or interest owing
by the Borrower to any of the Lenders shall be conclusive and binding on the
Guarantors irrespective of whether any of the Guarantors was party to the suit
or action in which such determination was made.
11. Limitation on Obligations. The following provisions of this Guaranty apply
with respect to all Guarantors other than Toll Brothers, Inc.:
(a) The provisions of this Guaranty are severable, and in any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under this Guaranty
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of such Guarantor’s liability under this Guaranty,
then, notwithstanding any other provision of this Guaranty to the contrary, the
amount of such liability shall, without any further action by the Guarantors,
the Administrative Agent or any Lender, be automatically limited and reduced to
the highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant
Guarantor’s “Maximum Liability”). This Section 11(a) with respect to the Maximum
Liability of the Guarantors, is intended solely to preserve the rights of the
Administrative Agent hereunder to the maximum extent not subject to avoidance
under applicable law, and neither the Guarantors nor any other person or entity
shall have any right or claim under this Section 11(a) with respect to the
Maximum Liability, except to the extent necessary so that the obligations of the
Guarantors hereunder shall not be rendered voidable under applicable law.

 

 



--------------------------------------------------------------------------------



 



(b) Each of the Guarantors agrees that the Guaranteed Obligations may at any
time and from time to time exceed the Maximum Liability of each Guarantor, and
may exceed the aggregate Maximum Liability of all other Guarantors, without
impairing this Guaranty or affecting the rights and remedies of the
Administrative Agent hereunder. Nothing in this Section 9(b) shall be construed
to increase any Guarantor’s obligations hereunder beyond its Maximum Liability.
(c) In the event any Guarantor (a “Paying Guarantor”) shall make any payment or
payments under this Guaranty or shall suffer any loss as a result of any
realization upon any collateral granted by it to secure its obligations under
this Guaranty, each other Guarantor (each a “Non-Paying Guarantor”) shall
contribute to such Paying Guarantor an amount equal to such Non-Paying
Guarantor’s “Pro Rata Share” of such payment or payments made, or losses
suffered, by such Paying Guarantor. For the purposes hereof, each Non-Paying
Guarantor’s “Pro Rata Share” with respect to any such payment or loss by a
Paying Guarantor shall be determined as of the date on which such payment or
loss was made by reference to the ratio of (i) such Non-Paying Guarantor’s
Maximum Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Borrower
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Guarantors, the
aggregate amount of all monies received by such Guarantors from the Borrower
after the date hereof (whether by loan, capital infusion or by other means).
Nothing in this Section 11(c) shall affect any Guarantor’s several liability for
the entire amount of the Guaranteed Obligations (up to such Guarantor’s Maximum
Liability). Each of the Guarantors covenants and agrees that its right to
receive any contribution under this Guaranty from a Non-Paying Guarantor shall
be subordinate and junior in right of payment to all the Guaranteed Obligations.
The provisions of this Section 11(c) are for the benefit of both the
Administrative Agent and the Guarantors and may be enforced by any one, or more,
or all of them in accordance with the terms hereof.
12. Effectiveness; Termination. This Guaranty shall become effective upon its
execution by the Guarantors and shall continue in full force and effect and may
not be terminated or otherwise revoked until the Obligations shall have been
fully paid (in cash) and discharged and the Credit Agreement and all financing
arrangements between the Borrower and the Lenders under the Loan Documents shall
have been terminated. If, notwithstanding the foregoing, the Guarantors shall
have any right under applicable law to terminate or revoke this Guaranty, the
Guarantors agree that such termination or revocation shall not be effective
until a written notice of such revocation or termination, specifically referring
hereto, signed by the Guarantors, is actually received by the Administrative
Agent. Such notice shall not affect the right and power of any of the Lenders or
the Administrative Agent to enforce rights arising prior to receipt thereof by
the Administrative Agent. If any Lender grants loans or takes other action after
any of the Guarantors terminates or revokes its obligations under this Guaranty
but before the Administrative Agent receives such written notice, the rights of
such Lender with respect thereto shall be the same as if such termination or
revocation had not occurred.

 

 



--------------------------------------------------------------------------------



 



13. Successors and Assigns. This Guaranty shall be binding upon the Guarantors
and upon their successors and assigns and shall inure to the benefit of the
Lenders and the Administrative Agent and their respective successors and
assigns; all references herein to the Borrower and to the Guarantors shall be
deemed to include their respective successors and assigns. The successors and
assigns of the Guarantors and the Borrower shall include, without limitation,
their respective receivers, trustees or debtors-in-possession. All references to
the singular shall be deemed to include the plural where the context so
requires.
14. CHOICE OF LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
15. CONSENT TO JURISDICTION. THE ADMINISTRATIVE AGENT AND THE GUARANTORS HEREBY
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE SOUTHERN DISTRICT OF NEW
YORK (OR THE STATE COURTS SITTING IN THE BOROUGH OF MANHATTAN IN THE EVENT THE
FEDERAL COURTS LACK SUBJECT JURISDICTION) IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE ADMINISTRATIVE AGENT AND THE
GUARANTORS HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVE
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.
16. WAIVER OF JURY TRIAL. EACH OF THE GUARANTORS AND THE ADMINISTRATIVE AGENT
WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY DISPUTE, WHETHER SOUNDING IN CONTRACT,
TORT, OR OTHERWISE, BETWEEN THE GUARANTORS AND THE LENDERS OR THE ADMINISTRATIVE
AGENT ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS
GUARANTY OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH. EITHER THE GUARANTORS OR THE ADMINISTRATIVE AGENT MAY FILE
AN ORIGINAL COUNTERPART OR A COPY OF THIS GUARANTY WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.
17. Advice of Counsel. The Guarantors represent and warrant that they have
consulted with their legal counsel regarding all waivers under this Guaranty,
including without limitation those under Section 4 and Sections 14 through 16
hereof, that they believe that they fully understand all rights that they are
waiving and the effect of such waivers, that they assume the risk of any
misunderstanding that they may have regarding any of the foregoing, and that
they intend that such waivers shall be a material inducement to the
Administrative Agent and the Lenders to extend the indebtedness guaranteed
hereby.
18. Notices. All notices and other communications provided to any party hereto
shall be in writing or by facsimile and addressed to such party at its address
set forth below or at such other address as may be designated by such party in a
notice to the other party. Any notice, if mailed and properly addressed with
postage prepaid, shall be deemed given when received; any notice, if transmitted
by facsimile, shall be deemed given when transmitted. The addresses for notices
are as follows:
if to the Guarantors, at:
Toll Brothers, Inc.
250 Gibraltar Road
Horsham, PA 19044
Attention: Martin Connor
Telecopy: 215/938-8010

 

 



--------------------------------------------------------------------------------



 



with copies to:
Toll Brothers, Inc.
250 Gibraltar Road
Horsham, PA 19044
Attention: Douglas Yearley
Telecopy: 215/938-8004
and
Toll Brothers Inc.
250 Gibraltar Road
Horsham, PA 19044
Attention: John McDonald
Telecopy: 215/938-8255
and
Ballard Spahr LLP
1735 Market Street
51st Floor
Philadelphia, PA 19103-7599
Attention: Richard Perelman
Telecopy: 215/864-8999
if to the Administrative Agent, at its address provided for in the Credit
Agreement.
19. Severability. Wherever possible, each provision of this Guaranty shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Guaranty shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Guaranty.
20. Merger. This Guaranty represents the final agreement of the Guarantors with
respect to the matters contained herein and may not be contradicted by evidence
of prior or contemporaneous agreements, or subsequent oral agreements, between
the Guarantors and the Administrative Agent or any Lender.
21. Supplemental Guaranties. Pursuant to Section 7.16 of the Credit Agreement,
additional Wholly-Owned Subsidiaries of the Company shall become obligated as
Guarantors hereunder (each as fully as though an original signatory hereto) by
executing and delivering to the Agent a Supplemental Guaranty in the form of
Exhibit A hereto (with blanks appropriately filled in), together with such
additional supporting documentation required pursuant to Section 7.16 of the
Credit Agreement.
[Remainder of Page Intentionally Left Blank]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Guaranty has been duly executed by the Guarantors as of
the day and year first set forth above.

            TOLL BROTHERS, INC., a Delaware corporation and each of the other
Guarantors listed below on Exhibit B
      By:           Martin Connor, Senior Vice President or Vice       
President of (i) each of the Guarantors which is a corporation or limited
liability company; (ii) each corporate general partner of each of the Guarantors
which is a general or limited partnership; and (iii) each corporate trustee of
each of the Guarantors which is a trust.   

            TOLL LAND CORP. NO. 10 and each of the other Guarantors listed below
on Exhibit C
      By:           Joseph R. Sicree, Secretary or Assistant        Secretary of
(i) each of the Guarantors which is a corporation or limited liability company,
(ii) each corporate general partner of each of the Guarantors which is a general
or limited partnership; and (iii) each corporate trustee of each of the
Guarantors which is a trust.   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO GUARANTY
SUPPLEMENTAL GUARANTY
[Date]
Citibank, N.A., as Administrative Agent
for the Lenders
Ladies and Gentlemen:
Reference is hereby made to (i) that certain Credit Agreement, dated as of
October 22, 2010, as amended, among First Huntingdon Finance Corp., Toll
Brothers, Inc., the lenders from time to time party thereto (the “Lenders”), and
Citibank, N.A., as a Lender and as Administrative Agent (the “Administrative
Agent) on behalf of itself and the other Lenders (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
and (it) that certain Guaranty, dated as of October 22, 2010, executed and
delivered by the Guarantors party thereto in favor of the Administrative Agent,
for the benefit of the Lenders (as amended, restated, supplemented or otherwise
modified from time to time, the “Guaranty”). Terms not defined herein which are
defined in the Credit Agreement shall have for the purposes hereof the
respective meanings provided therein.
In accordance with Section 7.16 of the Credit Agreement and Section 21 of the
Guaranty, the undersigned, [GUARANTOR]                     , a
                     corporation [limited partnership/limited liability company]
organized under the laws of                     , hereby elects to be a
“Guarantor” for all purposes of the Credit Agreement and the Guaranty,
respectively, effective from the date hereof.
Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Guaranty, to the same extent and with the same
force and effect as if the undersigned were a direct signatory thereto.
This Supplemental Guaranty shall be construed in accordance with and governed by
the internal laws (and not the law of conflicts) of the State of New York but
giving effect to federal laws applicable to national banks.
IN WITNESS WHEREOF, this Supplemental Guaranty has been duly executed by the
undersigned as of the  _____  day of                     , 201_.

            [GUARANTOR]
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B TO GUARANTY

          CORPORATIONS        
 
       
110-112 Third Ave. Realty Corp.
       
ESE Consultants, Inc.
       
Fairway Valley, Inc.
       
First Brandywine Finance Corp.
       
First Brandywine Investment Corp. II
       
First Brandywine Investment Corp. IV
       
Franklin Farms G.P., Inc.,
       
HQZ Acquisitions, Inc.
       
MA Limited Land Corporation
       
SH Homes Corporation
       
SI Investment Corporation
       
The Silverman Building Companies, Inc.
       
TB Proprietary Corp.
       
Tenby Hunt, Inc.
       
Toll Architecture I, P.A.
       
Toll Architecture, Inc.
       
Toll AZ GP Corp.
       
Toll Bros. of Arizona, Inc.
       
Toll Bros. of North Carolina, Inc.
       
Toll Bros. of North Carolina II, Inc.
       
Toll Bros. of North Carolina III, Inc.
       
Toll Bros., Inc. (a Delaware corporation)
       
Toll Bros., Inc. (a Pennsylvania corporation)
       
Toll Bros., Inc. (a Texas corporation)
       
Toll Brothers AZ Construction Company
       
Toll Brothers Canada USA, Inc.
       
Toll Brothers Finance Corp.
       
Toll Brothers Real Estate, Inc.
       
Toll Buckeye Corp.
       
Toll CA GP Corp.
       
Toll Centennial Corp.
       
Toll CO GP Corp.
       
Toll Corp.
       
Toll Development Company, Inc.
       
Toll Diamond Corp.
       
Toll FL GP Corp.
       
Toll GA GP Corp.
       
Toll Golden Corp.
       
Toll Granite Corp.
       
Toll Holdings, Inc.
       
Toll IL GP Corp.
       
Toll Land Corp. No. 20
       
Toll Land Corp. No. 43
       
Toll Land Corp. No. 50
       
Toll Manhattan I, Inc.
       
Toll MD Builder Corp.
       
Toll Mid-Atlantic LP Company, Inc.
       
Toll Mid-Atlantic Note Company, Inc.
       
Toll Midwest LP Company, Inc.
       
Toll Midwest Note Company, Inc.
       
Toll MI GP Corp.
       
Toll MN GP Corp.
       

 

 



--------------------------------------------------------------------------------



 



          CORPORATIONS        
 
       
Toll NC GP Corp.
       
Toll NH GP Corp.
       
Toll NJX-I Corp.
       
Toll Northeast LP Company, Inc.
       
Toll Northeast Note Company, Inc.
       
Toll Northeast Services, Inc.
       
Toll NV GP Corp.
       
Toll OH GP Corp.
       
Toll PA Builder Corp.
       
Toll PA GP Corp.
       
Toll PA II GP Corp.
       
Toll PA III GP Corp.
       
Toll Palmetto Corp.
       
Toll Peppertree, Inc.
       
Toll Philmont Corporation
       
Toll Realty Holdings Corp. I
       
Toll Realty Holdings Corp. II Toll RI GP Corp.
       
Toll SC GP Corp.
       
Toll Southeast LP Company, Inc.
       
Toll Southeast Note Company, Inc.
       
Toll Southwest LP Company, Inc.
       
Toll Southwest Note Company, Inc.
       
Toll TN GP Corp.
       
Toll TX GP Corp.
       
Toll VA GP Corp.
       
Toll VA Member Two, Inc.
       
Toll Westcoast LP Company, Inc.
       
Toll Westcoast Note Company, Inc. Toll WV GP Corp.
       
Toll YL, Inc.
       
Warren Chase, Inc.
       

 

 



--------------------------------------------------------------------------------



 



PARTNERSHIPS

      PARTNERSHIP   GENERAL PARTNER
 
   
51 N. 8th Street L.P.
  51 N. 8th Street I LLC
Audubon Ridge, L.P.
  Toll PA GP Corp.
Belmont Land, L.P.
  Toll VA GP Corp.
Binks Estates Limited Partnership
  Toll FL GP Corp.
The Bird Estate Limited Partnership
  Franklin Farms G.P., Inc.
Blue Bell Country Club, L.P.
  Toll PA GP Corp.
Broad Run Associates, L.P.
  Toll PA GP Corp.
Buckingham Woods, L.P.
  Toll PA GP Corp.
CC Estates Limited Partnership
  Franklin Farms G.P., Inc.
Cold Spring Hunt, L.P.
  Toll PA GP Corp.
Dominion Country Club, L.P.
  Toll VA GP Corp.
Eagle Farm Limited Partnership
  Franklin Farms G.P., Inc.
The Estates at Brooke Manor Limited Partnership
  Toll Land Corp. No. 43
The Estates at Summit Chase, L.P.
  Toll CA GP Corp.
Fairfax Investment, L.P.
  Toll VA GP Corp.
Fairfax Station Hunt, L.P.
  Toll VA GP Corp.
Farmwell Hunt, L.P.
  Toll VA GP Corp.
First Brandywine Partners, L.P.
  Toll Mid-Atlantic LP Company, Inc.
Great Falls Hunt, L.P.
  Toll VA GP Corp.
Greens at Waynesborough, L.P.
  Toll PA GP Corp.
Hockessin Chase, L.P.
  Tenby Hunt, Inc.
Huckins Farm Limited Partnership
  Franklin Farms G.P., Inc.
Kensington Woods Limited Partnership
  Franklin Farms G.P., Inc.
Loudoun Valley Associates, L.P.
  Toll VA GP Corp.
NC Country Club Estates Limited Partnership
  Toll NC GP Corp.
Rose Hollow Crossing Associates
  First Brandywine Finance Corp.
Silverman-Toll Limited Partnership
  Toll MI GP Corp.
Somers Chase, L.P.
  Toll Peppertree, Inc.
Sorrento at Dublin Ranch I LP
  Toll CA GP Corp.
Sorrento at Dublin Ranch III LP
  Toll CA GP Corp.
South Riding Amberlea LP
  Toll VA GP Corp.
South Riding, L.P.
  Toll VA GP Corp.
South Riding Partners Amberlea LP
  Toll VA GP Corp.
South Riding Partners, L.P.
  Toll VA GP Corp.
Southport Landing Limited Partnership
  Toll Land Corp. No. 20
Springton Pointe, L.P.
  Toll PA GP Corp.
Stone Mill Estates, L.P.
  Toll PA GP Corp.
Swedesford Chase, L.P.
  Toll PA GP Corp.
TBI/Naples Limited Partnership
  Toll FL GP Corp.
TBI/Palm Beach Limited Partnership
  Toll FL GP Corp.
Toll at Brier Creek Limited Partnership
  Toll NC GP Corp.
Toll at Honey Creek Limited Partnership
  Toll MI GP Corp.
Toll at Whippoorwill, L.P.
  Toll Peppertree, Inc.
Toll Brooklyn L.P.
  Toll Peppertree, Inc.
Toll Bros. of Tennessee, L.P.
  Toll TN GP Corp.
Toll Brothers AZ Limited Partnership
  Toll AZ GP Corp.

 

 



--------------------------------------------------------------------------------



 



      PARTNERSHIP   GENERAL PARTNER
 
   
Toll CA, L.P.
  Toll CA GP Corp.
Toll CA II, L.P.
  Toll CA GP Corp.
Toll CA III, L.P.
  Toll CA GP Corp.
Toll CA IV, L.P.
  Toll CA GP Corp.
Toll CA V, L.P.
  Toll CA GP Corp.
Toll CA VI, L.P.
  Toll CA GP Corp.
Toll CA VII, L.P.
  Toll CA GP Corp.
Toll CA VIII, L.P.
  Toll CA GP Corp.
Toll CA IX, L.P.
  Toll CA GP Corp.
Toll CA X, L.P.
  Toll CA GP Corp.
Toll CA XI, L.P.
  Toll CA GP Corp.
Toll CA XII, L.P.
  Toll CA GP Corp.
Toll CA XIX, L.P.
  Toll CA GP Corp.
Toll CO, L.P.
  Toll CO GP Corp.
Toll CT Limited Partnership
  Toll Land Corp. No. 20
Toll CT II Limited Partnership
  Toll Land Corp. No. 20
Toll DE LP
  Tenby Hunt, Inc.
Toll East Naples Limited Partnership
  Toll FL GP Corp.
Toll Estero Limited Partnership
  Toll FL GP Corp.
Toll FL Limited Partnership
  Toll FL GP Corp.
Toll FL II Limited Partnership
  Toll FL GP Corp.
Toll FL III Limited Partnership
  Toll FL GP Corp.
Toll FL IV Limited Partnership
  Toll FL GP Corp.
Toll FL V Limited Partnership
  Toll FL GP Corp.
Toll FL VI Limited Partnership
  Toll FL GP Corp.
Toll FL VII Limited Partnership
  Toll FL GP Corp.
Toll FL VIII Limited Partnership
  Toll FL GP Corp.
Toll Ft. Myers Limited Partnership
  Toll FL GP Corp.
Toll GA LP
  Toll GA GP Corp.
Toll IL, L.P.
  Toll IL GP Corp.
Toll IL II, L.P.
  Toll IL GP Corp.
Toll IL III, L.P.
  Toll IL GP Corp.
Toll IL IV, L.P.
  Toll IL GP Corp.
Toll IL HWCC, L.P.
  Toll IL GP Corp.
Toll IL WSB, L.P.
  Toll IL GP Corp.
Toll Jacksonville Limited Partnership
  Toll FL GP Corp.
Toll Land Limited Partnership
  Toll Land Corp. No. 20
Toll Land V Limited Partnership
  Toll Peppertree, Inc.
Toll Land VI Limited Partnership
  Toll Peppertree, Inc.
Toll Land VII Limited Partnership
  Toll Peppertree, Inc.
Toll Land IX Limited Partnership
  Toll VA GP Corp.
Toll Land X Limited Partnership
  Toll VA GP Corp.
Toll Land XIV Limited Partnership
  Toll Peppertree, Inc.
Toll Land XV Limited Partnership
  Toll VA GP Corp.
Toll Land XVIII Limited Partnership
  Toll Land Corp. No. 20
Toll Land XIX Limited Partnership
  Toll CA GP Corp.
Toll Land XX Limited Partnership
  Toll CA GP Corp.
Toll Land XXI Limited Partnership
  Toll VA GP Corp.
Toll Land XXII Limited Partnership
  Toll CA GP Corp.

 

 



--------------------------------------------------------------------------------



 



      PARTNERSHIP   GENERAL PARTNER
 
   
Toll Land XXIII Limited Partnership
  Toll CA GP Corp.
Toll Land XXVI Limited Partnership
  Toll OH GP Corp.
Toll Livingston at Naples Limited Partnership
  Toll FL GP Corp.
Toll MA Land Limited Partnership
  Franklin Farms G.P., Inc.
Toll MD Builder I, L.P.
  Toll MD Builder Corp.
Toll MD Limited Partnership
  Toll Land Corp. No. 43
Toll MD II Limited Partnership
  Toll Land Corp. No. 43
Toll MD III Limited Partnership
  Toll Land Corp. No. 43
Toll MD IV Limited Partnership
  Toll Land Corp. No. 43
Toll MD V Limited Partnership
  Toll Land Corp. No. 43
Toll MD VI Limited Partnership
  Toll Land Corp. No. 43
Toll MD VII Limited Partnership
  Toll Land Corp. No. 43
Toll MD VIII Limited Partnership
  Toll Land Corp. No. 43
Toll MD IX Limited Partnership
  Toll Land Corp. No. 43
Toll MD X Limited Partnership
  Toll Land Corp. No. 43
Toll MI Limited Partnership
  Toll MI GP Corp.
Toll MI II Limited Partnership
  Toll MI GP Corp.
Toll MI III Limited Partnership
  Toll MI GP Corp.
Toll MI IV Limited Partnership
  Toll MI GP Corp.
Toll MI V Limited Partnership
  Toll MI GP Corp.
Toll MN, L.P.
  Toll MN GP Corp.
Toll MN II, L.P.
  Toll MN GP Corp.
Toll Naval Associates
  Toll Bros. Inc.
Toll NC, L.P.
  Toll NC GP Corp.
Toll NC II LP
  Toll NC GP Corp.
Toll NH Limited Partnership
  Toll NH GP Corp.
Toll NJ Builder I, L.P.
  Toll Northeast LP Company, Inc.
Toll Northville Limited Partnership
  Toll MI GP Corp.
Toll NV Limited Partnership
  Toll NV GP Corp.
Toll NY LP
  Toll Peppertree, Inc.
Toll Orlando Limited Partnership
  Toll FL GP Corp.
Toll PA, L.P.
  Toll PA GP Corp.
Toll PA II, L.P.
  Toll PA GP Corp.
Toll PA III, L.P.
  Toll PA GP Corp.
Toll PA IV, L.P.
  Toll PA GP Corp.
Toll PA V, L.P.
  Toll PA II GP Corp.
Toll PA VI, L.P.
  Toll PA GP Corp.
Toll PA VIII, L.P.
  Toll PA GP Corp.
Toll PA IX, L.P.
  Toll PA GP Corp.
Toll PA X, L.P.
  Toll PA GP Corp.
Toll PA XI, L.P.
  Toll PA GP Corp.
Toll PA XII, L.P.
  Toll PA III GP Corp.
Toll PA XIII, L.P.
  Toll PA GP Corp.
Toll Realty Holdings LP
  Toll Realty Holdings Corp. I
Toll RI, L.P.
  Toll RI GP Corp.
Toll RI II, L.P.
  Toll RI GP Corp.
Toll SC, L.P.
  Toll SC GP Corp.
Toll SC II, L.P.
  Toll SC GP Corp.
Toll SC III, L.P.
  Toll SC GP Corp.

 

 



--------------------------------------------------------------------------------



 



      PARTNERSHIP   GENERAL PARTNER
 
   
Toll Stonebrae LP
  Toll CA GP Corp.
Toll VA, L.P.
  Toll VA GP Corp.
Toll VA II, L.P.
  Toll VA GP Corp.
Toll VA III, L.P.
  Toll VA III, L.L.C.
Toll VA IV, L.P.
  Toll VA GP Corp.
Toll VA V, L.P.
  Toll VA GP Corp.
Toll VA VI, L.P.
  Toll VA GP Corp.
Toll VA VII, L.P.
  Toll VA GP Corp.
Toll WV LP
  Toll WV GP Corp.
Toll YL II, L.P.
  Toll YL, Inc.
Toll YL, L.P.
  Toll YL, Inc.
Toll-Dublin, L.P.
  Toll CA GP Corp.
Village Partners, L.P.
  Toll PA Builder Corp.
Wilson Concord, L.P.
  Toll TN GP Corp.

 

 



--------------------------------------------------------------------------------



 



          LIMITED LIABILITY COMPANIES        
 
       
5-01 – 5-17 48th Avenue LLC
       
5-01 – 5-17 48th Avenue II LLC
       
5-01 – 5-17 48th Avenue GC LLC
       
5-01 – 5-17 48th Avenue GC II LLC
       
51 N. 8th Street I LLC
       
51 N. 8th Street GC LLC
       
51 N. 8th Street GC II LLC
       
110-112 Third Ave. GC LLC
       
110-112 Third Ave. GC II LLC
       
2301 Fallston Road LLC
       
Arbor Hills Development LLC
       
Arthur’s Woods, LLC
       
Arundel Preserve #6, LLC
       
Arundel Preserve #10a, LLC
       
Belmont Country Club I LLC
       
Belmont Country Club II LLC
       
Brier Creek Country Club I LLC
       
Brier Creek Country Club II LLC
       
C.B.A.Z. Construction Company LLC
       
C.B.A.Z. Holding Company LLC
       
Component Systems I LLC
       
Component Systems II LLC
       
Dominion Valley Country Club I LLC
       
Dominion Valley Country Club II LLC
       
First Brandywine LLC III
       
First Brandywine LLC IV
       
Frenchman’s Reserve Realty LLC
       
Golf I Country Club Estates at Moorpark LLC
       
Golf II Country Club Estates at Moorpark LLC
       
Hawthorn Woods Country Club II LLC
       
Hoboken Land I LLC
       
Jacksonville TBI Realty LLC
       
Lighthouse Point Land Company, LLC
       
Longmeadow Properties LLC
       
Long Meadows TBI, LLC
       
Martinsburg Ventures, L.L.C.
       
Mizner Realty L.L.C.
       
Naples TBI Realty LLC
       
Orlando TBI Realty LLC
       
Paramount Village LLC
       
Phillips Drive LLC
       
Prince William Land I LLC
       
Prince William Land II LLC
       
Regency at Dominion Valley LLC
       
The Regency Golf Club I LLC
       
The Regency Golf Club II LLC
       
The Ridges at Belmont Country Club I LLC
       
The Ridges at Belmont Country Club II LLC
       
South Riding Realty LLC
       
SR Amberlea LLC
       
SRLP II LLC
       
Tampa TBI Realty LLC
       
TB Kent Partners LLC
       
Toll Austin TX LLC
       

 

 



--------------------------------------------------------------------------------



 



          LIMITED LIABILITY COMPANIES        
 
       
Toll Cedar Hunt LLC
       
Toll CO I LLC
       
Toll Corners LLC
       
Toll Dallas TX LLC
       
Toll DE X II LLC
       
Toll-Dublin, LLC
       
Toll Equipment, L.L.C.
       
Toll FL I, LLC
       
Toll Glastonbury LLC
       
Toll Henderson LLC
       
Toll Jupiter LLC
       
Toll IN LLC
       
Toll MD I, L.L.C.
       
Toll MD II LLC
       
Toll North LV LLC
       
Toll North Reno LLC
       
Toll NV Holdings LLC
       
Toll Realty L.L.C.
       
Toll San Antonio TX LLC
       
Toll Stratford LLC
       
Toll South LV LLC
       
Toll South Reno LLC
       
Toll VA L.L.C.
       
Toll VA III L.L.C.
       
Toll Van Wyck, LLC
       
Toll Vanderbilt I LLC
       
Toll Vanderbilt II LLC
       
Vanderbilt Capital LLC
       
Virginia Construction Co. I, LLC
       
Virginia Construction Co. II, LLC
       

      LIMITED LIABILITY COMPANY   SOLE MEMBER
 
   
First Brandywine LLC I
  First Brandywine Investment Corp. II
First Brandywine LLC II
  First Brandywine Investment Corp. II

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C TO GUARANTY

          CORPORATIONS        
 
       
Amwell Chase, Inc.
       
Toll Land Corp. No. 6
       
Toll Land Corp. No. 10
       

PARTNERSHIPS

      PARTNERSHIP   GENERAL PARTNER
 
   
Estates at Princeton Junction, L.P.
  Toll Land Corp. No. 10
Estates at Rivers Edge, L.P.
  Toll Land Corp. No. 10
Greenwich Chase, LP.
  Toll Land Corp. No. 10
Hoboken Land LP
  Toll Land Corp. No. 10
Laurel Creek, L.P.
  Toll Land Corp. No. 10
Toll at Westlake, L.P.
  Toll Land Corp. No. 10
Toll Grove LP
  Toll Land Corp. No. 10
Toll Hudson LP
  Toll Land Corp. No. 10
Toll Land IV Limited Partnership
  Toll Land Corp. No. 10
Toll Land XI Limited Partnership
  Toll Land Corp. No. 10
Toll Land XVI Limited Partnership
  Toll Land Corp. No. 10
Toll Land XXV Limited Partnership
  Toll Land Corp. No. 10
Toll NJ, L.P.
  Toll Land Corp. No. 10
Toll NJ II, L.P.
  Toll Land Corp. No. 10
Toll NJ III, L.P.
  Toll Land Corp. No. 10
Toll NJ IV, L.P.
  Toll Land Corp. No. 10
Toll NJ V, L.P.
  Toll Land Corp. No. 10
Toll NJ VI, L.P.
  Toll Land Corp. No. 10
Toll NJ VII, L.P.
  Toll Land Corp. No. 10
Toll NJ VIII, L.P.
  Toll Land Corp. No. 10
Toll NJ XI, L.P.
  Toll Land Corp. No. 10
West Amwell Limited Partnership
  Toll Land Corp. No. 6

          LIMITED LIABILITY COMPANIES        
 
       
700 Grove Street Urban Renewal LLC
       
1500 Garden St. LLC
       
Block 255 LLC
       
CWG Construction Company LLC
       
Hoboken Cove LLC
       
Regency at Denville LLC
       
Regency at Long Valley I LLC
       
Regency at Long Valley II LLC
       
Regency at Mansfield I LLC
       
Regency at Mansfield II LLC
       
Regency at Washington I LLC
       
Regency at Washington II LLC
       
Toll EB LLC
       
Toll Hoboken LLC
       
Toll Morgan Street LLC
       
Toll NJ I, L.L.C.
       
Toll NJ II, L.L.C.
       
Toll NJ III LLC
       

 

 



--------------------------------------------------------------------------------



 



EXHIBIT K
FORM OF COMPLIANCE CERTIFICATE

     
To:
  The Lenders party to the
 
  Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of October 22, 2010 (as amended, modified, renewed or
extended from time to time, the “Agreement”) among First Huntingdon Finance
Corp., Toll Brothers, Inc., the Lenders party thereto and Citibank, N.A., as
Administrative Agent for the Lenders. Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
I am the duly elected                      of the Company.
I have reviewed the terms of the Agreement and I have made, or have caused to be
made under my supervision, a detailed review of the transactions and conditions
of the Company and its Subsidiaries during the accounting period covered by the
attached financial statements.
The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of, any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below.
Schedule I attached hereto sets forth financial data and computations evidencing
the Borrower’s and the Company’s compliance with certain covenants of the
Agreement, all of which data and computations are, to the best of my knowledge,
true, complete and correct.
Schedule II hereto sets forth the determination of the applicable Pricing Level
in the Pricing Schedule on the basis of which certain rates and percentage fees
under the Agreement shall be determined commencing on the fifth day following
the delivery hereof (subject to any change in the Pricing Level resulting from a
change in the Rating).
All of the Subsidiaries of the Company that are integral to the homebuilding
business of the Toll Group are Designated Guarantors.
Described below are the exceptions, if any, to paragraph 3, listing, in detail,
the nature of the condition or event, the period during which it has existed and
the action which the Company and the Borrower have taken, are taking, or propose
to take with respect to each such condition or event:
The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this  _____  day of
                    , _____.

            TOLL BROTHERS, INC.
      By:      

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I TO COMPLIANCE CERTIFICATE
COMPLIANCE AS OF                     ,                      WITH
PROVISIONS OF SECTION 7.28 OF THE AGREEMENT

 

 



--------------------------------------------------------------------------------



 



SCHEDULE II TO COMPLIANCE CERTIFICATE
BORROWER’S CALCULATION OF APPLICABLE PRICING LEVEL IN PRICING SCHEDULE

 

 



--------------------------------------------------------------------------------



 



EXHIBIT L
FORM OF ENVIRONMENTAL CERTIFICATE
Date                     
TO:

         
RE:
  Property and Improvements (if any) located at    
 
       
 
 
 
   
 
 
 
(the “Property”)    

Improved          Yes o No o
Gentlemen:
The undersigned is an environmental consultant duly licensed, if required, by
the State of                     .
The undersigned certifies to First Huntington Finance Corp. and Toll Brothers,
Inc. (“Toll”) and you, as agent (“Administrative Agent”), for certain lenders
(“Lenders”) which are parties to a Credit Agreement dated as of October 22, 2010
with First Huntingdon Finance Corp. and Toll Brothers, Inc. (“Agreement”) that
except as set forth in the Phase I Environmental Site Assessment (“Site
Assessment”) dated                     , attached hereto as Exhibit A:
A. The history of the Property as available and reviewed by us [does] *[does
not] reveal (i) the name of an owner, tenant or other user indicating a possible
current or former use involving Hazardous Substances or Petroleum Products, as
those terms are defined in ASTM Standard E 1527-05 (“Hazardous Materials”), on,
at, under or emanating from the Property, or (ii) the storage, presence,
material threat of Release or Release of Hazardous Materials on, at, under or
emanating from the Property.
[*If the history reveals such information, please explain in detail to the
extent not addressed in Exhibit A.]
B. On-site examination and observations, and investigations of any available
hydrological, photographic and other technical data, by the undersigned [did]
**[did not] reveal any grounds to believe that any use or storage of Hazardous
Materials has occurred or is occurring at the Property or the adjacent
properties or that a Release or material threat of Release of Hazardous
Materials has occurred or is occurring at, on, under or from the Property or
adjacent properties.
[**If the examination did reveal grounds for such beliefs, please explain in
detail to the extent not addressed in Exhibit A.]
C. The Property [is] ***[is not] included on any federal or applicable state
list of contaminated sites, including the National Priorities List maintained by
the U.S. Environmental Protection Agency pursuant to the Comprehensive
Environmental Response, Compensation and Liability act of 1980 (“Federal List”)
and any comparable state list.
[***If so included, please explain in detail to the extent not addressed in
Exhibit A.]
D. [Select (i) or (ii)]

 

 



--------------------------------------------------------------------------------



 



(i) Sampling and other technical information available and reviewed by us in
preparing the Site Assessment related to the Property, and examination of the
Property, [did]****[did not] reveal any evidence that there now exists on, in,
under or affecting the Property any Hazardous Materials.
(ii) Our investigation revealed that no sampling or other technical information
relating to soil, surface water, drinking water or groundwater conditions at, on
or under the property or surrounding areas was available to us in preparing the
Site Assessment.
E. [Select (i) or (ii)]
(i) The procedures described in steps A through D above and our conduct of the
Site Assessment revealed an actual or material threat of Release of Hazardous
Materials or non-compliance with Environmental Laws requiring further
investigative activities or corrective action.
(ii) The procedures described in steps A through D above and the conduct of the
Phase I Environmental Site Assessment attached as Exhibit A did not reveal any
Recognized Environmental Conditions, as that term is defined in ASTM Standard E
1527-05.
The Site Assessment, when it was conducted, was performed in compliance with
ASTM Standard E 1527-05, except with respect to any limitations described in the
Site Assessment.
Unless otherwise indicated, all capitalized terms in this certification have the
meanings ascribed to them in the Agreement.
The undersigned is [state qualifications, duly licensed by the State of
                    ]. The undersigned has been retained by First Huntingdon
Finance Corp. or one of its affiliates in order to perform the Site Assessment
and to provide this certification. In connection therewith, the undersigned
acknowledges and agrees that:
I,                     , as Administrative Agent and a Lender, and the other
Lenders under the Agreement can rely and are relying upon the Site Assessment
and this certification in making a loan or loans to First Huntingdon Finance
Corp., guaranteed by Toll Brothers, Inc. and certain affiliates pursuant to the
Agreement.

         
 
  Very truly yours,    
 
       
 
 
 
   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT M
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as the same may
be amended or modified, the “Credit Agreement”), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

         
1.
  Assignor:    
 
       
 
       
2.
  Assignee:    
 
       
 
      [and is an Affiliate of [identify Lender]14]
 
       
3.
  Borrower:   First Huntingdon Finance Corp.
 
       
4.
  Administrative Agent:                       , as the administrative agent
under the Credit Agreement
 
       
5.
  Credit Agreement:   Credit Agreement dated as of October 22, 2010 among First
Huntingdon Finance Corp., Toll Brothers, Inc., the Lenders parties thereto,
Citibank, N.A., as Administrative Agent, and the other agents parties thereto]
 
       
6.
  Assigned Interest:    

 

      14   Select as applicable.

 

 



--------------------------------------------------------------------------------



 



                              Aggregate Amount of     Amount of            
Commitment/Loans for all     Commitment/Loans     Percentage Assigned of  
Facility Assigned15   Lenders under the Facility     Assigned    
Commitment/Loans16  
 
  $       $           %
 
  $       $           %

Effective Date:                     , 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 

      15   Fill in the appropriate terminology for the types of facilities under
the Credit Agreement that are being assigned under this Assignment (e.g.,
“Revolving Credit Commitment,” etc.).   16   Set forth, to at least 9 decimals,
as a percentage of the Commitment/Loans of all Lenders thereunder.

 

 



--------------------------------------------------------------------------------



 



The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Title:   

            ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Title:   

[Consented to and]17 Accepted:
[NAME OF ADMINISTRATIVE AGENT],
as Administrative Agent

         
By:
       
 
 
 
Title:    
 
        [Consented to:]18    
 
        [NAME OF RELEVANT PARTY]    
 
       
By:
       
 
 
 
Title:    

 

      17   To be added only if the consent of the Borrower and/or other parties
is required by the terms of the Credit Agreement.   18   To be added only if the
consent of the Administrative Agent is required by the terms of the Credit
Agreement.

 

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO EXHIBIT M
FIRST HUNTINGDON FINANCE CORP.
CREDIT AGREEMENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
Pricing Schedule-1

 

 